 

Exhibit 10.1

 

Execution Version

 

TERM LOAN CREDIT AND GUARANTY AGREEMENT*

 

dated as of July 2, 2020

 

among

 

MILEAGE PLUS HOLDINGS, LLC
and
MILEAGE PLUS INTELLECTUAL PROPERTY ASSETS, LTD.,

 

as Borrowers,

 

UNITED AIRLINES HOLDINGS, INC.
and
UNITED AIRLINES, INC.,

 

as Parent Guarantors,

 

MPH I, INC.,
MILEAGE PLUS, INC.,
MILEAGE PLUS MARKETING, INC.
and
OTHER SUBSIDIARIES OF PARENT FROM TIME TO TIME PARTY HERETO,

 

as Guarantors,

 

THE LENDERS PARTY HERETO,

 

GOLDMAN SACHS BANK USA,

 

as Administrative Agent,

 

GOLDMAN SACHS LENDING PARTNERS LLC,
BARCLAYS BANK PLC,
and
MORGAN STANLEY SENIOR FUNDING, INC.

 

as Joint Lead Arrangers,

 

and

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

 

as Collateral Administrator

 

* Exhibits and schedules have been omitted pursuant to Item 601(a)(5) of
Regulation S-K and will be furnished on a supplemental basis to the Securities
and Exchange Commission upon request.

 



 

 

 

TABLE OF CONTENTS

 

    Page       Section 1. DEFINITIONS 1 Section 1.01 Defined Terms 1
Section 1.02 Terms Generally 62 Section 1.03 Accounting Terms; GAAP 62
Section 1.04 Divisions 63 Section 1.05 Rounding 63 Section 1.06 References to
Agreements, Laws, Etc 63 Section 1.07 Exchange Rate 63 Section 1.08 Times of Day
64 Section 1.09 Timing of Payment or Performance 64 Section 1.10 Certifications
64 Section 1.11 Compliance with Certain Sections 65       Section 2. AMOUNT AND
TERMS OF CREDIT 65 Section 2.01 Commitments of the Lenders; Term Loans 65
Section 2.02 [Intentionally Omitted] 66 Section 2.03 Requests for Loans 66
Section 2.04 Funding of Term Loans 66 Section 2.05 [Intentionally Omitted] 66
Section 2.06 [Intentionally Omitted] 66 Section 2.07 Interest on Term Loans 66
Section 2.08 Default Interest 66 Section 2.09 Alternate Rate of Interest 66
Section 2.10 Repayment of Term Loans; Evidence of Debt 67 Section 2.11
[Intentionally Omitted] 70 Section 2.12 Mandatory Prepayment of Term Loans 70
Section 2.13 Optional Prepayment of Term Loans 71 Section 2.14 Increased Costs
72 Section 2.15 Break Funding Payments 74 Section 2.16 Taxes 75 Section 2.17
Payments Generally; Pro Rata Treatment 78 Section 2.18 Mitigation Obligations;
Replacement of Lenders 79 Section 2.19 Certain Fees 80 Section 2.20
[Intentionally Omitted] 80 Section 2.21 Premium 80 Section 2.22 Nature of Fees
81 Section 2.23 Right of Set-Off 81 Section 2.24 Peak Debt Service Coverage Cure
82 Section 2.25 Payment of Obligations 82 Section 2.26 Defaulting Lenders 82
Section 2.27 Incremental Term Loans 84 Section 2.28 Extension of Term Loans 87

 



 

 

 

Section 3. REPRESENTATIONS AND WARRANTIES 89 Section 3.01 Organization and
Authority 89 Section 3.02 Air Carrier Status 89 Section 3.03 Due Execution 90
Section 3.04 Statements Made 90 Section 3.05 Financial Statements; Material
Adverse Change 91 Section 3.06 Ownership of Subsidiaries 91 Section 3.07 Liens
91 Section 3.08 Use of Proceeds 91 Section 3.09 Litigation and Compliance with
Laws 91 Section 3.10 [Intentionally Omitted] 92 Section 3.11 [Intentionally
Omitted] 92 Section 3.12 [Intentionally Omitted] 92 Section 3.13 Margin
Regulations; Investment Company Act 92 Section 3.14 Ownership of Collateral 92
Section 3.15 Perfected Security Interests 93 Section 3.16 Payment of Taxes 93
Section 3.17 Anti-Corruption Laws and Sanctions 93 Section 3.18 Provision and
Accuracy of the MileagePlus Agreements; Sole Intercompany Agreements 93
Section 3.19 Representations Regarding the MileagePlus Agreements 94
Section 3.20 Compliance with IP Agreements 94 Section 3.21 Solvency; Fraudulent
Conveyance 94 Section 3.22 Intellectual Property 95 Section 3.23 Privacy and
Data Security. 96       Section 4. CONDITIONS OF LENDING 96 Section 4.01
Conditions Precedent to Closing 96 Section 4.02 Conditions Precedent to Each
Loan 100 Section 4.03 Conditions Subsequent 100       Section 5. AFFIRMATIVE
COVENANTS 103 Section 5.01 Financial Statements, Reports, Etc 103 Section 5.02
Taxes 107 Section 5.03 Stay, Extension and Usury Laws 107 Section 5.04 Corporate
Existence 107 Section 5.05 Compliance with Laws 107 Section 5.06 Designation of
Restricted and Unrestricted Subsidiaries 108 Section 5.07 Special Purpose Entity
108 Section 5.08 Company and Aggregator Entity Independent Managers 111
Section 5.09 Regulatory Matters; Citizenship; Utilization; Collateral
Requirements 112 Section 5.10 Collateral Ownership 112 Section 5.11
[Intentionally Omitted] 112 Section 5.12 Guarantors; Grantors; Collateral 112
Section 5.13 Access to Books and Records 113

 



 3 

 

 

Section 5.14 Further Assurances 114 Section 5.15 Maintenance of Rating 115
Section 5.16 MileagePlus Program; MileagePlus Agreements 115 Section 5.17
Reserve Account 116 Section 5.18 Payment Account 118 Section 5.19 Collections;
Releases from Collection Account 119 Section 5.20 Material MileagePlus
Agreements 119 Section 5.21 MPH Revenue Account 119 Section 5.22 Mandatory
Prepayments 120 Section 5.23 Privacy and Data Security 120       Section 6.
NEGATIVE COVENANTS 120 Section 6.01 Restricted Payments 120 Section 6.02
Incurrence of Indebtedness and Issuance of Preferred Stock 126 Section 6.03
[Intentionally Omitted] 129 Section 6.04 Disposition of Collateral 129
Section 6.05 Transactions with Affiliates 129 Section 6.06 Liens 131
Section 6.07 Business Activities 131 Section 6.08 Liquidity 132 Section 6.09
[Intentionally Omitted] 132 Section 6.10 Merger, Consolidation, or Sale of
Assets 132 Section 6.11 Use of Proceeds 133 Section 6.12 Direction of Payment
133 Section 6.13 IP Agreements 133 Section 6.14 Specified Organization Documents
134       Section 7. EVENTS OF DEFAULT AND EARLY AMORTIZATION EVENTS 134
Section 7.01 Events of Default 134 Section 7.02 Early Amortization Event 139    
  Section 8. THE AGENTS 139 Section 8.01 Administration by Agents 139
Section 8.02 Rights of Administrative Agent and the Other Agents 141
Section 8.03 Liability of Agents 141 Section 8.04 Reimbursement and
Indemnification 145 Section 8.05 Successor Agents 145 Section 8.06 Independent
Lenders 147 Section 8.07 Advances and Payments 147 Section 8.08 Sharing of
Setoffs 148 Section 8.09 Withholding Taxes 148 Section 8.10 Right to Realize on
Collateral and Enforce Guarantee 149

 

 4 

 

 

Section 8.11 Intercreditor Agreements Govern 149 Section 8.12 Master Collateral
Agent as Beneficiary 150       Section 9. GUARANTY 150 Section 9.01 Guaranty 150
Section 9.02 No Impairment of Guaranty 151 Section 9.03 Continuation and
Reinstatement, Etc 152 Section 9.04 Subrogation; Fraudulent Conveyance 152
Section 9.05 Discharge of Guaranty 153 Section 9.06 Luxembourg Limitations. 153
      Section 10. MISCELLANEOUS 154 Section 10.01 Notices 154 Section 10.02
Successors and Assigns 155 Section 10.03 Confidentiality 162 Section 10.04
Expenses; Indemnity; Damage Waiver 163 Section 10.05 Governing Law;
Jurisdiction; Consent to Service of Process 166 Section 10.06 No Waiver 167
Section 10.07 Extension of Maturity 167 Section 10.08 Amendments, Etc. 167
Section 10.09 Severability 173 Section 10.10 Headings 173 Section 10.11 Survival
173 Section 10.12 Execution in Counterparts; Integration; Effectiveness 174
Section 10.13 USA Patriot Act 174 Section 10.14 New Value 175 Section 10.15
WAIVER OF JURY TRIAL 175 Section 10.16 No Fiduciary Duty 175 Section 10.17
[Intentionally Omitted] 176 Section 10.18 [Intentionally Omitted] 176
Section 10.19 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions 176 Section 10.20 Certain ERISA Matters 176 Section 10.21
Acknowledgement Regarding Any Supported QFCs 177 Section 10.22 Limited Recourse;
Non-Petition 178

 



 5 

 

 

ANNEX A LENDERS AND COMMITMENTS     EXHIBIT A FORM OF COLLATERAL AGENCY AND
ACCOUNTS AGREEMENT EXHIBIT B FORM OF INSTRUMENT OF ASSUMPTION AND JOINDER
EXHIBIT C FORM OF ASSIGNMENT AND ACCEPTANCE EXHIBIT D FORM OF LOAN REQUEST
EXHIBIT E FORM OF PAYMENT DATE STATEMENT EXHIBIT F FORM OF DIRECTION OF PAYMENT
EXHIBIT G-1 FORM OF MPH LICENSE EXHIBIT G-2 FORM OF UNITED SUBLICENSE
EXHIBIT G-3 FORM OF MADRID IP LICENSE EXHIBIT H FORM OF IP MANAGEMENT AGREEMENT
    SCHEDULE 1.01(a) CONTRIBUTION AGREEMENTS SCHEDULE 1.01(b) CLOSING DATE
UNSECURED GUARANTORS SCHEDULE 1.01(c) PERMITTED LIENS SCHEDULE 3.06 SUBSIDIARIES
OF UNITED AIRLINES HOLDINGS, INC. SCHEDULE 3.18 MILEAGEPLUS AGREEMENTS SCHEDULE
6.02 CLOSING DATE INDEBTEDNESS SCHEDULE 6.04 OWNERSHIP OF COLLATERAL

 

 6 

 

 

TERM LOAN CREDIT AND GUARANTY AGREEMENT, dated as of July 2, 2020, among MILEAGE
PLUS HOLDINGS, LLC, a Delaware limited liability company (the “Company”),
MILEAGE PLUS INTELLECTUAL PROPERTY ASSETS, LTD., an exempted company
incorporated with limited liability under the laws of the Cayman Islands (“IPB”,
and together with the Company, the “Borrowers”), UNITED AIRLINES, INC., a
Delaware corporation (“United”) and UNITED AIRLINES HOLDINGS, INC., a Delaware
corporation (“Parent” and together with United, the “Parent Guarantors”), MPH
I, INC., a Delaware corporation (“MPH I”), MILEAGE PLUS, INC., a Delaware
corporation (“MPI”), MILEAGE PLUS MARKETING, INC., a Delaware corporation
(“MPM”) and other direct and indirect Subsidiaries of Parent from time to time
party hereto, each of the several banks and other financial institutions or
entities from time to time party hereto as a lender (the “Lenders”), GOLDMAN
SACHS BANK USA (“GS”), as administrative agent for the Lenders (together with
its permitted successors and assigns in such capacity, the “Administrative
Agent”), Goldman Sachs Lending Partners LLC, Barclays Bank PLC and Morgan
Stanley Senior Funding, Inc., as joint lead arrangers (in such capacity, the
“Lead Arrangers”) and WILMINGTON TRUST, NATIONAL ASSOCIATION, as collateral
administrator (in such capacity, together with its permitted successor and
assigns in such capacity, the “Collateral Administrator”).

 

INTRODUCTORY STATEMENT

 

The Borrowers have applied to the Lenders for a term loan facility of
$3,000,000,000 as set forth herein.

 

The proceeds of the Term Loans will be used to pay related transaction costs,
fees and expenses, to fund the Reserve Account (as defined below) and provide
the MileagePlus Intercompany Loan (as defined below) to Parent Guarantors.

 

Accordingly, the parties hereto hereby agree as follows:

 

Section 1.

 

DEFINITIONS

 

Section 1.01            Defined Terms. Unless otherwise defined herein, terms
defined in the Collateral Agency and Accounts Agreement shall have the same
meaning when used herein (including in the introductory statement)
notwithstanding any termination thereof. When used herein, the following terms
shall have the following meanings:

 

“Account Control Agreements” shall mean each multi-party security and control
agreement entered into by any Grantor to satisfy the obligation of such Grantor
as set forth in any Senior Secured Debt Document, a financial institution which
maintains one or more deposit accounts or securities accounts and the Master
Collateral Agent or Collateral Administrator, as applicable, that have been
pledged as Collateral hereunder or under any other Loan Document, in each case
giving the Master Collateral Agent or Collateral Administrator, as applicable
“control” (as defined in Section 9-104 of the UCC) over the applicable account
and in form and substance reasonably satisfactory to the Collateral Controlling
Party and the Master Collateral Agent.

 



 

 

 

“Administrative Agent” shall have the meaning set forth in the first paragraph
of this Agreement.

 

“Affected Financial Institution” shall mean (a) any EEA Financial Institution or
(b) any UK Financial Institution.

 

“Affiliate” shall mean, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, a Person (a “Controlled Person”)
shall be deemed to be “controlled by” another Person (a “Controlling Person”) if
the Controlling Person possesses, directly or indirectly, power to direct or
cause the direction of the management and policies of the Controlled Person
whether by contract or otherwise; provided that the PBGC shall not be an
Affiliate of any Borrower or any Guarantor.

 

“Affiliate Transaction” shall have the meaning given such term in
Section 6.05(a).

 

“Agents” shall mean each of the Administrative Agent, the Master Collateral
Agent, the Collateral Administrator, the Collateral Custodian and the
Depositary.

 

“Aggregate Exposure” shall mean, with respect to any Lender at any time, an
amount equal to (a) until the funding of the Initial Term Loans, the aggregate
amount of such Lender’s Term Loan Commitments at such time and (b) thereafter
the sum of, (i) the aggregate then outstanding principal amount of such Lender’s
Term Loans and (ii) the aggregate amount of such Lender’s Term Loan Commitments
with respect to each Class of Term Loans (if any) then in effect.

 

“Aggregate Exposure Percentage” shall mean, with respect to any Lender at any
time, the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure
at such time to the Aggregate Exposure of all Lenders at such time.

 

“Agreement” shall mean this Term Loan Credit and Guaranty Agreement.

 

“Aggregator Entity” shall mean each of Mileage Plus Intellectual Property Assets
Holdings UIP, Ltd., an exempted company incorporated with limited liability
under the laws of the Cayman Islands, MPH Holdco and Mileage Plus Intellectual
Property Assets Aggregator, Ltd. (“Aggregator”), an exempted company
incorporated with limited liability under the laws of the Cayman Islands.

 

“Airline/Parent Merger” shall mean the merger or consolidation, if any, of
United and Parent.

 

“Airlines Merger” shall mean the merger or consolidation of Continental and
United.

 

“Airport Authority” shall mean any city or any public or private board or other
body or organization chartered or otherwise established for the purpose of
administering, operating or managing airports or related facilities, which in
each case is an owner, administrator, operator or manager of one or more
airports or related facilities.

 



 2 

 

 

“All-In Yield” shall mean, as to any debt, the yield thereof, whether in the
form of interest rate, margin, original issue discount, upfront fees, a LIBOR or
Alternate Base Rate, or otherwise, in each case, incurred or payable by the
Borrowers generally to all the lenders of such Indebtedness; provided that
upfront fees and original issue discount shall be equated to interest rate based
upon an assumed four year average life to maturity (e.g., 100 basis points of
original issue discount equals 25 basis points of interest rate margin for a
four year average life to maturity); provided, further, that “All-In Yield”
shall exclude any structuring, ticking, unused line, commitment, amendment,
consent, underwriting, syndication and arranger fees, other similar fees and
other fees not generally paid to all lenders and, if applicable, consent fees
paid generally to consenting lenders.

 

“Allocation Date” shall have the meaning given such term in the Collateral
Agency and Accounts Agreement.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the sum of the
Federal Funds Effective Rate in effect on such day plus 1/2 of 1%; provided, in
no event shall the Alternate Base Rate be less than zero (0%). Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.

 

“Alternative Madrid Structure” shall have the meaning given to such term in
Section 4.03(d).

 

“Anti-Corruption Laws” shall mean all laws, rules and regulations of the United
States applicable to Parent or its Subsidiaries from time to time intended to
prevent or restrict bribery or corruption.

 

“Applicable Margin” shall mean a rate per annum equal to 5.25% (provided that
when used in connection with the Alternate Base Rate “Applicable Margin” shall
mean a rate per annum equal to 4.25%).

 

“Applicable Trigger Event” shall mean, any voluntary prepayment of the Term
Loans or mandatory prepayment under clauses (a) through (d) of Section 2.12 of
all, or any part, of the principal balance of any Term Loan (including any
distribution in respect of the Term Loans and any refinancing thereof), whether
in whole or in part and whether before or after (i) the occurrence of an Event
of Default, or (ii) the commencement of any institution of any proceeding under
any Bankruptcy Law.

 

“Approved Fund” shall have the meaning given such term in Section 10.02(b).

 

“ARB Indebtedness” shall mean, with respect to Parent or any of its
Subsidiaries, without duplication, all Indebtedness or obligations of Parent or
such Subsidiary created or arising with respect to any limited recourse revenue
bonds issued for the purpose of financing or refinancing improvements to, or the
construction or acquisition of, airport and other related facilities and
equipment, the use or construction of which qualifies and renders interest on
such bonds exempt from certain federal or state taxes.

 



 3 

 

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.02), and accepted by the Administrative Agent,
substantially in the form of Exhibit C.

 

“Available Funds” shall mean, with respect to any Payment Date, the sum of
(i) the amount of funds allocated to the Term Loans pursuant to the Collateral
Agency and Accounts Agreement for such Payment Date and transferred from the
Collection Account to the Payment Account on or prior to such Payment Date,
(ii) any amounts transferred to the Payment Account from the Reserve Account for
application on such Payment Date, and (iii) any other amount deposited into the
Payment Account by or on behalf of any Borrower on or prior to such Payment
Date.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable Resolution Authority in respect of any liability of an
Affected Financial Institution.

 

“Bail-In Legislation” shall mean (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 

“Banking Product Obligations” shall mean, as applied to any Person, any direct
or indirect liability, contingent or otherwise, of such Person in respect of any
treasury, depository and cash management services, netting services and
automated clearing house transfers of funds services, including obligations for
the payment of fees, interest, charges, expenses, attorneys’ fees and
disbursements in connection therewith.

 

“Bankruptcy Code” shall mean the Bankruptcy Reform Act of 1978, as heretofore
and hereafter amended, and codified as 11 U.S.C. Section 101 et seq.

 

“Bankruptcy Event” shall mean, with respect to any Person, such Person becomes
the subject of a bankruptcy, reorganization, arrangement or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors, liquidator, provisional
liquidator or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 



 4 

 

 

“Bankruptcy Law” shall mean the Bankruptcy Code or any similar federal, state or
foreign law relating to reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other debtor relief, including, without
limitation, Part V and sections 86-88 (inclusive) of the Companies Law (as
amended) of the Cayman Islands and the Companies Winding Up Rules 2018 of the
Cayman Islands, each as amended from time to time, and any bankruptcy,
insolvency, winding up, reorganization or similar law enacted under the laws of
the Cayman Islands or any other applicable jurisdiction.

 

“Benchmark Replacement” shall mean the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrowers giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body or (ii) any evolving or then-prevailing
market convention for determining a rate of interest as a replacement to LIBO
Rate for U.S. dollar-denominated syndicated credit facilities and (b) the
Benchmark Replacement Adjustment; provided that, if the Benchmark Replacement as
so determined would be less than 1.0%, the Benchmark Replacement will be deemed
to be 1.0% for the purposes of this Agreement; provided further that any such
Benchmark Replacement shall be administratively feasible as determined by the
Administrative Agent in its reasonable discretion.

 

“Benchmark Replacement Adjustment” shall mean, with respect to any replacement
of LIBO Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by the Administrative Agent and the Borrowers giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBO Rate with the applicable Unadjusted Benchmark Replacement by
the Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBO Rate with the
applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated
syndicated credit facilities at such time.

 

“Benchmark Replacement Conforming Changes” shall mean, with respect to any
Benchmark Replacement, any technical, administrative or operational changes
(including changes to the definition of “Interest Period,” timing and frequency
of determining rates and making payments of interest and other administrative
matters) that the Administrative Agent decides may be appropriate to reflect the
adoption and implementation of such Benchmark Replacement and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent decides that
adoption of any portion of such market practice is not administratively feasible
or, if the Administrative Agent determines that no market practice for the
administration of the Benchmark Replacement exists, in such other manner of
administration as the Administrative Agent decides is reasonably necessary in
connection with the administration of this Agreement).

 



 5 

 

 

“Benchmark Replacement Date” shall mean the earlier to occur of the following
events with respect to LIBO Rate:

 

(a)            in the case of clause (a) or (b) of the definition of “Benchmark
Transition Event,” the later of (i) the date of the public statement or
publication of information referenced therein and (ii) the date on which the
administrator of LIBO Rate permanently or indefinitely ceases to provide LIBO
Rate; and

 

(b)            in the case of clause (c) of the definition of “Benchmark
Transition Event,” the date of the public statement or publication of
information referenced therein.

 

“Benchmark Transition Event” shall mean the occurrence of one or more of the
following events with respect to LIBO Rate:

 

(a)            a public statement or publication of information by or on behalf
of the administrator of LIBO Rate announcing that such administrator has ceased
or will cease to provide LIBO Rate, permanently or indefinitely, provided that,
at the time of such statement or publication, there is no successor
administrator that will continue to provide LIBO Rate;

 

(b)            a public statement or publication of information by the
regulatory supervisor for the administrator of LIBO Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for LIBO Rate, a resolution authority with jurisdiction over the administrator
for LIBO Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for LIBO Rate, which states that the
administrator of LIBO Rate has ceased or will cease to provide LIBO Rate
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
LIBO Rate; or

 

(c)            a public statement or publication of information by the
regulatory supervisor for the administrator of LIBO Rate announcing that LIBO
Rate is no longer representative and such circumstances are unlikely to be
temporary.

 

“Benchmark Transition Start Date” shall mean (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or, if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by written notice to the
Borrowers, the Administrative Agent (in the case of such notice by the Required
Lenders) and the Lenders.

 

“Benchmark Unavailability Period” shall mean, if a Benchmark Transition Event
and its related Benchmark Replacement Date have occurred with respect to LIBO
Rate and solely to the extent that LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBO Rate for all purposes hereunder in accordance with Section 2.09
and (y) ending at the time that a Benchmark Replacement has replaced LIBO Rate
for all purposes hereunder pursuant to Section 2.09.

 



 6 

 

 

“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 and Rule 13d-5
under the Exchange Act, except that in calculating the beneficial ownership of
any particular “person” (as that term is used in Section 13(d)(3) of the
Exchange Act), such “person” will be deemed to have beneficial ownership of all
securities that such “person” has the right to acquire by conversion or exercise
of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning.

 

“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.

 

“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in and
subject to Section 4975 of the Code or (c) any Person whose assets include (for
purposes of Section 3(42) of ERISA or otherwise for purposes of Title I of ERISA
or Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan.”

 

“BHC Act Affiliate” shall mean, with respect to any party, an “affiliate” (as
such term is defined under, and interpreted in accordance with, 12 U.S.C.
1841(k)) of such party.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

 

“Board of Directors” shall mean:

 

1.            with respect to a corporation or an exempted company, the board of
directors of the corporation or exempted company, as applicable, or any
committee thereof duly authorized to act on behalf of such board;

 

2.            with respect to a partnership, the board of directors of the
general partner of the partnership;

 

3.            with respect to a limited liability company, the managing member
or members, manager or managers or any controlling committee of managing members
or managers thereof; and

 

4.            with respect to any other Person, the board or committee of such
Person serving a similar function.

 

“Borrowers” shall have the meaning set forth in the first paragraph of this
Agreement.

 



 7 

 

 

“Borrower Bankruptcy Event” means (a) either Borrower or any of their respective
Subsidiaries (i) commences a voluntary case or procedure, (ii) consents to the
entry of an order for relief against it in an involuntary case, (iii) consents
to the appointment of a receiver, trustee, liquidator, provisional liquidator,
custodian, conservator or other similar official of it or for all or
substantially all of its property, (iv) makes a general assignment for the
benefit of its creditors, (v) admits in writing its inability generally to, pay
its debts as they become due, or (vi) in the case of IPB, proposes or passes a
resolution for its voluntary winding up or liquidation; or (b) a court of
competent jurisdiction enters an order or decree under any Bankruptcy Law that:
(i) is for relief against either Borrower or any of their respective
Subsidiaries, (ii) appoints a receiver, trustee, liquidator, provisional
liquidator, custodian, conservator or other similar official of any Borrower or
any of its Subsidiaries or for all or substantially all of the property of
either Borrower or any of its Subsidiaries; or (iii) orders the liquidation of
either Borrower or any of their respective Subsidiaries, in each case, the order
or decree remains unstayed and in effect for sixty (60) consecutive days.

 

“Borrower Change of Control” shall mean the occurrence of any of the following:

 

1.            the failure of Parent and United to own, directly or indirectly,
100% of the Equity Interests in each Borrower; or

 

2.            the failure of the Company, to own, directly or indirectly, 100%
of the Equity Interests in IPB.

 

“Borrower Parties” shall mean the Borrowers and their Subsidiaries.

 

“Borrowing” shall mean the incurrence of a single Class of Term Loans made from
all the applicable Lenders on a single date.

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in New York City, Chicago, Wilmington, Delaware or such
other domestic city in which the corporate trust office of the Collateral
Administrator, Collateral Custodian, Master Collateral Agent or the Depositary
is located (in each case, as set forth in Section 10.01(a), as such locations
may be updated pursuant to Section 10.01(c)) are required or authorized to
remain closed; provided, that, when used in connection with the borrowing or
repayment of a Eurodollar Term Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in Dollar deposits on the
London interbank market.

 

“Capital Lease Obligation” shall mean, at the time any determination is to be
made, the amount of the liability in respect of a capital lease that would at
that time be required to be capitalized and reflected as a liability on a
balance sheet prepared in accordance with GAAP, and the Stated Maturity thereof
shall be the date of the last payment of rent or any other amount due under such
lease prior to the first date upon which such lease may be prepaid by the lessee
without payment of a penalty.

 

“Capital Markets Offering” shall mean any offering of “securities” (as defined
under the Securities Act) in (a) a public offering registered under the
Securities Act, or (b) an offering not required to be registered under the
Securities Act (including, without limitation, a private placement under
Section 4(a)(2) of the Securities Act, an exempt offering pursuant to Rule 144A
and/or Regulation S of the Securities Act and an offering of exempt securities).

 



 8 

 

 

“Capital Stock” shall mean:

 

1.            in the case of a corporation, corporate stock;

 

2.            in the case of an association, exempted company or business
entity, any and all shares, interests, participations, rights or other
equivalents (however designated) of corporate stock;

 

3.            in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests; and

 

4.            any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person,

 

but excluding from all of the foregoing any debt securities convertible into
Capital Stock, whether or not such debt securities include any right of
participation with Capital Stock.

 

“Cash Equivalents” shall mean:

 

1.            direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States), in each case maturing within one year from the
date of acquisition thereof;

 

2.            direct obligations of state and local government entities, in each
case maturing within one year from the date of acquisition thereof, which have a
rating of at least A- (or the equivalent thereof) from S&P, A- (or the
equivalent thereof) from Fitch or A3 (or the equivalent thereof) from Moody’s;

 

3.            obligations of domestic or foreign companies and their
subsidiaries (including, without limitation, agencies, sponsored enterprises or
instrumentalities chartered by an Act of Congress, which are not backed by the
full faith and credit of the United States), including, without limitation,
bills, notes, bonds, debentures, and mortgage-backed securities, in each case
maturing within one year from the date of acquisition thereof;

 

4.            Investments in commercial paper maturing within 365 days from the
date of acquisition thereof and having, at such date of acquisition, a rating of
at least A-2 (or the equivalent thereof) from S&P, F2 (or the equivalent
thereof) from Fitch or P-2 (or the equivalent thereof) from Moody’s;

 

5.            Investments in certificates of deposit (including Investments made
through an intermediary, such as the certificated deposit account registry
service), banker’s acceptances, time deposits, eurodollar time deposits and
overnight bank deposits maturing within one year from the date of acquisition
thereof issued or guaranteed by or placed with, and money market deposit
accounts issued or offered by, any domestic office of any other commercial bank
of recognized standing organized under the laws of the United States or any
State thereof that has a combined capital and surplus and undivided profits of
not less than $100.0 million;

 



 9 

 

 

6.            fully collateralized repurchase agreements with a term of not more
than six (6) months for underlying securities that would otherwise be eligible
for investment;

 

7.            Investments in money in an investment company registered under the
Investment Company Act of 1940, as amended, or in pooled accounts or funds
offered through mutual funds, investment advisors, banks and brokerage houses
which invest its assets in obligations of the type described in clauses
(1) through (6) above. This could include, but not be limited to, money market
funds or short-term and intermediate bonds funds;

 

8.            money market funds that (i) comply with the criteria set forth in
SEC Rule 2a-7 under the Investment Company Act of 1940, as amended, (ii) are
rated AAA (or the equivalent thereof) by Fitch or Aaa (or the equivalent
thereof) by Moody’s and (iii) have portfolio assets of at least $5.0 billion;

 

9.            securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least
A- by S&P, A (or the equivalent thereof) by Fitch or A3 by Moody’s; and

 

10.            any other securities or pools of securities that are classified
under GAAP as cash equivalents or short-term investments on a balance sheet.

 

“Cayman Share Mortgage” shall mean the equitable mortgages over shares in
(a) IPB, dated the Closing Date, between Aggregator and the Master Collateral
Agent, (b) Aggregator, dated as of the Closing Date, among Mileage Plus
Intellectual Property Assets Holding MIP, Ltd., Mileage Plus Intellectual
Property Assets Holdings UIP, Ltd. and the Master Collateral Agent, (c) Mileage
Plus Intellectual Property Assets Holding MIP, Ltd. dated as of the Closing
Date, between the Company and the Master Collateral Agent, (d) Mileage Plus
Intellectual Property Assets Holdings UIP, Ltd., dated as of the Closing Date,
between Mileage Plus Intellectual Property Assets Holding MIP, Ltd. and the
Master Collateral Agent.

 

“Change in Law” shall mean, after the date hereof, (a) the adoption of any law,
rule or regulation after the date of this Agreement (including any request,
rule, regulation, guideline, requirement or directive promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel II or Basel III) or (b) compliance
by any Lender (or, for purposes of Section 2.14(b), by any lending office of
such Lender through which Term Loans are issued or maintained or by such
Lender’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided that, notwithstanding anything
herein to the contrary, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith or in the implementation thereof shall be deemed
to be a “Change in Law,” regardless of the date enacted, adopted, issued or
implemented.

 



 10 

 

 

“Chase Co-Branded Agreement” shall mean the Third Amended and Restated
Co-Branded Card Marketing Services Agreement, dated January 21, 2020, by and
among Parent Guarantors, the Company and JPMorgan Chase Bank, N.A.

 

“Class”, when used in reference to any Term Loan or Borrowing, shall refer to
whether such Term Loan, or the Term Loans comprising such Borrowing, are Initial
Term Loans or Incremental Term Loans that are not Initial Term Loans.

 

“Closing Date” shall mean the date on which this Agreement has been executed and
the conditions precedent set forth in Section 4.01 have been satisfied or
waived.

 

“Co-Brand Payment Rights Assignment” shall mean each of (i) that certain
Assignment Agreement among the Company and Parent Guarantors, pursuant to which
Parent Guarantors shall assign all of their respective payment rights under the
Chase Co-Branded Agreement to the Company and (ii) that certain Assignment
Agreement among the Company and Parent Guarantors, pursuant to which United
shall assign all of its payment rights under the Visa Co-Branded Agreement to
the Company.

 

“Code” shall mean the United States Internal Revenue Code of 1986, as amended
from time to time.

 

“Collateral” shall mean the assets and properties of the Grantors upon which
Liens have been granted to the Master Collateral Agent or the Collateral
Administrator to secure the Obligations, including without limitation all of the
“Collateral” as defined in the Collateral Documents, but excluding all such
assets and properties released from such Liens pursuant to the applicable
Collateral Document or otherwise constituting Excluded Property.

 

“Collateral Administrator” shall have the meaning set forth in the first
paragraph of this Agreement.

 

“Collateral Administrator and Master Collateral Agent Fee Letter” shall have the
meaning set forth in Section 2.19.

 

“Collateral Agency and Accounts Agreement” shall mean that certain Collateral
Agency and Accounts Agreement dated as of the Closing Date, among the Borrowers,
each Grantor from time to time party thereto, the Depositary, the Collateral
Administrator, each other Senior Secured Debt Representative (as defined
therein) from time to time party thereto and the Master Collateral Agent,
substantially in the form attached as Exhibit A.

 

“Collateral Custodian” shall mean Wilmington Trust, National Association, as
account bank with respect to the Payment Account and the Reserve Account,
together with its permitted successors and assigns in such capacity.

 

“Collateral Documents” shall mean, collectively, any Account Control Agreements,
the Security Agreement, the Parent Security Agreement, each IP Security
Agreement, the Collateral Agency and Accounts Agreement, the Cayman Share
Mortgages and other agreements, instruments or documents that create or purport
to create a Lien in favor of the Master Collateral Agent for the benefit of the
Secured Parties, in each case, so long as such agreement, instrument or document
shall not have been terminated in accordance with its terms.

 



 11 

 

 

“Company” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Company Subsidiary Guarantor” shall mean each of MPI, MPH I, MPM and each other
Subsidiary of the Company, including each Aggregator Entity.

 

“Competitor” shall mean (i) any airline, commercial air freight carrier, air
freight forwarder or entity engaged in the business of parcel transport by air,
or any payment brand (ii) any entity that has a primary business purpose of
operating a travel related Loyalty Program or (iii)  any affiliate of any Person
described in clause (i) or (ii) above (other than any affiliate of such Person
as a result of common control by a Governmental Authority or instrumentality
thereof and any affiliate of such Person under common control with such Person
which affiliate is not actively involved in the management and/or operations of
such Person).

 

“Composite Marks” shall mean the Intellectual Property listed in a Collateral
Document or Contribution Agreement as being Composite Marks.

 

“Compounded SOFR” shall mean the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:

 

(a)            the rate, or methodology for this rate, and conventions for this
rate selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; or

 

(b)            if, and to the extent that, the Administrative Agent determines
that Compounded SOFR cannot be determined in accordance with clause (a) above,
then the rate, or methodology for this rate, and conventions for this rate that
the Administrative Agent determines in its reasonable discretion are
substantially consistent with any evolving or then-prevailing market convention
for determining compounded SOFR for U.S. dollar-denominated syndicated credit
facilities at such time;

 

provided that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (a) or clause
(b) above is not administratively feasible for the Administrative Agent, then
Compounded SOFR will be deemed unable to be determined for purposes of the
definition of “Benchmark Replacement”.

 

“Consolidated Net Income” shall mean, with respect to any specified Person for
any period, the aggregate of the net income (or loss) of such Person and its
Restricted Subsidiaries for such period, on a consolidated basis (excluding the
net income (or loss) of any Unrestricted Subsidiary of such Person), determined
in accordance with GAAP and without any reduction in respect of preferred stock
dividends; provided that:

 



 12 

 

 

(a)            all net after tax extraordinary, non-recurring or unusual gains
or losses and all gains or losses realized in connection with any Disposition of
assets of such Person or the disposition of securities by such Person or the
early extinguishment of Indebtedness of such Person, together with any related
provision for taxes on any such gain, will be excluded;

 

(b)            the net income (but not loss) of any Person that is not the
specified Person or a Restricted Subsidiary or that is accounted for by the
equity method of accounting will be included for such period only to the extent
of the amount of dividends or similar distributions paid in cash to the
specified Person or Restricted Subsidiary of the specified Person;

 

(c)            the net income (but not loss) of any Restricted Subsidiary will
be excluded to the extent that the declaration or payment of dividends or
similar distributions by that Restricted Subsidiary of that net income is not at
the date of determination permitted without any prior governmental approval
(that has not been obtained) or, directly or indirectly, by operation of the
terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Restricted
Subsidiary or its stockholders;

 

(d)            the cumulative effect of a change in accounting principles on
such Person will be excluded;

 

(e)            the effect of non-cash gains and losses of such Person resulting
from Hedging Obligations, including attributable to movement in the
mark-to-market valuation of Hedging Obligations pursuant to Financial Accounting
Standards Board Accounting Standards Codification 815 – Derivatives and Hedging
will be excluded;

 

(f)            any non-cash compensation expense recorded from grants by such
Person of stock appreciation or similar rights, stock options or other rights to
officers, directors or employees, will be excluded;

 

(g)            the effect on such Person of any non-cash items resulting from
any amortization, write-up, write-down or write-off of assets (including
intangible assets, goodwill and deferred financing costs) in connection with any
acquisition, disposition, merger, consolidation or similar transaction
(including but not limited to any one or more of the Continental/United Merger,
the Airlines Merger and the Airline/Parent Merger) or any other non-cash
impairment charges incurred subsequent to the Closing Date resulting from the
application of Financial Accounting Standards Board Accounting Standards
Codifications 205 – Presentation of Financial Statements, 350 – Intangibles –
Goodwill and Other, 360 – Property, Plant and Equipment and 805 – Business
Combinations (excluding any such non-cash item to the extent that it represents
an accrual of or reserve for cash expenditures in any future period except to
the extent such item is subsequently reversed), will be excluded; and

 

(h)            any provision for income tax reflected on such Person’s financial
statements for such period will be excluded to the extent such provision exceeds
the actual amount of taxes paid in cash during such period by such Person and
its consolidated Subsidiaries.

 

“Consolidated Tangible Assets” shall mean, as of any date of determination,
Consolidated Total Assets of Parent and its consolidated Restricted Subsidiaries
excluding goodwill, patents, trade names, trademarks, copyrights, data,
franchises and any other assets properly classified as intangible assets in
accordance with GAAP.

 



 13 

 

 

“Consolidated Total Assets” shall mean, as of any date of determination, the sum
of the amounts that would appear on a consolidated balance sheet of Parent and
its consolidated Restricted Subsidiaries as the total assets of Parent and its
consolidated Restricted Subsidiaries in accordance with GAAP.

 

“Continental” shall mean Continental Airlines, Inc., a Delaware corporation,
into which United was merged in the Airlines Merger.

 

“Continental/United Merger” shall mean the merger in which Continental became a
Subsidiary of Parent.

 

“Contingent Payment Event” shall mean any indemnity, termination payment or
liquidated damages under a MileagePlus Agreement or an Intercompany Agreement.

 

“Contribution Agreements” shall mean each of the agreements set forth on
Schedule 1.01(a) and each other contribution agreement entered into after the
date hereof pursuant to which United or the Company contributes MileagePlus
Intellectual Property directly or indirectly to the Borrowers or their
Subsidiaries.

 

“Corresponding Tenor” with respect to a Benchmark Replacement shall mean a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period.

 

“Covered Entity” shall mean any of the following: (a) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(b) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Cure Amounts” shall have the meaning set forth in Section 2.24.

 

“Currency” shall mean miles, points and/or other units that are a medium of
exchange constituting a convertible, virtual, and private currency that is
tradable property and that can be sold or issued to Persons.

 

“Data Protection Laws” shall mean all laws, rules and regulations applicable to
each applicable Loan Party or Subsidiary thereof regarding privacy, data
protection and data security, including with respect to the collection, storage,
transmission, transfer (including cross-border transfers), processing,
encryption, security, safeguarding, loss, disclosure and use of Personal Data
(including Personal Data of employees, contractors, customers, loan applicants
and third parties), On-line Tracking Data, and email and mobile communications,
including any approvals or notices required in connection therewith.

 

“Day Count Fraction” shall mean, the actual number of days elapsed over a year
of 360 days (or, when the Alternate Base Rate is applicable, a year of 365 days
or 366 days in a leap year).

 



 14 

 

 

 

“Deeds of Undertaking” shall mean (i) the deed of undertaking to be entered into
on or about the date hereof among IPB, Aggregator, the Master Collateral Agent
and Walkers Fiduciary Limited, (ii) the deed of undertaking to be entered into
on or about the date hereof among Aggregator, Mileage Plus Intellectual Property
Assets Holding MIP, Ltd., Mileage Plus Intellectual Property Assets Holding
UIP, Ltd. and the Master Collateral Agent, (iii) the deed of undertaking to be
entered into on or about the date hereof among Mileage Plus Intellectual
Property Assets Holding UIP, Ltd., Mileage Plus Intellectual Property Assets
Holding MIP, Ltd., and the Master Collateral Agent and (iv) the deed of
undertaking to be entered into on or about the date hereof among Mileage Plus
Intellectual Property Assets Holding MIP, Ltd., the Company and the Master
Collateral Agent.

 

“Default” shall mean any event that, unless cured or waived, is, or with the
passage of time or the giving of notice or both would be an Event of Default.

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“Defaulting Lender” shall mean, at any time, any Lender that (a) has failed,
within two (2) Business Days of the date required to be funded or paid by it
hereunder, to fund or pay (x) any portion of the Term Loans or (y) any other
amount required to be paid by it hereunder to the Administrative Agent or any
other Lender (or its banking Affiliates), unless, in the case of
clause (x) above, such Lender notifies the Administrative Agent and the Company
in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Company, the Administrative Agent or any other Lender in writing,
or has made a public statement to the effect, that it does not intend or expect
to comply with any of its funding obligations (i) under this Agreement (unless
such writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or (ii) on or prior to the Closing Date,
generally under other agreements in which it commits to extend credit, (c) has
failed, within three (3) Business Days after request by the Administrative
Agent, any other Lender or the Company, acting in good faith, to provide a
confirmation in writing from an authorized officer or other authorized
representative of such Lender that it will comply with its obligations (and is
financially able to meet such obligations) to fund prospective Term Loans under
this Agreement, which request shall only have been made after the conditions
precedent to borrowings have been met, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon the Administrative
Agent’s, such other Lender’s or the Company’s, as applicable, receipt of such
confirmation in form and substance satisfactory to it and the Administrative
Agent, or (d) has become, or has had its Parent Company become, the subject of a
Bankruptcy Event or a Bail-In Action. If the Administrative Agent determines
that a Lender is a Defaulting Lender under any of clauses (a) through (d) above,
such Lender will be deemed to be a Defaulting Lender upon notification of such
determination by the Administrative Agent to the Company and the Lenders.

 

“Default Interest” shall have the meaning specified in Section 2.08.

 



15

 

 

“Deferred Accrual Conditions” shall be deemed to be satisfied as of any date on
which: (a) no Early Amortization Event has occurred and is continuing,
(b) Parent has a long-term unsecured debt rating of either BB- or better by
Fitch or Ba3 or better by Moody’s, and (c) Parent and its Subsidiaries have
Liquidity of not less than $8.0 billion.

 

“Determination Date” shall mean, with respect to any Payment Date and the
related Quarterly Reporting Period, the third (3rd) Business Day preceding such
Payment Date.

 

“Direction of Payment” shall mean a notice to each counterparty of a MileagePlus
Agreement, substantially in the form of Exhibit F, which shall include
instructions to such counterparties to pay all amounts due to the Company or a
Parent Guarantor under the applicable MileagePlus Agreement directly to the MPH
Revenue Account.

 

“Director Services Agreements” shall mean (i) the director services agreement
dated on or about the Closing Date among IPB, Walkers Fiduciary Limited and the
Company, (ii) the director services agreement dated on or about the Closing Date
among Aggregator, the Loan Party Director (as defined therein) party thereto and
the Company, (iii) the director services agreement dated on or about the Closing
Date among Mileage Plus Intellectual Property Assets Holdings MIP, Ltd., the
Loan Party Director (as defined therein) party thereto and the Company, and
(iv) the director services agreement dated on or about the Closing Date among
Mileage Plus Intellectual Property Assets Holdings UIP, Ltd., the Loan Party
Director (as defined therein) party thereto and the Company.

 

“Disposition” shall mean, with respect to any property, any sale, lease, sale
and leaseback, conveyance, transfer or other disposition thereof. The terms
“Dispose” and “Disposed of” shall have correlative meanings.

 

“Disqualified Lender” shall mean, on any date, any Person that is (a) designated
by Parent, by written notice delivered to the Administrative Agent on or prior
to June 12, 2020, (b) a Competitor designated by Parent, by written notice
delivered to the Administrative Agent (specifying such Competitor by legal name)
not less than two Business Days prior to the date of any syndication or
assignment to such person or (c) any Affiliate of any Person identified under
clauses (a) or (b) of this definition that are either clearly identifiable,
solely on the basis of such Person’s name, as an Affiliate of any Person
referred to in clause (a) or (b) above; provided, that (1) Disqualified Lenders
shall exclude (x) any Person that any Borrower has designated in writing as no
longer being a Disqualified Lender by written notice delivered to Administrative
Agent from time to time on or prior to such date and (y) any bona fide debt fund
or investment vehicle that is engaged in making, purchasing, holding or
otherwise investing in commercial loans, fixed-income instruments, bonds and
similar extensions of credit in the ordinary course of business with separate
fiduciary duties to investors in such fund or vehicle unless otherwise specified
pursuant to clause (a) and (2) in no event will any supplement to the list of
Disqualified Lenders after the Closing Date apply retroactively to disqualify
any Person that has previously acquired an assignment or a participation
interest in respect of the Term Loan Commitments and Term Loans in accordance
herewith from continuing to hold or vote such previously acquired assignments
and participations on the terms set forth herein for Lenders that are not
Disqualified Lenders.

 



16

 

 

“Disqualified Stock” shall mean any Capital Stock that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder of the Capital Stock), or
upon the happening of any event, matures or is mandatorily redeemable, pursuant
to a sinking fund obligation or otherwise (other than as a result of a change of
control or asset sale), is convertible or exchangeable for Indebtedness or
Disqualified Stock, or is redeemable at the option of the holder of the Capital
Stock, in whole or in part (other than as a result of a change of control or
asset sale), on or prior to the date that is 91 days after the Latest Maturity
Date then in effect. Notwithstanding the preceding sentence, any Capital Stock
that would constitute Disqualified Stock solely because the holders of the
Capital Stock have the right to require Parent to repurchase such Capital Stock
upon the occurrence of a change of control or an asset sale will not constitute
Disqualified Stock if the terms of such Capital Stock provide that Parent may
not repurchase or redeem any such Capital Stock pursuant to such provisions
unless such repurchase or redemption complies with Section 6.01 hereof. The
amount of Disqualified Stock deemed to be outstanding at any time for purposes
of this Agreement will be the maximum amount that Parent and its Restricted
Subsidiaries may become obligated to pay upon the maturity of, or pursuant to
any mandatory redemption provisions of, such Disqualified Stock, exclusive of
accrued dividends.

 

“Dollars” and “$” shall mean lawful money of the United States of America.

 

“Domestic Subsidiary” shall mean any Restricted Subsidiary of Parent that was
formed under the laws of the United States or any state of the United States or
the District of Columbia or that guarantees, or pledges any property or assets
to secure, any Obligations.

 

“DOT” shall mean the United States Department of Transportation and any
successor thereto.

 

“DSCR Step-up Period” shall mean the period commencing on the Determination Date
on which a Specified Acquisition Subsidiary that owns or operates a Permitted
Acquisition Loyalty Program generates cash revenues for any twelve (12) month
period, as calculated on such Determination Date, in an amount greater than 15%
of the cash revenues of the MileagePlus Program during such period and ending on
the date on which substantially all of the Permitted Acquisition Loyalty
Program’s cash revenues (which excludes airline revenues such as ticket sales
and baggage fees) are pledged as Collateral.

 

“Early Amortization Cure” shall be deemed to occur on, (a) in the case of an
Early Amortization Event that arises under clause (a) of the definition thereof,
the earlier of (i) the date Cure Amounts related to the Early Amortization Event
have been deposited to the Collection Account and (ii) the first day of the
Quarterly Reporting Period following the Quarterly Reporting Period related to
the Determination Date on which the Peak Debt Service Coverage Ratio has been
satisfied for two consecutive Determination Dates following the Determination
Date on which the Early Amortization Event was triggered, (b) in the case of an
Early Amortization Event that arises under clause (b) of the definition thereof,
the date on which the balance in the Reserve Account is at least equal to the
Reserve Account Required Balance, (c) in the case of (i) any Event of Default
under clause (c) of the definition of Early Amortization Event or (ii) an “early
amortization event” under clause (d) of the definition of Early Amortization
Event, the date that no Event of Default under this Agreement or “early
amortization event” under the Indenture or any other Senior Secured Debt
Document, as applicable, shall exist or be continuing.

 



17

 

 

“Early Amortization Event” shall mean the occurrence of any of the following
events:

 

(a)            the Peak Debt Service Coverage Ratio Test as set forth in the
related Payment Date Statement is not satisfied on any Determination Date;

 

(b)            the balance in the Reserve Account is less than the Reserve
Account Required Balance on any Payment Date after giving effect to the deposits
set forth in Section 2.10(b) hereof on such Payment Date;

 

(c)            the Company has received written notice or has actual knowledge
that an Event of Default shall have occurred; or

 

(d)            the Company has received written notice or has actual knowledge
that an “Early Amortization Event” shall have occurred under the Indenture or
any other Senior Secured Debt Document.

 

“Early Amortization Payment” shall mean, with respect to any Payment Date
relating to a Quarterly Reporting Period in which the Early Amortization Period
was in effect as the last day of such Quarterly Reporting Period, an amount
equal to the lesser of (i) 50% of the excess of (A) the Term Loan Facility
Ratable Share of the sum of the Collections received in the Collection Account
during such Quarterly Reporting Period on or after the start of the Early
Amortization Period plus any Cure Amounts deposited on or prior to the related
Determination Date with respect to such Quarterly Reporting Period over (B) the
amount as most recently estimated by the Parent to be distributed pursuant to
Section 2.10(b)(i) through (viii) on the related Payment Date and (ii)  the
amount necessary to pay the outstanding principal balance of the Term Loans in
full.

 

“Early Amortization Period” shall mean the period commencing on the occurrence
of an Early Amortization Event, and ending on the earlier of (a) the date (if
any) on which the Early Amortization Cure is consummated and (b) the date all
Obligations (other than contingent obligations not due and owing) have been paid
in full.

 

“Early Opt-in Election” shall mean the occurrence of:

 

(a)            (i) a determination by the Administrative Agent or (ii) a
notification by the Required Lenders to the Administrative Agent (with a copy to
the Borrowers) that the Required Lenders have determined that U.S.
dollar-denominated syndicated credit facilities being executed at such time, or
that include language similar to that contained in Section 2.09, are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace LIBO Rate, or

 

(b)            (i) the election by the Administrative Agent and the Borrowers or
(ii) the election by the Required Lenders with the written consent of the
Borrower to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent and the Borrower of
written notice of such election to the Lenders or by the Required Lenders and
the Borrower of written notice of such election to the Administrative Agent and
the other Lenders.

 



18

 

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent.

 

“EEA Member Country” shall mean any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” shall mean (a) a commercial bank having total assets in
excess of $1.0 billion, (b) a finance company, insurance company or other
financial institution or fund, in each case reasonably acceptable to the
Administrative Agent, which in the ordinary course of business extends credit of
the type contemplated herein or invests therein and has total assets in excess
of $200.0 million and whose becoming an assignee would not constitute a
prohibited transaction under Section 4975 of the Code or Section 406 of ERISA,
(c) any Lender or any Affiliate of any Lender, (d) an Approved Fund of any
Lender and (e) any other Person (other than a Defaulting Lender, Disqualified
Lender or natural Person or a holding company, investment vehicle or trust for,
or owned and operated by or for the primary benefit of natural persons or any
Affiliates of the foregoing) reasonably satisfactory to the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the
Borrowers; provided that in the event that an Event of Default has occurred and
is continuing, a Disqualified Lender described in clause (a) and, solely in the
case of an Affiliate of a Person described in clause (a), clause (c) of the
definition of “Disqualified Lender” shall be deemed to be an Eligible Assignee.

 

“Eligible Deposit Account” shall mean (a) a segregated deposit account
maintained with a depository institution or trust company whose short term
unsecured debt obligations are rated at least, if rated by S&P, A-1 by S&P, if
rated by Moody’s, P-1 by Moody’s, and, if rated by Fitch, F-1 by Fitch, (b) a
segregated account which is maintained with a depository institution or trust
company whose long term unsecured debt obligations are rated at least, if rated
by S&P, A by S&P, if rated by Moody’s, A2 by Moody’s and, if rated by Fitch,
BBB- by Fitch or (c) a segregated trust account maintained in the corporate
trust department of a federally or state chartered depository institution whose
long-term unsecured debt obligations are rated at least, if rated by S&P, A by
S&P, if rated by Moody’s, A2 by Moody’s and, if rated by Fitch, BBB- by Fitch,
subject to regulations regarding fiduciary funds on deposit substantially
similar to 12 C.F.R. §9.10(b) in effect on the date hereof.

 

“Environmental Laws” shall mean all applicable laws (including common law),
statutes, rules, regulations, codes, ordinances, orders, decrees, judgments,
injunctions or legally binding agreements issued, promulgated or entered into by
or with any Governmental Authority, relating to the environment, preservation or
reclamation of natural resources, the handling, treatment, storage, disposal,
Release or threatened Release of, or the exposure of any Person (including
employees) to, any Hazardous Materials.

 



19

 

 

“Environmental Liability” shall mean any liability (including any liability for
damages, natural resource damage, costs of environmental investigation,
remediation or monitoring or costs, fines or penalties) resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment, disposal or the arrangement for disposal of
any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the
Release or threatened Release of any Hazardous Materials into the environment or
(e) any contract, agreement, lease or other consensual arrangement pursuant to
which liability is assumed or imposed with respect to any of the foregoing.

 

“Equity Contribution Agreements” shall mean each of (i) that certain
Contribution Agreement, dated as of the Closing Date, between United and the
Company and (ii) that certain Contribution Agreement, dated as of the Closing
Date, between the Company and MPH Holdco.

 

“Equity Interests” shall mean Capital Stock and all warrants, options or other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder.

 

“Escrow Accounts” shall mean accounts of Parent or any Subsidiary, solely to the
extent any such accounts hold funds set aside by Parent or any Subsidiary to
manage the collection and payment of amounts collected, withheld or incurred by
Parent or such Subsidiary for the benefit of third parties relating to:
(a) federal income tax withholding and backup withholding tax, employment taxes,
transportation excise taxes and security related charges; (b) any and all state
and local income tax withholding, employment taxes and related charges and fees
and similar taxes, charges and fees, including, but not limited to, state and
local payroll withholding taxes, unemployment and supplemental unemployment
taxes, disability taxes, workman’s or workers’ compensation charges and related
charges and fees; (c) state and local taxes imposed on overall gross receipts,
sales and use taxes, fuel excise taxes and hotel occupancy taxes; (d) passenger
facility fees and charges collected on behalf of and owed to various
administrators, institutions, authorities, agencies and entities; (e) other
similar federal, state or local taxes, charges and fees (including without
limitation any amount required to be withheld or collected under applicable
law); (f) other funds held in trust for, or otherwise pledged to or segregated
for the benefit of, an identified beneficiary; or (g) accounts, capitalized
interest accounts, debt service reserve accounts, escrow accounts and other
similar accounts or funds established in connection with the ARB Indebtedness.

 

“Estimated Quarterly Payment Amount” shall mean, for any Quarterly Reporting
Period, the amount (as estimated by Parent) necessary to pay in full on the
related Payment Date all outstanding payments estimated to be due pursuant to
clauses (i) through (ix) of Section 2.10(b).

 



20

 

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the LIBO Rate.

 

“Event of Default” shall have the meaning given such term in Section 7.01.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Excluded Contributions” shall mean net cash proceeds received by Parent after
March 20, 2020 from:

 

(a)            contributions to its common equity capital (other than from any
Subsidiary); or

 

(b)            the sale (other than to a Subsidiary or to any management equity
plan or stock option plan or any other management or employee benefit plan or
agreement of Parent or any Subsidiary) of Qualifying Equity Interests,

 

in each case designated as Excluded Contributions pursuant to an Officer’s
Certificate executed on or around the date such capital contributions are made
or the date such Equity Interests are sold, as the case may be. Excluded
Contributions will not be considered to be net proceeds of Qualifying Equity
Interests for purposes of clause (a)(2)(B) of Section 6.01 hereof.

 

“Excluded Intellectual Property” shall mean all (a) Intellectual Property other
than the MileagePlus Intellectual Property and (b) all United Traveler Related
Data.

 

“Excluded Property” shall have the meaning set forth in the Security Agreement.

 

“Excluded Subsidiary” shall mean (a) each Unrestricted Subsidiary, (b) each
Immaterial Subsidiary, (c) each Foreign Subsidiary (other than Subsidiaries of
the Company and any Foreign Subsidiary that becomes a Guarantor at the election
of the Borrowers), (d) each Subsidiary of a Foreign Subsidiary, (e) each
Subsidiary that is a captive insurance company and is prohibited from becoming a
Guarantor pursuant to applicable rules and regulations, (f) each Receivables
Subsidiary, (g) each Specified Acquisition Subsidiary and Specified Ground
Handling Subsidiary and (h) United Ground Express, Inc.; provided that the
Borrowers in their sole discretion, may elect to cause one or more Excluded
Subsidiaries to be designated as not being Excluded Subsidiaries by written
notice to the Administrative Agent (with a copy to the Collateral Administrator
and the Master Collateral Agent) and, following such designation, may (so long
as at such time no Event of Default shall have occurred and be continuing or
will result thereof and subject to the terms of the Collateral Documents, such
Subsidiary otherwise qualifies as an Excluded Subsidiary) redesignate such
Subsidiary as an Excluded Subsidiary by written notice to the Administrative
Agent. For the avoidance of doubt, no Borrower Party shall be an Excluded
Subsidiary.

 



21

 

 

“Excluded Taxes” shall mean, with respect to any Agent, any Lender or any other
recipient of any payment to be made by or on account of any Obligation of either
any Borrower or any Guarantor hereunder or under any Loan Document, (a) any
Taxes imposed on (or measured by) its net income, profits or capital, (however
denominated) and franchise or similar Taxes, imposed in lieu thereof (i) by the
United States of America or any political subdivision thereof or by any
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located or (ii) as a result of a present or former
connection between such recipient and the jurisdiction imposing such Taxes
(other than a connection arising from such recipient’s having executed,
delivered, enforced, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under, or
engaged in any other transaction pursuant to, or enforced, this Agreement or any
Loan Document, or sold or assigned an interest in this Agreement or any Loan
Document), (b) any branch profits Taxes imposed by the United States of America
or any similar Tax imposed by any other jurisdiction described in clause
(a) above, (c) in the case of a Foreign Lender, any withholding Tax or gross
income Tax that is imposed on amounts payable to such Foreign Lender at the time
such Foreign Lender becomes a party to this Agreement (or designates a new
lending office), except, and then only to the extent that, such Foreign Lender
(or its assignor, if any) was entitled, at the time of designation of a new
lending office (or assignment), to receive additional amounts from the Borrowers
with respect to such withholding Tax pursuant to Section 2.16(a), (d) in the
case of a recipient, any withholding Tax that is attributable to such
recipient’s failure to deliver the documentation described in Section 2.16(f),
2.16(g), or 2.16(l) and (e) any withholding Tax that is imposed by reason of
FATCA.

 

“Extended Term Loan” shall have the meaning set forth in Section 2.28(a)(ii).

 

“Extension” shall have the meaning set forth in Section 2.28(a).

 

“Extension Amendment” shall have the meaning set forth in Section 2.28(d).

 

“Extension Offer” shall have the meaning set forth in Section 2.28(a).

 

“Extension Offer Date” shall have the meaning set forth in Section 2.28(a)(i).

 

“FAA” shall mean the Federal Aviation Administration of the United States of
America and any successor thereto.

 

“Facility” shall mean each of the Term Loan Commitments and the Term Loans made
thereunder.

 

“Fair Market Value” shall mean the value that would be paid by a willing buyer
to an unaffiliated willing seller in a transaction not involving distress or
necessity of either party, determined in good faith by an officer of the Company
or of a Parent Guarantor (unless otherwise provided in this Agreement); provided
that any such officer of the Company or a Parent Guarantor shall be permitted to
consider the circumstances existing at such time (including, without limitation,
economic or other conditions affecting the United States airline industry
generally and any relevant legal compulsion, judicial proceeding or
administrative order or the possibility thereof) in determining such Fair Market
Value in connection with such transaction.

 



22

 

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement, any amended or successor provisions that are similar thereto and
not materially more onerous to comply with, any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation,
rules or practices adopted pursuant to any intergovernmental agreements, treaty
or convention among Governmental Authorities and implementing any of the
foregoing (together with any Requirement of Law implementing such agreement
involving any U.S. or non-U.S. regulations, fiscal or regulatory legislation,
rules, guidance notes or practices adopted pursuant to any intergovernmental
agreement or official guidance).

 

“Federal Funds Effective Rate” shall mean, for any day, the rate calculated by
the Federal Reserve Bank of New York based on such day’s federal funds
transactions by depository institutions (as determined in such manner as the
Federal Reserve Bank of New York shall set forth on its public website from time
to time) and published on the next succeeding Business Day by the Federal
Reserve Bank of New York as the federal funds effective rate; provided that, if
the Federal Funds Effective Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

“Fee Letter” shall have the meaning set forth in Section 2.19.

 

“Fees” shall collectively mean the fees referred to in Section 2.19.

 

“Fitch” shall mean Fitch, Inc., also known as Fitch Ratings, and its successors.

 

“Fixed Charges” shall mean, with respect to any specified Person for any period,
the sum, without duplication, of:

 

(a)            the consolidated interest expense (net of interest income) of
such Person and its Restricted Subsidiaries for such period to the extent that
such interest expense is payable in cash (and such interest income is receivable
in cash); plus

 

(b)            the interest component of leases that are capitalized in
accordance with GAAP of such Person and its Restricted Subsidiaries for such
period to the extent that such interest component is related to lease payments
payable in cash; plus

 

(c)            any interest expense actually paid in cash for such period by
such specified Person on Indebtedness of another Person that is guaranteed by
such specified Person or one of its Restricted Subsidiaries or secured by a Lien
on assets of such specified Person or one of its Restricted Subsidiaries; plus

 

(d)            the product of (i) all cash dividends accrued on any series of
preferred stock of such Person or any of its Restricted Subsidiaries for such
period, other than to Parent or a Restricted Subsidiary of Parent, times (ii) a
fraction, the numerator of which is one and the denominator of which is one
minus the then current combined federal, state and local statutory tax rate of
such Person, expressed as a decimal, in each case, determined on a consolidated
basis in accordance with GAAP; plus

 

(e)            the aircraft rent expense of such Person and its Restricted
Subsidiaries for such period to the extent that such aircraft rent expense is
payable in cash, all as determined on a consolidated basis in accordance with
GAAP.

 



23

 

 

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which any Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” shall mean a Subsidiary of Parent which is not a Domestic
Subsidiary.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America, which are in effect from time to time, including those set forth in
the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants, statements and
pronouncements of the Financial Accounting Standards Board, such other
statements by such other entity as have been approved by a significant segment
of the accounting profession and the rules and regulations of the SEC governing
the inclusion of financial statements in periodic reports required to be filed
pursuant to Section 13 of the Exchange Act, including opinions and
pronouncements in staff accounting bulletins and similar written statements from
the accounting staff of the SEC.

 

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank organization, or other entity exercising executive, legislative,
judicial, taxing or regulatory powers or functions of or pertaining to
government. Governmental Authority shall not include any Person in its capacity
as an Airport Authority.

 

“Grantor” shall mean each Loan Party that shall at any time pledge Collateral
under a Collateral Document.

 

“GS” shall have the meaning set forth in the first paragraph of this Agreement.

 

“Guarantee” shall mean a guarantee (other than (a) by endorsement of negotiable
instruments for collection or (b) customary contractual indemnities, in each
case in the ordinary course of business), direct or indirect, in any manner
including, without limitation, by way of a pledge of assets or through letters
of credit or reimbursement agreements in respect thereof, of all or any part of
any Indebtedness (whether arising by virtue of partnership arrangements, or by
agreements to keep-well, to purchase assets, goods, securities or services, to
take or pay or to maintain financial statement conditions).

 

“Guaranteed Obligations” shall have the meaning given such term in
Section 9.01(a).

 

“Guarantors” shall mean, collectively, the Borrowers, Parent Guarantors, Parent
Subsidiary Guarantors (if any) and the Company Subsidiary Guarantors.

 



24

 

 

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature that are regulated pursuant to,
or could reasonably be expected to give rise to liability under any
Environmental Law.

 

“Hedging Obligations” shall mean, with respect to any Person, all obligations
and liabilities of such Person under:

 

(a)            interest rate swap agreements (whether from fixed to floating or
from floating to fixed), interest rate cap agreements and interest rate collar
agreements;

 

(b)            other agreements or arrangements designed to manage interest
rates or interest rate risk; and

 

(c)            other agreements or arrangements designed to protect such Person
against fluctuations in currency exchange rates, fuel prices or other commodity
prices, but excluding (x) clauses in purchase agreements and maintenance
agreements pertaining to future prices and (y) fuel purchase agreements and fuel
sales that are for physical delivery of the relevant commodity.

 

“Immaterial Subsidiaries” shall mean one or more Subsidiaries, for which (a) the
assets of all such Subsidiaries constitute, in the aggregate, no more than 5.0%
of the total assets of Parent and its Subsidiaries on a consolidated basis
(determined as of the last day of the most recent fiscal quarter of Parent for
which financial statements are available to the Administrative Agent pursuant to
Section 5.01), and (b) the revenues of all such Subsidiaries account for, in the
aggregate, no more than 5.0% of the total revenues of Parent and its
Subsidiaries on a consolidated basis for the twelve (12) month period ending on
the last day of the most recent fiscal quarter of Parent for which financial
statements are available to the Administrative Agent pursuant to Section 5.01;
provided that (x) a Subsidiary will not be considered to be an Immaterial
Subsidiary if it (i) is a Borrower Party, (ii) directly or indirectly
guarantees, or pledges any property or assets to secure, any Obligations, or
(iii) owns any properties or assets that constitute Collateral and
(y) (i) CALFINCO Inc. and (ii) Covia LLC shall not be Immaterial Subsidiaries.

 

“Increase Effective Date” shall have the meaning set forth in Section 2.27(a).

 

“Increase Joinder” shall have the meaning set forth in Section 2.27(c).

 

“Incremental Lender” shall have the meaning set forth in Section 2.27(a).

 

“Incremental Commitments” shall have the meaning set forth in Section 2.27(a).

 

“Incremental Term Loans” shall have the meaning set forth in Section 2.27(c)(i).

 

“Indebtedness” shall mean, with respect to any specified Person, any
indebtedness of such Person (excluding accrued expenses and trade payables),
whether or not contingent:

 

(a)            in respect of borrowed money;

 



25

 

 

(b)            evidenced by bonds, notes, debentures or similar instruments or
letters of credit (or reimbursement agreements in respect thereof);

 

(c)            in respect of banker’s acceptances;

 

(d)            representing Capital Lease Obligations;

 

(e)            representing the balance deferred and unpaid of the purchase
price of any property or services due more than six (6) months after such
property is acquired or such services are completed, but excluding in any event
trade payables arising in the ordinary course of business; or

 

(f)            representing any Hedging Obligations,

 

if and to the extent any of the preceding items (other than letters of credit
and Hedging Obligations) would appear as a liability upon a balance sheet of the
specified Person prepared in accordance with GAAP. In addition, the term
“Indebtedness” includes all Indebtedness of others secured by a Lien on any
asset of the specified Person (whether or not such Indebtedness is assumed by
the specified Person) and, to the extent not otherwise included, the Guarantee
by the specified Person of any Indebtedness of any other Person. Indebtedness
shall be calculated without giving effect to the effects of Financial Accounting
Standards Board Accounting Standards Codification 815 – Derivatives and Hedging
and related interpretations to the extent such effects would otherwise increase
or decrease an amount of Indebtedness for any purpose under this Agreement as a
result of accounting for any embedded derivatives created by the terms of such
Indebtedness.

 

For the avoidance of doubt, Banking Product Obligations do not constitute
Indebtedness.

 

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes imposed on or
with respect to any payments made by any Borrower or any Guarantor under this
Agreement or any other Loan Document.

 

“Indemnitee” shall have the meaning given such term in Section 10.04(b).

 

“Indenture” shall have the meaning set forth in the Collateral Agency and
Accounts Agreement.

 

“Independent Manager” shall have the meaning set forth in Section 5.07(w).

 

“Initial Amortization Date” shall mean the September 20, 2022 Payment Date.

 

“Initial Lenders” shall mean each Lender having a Term Loan Commitment for an
Initial Term Loan or, as the case may be, an outstanding Initial Term Loan.

 

“Initial Term Loan” shall have the meaning given such term in Section 2.01.

 

“Intellectual Property” shall mean all patents and patent applications,
registered trademarks or service marks and applications to register any
trademarks or service marks, brand names, trade dress, know how, registered
copyrights and applications for registration of copyrights, Trade Secrets,
domain names, social media accounts and other intellectual property, whether
registered or unregistered, including unregistered copyrights in software and
source code and applications to register any of the foregoing.

 



26

 

 

“Intercompany Agreements” shall mean all currently existing or future agreements
governing (a) the sale, transfer or redemption of Miles, or (b) the use of the
MileagePlus Intellectual Property and Excluded Intellectual Property (as
applicable), or provision of services by the Parent Guarantors or any of their
Subsidiaries to, either Borrower or the Company Subsidiary Guarantors in
connection with the MileagePlus Program including: (i) the Third Amended and
Restated General Services Agreement, dated as of the Closing Date, between the
Company and United (the “General Services Agreement”), (ii) the MileagePlus
Operating Agreement, and (iii) the Fourth Amended and Restated Umbrella
Agreement, dated as of the Closing Date, between the Company and United (the
“Umbrella Agreement”, together with the General Services Agreement and the
MileagePlus Operating Agreement, the “Integrated Agreements”).

 

“Intercreditor Agreements” shall mean the Junior Lien Intercreditor Agreement
and the Collateral Agency and Account Agreement.

 

“Interest Distribution Amount” shall mean, with respect to each Payment Date,
and each Class of Term Loans, an amount equal to (a) the product of (i) the
Interest Rate for the related Interest Period, multiplied by (ii) the Day Count
Fraction, multiplied by (iii) the outstanding principal amount of Term Loans of
such Class as of the first day of the related Interest Period, and (b) any
unpaid Interest Distribution Amounts from prior Payment Dates plus, to the
extent permitted by law, interest thereon at the applicable Interest Rate for
the related Interest Period.

 

“Interest Period” shall mean for each Payment Date, the period from and
including the Payment Date immediately preceding such Payment Date (or, with
respect to the initial Payment Date, the Closing Date) to but excluding such
Payment Date.

 

“Interest Rate” shall mean the rate of interest applicable to each Term Loan as
set forth in Section 2.07(a), as such rate may be modified by Section 2.08 or
Section 2.09.

 

“Investments” shall mean, with respect to any Person, all direct or indirect
investments made from and after the Closing Date by such Person in other Persons
(including Affiliates) in the forms of loans (including Guarantees), capital
contributions or advances (but excluding advance payments and deposits for goods
and services and similar advances to officers, employees and consultants made in
the ordinary course of business), purchases or other acquisitions for
consideration of Indebtedness, Equity Interests or other securities of other
Persons, together with all items that are or would be classified as investments
on a balance sheet prepared in accordance with GAAP. If Parent or any Restricted
Subsidiary of Parent sells or otherwise disposes of any Equity Interests of any
direct or indirect Restricted Subsidiary of Parent after the Closing Date such
that, after giving effect to any such sale or disposition, such Person is no
longer a Restricted Subsidiary of Parent, Parent will be deemed to have made an
Investment on the date of any such sale or disposition equal to the Fair Market
Value of Parent’s Investments in such Subsidiary that were not sold or disposed
of in an amount determined as provided in Section 6.01 hereof. Notwithstanding
the foregoing, any Equity Interests retained by Parent or any of its
Subsidiaries after a disposition or dividend of assets or Capital Stock of any
Person in connection with any partial “spin-off” of a Subsidiary or similar
transactions shall not be deemed to be an Investment. The acquisition by Parent
or any Restricted Subsidiary of Parent after the Closing Date of a Person that
holds an Investment in a third Person will be deemed to be an Investment by
Parent or such Restricted Subsidiary in such third Person in an amount equal to
the Fair Market Value of the Investments held by the acquired Person in such
third Person in an amount determined as provided in Section 6.01 hereof. Except
as otherwise provided in this Agreement, the amount of an Investment will be
determined at the time the Investment is made and without giving effect to
subsequent changes in value.

 



27

 

 

“IP Agreements” shall mean (a) each Contribution Agreement, (b) each IP License,
(c) the Quitclaim Agreement, (d) the IP Management Agreement and (e) each other
license or contribution agreement related to the MileagePlus Intellectual
Property among or between the Loan Parties that is entered into after the
Closing Date and permitted under the Loan Documents.

 

“IP Entities” shall mean, collectively, IPB, each Madrid SPV and each Aggregator
Entity.

 

“IP Licenses” shall mean (a) the MPH License, (b) the United Sublicense, and
(c) the Madrid IP License and (d) the German IP License (as defined in the MPH
License) (while in effect).

 

“IP Management Agreement” shall mean that certain Management Agreement among the
Borrowers, the IP Manager and the Master Collateral Agent pursuant to which the
IP Manager will provide certain services to the Borrowers with respect to
MileagePlus Intellectual Property, substantially in the form of Exhibit H
hereto.

 

“IP Manager” shall mean United (or any of its affiliates to the extent a
permitted successor or assign), in its capacity as IP Manager under the IP
Management Agreement, or any Successor Manager (as such term is defined under
the IP Management Agreement).

 

“IP Security Agreements” shall have the meaning set forth in the Security
Agreement.

 

“IPB” shall have the meaning set forth in the first paragraph of this Agreement.

 

“Junior Lien Debt” shall mean, any Indebtedness owed to any other Person, so
long as (i) such Indebtedness is expressly subordinated in right of payment to
the Priority Lien Debt in the agreement, indenture or other instrument governing
such Indebtedness and in a Junior Lien Intercreditor Agreement, (ii) the Liens
on the Collateral securing such Indebtedness are subordinated to the Liens on
the Collateral securing the Term Loans, and such Indebtedness of the Loan
Parties shall be subordinated to the Term Loans, in each case pursuant to a
Junior Lien Intercreditor Agreement, (iii) the Weighted Average Life to Maturity
of such Indebtedness shall be no shorter than the Weighted Average Life to
Maturity of the existing Term Loans, (iv) the maturity date for such
Indebtedness shall be at least 91 days after the Latest Maturity Date, and
(v) the terms and conditions governing such Indebtedness of the Loan Parties
shall (a) be reasonably acceptable to the Administrative Agent or (b) not be
materially more restrictive, when taken as a whole, on the Borrower Parties (as
determined in good faith by the Borrowers), than the terms of the
then-outstanding Term Loans (except for (x) terms that are conformed (or added)
in the Loan Documents for the benefit of the Lenders holding then-outstanding
Term Loans pursuant to an amendment hereto or thereto subject solely to the
reasonable satisfaction of the Company and the Administrative Agent,
(y) covenants, events of default and guarantees applicable only to periods after
the Latest Maturity Date (as of the date of the incurrence of such Junior Lien
Debt) and (z) pricing, fees, rate floors, premiums, optional prepayment or
redemption terms) unless the Lenders under the then-outstanding Term Loans,
receive the benefit of such more restrictive terms; provided that (A) in no
event shall such Indebtedness be subject to events of default, mandatory
prepayment or acceleration resulting (either directly or through a cross-default
or cross-acceleration provision) from the occurrence of any event described in
the definition of “Parent Bankruptcy Event” (or the occurrence of any such event
with respect to any Subsidiary of Parent other than any Borrower Party) and
(B) any such Indebtedness shall include separateness provisions regarding IPB
substantially similar to the provisions of Section 5.07.

 



28

 

 

“Junior Lien Debt Documents” shall mean any documents, instruments, notes,
credit agreements, purchase agreements or other agreements entered into in
connection with the incurrence or issuance of any Junior Lien Debt.

 

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity date of any Term Loan or of any other Priority Lien Debt.

 

“Lead Arrangers” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Lenders” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“LIBO Rate” shall mean, with respect to each day during an Interest Period,
(i) the rate per annum appearing on Reuters Pages LIBOR01 or LIBOR02 (or on any
successor or substitute page(s) of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent in its reasonable discretion from time to time for purposes
of providing quotations of interest rates applicable to Dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period, as the rate
for Dollar deposits with a maturity of three (3) months or (ii) in the event
that the rate identified in the foregoing clause (i) is not available at such
time for any reason (any such Interest Period, an “Impacted Interest Period”),
then such rate shall be the rate per annum determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the LIBO Rate for the longest period for which the LIBO Rate is
available for Dollars that is shorter than the Impacted Interest Period; and
(b) the LIBO Rate for the shortest period (for which that LIBO Rate is available
for Dollars) that exceeds the Impacted Interest Period, in each case, at such
time; provided that, if less than 1%, the LIBO Rate shall be deemed to be 1% for
the purposes of this Agreement.

 

“Lien” shall mean, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or similar encumbrance of any kind in respect of such
asset, whether or not filed, recorded or otherwise perfected under applicable
law (but excluding any lease, sublease, use or license agreement or swap
agreement or similar arrangement by any Grantor described in the definition of
“Permitted Disposition”), including any conditional sale or other title
retention agreement, any option or other agreement to sell or give a security
interest in and, except in connection with any Qualified Receivables
Transaction, any agreement to give any financing statement under the UCC (or
equivalent statutes) of any jurisdiction.

 



29

 

 

“Liquidity” shall mean the sum of (i) all unrestricted cash and Cash Equivalents
of Parent and its Restricted Subsidiaries (excluding, for the avoidance of
doubt, any cash or Cash Equivalents held in accounts subject to Account Control
Agreements), (ii) the aggregate principal amount committed and available to be
drawn by Parent and its Restricted Subsidiaries (taking into account all
borrowing base limitations or other restrictions) under all revolving credit
facilities (or for purposes of Deferred Accrual Conditions, all credit
facilities) of Parent and its Restricted Subsidiaries and (iii) the scheduled
net proceeds (after giving effect to any expected repayment of existing
Indebtedness using such proceeds) of any Capital Markets Offering of Parent or
any of its Restricted Subsidiaries that has priced but has not yet closed (until
the earliest of the closing thereof, the termination thereof without closing or
the date that falls five (5) Business Days after the initial scheduled closing
date thereof).

 

“Loan Documents” shall mean this Agreement, the Collateral Documents, the Fee
Letter, any promissory notes executed in favor of a Lender and any other
instrument or agreement (which is designated as a Loan Document therein)
executed and delivered by any Loan Party to the Administrative Agent, the Master
Collateral Agent, the Collateral Administrator or any Lender.

 

“Loan Parties” shall mean the Borrowers and the Guarantors.

 

“Loan Request” shall mean a request by the Borrowers, executed by a Responsible
Officer of the Borrowers, for a Term Loan in accordance with Section 2.03 in
substantially the form of Exhibit D.

 

“Loyalty Program” shall mean any customer loyalty program available to
individuals (i.e. natural persons) that grants members in such program Currency
based on a member’s purchasing behavior and that entitles a member to accrue and
redeem such Currency for a benefit or reward, including flights and/or other
goods and services.

 

“Luxembourg Guarantor” shall mean any Guarantor organized under the laws of
Luxembourg.

 

“Madrid IP” shall mean any MileagePlus Intellectual Property owned by United or
the Company on the Closing Date (or contributed by United or the Company
pursuant to a Contribution Agreement) and registered or pending for registration
under the Madrid System of the World Intellectual Property Organization.

 

“Madrid IP License” shall mean that certain license agreement initially between
the Company, as licensor, and IPB, as licensee, dated on or prior to the Closing
Date.

 

“Madrid IP Lux Holdco” shall have the meaning given to such term in
Section 4.03(d).

 



30

 

 

“Madrid IP Lux Holdco 2” shall have the meaning given to such term in
Section 4.03(d).

 

“Madrid Protocol Holding Structure” shall have the meaning given to such term in
Section 4.03(d).

 

“Madrid SPV”  means Madrid IP Lux Holdco, Madrid IP Lux Holdco 2 and any other
special purpose vehicle created to implement the Madrid Protocol Holding
Structure.

 

“Make-Whole Amount” means, an amount equal to the greater of (a) 104% of the
principal amount of the Term Loans to be repaid and (b) the excess (to the
extent positive) of:

 

i.              the present value at such prepayment date of the principal
amount of the Term Loans being repaid, of (1) the prepayment price of such Term
Loans at the third anniversary of the Closing Date (excluding accrued and unpaid
interest), such prepayment price (expressed in percentage of principal amount)
being 104%, plus (2) all required interest payments due on such Term Loans to
and including the date set forth in clause (1) (excluding accrued but unpaid
interest), computed upon the prepayment date using a discount rate equal to the
Treasury Rate at such prepayment date plus 50 basis points and assuming that the
rate of interest on the principal amount from such prepayment date to the date
set forth in clause (1) will equal the rate of interest on that principal amount
in effect on the applicable prepayment date; over

 

ii.             the principal amount of the Term Loans to be prepayment.

 

“Margin Stock” shall have the meaning given such term in Section 3.13(a).

 

“Marketing and Service Agreements” shall mean any business, marketing and/or
service agreements among any Borrower (or any Guarantor) and/or any of its
Subsidiaries and such other parties from time to time that include, but are not
limited to, code-sharing, pro-rate, capacity purchase, service, frequent flyer,
ground handling and marketing agreements, in each case that are entered into in
the ordinary course of business.

 

“Master Collateral Agent” shall mean Wilmington Trust, National Association in
its capacity as Master Collateral Agent under the Loan Documents.

 

“Material Adverse Change” shall mean any event, development or circumstance that
has had or could reasonably be expected to have a Material Adverse Effect.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
consolidated business, operations or financial condition of Parent and its
Subsidiaries, taken as a whole, (b) the validity or enforceability of the Loan
Documents or the rights or remedies of the Secured Parties, (c) the ability of
the Borrowers to pay the Obligations, (d) the validity, enforceability or
collectability of the Material MileagePlus Agreements, the IP Licenses or the
Contribution Agreements generally or any material portion of the Material
MileagePlus Agreements, the IP Licenses or the Contribution Agreements, taken as
a whole, (e) the business and operations of the MileagePlus Program, taken as a
whole, or (f) the ability of the Loan Parties to perform their material
obligations under the IP Agreements, the MileagePlus Intercompany Loan, or the
Material MileagePlus Agreements to which it is a party; provided that no
condition or event that has been disclosed in the public filings for Parent on
or prior to the Closing Date shall be considered a “Material Adverse Effect”
hereunder.

 



31

 

 

“Material Indebtedness” shall mean Indebtedness of any Loan Party (other than
the Term Loans) outstanding under the same agreement in a principal amount
exceeding $200.0 million.

 

“Material MileagePlus Agreements” shall mean (a) each Integrated Agreement,
(b) the Chase Co-Branded Agreement, (c) the Visa Co-Branded Agreement, (d) each
Permitted Replacement MileagePlus Agreement and (e) each other MileagePlus
Agreement identified as a Material MileagePlus Agreement as set forth on
Schedule 3.18, as updated from time to time pursuant to the terms hereof.

 

“Material Modification” shall mean any amendment or waiver of, or modification
or supplement to, a Significant MileagePlus Agreement or the MileagePlus
Intercompany Loan executed or effected on or after the Closing Date, which:

 

(a)            extends, waives, delays or contractually or structurally
subordinates one or more payments due to any Loan Party with respect to such
Significant MileagePlus Agreement or the MileagePlus Intercompany Loan;

 

(b)            reduces the rate or amount of payments due to any Loan Party with
respect to such Significant MileagePlus Agreement or the MileagePlus
Intercompany Loan;

 

(c)            gives any Person other than Loan Parties party to such
Significant MileagePlus Agreement or the MileagePlus Intercompany Loan
additional or improved termination rights with respect to such Significant
MileagePlus Agreement or the MileagePlus Intercompany Loan;

 

(d)            shortens the term of such Significant MileagePlus Agreement or
the MileagePlus Intercompany Loan or expands or improves any counterparty’s
rights or remedies following a termination; or

 

(e)            imposes new financial obligations on any Loan Party under such
Significant MileagePlus Agreement or the MileagePlus Intercompany Loan

 

in each case, to the extent such amendment, waiver, modification or supplement
could reasonably be expected to result in a Material Adverse Effect; provided
that any amendment to an Intercompany Agreement or the MileagePlus Intercompany
Loan that (i) shortens the scheduled maturity or term thereof, (ii) amends,
modifies or otherwise changes the calculation or rate of fees, expenses or
termination payments due and owing thereunder, including changes to the “Base
Accrual Cost Per Mile”, “Adjusted Accrual Cost Per Mile” or “United Business
EBITDA Threshold,” in each case as defined in the MileagePlus Operating
Agreement and any other term related to the calculation of fees related to the
purchase of Miles, and in a manner reducing the amount owed to the Borrower
Parties (which in the case of changes to the calculation of fees, other than the
“Base Accrual Cost Per Mile,” “Adjusted Accrual Cost Per Mile,” “United Business
EBITDA Threshold” or any other terms related to the calculation of fees related
to the purchase price of Miles, shall be by an amount in excess of 5% of cash
revenues derived from such agreements on an annual basis (measured as of the
date of such modification, amendment or change by the Borrower Parties)),
(iii) changes the contractual subordination of payments thereunder in a manner
materially adverse to the Lenders, reduces the frequency of payments thereunder
or permits payments due to the Company to be deposited to an account other than
the MPH Revenue Account, (iv) changes the amendment standards applicable to such
Intercompany Agreement in a manner that would reasonably be expected to result
in a Material Adverse Effect or (v) materially impairs the rights of the
Administrative Agent or the Master Collateral Agent to enforce or consent to
amendments to any provisions of an Intercompany Agreement in accordance
therewith shall be deemed to result in a Material Adverse Effect and shall be
considered a Material Modification. Notwithstanding anything to the contrary in
this definition, the entrance into a Permitted Replacement MileagePlus Agreement
shall not constitute a Material Modification.

 



32

 

 

“Maximum Amount” shall have the meaning set forth in Section 9.06.

 

“Maximum Quarterly Debt Service” shall mean, with respect to any Determination
Date, an amount equal to the sum of:

 

(a)            the Maximum Scheduled Principal Amortization Amount for the
related Payment Date;

 

(b)            the “Maximum Scheduled Principal Amortization Amount” (as defined
in the Indenture) for the related Payment Date;

 

(c)            the Interest Distribution Amount for the related Payment Date;
and

 

(d)            the “Interest Distribution Amount” (as defined in the Indenture)
for the related Payment Date.

 

“Maximum Scheduled Principal Amortization Amount” shall mean (x) with respect to
any Payment Date on or prior to the Initial Amortization Date, the Scheduled
Principal Amortization Amount for the Initial Amortization Date and (y) with
respect to any Payment Date following the Initial Amortization Date, the
Scheduled Principal Amortization Amount for such Payment Date.

 

“MileagePlus Agreements” shall mean all currently existing, future and successor
co-branding, partnering or similar agreements related to or entered into in
connection with the MileagePlus Program or other Loyalty Program (other than a
Permitted Acquisition Loyalty Program) of the Parent Guarantors or the Company
and their respective Subsidiaries (other than a Specified Acquisition
Subsidiary), including each Integrated Agreement.

 

“MileagePlus Customer Data” shall mean all data owned or purported to be owned,
or later developed or acquired and owned or purported to be owned, by United,
the Company or any of the Company’s Subsidiaries and used, generated or produced
as part of the MileagePlus Program, including all of the following: (a) a list
of all members of the MileagePlus Program; and (b) the MileagePlus Member
Profile Data for each member of the MileagePlus Program, but excluding United
Traveler Related Data. For the avoidance of doubt, customer name and contact
information is included in both MileagePlus Customer Data and United Traveler
Related Data.

 



33

 

 

“MileagePlus Intellectual Property” shall mean (a) MileagePlus Customer Data and
(b) all Intellectual Property (but excluding data, which is addressed in clause
(a)) owned or purported to be owned, or later developed or acquired and owned or
purported to be owned, by United, the Company or any of the Company’s
Subsidiaries and required or necessary to operate the MileagePlus Program but
excluding in the case of clause (b) Intellectual Property used to operate the
United airline business that, even if used in connection with the MileagePlus
Program, would be required or necessary to operate the United airline business
in the absence of a Loyalty Program. MileagePlus Intellectual Property includes
or excludes, as applicable, any Intellectual Property listed in a Collateral
Document or Contribution Agreement as being included or excluded, respectively.

 

“MileagePlus Intercompany Loan” shall mean one or more loans made by the Company
to United pursuant to the MileagePlus Intercompany Note with the proceeds of the
Term Loans and notes issued under the Indenture.

 

“MileagePlus Intercompany Note” shall mean the promissory note(s) evidencing the
MileagePlus Intercompany Loan.

 

“MileagePlus Member Profile Data” shall mean with respect to each member of the
MileagePlus Program such member’s (a) name, mailing address, email address, and
phone numbers, (b) communication and promotion opt-ins, (c) Premiere Program
history, (d) total miles flown, including miles flown for Million Miler program,
(e) third party engagement history and (f) accrual and redemption activity of
each such MileagePlus member, including any data related to member segment
designations or member segment activity or qualifications, but in the case of
clauses (b) through (f) excluding United Traveler Related Data.

 

“MileagePlus Operating Agreement” shall mean the Fourth Amended and Restated
MileagePlus Operating Agreement, dated as of the Closing Date, between the
Company and United.

 

“MileagePlus Program” shall mean any Loyalty Program which is operated, owned or
controlled, directly or indirectly by the Company, the Parent Guarantors or any
of their respective Subsidiaries, or principally associated with the Company, a
Parent Guarantor or any of their respective Subsidiaries, as in effect from time
to time, whether under the “MileagePlus” name or otherwise (in each case
including any successor program, but excluding any Permitted Acquisition Loyalty
Program).

 

“Miles” shall mean the Currency under the MileagePlus Program.

 

“Minimum Extension Condition” shall have the meaning given such term in
Section 2.28(c).

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 



34

 

 

 

“MPH Holdco” shall mean Mileage Plus Intellectual Property Assets Holdings
MIP, Ltd., an exempted company incorporated with limited liability under the
laws of the Cayman Islands.

 

“MPH License” shall mean that certain Intellectual Property License Agreement
among IPB, as licensor, and the Company, as licensee, and the Parent Guarantors,
in the form attached as Exhibit G-1.

 

“MPH Revenue Account” shall mean that certain account held at JPMorgan Chase
Bank, N.A. in the name of the Company, and any replacement account, which must
be an Eligible Deposit Account. For the avoidance of doubt, each MPH Revenue
Account shall at all times be subject to an Account Control Agreement.

 

“MPH I” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“MPI” shall have the meaning set forth in the first paragraph of this Agreement.

 

“MPM” shall have the meaning set forth in the first paragraph of this Agreement.

 

“Net Proceeds” means (a) with respect to any Recovery Event or Contingent
Payment Event, the aggregate cash and Cash Equivalents received by Parent or any
of its Restricted Subsidiaries in respect of any Recovery Event or Contingent
Payment Event, net of: (i) the direct costs and expenses relating to such
Recovery Event or Contingent Payment Event, including, without limitation,
legal, accounting and investment banking fees, and sales commissions, and any
relocation expenses incurred as a result of the Recovery Event or Contingent
Payment Event, taxes paid or payable as a result of the Recovery Event or
Contingent Payment Event, in each case, after taking into account any available
tax credits or deductions and any tax sharing arrangements; and (ii) any reserve
for adjustment or indemnification obligations in respect of the sale price of
such asset or assets established in accordance with GAAP; and (b) with respect
to any issuance or incurrence of Indebtedness (including Qualifying Note Debt or
Permitted Pre-paid Miles Purchases), the cash proceeds thereof, net of (i) any
fees, underwriting discounts and commissions, premiums, and other costs and
expenses incurred in connection with such issuance and (ii) attorney’s fees,
investment banking fees, survey costs, title insurance premiums, and related
search and recording charges, transfer taxes, deed or mortgage recording taxes,
other customary expenses, and brokerage, consultant, accountant, and other
customary fees.

 

“Non-Consenting Lender” shall have the meaning set forth in Section 10.08.

 

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.

 

“Non-Extending Lender” shall have the meaning set forth in Section 10.08.

 

“Non-Recourse Debt” shall mean Indebtedness:

 

(a)            as to which neither Parent nor any of its Restricted Subsidiaries
(i) provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness) or (ii) is directly or indirectly
liable as a guarantor or otherwise; and

 



35

 

 

(b)           as to which the holders of such Indebtedness do not otherwise have
recourse to the stock or assets of Parent or any of its Restricted Subsidiaries
(other than the Equity Interests of any Unrestricted Subsidiary).

 

“Non-Recourse Financing Subsidiary” shall mean any Subsidiary of Parent that
(a) has no Indebtedness other than Non-Recourse Debt and (b) engages in no
activities other than those relating to the financing of specified assets and
other activities incidental thereto; provided that neither the Company nor any
of its Subsidiaries shall be a “Non-Recourse Financing Subsidiary”.

 

“Obligations” shall mean the unpaid principal of and interest on (including
interest accruing after the maturity of the Term Loans and interest accruing
after the filing of any petition of bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to any Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding), the Term Loans, and all other obligations and liabilities of the
Borrowers to any Agent or any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
arise under this Agreement or any other Loan Document, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, out-of-pocket
costs, and expenses (including all fees, charges and disbursements of counsel to
any Agent or any Lender that are required to be paid by the Borrowers pursuant
hereto or under any other Loan Document) or otherwise.

 

“Officer” shall mean, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer, the Treasurer, any Assistant Treasurer, the Controller, the
Secretary, any Director, any Manager, any Managing Member or any Vice-President
of such Person.

 

“Officer’s Certificate” shall mean a certificate signed on behalf of a Borrower
or Parent (or such other applicable Person) by an Officer of a Borrower or
Parent (or such other applicable Person), respectively.

 

“On-line Tracking Data” shall mean any information or data collected in relation
to on-line activities that can reasonably be associated with a particular user
or computer or other device.

 

“Other Taxes” shall mean any and all present or future court stamp, mortgage,
intangible, recording, filing or documentary taxes or any other similar, charges
or similar levies arising from any payment made under this Agreement or any Loan
Document or from the execution, performance, delivery, registration of or
enforcement of this Agreement or any other Loan Document excluding, in each
case, any such Tax resulting from an Assignment and Acceptance or transfer or
assignment to or designation of a new applicable lending office or other office
for receiving payments under any Loan Document (an “Assignment Tax”) but only if
(a) such Assignment Tax is imposed as a result of a present or former connection
of the assignor or assignee with the jurisdiction imposing such Assignment Tax
(other than any connection arising solely from such recipient having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any
transaction pursuant to or enforced any Loan Documents or sold or assigned an
interest in any Term Loan or Loan Documents or any transactions contemplated
thereby) and (b) such Assignment Tax does not arise as a result of an assignment
(or designation of a new applicable lending office) pursuant to a request by the
Borrower under Section 10.02.

 



36

 

 

“Own Funds” shall have the meaning set forth in Section 9.06.

 

“Parent” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Parent Bankruptcy Event” shall mean (a) any Parent Guarantor (i) commences a
voluntary case or procedure or (ii) consents to the entry of an order for relief
against it in an involuntary case or (b) a court of competent jurisdiction
enters an order or decree under any Bankruptcy Law that (i) is for relief
against any Parent Guarantor, (ii) appoints a receiver, trustee, liquidator,
provisional liquidator, custodian, conservator or other similar official of any
Parent Guarantor for all or substantially all of the property of any Parent
Guarantor, or (iii) orders the liquidation of any Parent Guarantor, and in each
case under clause (b) the order or decree remains unstayed and in effect for
sixty (60) consecutive days.

 

“Parent Change of Control” shall mean the occurrence of any of the following:

 

1.             the sale, lease, transfer, conveyance or other disposition (other
than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of Parent
and its Subsidiaries taken as a whole to any Person (including any “person” (as
that term is used in Section 13(d)(3) of the Exchange Act)), together with
Rating Decline; or

 

2.             the consummation of any transaction (including, without
limitation, any merger or consolidation), the result of which is that any Person
(including any “person” (as defined above)) becomes the Beneficial Owner,
directly or indirectly, of more than 50% of the Voting Stock of Parent (measured
by voting power rather than number of shares), other than (A) any such
transaction where the Voting Stock of Parent (measured by voting power rather
than number of shares) outstanding immediately prior to such transaction
constitutes or is converted into or exchanged for a majority of the outstanding
shares of the Voting Stock of such Beneficial Owner (measured by voting power
rather than number of shares), or (B) any merger or consolidation of Parent with
or into any Person (including any “person” (as defined above)) which owns or
operates (directly or indirectly through a contractual arrangement) a Permitted
Business (a “Permitted Person”) or a Subsidiary of a Permitted Person, in each
case, if immediately after such transaction no Person (including any “person”
(as defined above)) is the Beneficial Owner, directly or indirectly, of more
than 50% of the total Voting Stock of such Permitted Person (measured by voting
power rather than number of shares), together with a Rating Decline; provided
that the occurrence of the Airline/Parent Merger shall not be deemed to
constitute a Parent Change of Control;

 

Notwithstanding the preceding or any provision of Rule 13d-3 of the Exchange Act
(or any successor provision), a Person or group shall not be deemed to
beneficially own securities subject to an equity or asset purchase agreement,
merger agreement or similar agreement (or voting or option or similar agreement
related thereto) until the consummation of the transactions contemplated by such
agreement.

 



37

 

 

“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.

 

“Parent Guarantors” shall have the meaning set forth in the first paragraph of
this Agreement.

 

“Parent Security Agreement” shall mean that certain Parent Security Agreement,
dated as of the Closing Date, among the Parent Guarantors and the Master
Collateral Agent.

 

“Parent Subsidiary” shall mean each Subsidiary of Parent other than the Borrower
Parties; provided that the term “Parent Subsidiary” shall not include any
Subsidiary of Parent that is a Subsidiary solely because it is a Variable
Interest Entity.

 

“Parent Subsidiary Guarantor” shall mean each Subsidiary of Parent (other than
United, a Borrower or a Company Subsidiary Guarantor) that is not an Excluded
Subsidiary. Each Parent Subsidiary Guarantor as of the Closing Date is set forth
on Schedule 1.01(b).

 

“Participant” shall have the meaning given such term in Section 10.02(d).

 

“Participant Register” shall have the meaning given such term in
Section 10.02(d).

 

“Patriot Act” shall mean the USA Patriot Act, Title III of Pub. L. 107-56,
signed into law on October 26, 2001 and any subsequent legislation that amends
or supplements such Act or any subsequent legislation that supersedes such Act.

 

“Payment Account” shall have the meaning given such term in Section 5.18(a).

 

“Payment Date” shall mean (a) the 20th calendar day of March, June,
September and December of each year, or if such day is not a Business Day, the
next succeeding Business Day, commencing September 21, 2020 and (b) each
Termination Date.

 

“Payment Date Statement” shall mean a written statement substantially in the
form attached hereto as Exhibit E setting forth the amounts to be paid pursuant
to Section 2.10(b) on the related Payment Date.

 

“Payroll Accounts” shall mean depository accounts used only for payroll.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation, or any successor
agency or entity performing substantially the same functions.

 

“Peak Debt Service Coverage Ratio” shall mean, with respect to any Determination
Date, the ratio obtained by dividing (i) the sum of (x) the aggregate amount of
Collections deposited to the Collection Account during the related Quarterly
Reporting Period and (y) Cure Amounts deposited to the Collection Account on or
prior to such Determination Date (and which remain on deposit in the Collection
Account on such Determination Date) by (ii) the Maximum Quarterly Debt Service
for such Determination Date; provided, however, that any amounts due during a
Quarterly Reporting Period but deposited into the Collection Account no later
than the Determination Date related to such Quarterly Reporting Period may at
the Company’s option upon notice to the Master Collateral Agent and the
Administrative Agent, be treated as if such amounts were on deposit in the
Collection Account as of the end of such Quarterly Reporting Period and if so
treated, such amounts shall not be considered Collections for any other Payment
Date for purposes of the Peak Debt Service Coverage Ratio calculation.

 



38

 

 

“Peak Debt Service Coverage Ratio Test” shall be satisfied as of any
Determination Date if the Peak Debt Service Coverage Ratio is not less than
(A) so long as the DSCR Step-up Period is not in effect, (i) for the
Determination Dates in September 2020, December 2020 and March 2021, 0.75 to
1.0; (ii) for the Determination Dates in June 2021, September 2021 and
December 2021, 1.0 to 1.0; (iii) for the Determination Dates in March 2022 and
June 2022, 1.5 to 1.0; and (iv) for any Determination Date thereafter, 2.0 to
1.0 and (B) for any Determination Date on which a DSCR Step-up Period is in
effect, 2.0 to 1.0.

 

“Permitted Acquisition Loyalty Program” shall mean a Loyalty Program owned,
operated or controlled, directly or indirectly by a Specified Acquisition
Subsidiary or any of its Subsidiaries, or principally associated with such
Specified Acquisition Subsidiary or any of its Subsidiaries, so long as (a) the
MileagePlus Program is the primary Loyalty Program for United Airlines, and
(b) the Specified Acquisition Subsidiary’s Loyalty Program is operated so that
it is not more competitive, taken as a whole, to the MileagePlus Program (as
determined by United in good faith).

 

“Permitted Business” (a) with respect to Parent and its Restricted Subsidiaries
any business that is the same as, or reasonably related, ancillary, supportive
or complementary to, the business in which Parent and its Restricted
Subsidiaries are engaged on the date of this Agreement and (b) with respect to
the Company and its Restricted Subsidiaries any business that is the same as, or
reasonably related, ancillary, supportive or complementary to, the business in
which Company and its Restricted Subsidiaries are engaged on the date of this
Agreement.

 

“Permitted Disposition” shall mean any of the following:

 

(a)           the Disposition of Collateral permitted under the applicable
Collateral Documents;

 

(b)           the licensing or sub-licensing or granting of similar rights of
Intellectual Property or other general intangibles pursuant to any MileagePlus
Agreement or as otherwise permitted by (or pursuant to) the IP Agreements;

 

(c)            the Disposition of cash or Cash Equivalents constituting
Collateral in exchange for other cash or Cash Equivalents constituting
Collateral and having reasonably equivalent value therefor;

 

(d)           to the extent constituting a Disposition, (i) the incurrence of
Liens that are permitted to be incurred pursuant to Section 6.06 or (ii) the
making of (x) any Restricted Payment that is permitted to be made, and is made,
pursuant to Section 6.01 or (y) any Permitted Investment;

 



39

 

 

(e)            Dispositions in connection with any Intercompany Agreement or IP
Agreement;

 

(f)            with respect to assets of any Loan Party other than IPB or any
Aggregator Entity: (x) any Disposition of (I) obsolete, negligible,
uneconomical, worn out or surplus property or (II) other property (including any
leasehold property interest) that is no longer (A) economically practical in its
business, (B) commercially desirable to maintain or (C) used or useful in its
business, (y) any Disposition in the ordinary course of business of goods,
inventory, or other assets and (z) any Disposition of immaterial assets;

 

(g)           with respect to assets of any Loan Party other than IPB or any
Aggregator Entity, Dispositions of Collateral (x) among the Company Subsidiary
Guarantors or (y) among the Parent Guarantors and Parent Subsidiary Guarantors
(including any Person that shall become a Grantor simultaneous with such
Disposition in the manner contemplated by Section 5.12):

 

(A)           such Collateral remains at all times subject to a Lien with the
same priority and level of perfection as was the case immediately prior to such
Disposition (and otherwise subject only to Permitted Liens) in favor of the
Master Collateral Agent for the benefit of the Secured Parties following such
Disposition,

 

(B)            concurrently therewith, the Grantors shall execute any documents
and take any actions reasonably required to create, grant, establish, preserve
or perfect such Lien in accordance with the other provisions of this Agreement
or the Collateral Documents,

 

(C)            concurrently therewith or promptly thereafter, the Administrative
Agent, for the benefit of the Secured Parties, and the Master Collateral Agent
shall receive an Officer’s Certificate, with respect to the matters described in
clauses (A) and (B) hereof and, if reasonably requested by the Administrative
Agent, an opinion of counsel to the applicable Borrower (which may be in-house
counsel) as to the validity and perfection of such Lien on the Collateral, in
each case in form and substance reasonably satisfactory to the Administrative
Agent,

 

(D)            concurrently with any Disposition of Collateral to any Person
that shall become a Grantor simultaneous with such Disposition in the manner
contemplated by Section 5.12, such Person shall have complied with the
requirements of Section 5.12(a) and (b), and

 

(E)            the preceding provisions of clauses (A) through (D) shall not be
applicable to any Disposition resulting from a merger or consolidation permitted
by Section 6.10;

 

(h)           with respect to assets of any Loan Party other than IPB or any
Aggregator Entity, the lease or sublease of assets and properties (and the
termination of leases or subleases of assets and properties) in the ordinary
course of business so long as such leases or subleases (x) do not relate to
Intellectual Property (other than the IP Agreements) or MileagePlus Agreements
and (y) do not interfere in any material respect with the business of the
Borrowers and their Subsidiaries (taken as a whole);

 



40

 

 

(i)            foreclosures, condemnation, expropriation or any similar action
on assets or other dispositions required by a Governmental Authority or casualty
or insured damage to assets;

 

(j)            surrender or waive contractual rights and settle, release,
surrender or waive contractual or litigation claims (or other Disposition of
assets in connection therewith);

 

(k)            with respect to assets of any Loan Party other than IPB or any
Aggregator Entity, the disposition or discount of inventory, accounts
receivable, or notes receivable in the ordinary course of business or the
conversion of accounts receivable to notes receivable, in each case other than
in respect of (A) the Intercompany Agreements and (B) the MileagePlus
Agreements;

 

(l)            the expiration of the following registered Intellectual
Property:  (A) any copyright, the term of which has expired under applicable
law; (B) any patent, the term of which has expired under applicable law, taking
into account all patent term adjustments and extensions, and provided that all
maintenance fees are paid; and (C) any trademark or service mark, the term of
which has expired under applicable law because a declaration or statement of use
to maintain the registration cannot be submitted to, or has been rejected by,
the relevant governmental authority because such trademark or service mark is no
longer in use; in each case, subject to the terms and conditions of the
Management Agreement;

 

(m)          the settlement or unwinding of any Banking Product Obligations;

 

(n)           the issuance of directors’ qualifying shares and shares issued to
non-U.S. nationals as required by applicable law; and

 

(o)           the sale of Miles in the ordinary course of business under the
terms of the MileagePlus Agreements.

 

“Permitted Investments” shall mean:

 

1.             any Investment in Parent or in a Restricted Subsidiary of Parent;

 

2.             any Investment in cash, Cash Equivalents and any foreign
equivalents;

 

3.             any Investment by Parent or any Restricted Subsidiary of Parent
in a Person, if as a result of such Investment:

 

(i)            such Person becomes a Restricted Subsidiary of Parent; or

 

(ii)           such Person, in one transaction or a series of related and
substantially concurrent transactions, is merged, consolidated or amalgamated
with or into, or transfers or conveys substantially all of its assets to, or is
liquidated into, Parent or a Restricted Subsidiary of Parent;

 



41

 

 

4.             any Investment made as a result of the receipt of non-cash
consideration from a Disposition of assets;

 

5.             any acquisition of assets or Capital Stock in exchange for the
issuance of Qualifying Equity Interests;

 

6.             any Investments received in compromise or resolution of
(i) obligations of trade creditors or customers that were incurred in the
ordinary course of business of Parent or any of its Restricted Subsidiaries,
including pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer or (ii) litigation,
arbitration or other disputes;

 

7.             Investments represented by Hedging Obligations;

 

8.             loans or advances to officers, directors or employees made in the
ordinary course of business of Parent or any Restricted Subsidiary of Parent in
an aggregate principal amount not to exceed $20.0 million at any one time
outstanding;

 

9.             prepayment of any Term Loans in accordance with the terms and
conditions of this Agreement;

 

10.           any guarantee of Indebtedness other than a guarantee of
Indebtedness of an Affiliate of Parent that is not a Restricted Subsidiary of
Parent;

 

11.           any Investment existing on, or made pursuant to binding
commitments existing on, the Closing Date and any Investment consisting of an
extension, modification or renewal of any Investment existing on, or made
pursuant to a binding commitment existing on, the Closing Date, including all
MileagePlus Agreements; provided that the amount of any such Investment may be
increased (i) as required by the terms of such Investment as in existence on the
Closing Date or (ii) as otherwise permitted under this Agreement;

 

12.           Investments acquired after the Closing Date as a result of the
acquisition by Parent or any Restricted Subsidiary of Parent of another Person,
including by way of a merger, amalgamation or consolidation with or into Parent
or any of its Restricted Subsidiaries in a transaction that is not prohibited by
Section 6.10 hereof after the Closing Date to the extent that such Investments
were not made in contemplation of such acquisition, merger, amalgamation or
consolidation and were in existence on the date of such acquisition, merger,
amalgamation or consolidation;

 

13.           the acquisition by a Receivables Subsidiary in connection with a
Qualified Receivables Transaction of Equity Interests of a trust or other Person
established by such Receivables Subsidiary to effect such Qualified Receivables
Transaction; and any other Investment by Parent or a Subsidiary of Parent in a
Receivables Subsidiary or any Investment by a Receivables Subsidiary in any
other Person in connection with a Qualified Receivables Transaction;

 

14.            accounts receivable arising in the ordinary course of business;

 



42

 

 

15.           Investments in connection with outsourcing initiatives in the
ordinary course of business; and

 

16.           Investments having an aggregate Fair Market Value (measured on the
date each such Investment was made and without giving effect to subsequent
changes in value other than a reduction for all returns of principal in cash and
capital dividends in cash), when taken together with all Investments made
pursuant to this clause (16) that are at the time outstanding, not to exceed 30%
of the total consolidated assets of Parent and its Restricted Subsidiaries at
the time of such Investment.

 

“Permitted Liens” shall mean:

 

1.            Liens securing the Priority Lien Debt, including pursuant to the
Loan Documents, so long as such Indebtedness and such Liens are subject to the
Collateral Agency and Accounts Agreement;

 

2.            Liens securing Junior Lien Debt; provided that such Liens secured
by the Collateral shall (i) rank junior to the Liens secured by the Collateral
securing the Obligations and (ii) be subject to a Junior Lien Intercreditor
Agreement;

 

3.            Liens for taxes, assessments or governmental charges or claims
that are not required to be paid pursuant to Section 5.02;

 

4.            Liens imposed by law, including carriers’, warehousemen’s,
landlord’s and mechanics’ Liens, in each case, incurred in the ordinary course
of business;

 

5.            Liens arising by operation of law in connection with judgments,
attachments or awards which do not constitute an Event of Default hereunder;

 

6.            (i) any overdrafts and related liabilities arising from treasury,
netting, depository and cash management services or in connection with any
automated clearing house transfers of funds, in each case as it relates to cash
or Cash Equivalents, if any, and (ii) Liens arising by operation of law or that
are contractual rights of set-off in favor of the depository bank or securities
intermediary in respect of any deposit or securities accounts;

 

7.            (i) leases and subleases by any Grantor as they relate to any
Collateral and to the extent such leases or subleases (A) do not interfere in
any material respect with the business of IPB and its Subsidiaries, taken as a
whole, and (B) do not relate to Intellectual Property (other than the IP
Agreements) or MileagePlus Agreements or (ii) licenses and sub-licenses and
similar rights as they relate to any Collateral that is MileagePlus Intellectual
Property (A) granted to any Person pursuant to any MileagePlus Agreements or
Intercompany Agreements or (B) as otherwise expressly permitted by the IP
Licenses and the Collateral Documents to be granted to any Person;

 

8.            salvage or similar rights of insurers, in each case as it relates
to any Collateral, if any;

 



43

 

 

9.            Liens incurred in the ordinary course of business of Parent or any
Restricted Subsidiary of Parent with respect to obligations that do not exceed
in the aggregate $10.0 million at any one time outstanding;

 

10.            Liens granted by such Person under workmen’s compensation laws,
health, disability or unemployment insurance laws, other employee benefit
legislation, unemployment insurance legislation and similar legislation, or good
faith deposits in connection with bids, tenders, contracts (other than for the
payment of Indebtedness), leases or other obligations of a like nature to which
such Person is a party, or Liens granted to secure public or statutory
obligations of such Person or deposits of cash or U.S. government bonds to
secure surety, stay, customs, performance or appeal bonds to which such Person
is a party, or deposits as security for the payment of rent or deposits made to
secure obligations arising from contractual or warranty refunds or requirements,
in each case incurred in the ordinary course of business, or letters of credit
or bankers acceptances issued, and letters of credit or bank guaranties provided
to support payment of the items in this clause (10);

 

11.            (i) Liens in favor of issuers of performance, surety, bid,
indemnity, warranty, release, appeal, or similar bonds or with respect to other
regulatory requirements in connection therewith or (ii) letters of credit or
bankers’ acceptances issued, and completion guarantees provided for, in each
case pursuant to the request of and for the account of such Person in the
ordinary course of its business;

 

12.            Liens existing on the Closing Date set forth on
Schedule 1.01(c) (including, Liens securing any modifications, replacements,
renewals, refinancings, or extensions of the Indebtedness or other obligations
secured by such Liens);

 

13.            Liens arising from Uniform Commercial Code or any similar
financing statement filings regarding operating leases or consignments entered
into by a Borrower or any Restricted Subsidiary in the ordinary course of
business;

 

14.            Liens (a) of a collection bank arising under Section 4-208 of the
New York Uniform Commercial Code or any comparable or successor provision on
items in the course of collection, (b) other than in the case of IPB or
Aggregator Entities, attaching to commodity trading accounts or other commodity
brokerage accounts incurred in the ordinary course of business, and (c) in favor
of banking or other financial institutions or other electronic payment service
providers arising as a matter of law or customary contract encumbering deposits,
including deposits in “pooled deposit” or “sweep” accounts (including the right
of set-off) and which are within the general parameters customary in the banking
or finance industry;

 

15.            Liens consisting of an agreement to dispose of any property
pursuant to a disposition permitted hereunder (or reasonably expected to be so
permitted by the applicable Borrower at the time such Lien was granted);

 

16.            rights reserved or vested in any Person by the terms of any
lease, license, franchise, grant, or permit held by any Borrower or any of the
Restricted Subsidiaries or by a statutory provision, to terminate any such
lease, license, franchise, grant, or permit, or to require annual or periodic
payments as a condition to the continuance thereof, in each case so long as such
rights (A) do not interfere in any material respect with the business of IPB and
its Subsidiaries, taken as a whole, and (B) do not relate to Intellectual
Property (other than the IP Agreements) or MileagePlus Agreements except as
provided in the Collateral Documents;

 



44

 

 

17.            Liens on cash and Cash Equivalents that are earmarked to be used
to satisfy or discharge Priority Lien Debt or Junior Lien Debt in connection
with a permitted repayment thereof and in favor of the Master Collateral Agent
(in the case of Priority Lien Debt) or the collateral agent, administrative
agent or trustee in respect of such Junior Lien Debt; provided that (a) such
cash and/or Cash Equivalents are deposited into an account from which payment is
to be made, directly or indirectly, to the Person or Persons holding the
Indebtedness that is to be satisfied or discharged, (b) such Liens extend solely
to the account in which such cash and/or Cash Equivalents are deposited and are
solely in favor of the Person or Persons holding the Indebtedness (or any agent
or trustee for such Person or Persons) that is to be satisfied or discharged,
and (c) the satisfaction or discharge of such Indebtedness is expressly
permitted hereunder;

 

18.           with respect to any Foreign Subsidiary, other Liens and privileges
arising mandatorily by any Requirement of Law;

 

19.           purported Liens (other than Liens securing Indebtedness for
borrowed money) evidenced by the filing of precautionary Uniform Commercial Code
(or equivalent statute) financing statements or similar public filings;

 

20.           Liens arising in connection with Intercompany Agreements or the IP
Agreements; and

 

21.           Liens (including all rights) of counterparties to MileagePlus
Agreements arising under the terms thereof.

 

“Permitted Pre-paid Miles Purchases” shall mean Pre-paid Miles Purchases
permitted by Section 6.02(b).

 

“Permitted Refinancing Indebtedness” shall mean any Indebtedness (or commitments
in respect thereof) of Parent or any of its Restricted Subsidiaries issued in
exchange for, or the net proceeds of which are used to renew, refund, extend,
refinance, replace, defease or discharge other Indebtedness of Parent or any of
its Restricted Subsidiaries (other than intercompany Indebtedness); provided
that:

 

1.             the principal amount (or accreted value, if applicable) of such
Permitted Refinancing Indebtedness does not exceed the original principal amount
(or accreted value, if applicable) when initially incurred of the Indebtedness
renewed, refunded, extended, refinanced, replaced, defeased or discharged (plus
all accrued interest on the Indebtedness and the amount of all fees and
expenses, including premiums, incurred in connection therewith and unused
commitments); provided that with respect to any such Permitted Refinancing
Indebtedness that is refinancing secured Indebtedness and is secured by the same
collateral, the principal amount (or accreted value, if applicable) of such
Permitted Refinancing Indebtedness shall not exceed the greater of the preceding
amount (plus all accrued interest on the Indebtedness and the amount of all fees
and expenses, including premiums, incurred in connection therewith and unused
commitments) and the Fair Market Value of the assets securing such Permitted
Refinancing Indebtedness;

 



45

 

 

2.             if such Permitted Refinancing Indebtedness has a maturity date
that is after the latest maturity date of the Term Loans under the Credit
Agreement (with any amortization payment comprising such Permitted Refinancing
Indebtedness being treated as maturing on its amortization date) (except in the
case of customary bridge loans which, subject only to customary conditions
(which shall be limited to no payment or bankruptcy event of default), would
either automatically be converted into or required to be exchanged for permanent
refinancing that does not mature prior to the maturity date of the Indebtedness
being renewed, refunded, extended, refinanced, replaced, defeased or
discharged), such Permitted Refinancing Indebtedness has a Weighted Average Life
to Maturity that is (A) equal to or greater than the Weighted Average Life to
Maturity of, the Indebtedness being renewed, refunded, extended, refinanced,
replaced, defeased or discharged or (B) more than sixty (60) days longer than
the Weighted Average Life to Maturity of the then-outstanding Term Loans;

 

3.             if the Indebtedness being renewed, refunded, extended,
refinanced, replaced, defeased or discharged is subordinated in right of payment
to the Term Loans, such Permitted Refinancing Indebtedness (A) is subordinated
in right of payment to the Term Loans (take as a whole) on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being renewed, refunded, extended, refinanced, replaced, defeased
or discharged or (B) is as otherwise approved by the Administrative Agent in its
reasonable discretion;

 

4.             no Restricted Subsidiary that is not a Loan Party shall be an
obligor with respect to such Permitted Refinancing Indebtedness unless such
Restricted Subsidiary was an obligor with respect to the Indebtedness being
renewed, refunded, extended, refinanced, replaced, defeased or discharged; and

 

5.             notwithstanding that the Indebtedness being renewed, refunded,
refinanced, extended, replaced, defeased or discharged may have been repaid or
discharged by Parent or any of its Restricted Subsidiaries prior to the date on
which the new Indebtedness is incurred, Indebtedness that otherwise satisfies
the requirements of this definition may be designated as Permitted Refinancing
Indebtedness so long as such renewal, refunding, refinancing, extension,
replacement, defeasance or discharge occurred not more than thirty-six (36)
months prior to the date of such incurrence of Permitted Refinancing
Indebtedness.

 

“Permitted Replacement MileagePlus Agreement” shall mean any MileagePlus
Agreement entered into by any Parent Guarantor or the Company to replace any
Significant MileagePlus Agreement (other than an Integrated Agreement) that has
been (or will be) terminated, cancelled or expired; provided that:

 

(a)            the Rating Agency Condition has been met;

 

(b)            the counterparty to such Permitted Replacement MileagePlus
Agreement shall have a corporate rating from at least two of S&P, Moody’s and
Fitch of not lower than BBB, Baa2 and BBB, respectively;

 



46

 

 

(c)            the projected cash revenues (as determined in good faith by the
Loan Parties) under such Permitted Replacement MileagePlus Agreement for the
immediately succeeding 12 months shall equal no less than 85% of the actual cash
revenues of the Significant MileagePlus Agreement that it is replacing for the
12 months preceding the termination of such Significant MileagePlus Agreement;

 

(d)           such Permitted Replacement MileagePlus Agreement shall expressly
permit the applicable Loan Party to pledge its rights thereunder to the Master
Collateral Agent;

 

(e)            such Permitted Replacement MileagePlus Agreement shall have
confidentiality obligations that are not materially more restrictive (taken as a
whole) than the confidentiality obligations in the Significant MileagePlus
Agreements in existence on the date hereof (as determined in good faith by the
Loan Parties); and

 

(f)            such Permitted Replacement MileagePlus Agreement shall not have a
scheduled termination date prior to the Latest Maturity Date.

 

It being acknowledged and agreed that so long as the conditions in clauses
(a) through (f) of this definition are satisfied, an amendment and restatement,
amendment and/or extension of a then existing Significant MileagePlus Agreement
with an existing counterparty shall constitute a Permitted Replacement
MileagePlus Agreement.

 

“Permitted Tax Restructuring” shall mean any reorganizations and other
activities related to tax planning and tax reorganization entered into on or
after the date hereof by Parent or it Restricted Subsidiaries so long as
(a) such Permitted Tax Restructuring (i) does not impair the security interests
of the Lenders and (ii) is otherwise not adverse to the Lenders, (b) after
giving effect to such Permitted Tax Restructuring, the Loan Parties otherwise
comply with Section 6.10, and (c) such transaction shall not involve the
Borrowers or the Aggregator Entities. Notwithstanding anything in this Agreement
to the contrary, no provision of this Agreement shall be interpreted to prevent
MPH I or MPI from converting to limited liability companies in order to be
treated as disregarded entities for U.S. federal income tax purposes.

 

“Person” shall mean any natural person, corporation, division of a corporation,
partnership, limited liability company, trust, joint venture, association,
company, estate, unincorporated organization, Airport Authority or Governmental
Authority or any agency or political subdivision thereof.

 

“Personal Data” shall mean (i) any information or data that alone or together
with any other data or information can be used to identify, directly or
indirectly, a natural person or otherwise relates to an identified or
identifiable natural person and (ii) any other information or data considered to
be personally identifiable information or data under applicable law.

 

“Plan” shall mean a Single Employer Plan or a Multiple Employer Plan that is a
pension plan subject to the provisions of Title IV of ERISA, Sections 412 or 430
of the Code or Section 302 of ERISA.

 

“Pre-paid Miles Purchases” shall mean the sale by the Company of pre-paid Miles
to a counterparty of a MileagePlus Agreement.

 



47

 

 

“Premium” shall mean any amounts under clauses (a), (b) or (c) of Section 2.21.

 

“Prime Rate” shall mean the rate of interest last quoted by The Wall Street
Journal as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to
quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent). Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced or
quoted as being effective.

 

“Priority Lien Cap” shall mean an amount equal to $6.8 billion.

 

“Priority Lien Debt” shall mean (i) the Term Loans; (ii) the notes issued under
the Indenture; and (iii) any incremental Term Loans or other Indebtedness
incurred or any additional notes issued under the Indenture, in each case,
incurred or issued after the Closing Date, pursuant to and in accordance with
Section 6.02(c).

 

“Priority Lien Debt Documents” shall mean any documents, instruments, notes,
credit agreements, purchase agreements or other agreements entered into in
connection with the incurrence or issuance of any Priority Lien Debt.

 

“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“Qualified Receivables Transaction” shall mean any transaction or series of
transactions entered into by Parent or any of its Subsidiaries pursuant to which
Parent or any of its Subsidiaries sells, conveys or otherwise transfers to (a) a
Receivables Subsidiary or any other Person (in the case of a transfer by Parent
or any of its Subsidiaries) and (b) any other Person (in the case of a transfer
by a Receivables Subsidiary), or grants a security interest in, any accounts
receivable (whether now existing or arising in the future) of Parent or any of
its Subsidiaries, and any assets related thereto including, without limitation,
all Equity Interests and other investments in the Receivables Subsidiary, all
collateral securing such accounts receivable, all contracts and all Guarantees
or other obligations in respect of such accounts receivable, proceeds of such
accounts receivable and other assets which are customarily transferred or in
respect of which security interests are customarily granted in connection with
asset securitization transactions involving accounts receivable, other than
assets that constitute Collateral or proceeds of Collateral.

 

“Qualified Replacement Assets” shall mean assets used or useful in the business
of the Loan Parties that shall be Collateral.

 

“Qualifying Equity Interests” shall mean Equity Interests of Parent other than
Disqualified Stock.

 



48

 

 

“Qualifying Note Debt” shall mean Indebtedness issued in a Capital Markets
Offering by the Borrowers on or around the Closing Date or in connection with
the primary syndication of the Term Loans.

 

“Quitclaim Agreement” shall mean that certain Intellectual Property Quitclaim
Assignment, between the Company and United.

 

“Rating Agency” shall mean each nationally recognized statistical rating
organization.

 

“Rating Agency Condition” shall mean, with respect to any then-existing Term
Loans and any applicable action, the Borrowers have provided evidence to the
Administrative Agent and the Collateral Administrator that each Rating Agency
that has provided a rating for the Facility has provided a written confirmation
that such action will not result in either (A) a withdrawal of its credit
ratings on the then-existing Term Loans or (B) the assignment of credit rating
on the then-existing Term Loans below the lower of (x) the then-current credit
ratings on such Term Loans and (y) the initial credit ratings assigned to such
Term Loans (in each case, without negative implications); provided that any time
that there are no Term Loans rated by such a Rating Agency, references to any
condition or requirement that the “Rating Agency Condition” shall have been
satisfied shall have no effect and no such action shall be required.

 

“Rating Decline” shall mean with respect to the Term Loans, if, within 60 days
after public notice of the occurrence of a Parent Change of Control (which
period shall be extended so long as the rating of the Term Loans is under
publicly announced consideration for possible downgrade by any Rating Agency),
the rating of the Term Loans by each Rating Agency that has provided a rating
for the Facility shall be decreased by one or more gradations; provided that a
Rating Decline shall not be deemed to have occurred if such Rating Agencies have
not expressly indicated that such downgrade is a result of such Parent Change of
Control.

 

“Receivables Subsidiary” shall mean a Subsidiary of Parent which engages in no
activities other than in connection with the financing of accounts receivable
and which is designated by the Board of Directors of Parent (as provided below)
as a Receivables Subsidiary (a) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of which (i) is guaranteed by Parent or
any Restricted Subsidiary of Parent (other than comprising a pledge of the
Capital Stock or other interests in such Receivables Subsidiary (an “incidental
pledge”), and excluding any Guarantees of obligations (other than the principal
of, and interest on, Indebtedness) pursuant to representations, warranties,
covenants and indemnities entered into in the ordinary course of business in
connection with a Qualified Receivables Transaction), (ii) is recourse to or
obligates Parent or any Restricted Subsidiary of Parent in any way other than
through an incidental pledge or pursuant to representations, warranties,
covenants and indemnities entered into in the ordinary course of business in
connection with a Qualified Receivables Transaction or (iii) subjects any
property or asset of Parent or any Subsidiary of Parent (other than accounts
receivable and related assets as provided in the definition of “Qualified
Receivables Transaction”), directly or indirectly, contingently or otherwise, to
the satisfaction thereof, other than pursuant to representations, warranties,
covenants and indemnities entered into in the ordinary course of business in
connection with a Qualified Receivables Transaction, (b) with which neither
Parent nor any Subsidiary of Parent has any material contract, agreement,
arrangement or understanding (other than pursuant to the Qualified Receivables
Transaction) other than (i) on terms no less favorable to Parent or such
Subsidiary than those that might be obtained at the time from Persons who are
not Affiliates of Parent, and (ii) fees payable in the ordinary course of
business in connection with servicing accounts receivable and (c) with which
neither Parent nor any Subsidiary of Parent has any obligation to maintain or
preserve such Subsidiary’s financial condition, other than a minimum
capitalization in customary amounts, or to cause such Subsidiary to achieve
certain levels of operating results. Any such designation by the Board of
Directors of a Parent will be evidenced to the Administrative Agent by filing
with the Administrative Agent a certified copy of the resolution of the Board of
Directors of Parent giving effect to such designation and an Officer’s
Certificate certifying that such designation complied with the foregoing
conditions.

 



49

 

 

“Recovery Event” shall mean any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any Collateral.

 

“Refinanced Term Loans” shall have the meaning set forth in Section 10.08(a).

 

“Register” shall have the meaning set forth in Section 10.02(b)(iv).

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, partners, members,
employees, agents and advisors of such Person and such Person’s Affiliates.

 

“Release” shall have the meaning specified in Section 101(22) of the
Comprehensive Environmental Response Compensation and Liability Act.

 

“Relevant Governmental Body” shall mean the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

“Replacement Term Loans” shall have the meaning set forth in Section 10.08(a).

 

“Required Class Lenders” shall mean, at any time, Lenders holding more than 50%
of the Term Loans (or Term Loan Commitments) of any Class.

 

“Required Deposit Amount” shall mean, with respect to any Quarterly Reporting
Period and any date such amount is determined:

 

a)             for any Quarterly Reporting Period with respect to which (1) no
Event of Default shall have occurred and be continuing and (2) the Deferred
Accrual Conditions have been met,

 

i.with respect to any day in the first calendar month of any Quarterly Reporting
Period, one third of the Estimated Quarterly Payment Amount for such Quarterly
Reporting Period;

 



50

 

 

ii.with respect to any day in the second calendar month of any Quarterly
Reporting Period, two thirds of the Estimated Quarterly Payment Amount for such
Quarterly Reporting Period; and

 

iii.with respect to any day in the third calendar month of any Quarterly
Reporting Period and until the time when amounts are transferred to the Payment
Account on the Allocation Date related to such Quarterly Reporting Period, the
Estimated Quarterly Payment Amount for such Quarterly Reporting Period;

 

in the case of each of clause (a)(i) – (iii), calculated on the basis that the
Scheduled Principal Amortization Amount for the related Payment Date is deemed
to be zero (0), it being agreed that (1) on or prior to the applicable
Determination Date, the Borrowers shall cause an amount equal to the Scheduled
Principal Amortization Amount for the related Payment Date to be deposited into
the Collection Account and (2) any amounts so deposited shall not constitute
Cure Amounts, but shall be deemed to be Collections retained in the Collection
Account;

 

b)            for any Quarterly Reporting Period with respect to which (1) no
Event of Default shall have occurred and be continuing and (2) the Deferred
Accrual Conditions have not been met,

 

i.with respect to any day in the first calendar month of any Quarterly Reporting
Period, one third of the Estimated Quarterly Payment Amount for such Quarterly
Reporting Period;

 

ii.with respect to any day in the second calendar month of any Quarterly
Reporting Period, two thirds of the Estimated Quarterly Payment Amount for such
Quarterly Reporting Period; and

 

iii.with respect to any day in the third calendar month of any Quarterly
Reporting Period and until the time when amounts are transferred to the Payment
Account on the Allocation Date related to such Quarterly Reporting Period, the
Estimated Quarterly Payment Amount for such Quarterly Reporting Period;

 

c)            for any Quarterly Reporting Period during an Early Amortization
Period, so long as no Event of Default has occurred and is continuing, the
Estimated Quarterly Payment Amount for such Quarterly Reporting Period; and

 

d)           for any date with respect to which an Event of Default shall have
occurred and be continuing at such time, the Required Deposit Amount shall be
the then outstanding principal amount and interest of the Term Loans.

 

For the avoidance of doubt, amounts resulting from the occurrence of possible
contingent events shall not be included in the Required Deposit Amount.

 

“Required Lenders” shall mean, at any time, Lenders holding more than 50% of
(a) until the funding of the Initial Term Loans, the Term Loan Commitments then
in effect and (b) thereafter, the aggregate principal amount of all Term Loans
outstanding. The outstanding Term Loans and Term Loan Commitments of any
Defaulting Lender shall be disregarded in determining the “Required Lenders” at
any time.

 



51

 

 

“Requirement of Law” shall mean, with respect to any Person, the common law and
any federal, state, local, foreign, multinational or international laws,
statutes, codes, treaties, standards, rules and regulations, ordinances, orders,
judgments, writs, injunctions, decrees (including administrative or judicial
precedents or authorities) and the interpretation or administration thereof by,
and other determinations, directives, or requirements of, any Governmental
Authority, in each case having the force of law and that are applicable to or
binding upon such Person or any of its Property or to which such Person or any
of its Property is subject.

 

“Reserve Account” shall have the meaning set forth in Section 5.17(a).

 

“Reserve Account Required Balance” shall mean, with respect to any Payment Date,
the aggregate amount for each Class of Term Loans equal to the Interest
Distribution Amount due with respect to such Class of Term Loans on the related
Payment Date.

 

“Resolution Authority” shall mean an EEA Resolution Authority or, with respect
to any UK Financial Institution, a UK Resolution Authority.

 

“Responsible Officer” shall mean an Officer.

 

“Restricted Investment” shall mean an Investment other than a Permitted
Investment.

 

“Restricted Payments” shall have the meaning set forth in Section 6.01(a).

 

“Restricted Subsidiary” of a Person shall mean any Subsidiary of such Person
that is not an Unrestricted Subsidiary.

 

“S&P” shall mean Standard & Poor’s Ratings Services.

 

“Sale of a Grantor” shall mean, with respect to any Collateral, an issuance,
sale, lease, conveyance, transfer or other disposition of the Capital Stock of
the applicable Grantor that owns such Collateral other than (1) an issuance of
Equity Interests by a Grantor to Parent or another Restricted Subsidiary of
Parent, and (2) an issuance of directors’ qualifying shares.

 

“Sanctioned Country” shall mean, at any time, a country, territory or region
which is itself the subject or target of any Sanctions, which as of the Closing
Date include Crimea, Cuba, Iran, North Korea and Syria.

 

“Sanctioned Person” shall mean, at any time, (a) a Person which is subject or
target of any Sanctions or (b) any Person owned or controlled by any such Person
or Persons.

 

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the United States
government, including those administered by the Office of Foreign Assets Control
of the U.S. Department of the Treasury or the U.S. Department of State.

 



52

 

 

“Scheduled Principal Amortization Amount” shall mean, with respect to each
Payment Date, the sum of (a) an amount equal to (i) $0 in the case of the
Payment Date occurring September 21, 2020 and the next seven (7) Payment Dates
occurring thereafter and (ii) $150,000,000, in the case of the Initial
Amortization Date and each Payment Date occurring thereafter, as each such
amount may be adjusted with respect to any prepayments applied to reduce
Scheduled Principal Amortization Amounts in accordance with Section 2.12 or
Section 2.13 prior to such Payment Date and as may be adjusted in connection
with the incurrence of any Incremental Term Loans, Extended Term Loans or
Replacement Term Loans plus (b) any unpaid Scheduled Principal Amortization
Amounts from prior Payment Dates.

 



“SEC” shall mean the United States Securities and Exchange Commission.

 

“Section 1110” shall mean 11 U.S.C. Section 1110 of the Bankruptcy Code or any
successor or analogous section of the federal bankruptcy law in effect from time
to time.

 

“Secured Parties” shall mean the Agents and the Lenders.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Security Agreement” shall mean that certain Security Agreement, dated as of the
Closing Date, among the Borrowers, the Company Subsidiary Guarantors and the
Master Collateral Agent.

 

“Significant MileagePlus Agreement” shall mean (i) each Integrated Agreement,
(ii) the Chase Co-Branded Agreement, (iii) the Visa Co-Branded Agreement,
(iv) any Permitted Replacement MileagePlus Agreement and (v) as of any date,
each other MileagePlus Agreement that generated Transaction Revenue equal to 15%
or more of Transaction Revenue received over the twelve months prior to such
date, in each case, as amended, restated, extended, replaced, supplemented, or
otherwise modified from time to time as permitted by the Loan Documents.

 

“SOFR” shall mean, with respect to any day, the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

 

“SOFR-Based Rate” shall mean SOFR, Compounded SOFR or Term SOFR.

 

“Software” shall mean all rights in (a) computer programs (whether in source
code, object code, human readable or other forms), software implementation of
algorithms, models and methodologies, development tools, and user interfaces and
application programming interfaces, (b) all documentation, including user
manuals, training materials, design notes and programmers’ notes in connection
therewith, and (c) the content and information contained in any web site.

 

“Solvent” shall mean, for any Person, that (a) the fair market value of its
assets (on a going concern basis) exceeds its liabilities, (b) it has and will
have sufficient cash flow to pay its debts as they mature in the ordinary course
of business and (c) it does not and will not have unreasonably small capital to
engage in the business in which it is engaged and proposes to engage.

 



53

 

 

“Specified Acquisition Subsidiary” shall mean any Subsidiary (x) acquired by
Parent or any of its Subsidiaries (other than any Borrower or a Company
Subsidiary Guarantor) after the Closing Date or (y) which is an entity formed in
connection with the acquisition of a Subsidiary or any other assets (including
any business lines or divisions) from (or constituting) a commercial airline
carrier or any of its Affiliates with a Loyalty Program, in each case so long as
(a) a guarantee by such Subsidiary of the Obligations under the Credit Agreement
is prohibited by applicable law, rule or regulation or by any contractual
obligation, or require consent, approval, license or authorization from any
other Person, including from a Governmental Authority or counterparty to any
contract (unless such consent, approval, license or authorization has been
received; provided that there shall be no obligation to obtain such consent) so
long as (except in the case of a Subsidiary described in clause (y) above) such
prohibition is not created in contemplation of such acquisition; (b) such
Subsidiary has not guaranteed or pledged its assets to secure (nor has its
equity been pledged to secure) any Indebtedness of Parent or any of its
Subsidiaries (other than any other Specified Acquisition Subsidiary or any of
its Subsidiaries); and (c) any Indebtedness of such Subsidiary is not guaranteed
or secured by the assets of Parent or any of its Subsidiaries (other than any
other Specified Acquisition Subsidiary or any of its Subsidiaries).

 

“Specified Domain Name” shall mean the mileageplus.eu domain name.

 

“Specified Ground Handling Subsidiary” shall mean any Subsidiary acquired or
formed by Parent or any of its Subsidiaries (other than any Borrower or a
Company Subsidiary Guarantor) after the Closing Date to maintain assets
supporting (or otherwise constituting) the ground handling business of the
Parent Guarantors, in each case as designated by the Parent.

 

“Specified Intellectual Property” means the Intellectual Property listed in a
Collateral Document or Contribution Agreement as being Specified Intellectual
Property.

 

“Specified Organization Documents” shall mean (i) the Limited Liability Company
Agreement of the Company, dated as of the date hereof, (ii) the Second Amended
and Restated Memorandum of Association of IPB, dated as of the date hereof,
(iii) the Amended and Restated Memorandum of Association of Mileage Plus
Intellectual Property UIP, Ltd., dated as of the date hereof, (iv) the Amended
and Restated Memorandum of Association of Mileage Plus Intellectual Property
Assets Holdings MIP, Ltd., dated as of the date hereof and (v) the Amended and
Restated Memorandum of Association of Aggregator, dated as of the date hereof.

 

“Stated Maturity” shall mean, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness as of the Closing Date, and will not include any contingent
obligations to repay, redeem or repurchase any such interest or principal prior
to the date originally scheduled for the payment thereof.

 

“Statutory Reserve Rate” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Term Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in reserve percentage.

 



54

 

 

“Subject Company” shall have the meaning set forth in Section 6.10(a).

 

“Subsidiary” shall mean, with respect to any Person:

 

1.             any corporation, company, association or other business entity
(other than a partnership, joint venture or limited liability company) of which
more than 50% of the total voting power of shares of Capital Stock entitled
(without regard to the occurrence of any contingency and after giving effect to
any voting agreement or stockholders’ agreement that effectively transfers
voting power) to vote in the election of directors, managers or trustees of the
corporation, association or other business entity is at the time of
determination owned or controlled, directly or indirectly, by such Person or one
or more of the other Subsidiaries of such Person (or a combination thereof); and

 

2.             any partnership, joint venture or limited liability company of
which (i) more than 50% of the capital accounts, distribution rights, total
equity and voting interests or general and limited partnership interests, as
applicable, are owned or controlled, directly or indirectly, by such Person or
one or more of the other Subsidiaries of such Person or a combination thereof,
whether in the form of membership, general, special or limited partnership
interests or otherwise and (ii) such Person or any Subsidiary of such Person is
a controlling general partner or otherwise controls such entity.

 

“Swap Contract” shall mean (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, that are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
assessments, fees, deductions, charges or withholdings imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

“Term Lender” shall mean each Lender having a Term Loan Commitment or, as the
case may be, an outstanding Term Loan.

 



55

 

 

 

“Term Loan Commitment” shall mean the commitment of each Term Lender to make a
Class of Term Loans hereunder and, in the case of the Initial Term Loans in an
aggregate principal amount equal to the amount set forth under the heading
“Initial Term Loan Commitment” opposite its name in Annex A hereto or in the
Assignment and Acceptance pursuant to which such Lender became a party hereto.
The aggregate amount of the Initial Term Loan Commitments is $3,000,000,000.

 

“Term Loan Facility Ratable Share” shall mean the Allocable Share with respect
to the Term Loans.

 

“Term Loan Maturity Date” shall mean, (a) with respect to the Initial Term Loans
that have not been extended pursuant to Section 2.28, June 20, 2027 and (b) with
respect to the Extended Term Loans, the final maturity date therefor as
specified in the Extension Offer accepted by the respective Term Loans (as the
same may be further extended pursuant to Section 2.28).

 

“Term Loans” shall mean the Initial Term Loans, any Incremental Term Loans, any
Extended Term Loans, any Refinanced Term Loans and any Replacement Term Loans,
as applicable.

 

“Term SOFR” shall mean the forward looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Termination Date” shall mean the earlier to occur of (a) the Term Loan Maturity
Date and (b) the date of acceleration of the Term Loans in accordance with the
terms hereof.

 

“Third Party Processor” shall mean a third party provider or other third party
that accesses, collects, stores, transmits, transfers, processes, discloses or
uses Personal Data on behalf of a Borrower.

 

“Title 14” shall mean Title 14 of the U.S. Code of Federal Regulations,
including Part 93, Subparts K and S thereof, as amended from time to time or any
successor or recodified regulation.

 

“Title 49” shall mean Title 49 of the United States Code, which, among other
things, recodified and replaced the U.S. Federal Aviation Act of 1958, and the
rules and regulations promulgated pursuant thereto, and any subsequent
legislation that amends, supplements or supersedes such provisions.

 

“Trade Secrets” shall mean confidential and proprietary information, including
trade secrets (as defined under the Uniform Trade Secrets Act or the federal
Defend Trade Secrets Act of 2016) and proprietary know-how, which may include
all inventions (whether or not patentable), invention disclosures, methods,
processes, designs, algorithms, source code, customer lists and data (including
MileagePlus Customer Data), databases, compilations, collections of data,
practices, processes, specifications, test procedures, flow diagrams, research
and development, formulas.

 

“Transaction Documents” shall mean the Loan Documents, the IP Agreements the
Intercompany Agreements, MileagePlus Intercompany Note, the Material MileagePlus
Agreements, the Deeds of Undertaking, the Specified Organization Documents, the
Equity Contribution Agreements and the Co-Brand Payment Rights Assignment.

 



56

 

 

“Transaction Revenue” shall mean, without duplication, (a) all cash revenues of
the Borrowers and the Company Subsidiary Guarantors, (b) all payments to the
Borrowers and any other Guarantors under the MileagePlus Agreements, other than
the Integrated Agreements (it being agreed that revenues from MileagePlus
Agreements with third-party counterparties that are airlines and/or their
Subsidiaries or Affiliates that operate Loyalty Programs (other than Parent and
its Subsidiaries) shall be net payments received from such third-party
counterparties) and (c) all payments to the Borrowers and Company Subsidiary
Guarantors under Intercompany Agreements and the IP Licenses. For the avoidance
of doubt, none of (i) amounts deposited into the Collection Account to pre-fund
the Aggregate Required Deposit Amount, (ii) payments made by any Borrower Party
to any other Borrower Party (including payments made pursuant to the MPH
License) or (iii) Cure Amounts shall constitute Transaction Revenue.

 

“Transactions” shall mean the execution, delivery and performance by the Loan
Parties of this Agreement and the other Transaction Documents to which they may
be a party, the creation of the Liens in the Collateral in favor of the Master
Collateral Agent and the Collateral Administrator, in each case for the benefit
of the Secured Parties, the borrowing of Term Loans and the use of the proceeds
thereof.

 

“Treasury Rate” shall mean with respect to any prepayment date, the yield to
maturity as of such prepayment date of United States Treasury securities with a
constant maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 (519) that has become publicly available at least two
(2) Business Days prior to the prepayment date (or, if such Statistical Release
is no longer published, any publicly available source of similar market data))
most nearly equal to the period from the prepayment date to the third
anniversary of the Closing Date (or if such period is shorter than the shortest
period which such yield is so published or otherwise so publicly available, such
shortest period).

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
any applicable jurisdiction.

 

“UK Financial Institution” shall mean any BRRD Undertaking (as such term is
defined under the PRA Rulebook (as amended form time to time) promulgated by the
United Kingdom Prudential Regulation Authority) or any person falling within
IFPRU 11.6 of the FCA Handbook (as amended from time to time) promulgated by the
United Kingdom Financial Conduct Authority, which includes certain credit
institutions and investment firms, and certain affiliates of such credit
institutions or investment firms.

 

“UK Resolution Authority” shall mean the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“Unadjusted Benchmark Replacement” shall mean the Benchmark Replacement
excluding the Benchmark Replacement Adjustment.

 

“Unaffiliated Loyalty Programs” shall mean any Loyalty Program not operated,
owned or controlled by the Company, the Parent Guarantors or any of their
respective Subsidiaries and, in each case, not principally associated with the
Company, the Parent Guarantors or any of their respective Subsidiaries.

 



57

 

 

“United” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“United Case Milestones” shall mean that, after the commencement of any
institution of any proceeding under any Bankruptcy Law (the “Bankruptcy Case”)
of any Parent Guarantor or Parent Subsidiary Guarantor:

 

(a)            each Loan Party shall continue to perform its respective
obligations under the Loan Documents, the “Note Documents” as defined in the
Indenture, the IP Agreements, the Intercompany Agreements, and all other
Material MileagePlus Agreements to which such Loan Party is party (collectively,
the “United Agreements”) and there shall be no material interruption in the flow
of funds under the United Agreements in accordance with the terms thereunder;
provided that (i) the performance by the Loan Parties under this
clause (a) shall in all respects be subject to any applicable materiality
qualifiers, cure rights and/or grace periods provided for under the respective
United Agreements, and (ii) the Loan Parties shall have thirty (30) days from
the Petition Date (as defined below) to cure any failure to perform that
requires court authorization to perform;

 

(b)            the debtors in respect of the Bankruptcy Case (the “Debtors”)
shall file with the applicable U.S. bankruptcy court (the “Bankruptcy Court”),
within ten (10) days of the date of petition in respect of the Bankruptcy Case
(the “Petition Date”), a customary and reasonable motion to assume all United
Agreements under section 365 of title 11 of the United States Code, as
heretofore and hereafter amended, 11 U.S.C. Section 101-1532 (the “Assumption
Motion”), and shall thereafter pursue (including by contesting any objections
to) the approval of the Assumption Motion;

 

(c)            the Bankruptcy Court shall have entered a customary and
reasonable final order (the “Assumption Order”) granting the Assumption Motion,
within sixty (60) days after the Petition Date, and such Assumption Order shall
not be amended, stayed unless the party seeking a stay has posted a cash bond
pledged in favor of the Secured Parties and the secured parties in respect of
any other Priority Lien Debt (ratably, as determined by the relative priority of
its Priority Lien Debt) (the “Cash Bond”) in an amount equal to or greater than
the maximum amount of the License Termination Payment (as defined in the United
Sublicense) that could be asserted if the United Sublicense were to terminate
(without reduction for any potential mitigation), vacated, or reversed;

 

(d)            the parties agree and acknowledge that the Assumption Motion and
Assumption Order shall be reasonable and customary and the Assumption Order
shall provide, among other things, that: (i) the Debtors are authorized to
assume and perform all obligations under the United Agreements and implement
actions contemplated thereby and, pursuant to the Assumption Order will assume
the United Agreements pursuant to section 365 of the Bankruptcy Code; (ii) the
United Agreements are binding and enforceable against the parties thereto in
accordance with their terms, without exception or amendment; (iii) any amounts
payable under the United Agreements are actual and necessary costs and expenses
of preserving the Debtors’ estates and shall be entitled to priority as an
allowed administrative expenses of the Debtors pursuant to sections 503(b) and
507(a)(2) of the Bankruptcy Code; (iv) the Debtors must cure any defaults under
the United Agreements as a condition to assumption; and (v) the Debtors are
authorized to take any action necessary to implement the terms of the Assumption
Order;

 



58

 

 

(e)            each of the Debtors and each other Loan Party (i) shall not take
any action to materially interfere with the assumption of the United Agreements,
or support any other Person to take any such action; and (ii) shall take all
steps commercially reasonably necessary, to contest any action that would
materially interfere with the assumption of the United Agreements, including,
without limitation, litigating any objections and/ or appeals;

 

(f)            each of the Debtors and each other Loan Party (i) shall not file
any motion seeking to avoid, disallow, subordinate, or recharacterize any
obligation under the Loan Documents, the MileagePlus Intercompany Loan or any IP
License and (ii) shall take all steps commercially reasonably necessary, to
contest any action that would seek to avoid, disallow, subordinate, or
recharacterize any obligation under the Loan Documents, the MileagePlus
Intercompany Loan or any IP License, including, without limitation, litigating
any objections and/or appeals;

 

(g)           in the event there is an appeal of the Assumption Order:

 

(i) if the appeal has not been dismissed within sixty (60) days, then (A) the
Reserve Account Required Balance shall increase by the Lenders’ Term Loan
Facility Ratable Share of $15.0 million per month (the “Monthly Additional
Reserve”) as long as such appeal is pending, up to a cap of $300.0 million (the
“Additional Reserve Cap”), and (B) such additional amounts accrued pursuant to
clause (A) above shall be released to United within five (5) Business Days after
the end of such appeal; and

 

(ii) the Debtors shall pursue a court order requiring any appellants to post a
Cash Bond in an amount equal to $300.0 million, to an account held solely for
the sole benefit of the Secured Parties and the secured parties in respect of
any other Priority Lien Debt (ratably, as determined by the relative priority of
its Priority Lien Debt);

 

(h)           the Bankruptcy Case shall not, and is not converted into, a case
under chapter 7 of the Bankruptcy Code; and

 

(i)            any plan of reorganization filed or supported by any Debtor shall
expressly provide for assumption of the United Agreements and reinstatement or
replacement of each of the related guarantees, subject to applicable cure
periods.

 

For the avoidance of doubt, notwithstanding the foregoing, during the pendency
of and following any stay or appeal of the Assumption Order, each Loan Party
must continue to perform all obligations under the United Agreements, including
making any and all payments under the United Agreements in accordance with the
terms thereof and as described above and, in the event of any such payment
default (subject to any applicable cure or grace periods under the applicable
United Agreements), nothing shall limit any of the Lenders’ rights and remedies
including but not limited to any termination rights under the United Agreements.

 



59

 

 

Notwithstanding the foregoing, for the avoidance of doubt and without limiting
the Loan Parties’ other rights and remedies, during the sixty (60) day period
following the Petition Date, the Loan Parties shall have the right to pay all
obligations in cash and in full as if there has been an acceleration under this
Agreement as though such filing constituted an Event of Default.

 

“United Sublicense” means the Intellectual Property Sublicense Agreement, dated
as of the Closing Date among the Company, as licensor, United, as licensee and
Parent and certain of its subsidiaries as guarantors, substantially in the form
attached as Exhibit G-2.

 

“United Traveler Related Data” shall mean data (a) generated, produced or
acquired as a result of the issuance, modification or cancellation of customer
tickets from United or for flights on United or United Express, including data
in or derived from “Passenger Name Records” (including name and contact
information) associated with flights on United or United Express, and
(b) regarding a customer’s flight-related experience, but excluding in the case
of clause (a) information that would not be generated, produced or acquired in
the absence of a Loyalty Program. For the avoidance of doubt, customer name and
contact information is included in both MileagePlus Customer Data and United
Traveler Related Data.

 

“United States Citizen” shall have the meaning set forth in Section 3.02.

 

“Unrestricted Subsidiary” shall mean any Subsidiary of Parent that is designated
by the Board of Directors of Parent as an Unrestricted Subsidiary in compliance
with Section 5.06 hereof pursuant to a resolution of the Board of Directors, but
only if such Subsidiary:

 

1.             is not a Borrower Party;

 

2.             has no Indebtedness other than Non-Recourse Debt;

 

3.             except as permitted by Section 6.05 hereof, is not party to any
agreement, contract, arrangement or understanding with Parent or any Restricted
Subsidiary of Parent unless the terms of any such agreement, contract,
arrangement or understanding are no less favorable to Parent or such Restricted
Subsidiary than those that might be obtained at the time from Persons who are
not Affiliates of Parent;

 

4.             is a Person with respect to which neither Parent nor any of its
Restricted Subsidiaries has any direct or indirect obligation (i) to subscribe
for additional Equity Interests or (ii) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results;

 

5.             has not guaranteed or otherwise directly or indirectly provided
credit support for any Indebtedness of Parent or any of its Restricted
Subsidiaries; and

 

6.             does not own any assets or properties that constitute Collateral.

 

Notwithstanding the foregoing, (i) no Subsidiary may be designated an
“Unrestricted Subsidiary” if, as a result of such designation, either (a) the
assets of all Subsidiaries that are Immaterial Subsidiaries or Unrestricted
Subsidiaries shall constitute, in the aggregate, more than 5.0% of the total
assets of Parent and its Subsidiaries on a consolidated basis (determined as of
the last day of the most recent fiscal quarter of Parent for which financial
statements are available to the Administrative Agent pursuant to Section 5.01),
or (b) the revenues of all Subsidiaries that are Immaterial Subsidiaries or
Unrestricted Subsidiaries account for, in the aggregate, more than 5.0% of the
total revenues of Parent and its Subsidiaries on a consolidated basis for the
twelve (12) month period ending on the last day of the most recent fiscal
quarter of Parent for which financial statements are available to the
Administrative Agent pursuant to Section 5.01 and (ii) (x) CALFINCO Inc. and
(y) Covia LLC shall not be Unrestricted Subsidiaries.

 



60

 

 

“Variable Interest Entity” shall mean any corporation, partnership, limited
partnership, limited liability company, limited liability partnership or other
entity that is consolidated under GAAP because Parent or a Restricted Subsidiary
is considered the primary beneficiary of such entity in accordance with GAAP.

 

“Visa Co-Branded Agreement” shall mean the Amended and Restated Co-Branded Card
Strategic Alliance Agreement dated September 11, 2015 by and among VISA U.S.A.
Inc., United and the Company.

 

“Voting Stock” shall mean, with respect to any specified Person as of any date,
the Capital Stock of such Person that is at the time entitled to vote in the
election of the Board of Directors of such Person.

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing:

 

1.            the sum of the products obtained by multiplying (A) the amount of
each then remaining installment, sinking fund, serial maturity or other required
payments of principal, including payment at final maturity, in respect of the
Indebtedness, by (B) the number of years (calculated to the nearest one-twelfth)
that will elapse between such date and the making of such payment; by

 

2.            the then outstanding principal amount of such Indebtedness;
provided that for purposes of determining the Weighted Average Life to Maturity
of any Indebtedness that is being modified, refinanced, refunded, renewed,
replaced or extended, the effects of any prepayments or amortization made on
such Indebtedness prior to the date of the applicable modification, refinancing,
refunding, renewal, replacement or extension shall be disregarded.

 

“Withholding Agent” shall mean each Loan Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” shall mean, (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule, and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that Person or any other Person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.

 



61

 

 

Section 1.02            Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented, extended, amended and restated or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or therein), (b) any reference herein to any Person shall be
construed to include such Person’s permitted successors and assigns, (c) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, unless expressly provided otherwise, (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights,
(f) “knowledge” or “aware” or words of similar import shall mean, when used in
reference to the Borrowers or the Guarantors, the actual knowledge of any
Responsible Officer, (g) the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including”; the
words “to” and “until” each mean “to but excluding”; and the word “through”
means “to and including” and (h) all references to “in the ordinary course of
business” of the Borrowers or any Subsidiary thereof means (i) in the ordinary
course of business of, or in furtherance of an objective that is in the ordinary
course of business of the Borrowers or such Subsidiary, as applicable,
(ii) customary and usual in the industry or industries of the Borrowers and
their respective Subsidiaries in the United States or any other jurisdiction in
which the Borrowers or any Subsidiary does business, as applicable, or
(iii) generally consistent with the past or current practice of the Borrowers or
such Subsidiary, as applicable, or any similarly situated businesses in the
United States or any other jurisdiction in which the Borrowers or any Subsidiary
does business, as applicable. In the case of any cure or waiver under the Loan
Documents, the Borrowers, the applicable Loan Parties, the Lenders and the
Administrative Agent shall be restored to their former positions and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default cured or waived pursuant to the Loan Documents shall be deemed to be
cured and not continuing, it being understood that no such cure or waiver shall
extend to any subsequent or other Default or Event of Default or impair any
right consequent thereon.

 

Section 1.03            Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if Parent notifies the Administrative Agent that Parent requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies Parent that
the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Upon any such
request for an amendment, Parent, the Required Lenders and the Administrative
Agent agree to consider in good faith any such amendment in order to amend the
provisions of this Agreement so as to reflect equitably such accounting changes
so that the criteria for evaluating Parent’s consolidated financial condition
shall be the same after such accounting changes as if such accounting changes
had not occurred.

 



62

 

 

Section 1.04            Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.

 

Section 1.05            Rounding. Any financial ratios required to be maintained
by the Borrowers pursuant to this Agreement (or required to be satisfied in
order for a specific action to be permitted under this Agreement) shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number.

 

Section 1.06            References to Agreements, Laws, Etc. Unless otherwise
expressly provided herein, (a) references to organizational documents,
agreements (including the Loan Documents), and other contractual requirements
shall be deemed to include all subsequent amendments, restatements, amendment
and restatements, extensions, supplements, modifications, restructurings,
replacements, refinancings, renewals, or increases (in each case, where
applicable, whether pursuant to one or more agreements or with different lenders
or agents and whether provided under the original credit agreement or one or
more other credit agreements, indentures, financing agreements or otherwise,
including any agreement extending the maturity thereof, otherwise restructuring
all or any portion of the Indebtedness thereunder, increasing the amount loaned
or issued thereunder, altering the maturity thereof or providing for other
Indebtedness), but only to the extent that such amendments, restatements,
amendment, and restatements, extensions, supplements, modifications,
replacements, restructurings, refinancings, renewals, or increases are not
prohibited by any Loan Document; (b) references to any Requirement of Law shall
include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing, or interpreting such Requirement of Law; and (c) any
reference herein to any Person shall be construed to include such Person’s
successors and permitted assigns and, in the case of any Governmental Authority,
any other Governmental Authority that shall have succeeded to any or all of the
functions thereof.

 

Section 1.07            Exchange Rate.

 

(a)            Any amount specified in this Agreement (other than in Section 2)
or any of the other Loan Documents to be in Dollars shall also include the
equivalent of such amount in any currency other than Dollars, such equivalent
amount to be determined at the rate of exchange quoted by the Reuters World
Currency Page for the applicable currency at 11:00 a.m. (London time) on such
day (or, in the event such rate does not appear on any Reuters World Currency
Page, by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the
Company, or, in the absence of such agreement, by reference to such publicly
available service for displaying exchange rates as the Administrative Agent
selects in its reasonable discretion).

 



63

 

 

(b)            For purposes of determining the Peak Debt Service Coverage Ratio,
the amount of Indebtedness shall reflect the currency translation effects,
determined in accordance with GAAP, of Hedging Obligations permitted hereunder
for currency exchange risks with respect to the applicable currency in effect on
the date of determination of the Dollar equivalent of such Indebtedness.

 

(c)            Notwithstanding the foregoing, for purposes of determining
compliance with Section 6 or the definitions of “Permitted Dispositions”
“Permitted Investments” and “Permitted Liens” (and, in each case, other
definitions used therein) with respect to the amount of any Indebtedness, Lien,
disposition, Investment, Restricted Payment, Affiliate Transaction or other
applicable transaction in a currency other than Dollars, no Default or Event of
Default shall be deemed to have occurred solely as a result of changes in rates
of currency exchange occurring after the time such Indebtedness or Lien is
incurred or such disposition, Investment, Restricted Payment, Affiliate
Transaction or other applicable transaction is made (so long as such
Indebtedness, Lien, disposition, Investment, Restricted Payment, Affiliate
Transaction or other applicable transaction at the time incurred or made was
permitted hereunder). No Default or Event of Default shall arise as a result of
any limitation or threshold set forth in Dollars in Section 7 being exceeded
solely as a result of changes in currency exchange rates from those rates
applicable on the last day of the fiscal quarter immediately preceding the
fiscal quarter in which such determination occurs or in respect of which such
determination is being made.

 

(d)            Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify with the Company’s prior written consent to appropriately reflect a
change in currency of any country and any relevant market conventions or
practices relating to such change in currency.

 

Section 1.08            Times of Day. Unless otherwise specified, all references
herein to times of day shall be references to New York City time (daylight or
standard, as applicable).

 

Section 1.09            Timing of Payment or Performance. Except as otherwise
expressly provided herein, when the payment of any obligation or the performance
of any covenant, duty, or obligation is stated to be due or performance required
on (or before) a day which is not a Business Day, the date of such payment or
performance shall extend to the immediately succeeding Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

 

Section 1.10            Certifications. All certifications to be made hereunder
by an officer or representative of a Loan Party shall be made by such a Person
in his or her capacity solely as an officer or a representative of such Loan
Party, on such Loan Party’s behalf and not in such Person’s individual capacity.

 



64

 

 

Section 1.11            Compliance with Certain Sections. For purposes of
determining compliance with Section 6, in the event that any
Lien, Investment, Indebtedness (whether at the time of incurrence or upon
application of all or a portion of the proceeds thereof), Disposition,
Restricted Payment, Affiliate Transaction, contractual requirement, or
prepayment of Indebtedness meets the criteria of one, or more than one, of the
“baskets” or categories of transactions then permitted pursuant to any clause or
subsection of Section 6, such transaction (or portion thereof) at any time shall
be permitted under one or more of such clauses at the time of such transaction
or any later time from time to time, in each case, as determined by the
Borrowers in their sole discretion at such time and thereafter may be
reclassified by the Borrowers in any manner not expressly prohibited by this
Agreement; provided that Incremental Term Loans and Refinanced Term Loans shall
not be reclassified. With respect to (x) any amounts incurred or transactions
entered into (or consummated) in reliance on a provision of this Agreement that
do not require compliance with a financial ratio or test substantially
concurrently with (y) any amounts incurred or transactions entered into (or
consummated) in reliance on a provision of this Agreement that require
compliance with a financial ratio or test, it is understood and agreed that the
amounts in clause (x) shall be disregarded in the calculation of the financial
ratio or test applicable to the amounts in clause (y).

 

Section 2.

 

AMOUNT AND TERMS OF CREDIT

 

Section 2.01            Commitments of the Lenders; Term Loans.

 

(a)            Initial Term Loan Commitments. Each Initial Lender severally, and
not jointly with the other Initial Lenders, agrees, upon the terms and subject
to the conditions herein set forth, to make a term loan denominated in Dollars
(each an “Initial Term Loan” and collectively the “Initial Term Loans”) to the
Borrowers on the Closing Date, in an aggregate principal amount not to exceed
Term Loan Commitment for Initial Term Loans of such Initial Lender, which
Initial Term Loans, collectively, shall constitute Term Loans for all purposes
of the Agreement and shall be repaid in accordance with the provisions of this
Agreement. Any amount borrowed under this Section 2.01(a) and subsequently
repaid or prepaid may not be reborrowed. Each Initial Lender’s Term Loan
Commitment for Initial Term Loans shall terminate immediately and without
further action on the Closing Date after giving effect to the funding by such
Initial Lender of each Initial Term Loan to be made by it on such date.

 

(b)            Type of Borrowing. Each Lender at its option may make any Term
Loan by causing any domestic or foreign branch, or Affiliate of, such Lender to
make such Term Loan; provided that any exercise of such option shall not affect
the joint and several obligation of the Borrowers to repay such Term Loan in
accordance with the terms of this Agreement.

 



65

 

 

Section 2.02            [Intentionally Omitted].

 

Section 2.03            Requests for Loans. Unless otherwise agreed to by the
Administrative Agent, to request the Initial Term Loans on the Closing Date, the
Borrowers shall notify the Administrative Agent of such request by telephone not
later than 2:00 p.m., one (1) Business Day before the Closing Date. Such
telephonic Loan request shall be irrevocable and shall be confirmed promptly by
hand delivery or telecopy to the Administrative Agent of a written Loan Request
signed by the Borrowers. Such telephonic and written request shall specify the
aggregate amount of such Initial Term Loans.

 

Section 2.04            Funding of Term Loans. Each Initial Lender shall make
each Initial Term Loan to be made by it hereunder on the Closing Date by wire
transfer of immediately available funds by 12:00 p.m., or such earlier time as
may be reasonably practicable, to the account of the Administrative Agent most
recently designated by the Administrative Agent for such purpose by notice to
the Lenders. Upon satisfaction or waiver of the conditions precedent specified
herein, the Administrative Agent will make the proceeds of the Initial Term
Loans available to the Borrowers by promptly crediting such proceeds so
received, in like funds, to an account designated by the Borrowers in the
applicable Loan Request.

 

Section 2.05            [Intentionally Omitted].

 

Section 2.06            [Intentionally Omitted].

 

Section 2.07            Interest on Term Loans.

 

(a)            Subject to the provisions of Section 2.08 and 2.09, each Term
Loan shall bear interest (computed using the Day Count Fraction) at a rate per
annum equal, during each Interest Period applicable thereto, to the LIBO Rate
for such Interest Period plus the Applicable Margin.

 

(b)            Accrued interest on all Term Loans shall be payable in arrears on
each Payment Date, on the Termination Date and thereafter on written demand and
upon any repayment or prepayment thereof (on the amount repaid or prepaid).

 

Section 2.08            Default Interest. If any Borrower or any Guarantor, as
the case may be, shall default in the payment of the principal of or interest on
any Term Loan or in the payment of any other amount becoming due hereunder,
whether at stated maturity, by acceleration or otherwise, the Borrowers or such
Guarantor, as the case may be, shall on written demand of the Administrative
Agent from time to time pay interest, to the extent permitted by law, on all
overdue amounts up to (but not including) the date of actual payment (after as
well as before judgment) at a rate per annum (computed using the Day Count
Fraction) equal to (a) with respect to the principal amount of any Term Loan,
the rate then applicable for such Borrowings plus 2.0%, and (b) in the case of
all other amounts, the Alternate Base Rate plus 2.0% (the “Default Rate”).

 

Section 2.09            Alternate Rate of Interest.

 

(a)            Notwithstanding anything to the contrary herein or in any other
Loan Document, upon the occurrence of a Benchmark Transition Event or an Early
Opt-in Election, as applicable, the Administrative Agent and the Borrowers may
amend this Agreement to replace LIBO Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent has
posted such proposed amendment to all Lenders and the Borrower so long as the
Administrative Agent has not received, by such time, written notice of objection
to such amendment from Lenders comprising the Required Lenders; provided that,
with respect to any proposed amendment containing any SOFR-Based Rate, the
Lenders shall be entitled to object only to the Benchmark Replacement Adjustment
contained therein. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Required Lenders
have delivered to the Administrative Agent written notice that such Required
Lenders accept such amendment. No replacement of LIBO Rate with a Benchmark
Replacement pursuant to this Section 2.09 will occur prior to the applicable
Benchmark Transition Start Date.

 



66

 

 

(b)            In connection with the implementation of a Benchmark Replacement,
the Administrative Agent, with the written consent of the Borrowers (not to be
unreasonably withheld, delayed, denied or conditioned), will have the right to
make Benchmark Replacement Conforming Changes from time to time and,
notwithstanding anything to the contrary herein or in any other Loan Document,
any amendments implementing such Benchmark Replacement Conforming Changes will
become effective without any further action or consent of any other party to
this Agreement.

 

(c)            The Administrative Agent will promptly notify the Borrower and
the Lenders of (i) any occurrence of a Benchmark Transition Event or an Early
Opt-in Election, as applicable, and its related Benchmark Replacement Date and
Benchmark Transition Start Date, (ii) the implementation of any Benchmark
Replacement, (iii) the effectiveness of any Benchmark Replacement Conforming
Changes and (iv) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the
Administrative Agent or Required Lenders, as applicable, pursuant to this
Section 2.09, including any determination with respect to a tenor, rate or
adjustment or of the occurrence or non-occurrence of an event, circumstance or
date and any decision to take or refrain from taking any action, will be
conclusive and binding absent manifest error and may be made in its or their
sole discretion and without consent from any other party hereto, except, in each
case, as expressly required pursuant to this Section 2.09.

 

(d)            During any Benchmark Unavailability Period, all calculations of
interest by reference to LIBO Rate hereunder shall instead be made by reference
to the Alternate Base Rate.

 

Section 2.10            Repayment of Term Loans; Evidence of Debt.

 

(a)            The Term Loans, together with all other Obligations (other than
contingent obligations not due and owing) shall, in any event, be paid in full
no later than the Termination Date.

 

(b)            On each Payment Date prior to (i) the occurrence and continuance
of a Borrower Bankruptcy Event or (ii) the occurrence and continuance of any
other Event of Default with respect to which the Administrative Agent (at the
direction of the Required Lenders) or the Master Collateral Agent (at the
direction of the Required Debtholders) has provided the Borrowers with at least
two (2) Business Days’ prior written notice that this clause (b) shall no longer
apply, Available Funds in the Payment Account as of such Payment Date (based
upon instructions in the Payment Date Statement furnished to it on the related
Determination Date by the Borrowers) shall be distributed by the Collateral
Administrator in the following order of priority:

 



67

 

 

(i)             first, (x) ratably to (i) so long as Wilmington Trust, National
Association shall be serving as the Master Collateral Agent and Depositary,
together with any amounts transferred to the Payment Account with respect to
such Payment Date to pay such amounts, the Depositary and the Master Collateral
Agent, Fees, costs, expenses, reimbursements and indemnification amounts due and
payable to such Persons pursuant to the terms of the Loan Documents and (ii) 
the Collateral Administrator and Collateral Custodian, the fees, costs,
expenses, reimbursements and indemnification amounts due and payable to such
Person pursuant to the terms of the Loan Documents, in an amount not to exceed
the sum of (A) $200,000 in the aggregate per annum plus (B) the amount
transferred into the Payment Account with respect to clause (x)(i) in such year
and then (y) ratably to the Administrative Agent, Fees, costs, expenses,
reimbursements and indemnification amounts due and payable to the Administrative
Agent pursuant to the terms of the Loan Documents in an amount not to exceed
$200,000 in the aggregate per Payment Date and then (z) ratably, to each other
Person (other than Parent or any of its Subsidiaries) for the Term Loan Facility
Ratable Share of the fees, expenses and other amounts due and owing to such
Person by the Borrowers (to the extent not otherwise paid), including with
respect to fees owed to any Independent Manager of IPB or any Aggregator Entity
and the IP Manager, in an amount not to exceed $200,000 in the aggregate per
Payment Date;

 

(ii)             second, to the Administrative Agent, on behalf of the Lenders,
an amount equal to the Interest Distribution Amount with respect to such Payment
Date minus the amount of interest paid by the Borrowers (including in connection
with any prepayments pursuant hereto) after the immediately preceding Payment
Date and prior to such Payment Date;

 

(iii)            third, to the Administrative Agent, on behalf of the Lenders,
in an amount equal to the Scheduled Principal Amortization Amount due and
payable on such Payment Date;

 

(iv)            fourth, to the Reserve Account, to the extent the amount on
deposit in the Reserve Account is less than the Reserve Account Required
Balance;

 

(v)            fifth, to the extent not already paid, to the Administrative
Agent, on behalf of the Lenders, as a reduction in the outstanding principal
balance of the Term Loans, the amount of any outstanding mandatory prepayments
required pursuant to Section 2.12 and any related Premium due with respect
thereto;

 

(vi)            sixth, after the fifth anniversary of the Closing Date, any
“AHYDO catch-up payments” on the Term Loans;

 



68

 

 

(vii)            seventh, without duplication, any Premium due and unpaid as of
such Payment Date;

 

(viii)          eighth, to pay (x) ratably to (i) the Collateral Administrator,
the Collateral Custodian and (ii) so long as Wilmington Trust, National
Association should be serving as the Master Collateral Agent and Depositary,
together with any amounts transferred to the Payment Account with respect to
such Payment Date to pay such amounts, the Depositary and the Master Collateral
Agent, and then (y) to the Administrative Agent, and then (z) any other Person
(other than Parent and any of its Subsidiaries), including any Independent
Director of IPB or any Aggregator Entity and the IP Manager, any additional
Obligations due and payable to such Person on such Payment Date to the extent
not paid pursuant to the limitations set forth in clause first above;

 

(ix)            ninth, if an Early Amortization Period was in effect as of the
last day of the related Quarterly Reporting Period, then, to the Administrative
Agent on behalf of the Lenders, as a reduction in the outstanding principal
balance of the Term Loans, an amount equal to the Early Amortization Payment for
such Payment Date;

 

(x)            tenth, to the extent any amounts are due and owing under any
other Priority Lien Debt, to the Master Collateral Agent for further
distribution to the appropriate Person pursuant to the Collateral Agency and
Accounts Agreement; and

 

(xi)            eleventh, (i) if an Event of Default has occurred and is
continuing, all remaining amounts shall be remitted to, and remain on deposit
in, the Collection Account (and held under the sole control of the Master
Collateral Agent) or (ii) if no Event of Default has occurred and is continuing,
all remaining amounts shall be released to or at the direction of the Company.

 

For the avoidance of doubt, to the extent Available Funds with respect to any
Payment Date are insufficient to pay amounts due hereunder to the Agents,
Lenders or any other Person on such Payment Date, the Borrowers and, to the
extent provided in Section 9 hereof, the Guarantors, are fully obligated to
timely pay such amounts to the Agents, Lenders or other Persons.

 

(c)            Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrowers to such
Lender resulting from each Term Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

 

(d)            The Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Term Loan made hereunder, the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof, which in all
circumstances shall be consistent with the Register maintained pursuant to
Section 10.02(c). The Borrowers shall have the right, upon reasonable notice, to
request information regarding the accounts referred to in the preceding
sentence.

 



69

 

 

(e)            The entries made in the accounts maintained pursuant to paragraph
(c) or (d) of this Section 2.10 shall be prima facie evidence of the existence
and amounts of the obligations recorded therein; provided that the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Term Loans in accordance with the terms of this Agreement.

 

(f)            Any Lender may request that Term Loans made by it be evidenced by
a promissory note. In such event, the Borrowers shall promptly execute and
deliver to such Lender a promissory note payable to such Lender and its
registered assigns in a form furnished by the Administrative Agent and
reasonably acceptable to the Borrowers. Thereafter, the Term Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.02) be represented by one or more promissory
notes in such form payable to such payee and its registered assigns.

 

Section 2.11            [Intentionally Omitted].

 

Section 2.12            Mandatory Prepayment of Term Loans.

 

(a)            Within five (5) Business Days of either Borrower or its
Restricted Subsidiaries receiving any Net Proceeds from the issuance or
incurrence of any Indebtedness of the Borrowers or any of their Restricted
Subsidiaries (other than with respect to any Indebtedness permitted to be
incurred pursuant to Section 6.02), the Borrowers shall prepay the Term Loans in
an aggregate amount equal to the Term Loan Facility Ratable Share of such Net
Proceeds.

 

(b)            No later than ten (10) Business Days following the date of
receipt by Parent or any of its Subsidiaries of any Net Proceeds in respect of
any Recovery Event (in each case, in respect of Collateral) which Net Proceeds,
together with the aggregate amount of Net Proceeds previously received from
Recovery Events, are in excess of $10.0 million (the “Threshold Amount”, and all
such Net Proceeds in excess of the Threshold Amount, “Excess Proceeds”), the
Borrowers shall (i) give written notice to the Administrative Agent of such
Recovery Event and (ii) offer to prepay the Term Loans in an aggregate amount
equal to the Term Loan Facility Ratable Share of such Excess Proceeds in respect
of such Recovery Event no later than the tenth (10th) Business Day following the
date of receipt of such Net Proceeds; provided that so long as no Event of
Default shall have occurred and be continuing at the time of receipt of such Net
Proceeds, the Borrowers shall have the option to (x) invest such Net Proceeds
within 365 days of receipt thereof in Qualified Replacement Assets or
(y) repair, replace or restore the assets which are the subject of such Recovery
Event; provided that (I) any Net Proceeds from such Recovery Event that are not
invested within such 365- day period, together with any Net Proceeds that
constitute Excess Proceeds, will constitute Excess Proceeds and (II) within ten
(10) Business Days of the date of receipt of such Excess Proceeds (or earlier if
the Borrowers so elect), the Borrowers shall prepay the Term Loans, in an
aggregate amount equal to the Term Loan Facility Ratable Share of such Excess
Proceeds. Any Lender may elect, by notice to the Administrative Agent at least
two Business Days prior to the prepayment date, to decline all (but not less
than all) of the prepayment of any Class of its Term Loans pursuant to this
Section 2.12(b), in which case the aggregate amount of the prepayment that would
have been applied to prepay such Term Loans but was so declined shall be
retained by the Borrowers.

 



70

 

 

(c)            Within ten (10) Business Days of Parent or any of its
Subsidiaries receiving any Net Proceeds as a result of any Contingent Payment
Event under a MileagePlus Agreement, an IP Agreement or an Intercompany
Agreement which Net Proceeds, together with the aggregate amount of Net Proceeds
previously received from Contingent Payment Events, are in excess of $50.0
million, the Borrowers shall offer to prepay the Term Loans, in an aggregate
amount equal to the Term Loan Facility Ratable Share of such Net Proceeds. Any
Lender may elect, by notice to the Administrative Agent at least two Business
Days prior to the prepayment date, to decline all (but not less than all) of the
prepayment of any Class of its Term Loans pursuant to this Section 2.12(c), in
which case the aggregate amount of the prepayment that would have been applied
to prepay such Term Loans but was so declined shall be retained by the
Borrowers.

 

(d)            Within ten (10) Business Days of Parent or any of its
Subsidiaries receiving any Net Proceeds of a Permitted Pre-paid Miles Purchase
which Net Proceeds, together with the aggregate amount of Net Proceeds
previously received from Permitted Pre-paid Miles Purchases, are in excess of
$300.0 million, the Borrowers shall prepay the Term Loans, in an aggregate
amount equal to the Term Loan Facility Ratable Share of such excess Net
Proceeds.

 

(e)            Within five (5) Business Days following the occurrence of a
Parent Change of Control, the Borrowers shall offer to prepay all of each
Lender’s Term Loans at a purchase price in cash equal to 101% of the aggregate
principal amount of the Term Loans repaid. The repayment date shall be no later
than thirty (30) days from the date such offer is made. Any Lender may elect, by
notice to the Administrative Agent at least two (2) Business Days prior to the
prepayment date, to decline all (but not less than all) of the prepayment of any
Class of its Term Loans pursuant to this Section 2.12(e).

 

(f)            Amounts required to be applied to the prepayment of Term Loans
pursuant to Section 2.12(a) through (e) shall be applied to prepay the scheduled
amortization payments of the Term Loans on a pro rata basis. To the extent that
such amounts are not applied on a Payment Date pursuant to Section 2.10(b), the
Borrowers shall provide the Collateral Administrator with payment instructions
setting forth the applicable amounts and payees in respect thereof. All
prepayments under Section 2.12 shall be accompanied (inclusive of all Premiums
owed on account of any such prepayment) by accrued but unpaid interest on the
principal amount being prepaid to (but not including) the date of prepayment,
plus any Fees (if any) included in, and any losses, costs and expenses, as more
fully described in Section 2.15. Term Loans prepaid pursuant to Section 2.12 may
not be reborrowed. To the extent that any amounts required to be applied as a
prepayment pursuant to this Section 2.12 are on deposit in the Collection
Account on any Allocation Date on which an Event of Default is not continuing,
the portion of such amount allocated to the Term Loans pursuant to the
Collateral Agency and Accounts Agreement of such amounts shall be applied as,
Available Funds on such Payment Date pursuant to 2.10(b).

 

Section 2.13            Optional Prepayment of Term Loans.

 

(a)            The Borrowers shall have the right, from time to time, to prepay
any Term Loans, in whole or in part, upon (i) telephonic notice (followed
promptly by written or facsimile notice or notice by electronic mail) to the
Administrative Agent or (ii) written or facsimile notice (or notice by
electronic mail) to the Administrative Agent, in either case received by 1:00
p.m., on the date that is three (3) Business Days prior to the proposed date of
prepayment; provided that each such partial prepayment, if any, shall be in an
amount not less than $1.0 million and in integral multiples of $1.0 million.

 



71

 

 

(b)            Any prepayments under Section 2.13(a) shall be applied to prepay
the scheduled amortization payments of the Term Loans on a pro rata basis. To
the extent that such amounts are not applied on a Payment Date pursuant to
Section 2.10(b), the Borrowers shall provide the Collateral Administrator with
payment instructions setting forth the applicable amounts and payees in respect
thereof. All prepayments under Section 2.13(a) shall be accompanied by accrued
but unpaid interest on the principal amount being prepaid to (but not including)
the date of prepayment, plus any Fees (if any), Premiums (if any), and any
losses, costs and expenses, as more fully described in Sections 2.15 hereof.
Term Loans prepaid pursuant to Section 2.13(a) may not be reborrowed.

 

(c)            Each notice of prepayment shall specify the prepayment date, the
principal amount of the Term Loans to be prepaid and shall be irrevocable and
commit the Borrowers to prepay such Term Loan in the amount and on the date
stated therein; provided that the Borrowers may revoke any notice of prepayment
under this Section 2.13 if such prepayment would have resulted from a
refinancing or event or condition of any or all of the Obligations hereunder,
which refinancing or event or condition shall not be consummated or shall
otherwise be delayed. The Administrative Agent shall, promptly after receiving
notice from the Borrowers hereunder, notify each Lender of the principal amount
of the Term Loans held by such Lender which are to be prepaid, the prepayment
date and the manner of application of the prepayment.

 

(d)            [Intentionally Omitted].

 

Section 2.14            Increased Costs.

 

(a)            If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement subject to Section 2.14(c)); or

 

(ii)            impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Term Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting into, continuing or maintaining any Eurodollar Term
Loan (or of maintaining its obligation to make any such Term Loan) or to reduce
the amount of any sum received or receivable by such Lender hereunder with
respect to any Eurodollar Term Loan (whether of principal, interest or
otherwise), then, upon the request of such Lender, the Borrowers will pay to
such Lender such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered.

 



72

 

 

(b)            If any Lender reasonably determines in good faith that any Change
in Law affecting such Lender or such Lender’s holding company regarding capital
or liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Eurodollar Term Loan
made by such Lender to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrowers
will pay to such Lender such additional amount or amounts, in each case as
documented by such Lender to the Borrowers as will compensate such Lender or
such Lender’s holding company for any such reduction suffered; it being
understood that to the extent duplicative of the provisions in Section 2.16,
this Section 2.14(b) shall not apply to Taxes.

 

(c)            Solely to the extent arising from a Change in Law, the Borrowers
shall pay to each Lender (i) as long as such Lender shall be required to
maintain reserves with respect to liabilities or assets consisting of or
including eurodollar funds or deposits, additional interest on the unpaid
principal amount of each Eurodollar Term Loan equal to the actual costs of such
reserves allocated to such Term Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive in the absence of
manifest error) and (ii) as long as such Lender shall be required to comply with
any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Term Loan Commitments or the funding of the Eurodollar Term Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Term Loan Commitment or Eurodollar Term Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive absent manifest error) which in each case shall be due and payable on
each date on which interest is payable on such Term Loan, provided that the
Borrowers shall have received at least fifteen (15) days’ prior written notice
(with a copy to the Administrative Agent, and which notice shall specify the
Statutory Reserve Rate, if any, applicable to such Lender) of such additional
interest or cost from such Lender. If a Lender fails to give written notice
fifteen (15) days prior to the relevant Payment Date, such additional interest
or cost shall be due and payable fifteen (15) days from receipt of such notice.

 

(d)            A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in paragraph (a) or (b) of this Section 2.14 and the basis for
calculating such amount or amounts shall be delivered to the Borrowers and shall
be prima facie evidence of the amount due. The Borrowers shall pay such Lender
the amount due within fifteen (15) days after receipt of such certificate.

 

(e)            Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.14 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the Borrowers shall not be
required to compensate a Lender pursuant to this Section 2.14 for any increased
costs or reductions incurred more than one hundred eighty (180) days prior to
the date that such Lender notifies the Borrowers of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s intention to
claim compensation therefor; provided further that, if the Change in Law giving
rise to such increased costs or reductions is retroactive, then the one hundred
eighty (180) day period referred to above shall be extended to include the
period of retroactive effect thereof. The protection of this Section 2.14 shall
be available to each Lender regardless of any possible contention as to the
invalidity or inapplicability of the law, rule, regulation, guideline or other
change or condition which shall have occurred or been imposed.

 



73

 

 

(f)            The Borrowers shall not be required to make payments under this
Section 2.14 to any Lender if (A) a claim hereunder arises solely through
circumstances peculiar to such Lender and which do not affect commercial banks
in the jurisdiction of organization of such Lender generally, (B) the claim
arises out of a voluntary relocation by such Lender of its applicable lending
office (it being understood that any such relocation effected pursuant to
Section 2.18 is not “voluntary”), or (C) such Lender is not seeking similar
compensation for such costs to which it is entitled from its borrowers generally
in commercial loans of a similar size.

 

(g)            Notwithstanding anything herein to the contrary, regulations,
requests, rules, guidelines or directives implemented after the Closing Date
pursuant to the Dodd-Frank Wall Street Reform and Consumer Protection Act shall
be deemed to be a Change in Law; provided that any determination by a Lender of
amounts owed pursuant to this Section 2.14 to such Lender due to any such Change
in Law shall be made in good faith in a manner generally consistent with such
Lender’s standard practice.

 

Section 2.15            Break Funding Payments. In the event of (a) the payment
of any principal of any Eurodollar Term Loan other than on a Payment Date
(including as a result of the occurrence and continuance of an Event of
Default), (b) the failure to borrow or prepay any Eurodollar Term Loan on the
date specified in any notice delivered pursuant hereto, or (c) the assignment of
any Eurodollar Term Loan other than on a Payment Date as a result of a request
by the Borrowers pursuant to Section 2.18 or Section 10.08(d), then, in any such
event, at the request of such Lender, the Borrowers shall compensate such Lender
for the loss, cost and expense sustained by such Lender attributable to such
event; provided that in no case shall this Section 2.15 apply to any payment
pursuant to Section 2.10(b). Such loss, cost or expense to any Lender shall be
deemed to include an amount reasonably determined in good faith by such Lender
to be the excess, if any, of (i) the amount of interest which would have accrued
on the principal amount of such Term Loan had such event not occurred, at the
applicable rate of interest for such Term Loan (excluding, however the
Applicable Margin included therein, if any), for the period from the date of
such event to the last day of the then current Interest Period therefor (or, in
the case of a failure to borrow, for the period that would have been the
Interest Period for such Term Loan), over (ii) the amount of interest (as
reasonably determined by such Lender) which would accrue on such principal
amount for such period at the interest rate which such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the eurodollar market. A certificate of
any Lender setting forth any amount or amounts (and the basis for requesting
such amount or amounts) that such Lender is entitled to receive pursuant to this
Section 2.15 shall be delivered to the Borrowers and shall be prima facie
evidence of the amount due. The Borrowers shall pay such Lender the amount due
within fifteen (15) days after receipt of such certificate.

 



74

 

 

Section 2.16            Taxes.

 

(a)            Any and all payments by or on account of any Obligation of any
Loan Party hereunder or under any other Loan Document shall be made free and
clear of and without deduction or withholding for any Indemnified Taxes or Other
Taxes; provided that if any Indemnified Taxes or Other Taxes are required to be
deducted or withheld from any amounts payable to any Agent or any Lender, as
determined in good faith by the applicable Withholding Agent, then (i) the sum
payable by the applicable Loan Party shall be increased as necessary so that
after making all required deductions for any Indemnified Taxes or Other Taxes
(including deductions for any Indemnified Taxes or Other Taxes applicable to
additional sums payable under this Section 2.16), the applicable Agent, Lender
or any other recipient of such payments (as the case may be) receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the applicable Withholding Agent shall make such deductions or withholdings
and (iii) the applicable Withholding Agent shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

 

(b)            In addition, without duplication, but without limiting the
provisions of the paragraph above, the Loan Parties, as applicable, shall pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

 

(c)            Without duplication of amounts payable pursuant to
Section 2.16(a) or 2.16(b), the Borrowers shall, jointly and severally,
indemnify each Agent and each Lender, within ten (10) days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by or
on behalf of or withheld or deducted from payments owing to such Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of any Loan Party hereunder or under any other Loan Document
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.16) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrowers by a Lender,
by the Administrative Agent on its own behalf or on behalf of a Lender, or by
the Collateral Administrator or the Master Collateral Agent on its own behalf,
shall be conclusive absent manifest error.

 

(d)            As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrowers to a Governmental Authority, the Borrowers shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment to the
extent available, a copy of the return reporting such payment or other evidence
of such payment reasonably satisfactory to the Administrative Agent.

 

(e)            Each Lender shall, within ten (10) days after written demand
therefor, indemnify the Administrative Agent, the Collateral Administrator and
the Master Collateral Agent (to the extent the Administrative Agent, the
Collateral Administrator or the Master Collateral Agent has not been reimbursed
by the Borrowers) for the full amount of any Taxes imposed by any Governmental
Authority that are attributable to such Lender and that are payable or paid by
the Administrative Agent, the Collateral Administrator or the Master Collateral
Agent, together with all interest, penalties, reasonable costs and expenses
arising therefrom or with respect thereto, as determined by the Administrative
Agent, the Collateral Administrator or the Master Collateral Agent, respectively
in good faith. A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent, the Collateral
Administrator or the Master Collateral Agent, as applicable, shall be conclusive
absent manifest error.

 



75

 

 

(f)            Any Lender that is not a “United States Person” (as such term is
defined in Section 7701(a)(30) of the Code) that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrowers are located, or any treaty to which such jurisdiction is a party,
with respect to payments under this Agreement shall deliver to the Borrowers
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law and as reasonably requested by the Borrowers, such properly
completed and executed documentation prescribed by applicable law or requested
by the Borrowers as will permit such payments to be made without withholding or
at a reduced rate; provided that such Lender shall not be required to deliver
any documentation pursuant to this Section 2.16(f) that such Lender is not
legally able to deliver or that, other than in the case of forms specified in
Section 2.16(g) in such Lender’s good faith judgement, would subject such Lender
to any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

(g)            (1) Without limiting the generality of the foregoing, each Lender
that is not a “United States Person” (as such term is defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter when the
previously delivered certificates and/or forms expire, or upon request of the
Borrowers or the Administrative Agent) whichever of the following is applicable:

 

(i)            two (2) properly completed and duly executed originals of the
applicable Internal Revenue Service Form W-8BEN or W-8BEN-E (or any successor
form), claiming eligibility for benefits of an income tax treaty to which the
United States of America is a party,

 

(ii)            two (2) properly completed and duly executed originals of
Internal Revenue Service Form W-8ECI (or any successor form),

 

(iii)            two (2) properly completed and duly executed originals of
Internal Revenue Service Form W-8IMY (or any successor form), accompanied by
Internal Revenue Service Form W-8ECI (or any successor form), the applicable
Internal Revenue Service Form W-8BEN or W-8BEN-E (or any successor
form), Internal Revenue Service Form W-9 (or any successor form), and/or other
certification documents from each beneficial owner, as applicable,

 

(iv)            in the case of such Lender claiming the benefits of exemption
for portfolio interest under Section 881(c) of the Code (the “Portfolio Interest
Exemption”), (x) a certificate to the effect that such Foreign Lender is not
(A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10
percent shareholder” of the Borrowers within the meaning of
Section 881(c)(3)(B) of the Code, (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code or (D) conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected (such certificate, a “Certificate Re: Non-Bank Status”),
or if such Foreign Lender is an entity treated as a partnership, an Internal
Revenue Service Form W-8IMY (or any successor form), together with a Certificate
Re: Non-Bank Status on behalf of any beneficial owners claiming the Portfolio
Interest Exemption, and (y) two (2) properly completed and duly executed
originals of the applicable Internal Revenue Service Form W-8BEN or Internal
Revenue Service Form W-8BEN-E (or any successor form), or in the case of a
Foreign Lender that is treated as a partnership, two (2) properly completed and
duly executed originals of Internal Revenue Service Form W-8IMY (or any
successor form), together with the appropriate Internal Revenue Service
Form W-8BEN or Internal Revenue Service Form W-8BEN-E (or any successor form) on
behalf of each beneficial owner claiming the Portfolio Interest Exemption, or

 



76

 

 

(v)            any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States federal withholding tax
and reasonably requested by the Borrowers or the Administrative Agent to permit
the Borrowers to determine the withholding or required deduction to be made.

 

(h)            A Lender shall not be required to deliver any form or statement
pursuant to this Section 2.16(g) that such Lender is not legally able to
deliver.

 

(i)            Any Lender that is a “United States Person” (as such term is
defined in Section 7701(a)(30) of the Code) shall deliver to the Administrative
Agent and the Borrowers, on or prior to the date on which such Lender becomes a
party to this Agreement (and from time to time thereafter when the previously
delivered certificates and/or forms expire, or upon request of the Borrowers or
the Administrative Agent), two (2) copies of Internal Revenue Service Form W-9
(or any successor form), properly completed and duly executed by such Lender,
certifying that such Lender is entitled to an exemption from United States
backup withholding tax.

 

(j)             If a payment made to a Lender under this Agreement or any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrowers and the Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Borrowers or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrowers or the Administrative Agent as may be
necessary for the Borrowers or the Administrative Agent to comply with its
obligations under FATCA, to determine that such Lender has or has not complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this paragraph (j),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 



77

 

 

 

(k)            If an Agent or a Lender determines, in its sole discretion,
reasonably exercised, that it has received a refund of any Taxes or Other Taxes
from the Governmental Authority to which such Taxes or Other Taxes were paid and
as to which it has been indemnified by one or more Loan Parties or with respect
to which one or more Loan Parties has paid additional amounts pursuant to this
Section 2.16, it shall pay over such refund to the applicable Loan Parties (but
only to the extent of indemnity payments made, or additional amounts paid, by
such Loan Parties under this Section 2.16 with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of such
Agent or such Lender incurred in obtaining such refund (including Taxes imposed
with respect to such refund) and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund); provided
that such Loan Parties, upon the request of such Agent or such Lender, agrees to
repay the amount paid over to such Loan Parties (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to such Agent or
such Lender in the event such Agent or such Lender is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (k), in no event will any Agent or any Lender be required to
pay any amount to the Borrowers pursuant to this paragraph (k) if, and then only
to the extent, the payment of such amount would place such Agent or such Lender
in a less favorable net after-Tax position than such Agent or such Lender would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This Section 2.16(k) shall not be construed
to require any Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrowers or any other Person.

 

(l)            The Administrative Agent and the Collateral Administrator shall
provide the Borrowers with two (2) properly completed and duly executed
originals of, if it is a United States person (as defined in Section 7701(a)(30)
of the Code), Internal Revenue Service Form W-9 certifying that it is exempt
from U.S. federal backup withholding, and, if it is not a United States person,
(1) Internal Revenue Service Form W-8ECI with respect to payments to be received
by it as a beneficial owner and (2) Internal Revenue Service Form W-8IMY
(together with required accompanying documentation) with respect to payments to
be received by it on behalf of the Lenders, and shall update such forms
periodically upon the reasonable request of the Borrowers.

 

Section 2.17            Payments Generally; Pro Rata Treatment.

 

(a)            The Borrowers shall make each payment or prepayment required to
be made by it hereunder (whether of principal, interest or fees, or of amounts
payable under Section 2.14 or 2.15, or otherwise) prior to 3:00 p.m., on the
date when due, in immediately available funds, without set-off or counterclaim.
Any amounts received after such time on any date may, in the reasonable
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 270
Park Avenue, New York, NY 10017, pursuant to wire instructions to be provided by
the Administrative Agent, except that payments pursuant to Sections 2.14, 2.15
and 10.04 shall be made directly by the Borrowers to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. All payments hereunder shall be made in U.S. Dollars.

 

(b)            [Intentionally Omitted].

 



78 

 

 

(c)            Unless the Administrative Agent shall have received notice from
the Borrowers prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrowers
will not make such payment, the Administrative Agent may assume that the
Borrowers have made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due. In such
event, if the Borrowers have not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

(d)            If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.04, 8.04, 8.07 or 10.04(d), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.

 

(e)            Pro Rata Treatment.

 

(i)            Each payment by the Borrowers in respect of the Term Loans shall
be applied to the amounts of such obligations owing to the Lenders pro rata
according to the respective amounts then due and owing to the Lenders.

 

(ii)            Each payment (including each prepayment) by the Borrowers on
account of principal of and interest on the Term Loans shall be made to the
applicable Class or Classes of Term Loans pro rata according to the respective
outstanding principal amounts of the Term Loans then held by the Lenders.

 

Section 2.18            Mitigation Obligations; Replacement of Lenders.

 

(a)            If the Borrowers are required to pay any additional amount to any
Lender under Section 2.14 or to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Term Loans hereunder, to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, to file any certificate or
document reasonably requested by the Borrowers or to take other reasonable
measures, if, in the judgment of such Lender, such designation, assignment,
filing or other measures (i) would eliminate or reduce amounts payable pursuant
to Section 2.14 or 2.16, as the case may be, and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrowers hereby, jointly and severally,
agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment. Nothing in this Section 2.18
shall affect or postpone any of the obligations of the Borrowers or the rights
of any Lender pursuant to Section 2.14 or 2.16.

 



79 

 

 

(b)            If, after the date hereof, any Lender requests compensation under
Section 2.14 or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.16, or if any Lender becomes a Defaulting Lender, Non-Extending
Lender or Non-Consenting Lender then the Borrowers may, at their sole expense
and effort, upon notice to such Lender and the Administrative Agent, (i) prepay
such Lender’s outstanding Term Loans (on a non-pro rata basis), or (ii) require
such Lender to assign, without recourse (in accordance with and subject to the
restrictions contained in Section 10.02), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), in any case as of a Business Day specified in such notice from the
Borrowers; provided that (i) such terminated or assigning Lender shall have
received payment of an amount equal to the outstanding principal of its Term
Loans, accrued interest thereon, accrued fees and all other amounts due, owing
and payable to it hereunder at the time of such termination or assignment, from
the assignee (to the extent of such outstanding principal and accrued interest
and fees in the case of an assignment) or the Borrowers (in the case of all
other amounts) and (ii) in the case of an assignment due to payments required to
be made pursuant to Section 2.16, such assignment will result in a reduction in
such compensation or payments.

 

Section 2.19            Certain Fees. The Borrowers shall, jointly and
severally, pay (i) to the Administrative Agent and the Lead Arrangers, the fees
to which each is respectively entitled as set forth in the Fee Letter, among the
Lead Arrangers, the Borrowers, Parent and United, and the Administrative Agent
Fee Letter, among the Administrative Agent, the Borrowers, Parent and United,
each dated as of June 12, 2020 (together, the “Fee Letter”), and (ii) to the
Collateral Administrator and the Master Collateral Agent the fees set forth in
the Collateral Administrator and Master Collateral Agent Fee Letter, dated as of
the date hereof (the “Collateral Administrator and Master Collateral Agent Fee
Letter”), among the Collateral Administrator, the Master Collateral Agent and
the Borrowers dated as of the date hereof, in each case at the times set forth
therein. Other than the amounts to be paid on the Closing Date, all amounts due
and owing pursuant to the Fee Letter shall be subject to the payment priorities
set forth in Section 2.10(b).

 

Section 2.20            [Intentionally Omitted].

 

Section 2.21            Premium. Upon the occurrence of an Applicable Trigger
Event, the Borrowers agree to pay to the Administrative Agent for the benefit of
each Lender that holds an applicable Term Loan:

 

(a)            If such Applicable Trigger Event occurs prior to the third
anniversary of the Closing Date, the Make-Whole Amount.

 

(b)            If such Applicable Trigger Event occurs on or after the third
anniversary of the Closing Date, but prior to the fourth anniversary of the
Closing Date, 4.0% of the amount prepaid or repaid (or deemed prepaid or
repaid).

 

(c)            If such Applicable Trigger Event occurs on or after the fourth
anniversary of the Closing Date, but prior to the fifth anniversary of the
Closing Date, 2.0% of the amount prepaid or repaid (or deemed prepaid or
repaid).

 



80 

 

 

(d)            If such Applicable Trigger Event occurs on or after the fifth
anniversary of the Closing Date, 0.0% of the amount prepaid or repaid (or deemed
prepaid or repaid).

 

Any amounts payable in accordance with this Section 2.21 shall be presumed to be
equal to the liquidated damages sustained by the Lenders as the result of the
occurrence of the Applicable Trigger Event, and the Borrower agrees that it is
reasonable under the circumstances currently existing. Any premium payable
above, shall also be payable in the event the Obligations (and/or this
Agreement) are satisfied or released by foreclosure (whether by power of
judicial proceeding), deed in lieu of foreclosure or by any other means in
accordance with the terms hereof. THE LOAN PARTIES EXPRESSLY WAIVE (TO THE
EXTENT PERMITTED BY APPLICABLE LAW) THE PROVISIONS OF ANY PRESENT OR FUTURE
STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE FOREGOING
PREMIUM IN CONNECTION WITH ANY SUCH ACCELERATION. The Loan Parties expressly
agree that (i) the premium is reasonable and is the product of an arm’s length
transaction between sophisticated business people, ably represented by counsel,
(ii) the premium shall be payable notwithstanding the then prevailing market
rates at the time payment is made, (iii) there has been a course of conduct
between Lenders and the Borrowers giving specific consideration in the
transaction for such agreement to pay the premium, (iv) the Loan Parties shall
be estopped hereafter from claiming differently than as agreed to in this
Section 2.21 and Section 2.13, (v) the agreement to pay the premium is a
material inducement to the Lenders to make the Term Loans, and (vi) the premium
represents a good faith, reasonable estimate and calculation of the lost profits
or damages of the Lenders and that it would be impractical and extremely
difficult to ascertain the actual amount of damages to the Lenders or profits
lost by the Lenders as a result of such Applicable Trigger Event.

 

THE PREMIUM IS DEEMED TO CONSTITUTE LIQUIDATED DAMAGES, AND THE PARTIES HERETO
(OTHER THAN THE COLLATERAL ADMINISTRATOR) EACH ACKNOWLEDGE AND AGREE THAT SUCH
DAMAGES ARE DIFFICULT OR IMPOSSIBLE TO DETERMINE AND THAT THE SETTLEMENT AMOUNT
IS INTENDED TO BE A REASONABLE APPROXIMATION OF THE AMOUNT OF SUCH DAMAGES AND
NOT A PENALTY.

 

Section 2.22            Nature of Fees. Except as otherwise specified in the Fee
Letter or the Collateral Administrator and Master Collateral Agent Fee Letter,
as applicable, all Fees shall be paid on the dates due, in immediately available
funds, (a) to the Administrative Agent, as provided herein and in the Fee Letter
or (b) the Collateral Administrator or Master Collateral Agent, as applicable,
as provided in the Collateral Administrator and Master Collateral Agent Fee
Letter, as applicable. Once paid, none of the Fees shall be refundable under any
circumstances.

 



81 

 

 

Section 2.23            Right of Set-Off. Upon the occurrence and during the
continuance of any Event of Default pursuant to Section 7.01(b), the
Administrative Agent, the Master Collateral Agent, the Collateral Administrator,
the Collateral Custodian and each Lender (and their respective banking
Affiliates) are hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final but excluding the
Escrow Accounts and Excluded Accounts (as defined in the Security Agreement)) at
any time held and other indebtedness at any time owing by the Administrative
Agent, the Master Collateral Agent, the Collateral Administrator, the Collateral
Custodian and each Lender (or any of such banking Affiliates) to or for the
credit or the account of any Loan Party against any and all of any such overdue
amounts owing under the Loan Documents, irrespective of whether or not the
Administrative Agent, the Master Collateral Agent, the Collateral Administrator,
the Collateral Custodian or such Lender shall have made any demand under any
Loan Document; provided that in the event that any Defaulting Lender exercises
any such right of setoff, (x) all amounts so set off will be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.26(d) and, pending such payment, will be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders and (y) the
Defaulting Lender will provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. Each Lender, the Master
Collateral Agent, the Collateral Administrator, the Collateral Custodian and the
Administrative Agent agree promptly to notify the Loan Parties after any such
set-off and application made by such Lender, the Master Collateral Agent, the
Collateral Administrator, the Collateral Custodian or the Administrative Agent
(or any of such banking Affiliates), as the case may be, provided that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of each Lender, the Master Collateral Agent, the
Collateral Administrator, the Collateral Custodian and the Administrative Agent
under this Section 2.23 are in addition to other rights and remedies which such
Lender, the Administrative Agent, the Master Collateral Agent, the Collateral
Administrator and the Collateral Custodian may have upon the occurrence and
during the continuance of any Event of Default.

 

Section 2.24            Peak Debt Service Coverage Cure. To the extent that
Collections received in the Collection Account with respect to any Quarterly
Reporting Period are insufficient to satisfy the Peak Debt Service Coverage
Ratio Test for such Quarterly Reporting Period, the Company may deposit, or
cause to be deposited into the Collection Account, funds in an amount necessary
to satisfy the Peak Debt Service Coverage Ratio Test for such Quarterly
Reporting Period (such amounts, the “Cure Amounts”); provided that such deposit
and deemed cures shall not occur more than five (5) times prior to the Term Loan
Maturity Date and no more than two (2) times in any twelve (12) month period. To
the extent that Cure Amounts are received in the Collection Account on or prior
to the Determination Date with respect to the Quarterly Reporting Period in
which such funds are necessary to satisfy the Peak Debt Service Coverage Ratio
Test, Cure Amounts will be treated as Allocable Funds (but not as Collections)
for such Quarterly Reporting Period. If Cure Amounts are deposited to the
Collection Account after such Determination Date, such Cure Amounts shall
constitute an Early Amortization Cure for the existing Early Amortization Event,
but shall be treated as Allocable Funds (but not as Collections), for the
Quarterly Reporting Period in which such funds were deposited.

 

Section 2.25            Payment of Obligations. Subject to the provisions of
Section 7.01, upon the maturity (whether by acceleration or otherwise) of any of
the Obligations under this Agreement or any of the other Loan Documents of the
Loan Parties, the Lenders shall be entitled to immediate payment of such
Obligations.

 



82 

 

 

Section 2.26            Defaulting Lenders.

 

(a)            If at any time any Lender becomes a Defaulting Lender, then the
Borrowers may replace such Lender by causing such Lender to (and such Lender
shall be obligated to) assign pursuant to Section 10.02(b) (with the assignment
fee to be waived in such instance and subject to any consents required by such
Section) all of its rights and obligations under this Agreement to one or more
assignees; provided that neither the Administrative Agent nor any Lender shall
have any obligation to the Borrowers to find a replacement Lender.

 

(b)            Any Lender being replaced pursuant to Section 2.26(a) shall
(i) execute and deliver to the Administrative Agent, an Assignment and
Acceptance with respect to such Lender’s outstanding Term Loan Commitments and
Term Loans, and (ii) deliver any documentation evidencing such Term Loans to the
Borrowers or the Administrative Agent. Pursuant to such Assignment and
Acceptance, (A) the assignee Lender shall acquire all or a portion, as specified
by the Borrowers and such assignee, of the assigning Lender’s outstanding Term
Loan Commitments and Term Loans, (B) all obligations of the Borrowers owing to
the assigning Lender relating to the Term Loan Commitments and Term Loans so
assigned shall be paid in full by the assignee Lender to such assigning Lender
concurrently with such Assignment and Acceptance (including, without limitation,
any amounts owed under Section 2.15 due to such replacement occurring on a day
other than a Payment Date), and (C) upon such payment and, if so requested by
the assignee Lender, delivery to the assignee Lender of the appropriate
documentation executed by the Borrowers, the assignee Lender shall become a
Lender hereunder and the assigning Lender shall cease to constitute a Lender
hereunder with respect to such assigned Term Loan Commitments and Term Loans,
except with respect to indemnification provisions under this Agreement, which
shall survive as to such assigning Lender; provided that an assignment
contemplated by this Section 2.26(b) shall become effective notwithstanding the
failure by the assigning Lender to deliver the Assignment and Acceptance
contemplated by this Section 2.26(b), so long as the other actions specified in
this Section 2.26(b) shall have been taken.

 

(c)            Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law, such Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in the definition of “Required Lenders” and Section 10.08.

 

(d)            Any amount paid by the Borrowers or otherwise received by the
Administrative Agent for the account of a Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity payments or other
amounts) will not be paid or distributed to such Defaulting Lender, but shall
instead be retained by the Administrative Agent in a segregated account until
(subject to Section 2.26(f)) the termination of the Term Loan Commitments and
payment in full of all obligations of the Borrowers hereunder and will be
applied by the Collateral Administrator, to the fullest extent permitted by law,
to the making of payments from time to time in the following order of priority:

 

first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent;

 

second, to the payment of the Default Interest and then current interest due and
payable to the Lenders which are Non-Defaulting Lenders hereunder, ratably among
them in accordance with the amounts of such interest then due and payable to
them,

 



83 

 

 

third, to the payment of fees then due and payable to the Non-Defaulting Lenders
hereunder, ratably among them in accordance with the amounts of such fees then
due and payable to them,

 

fourth, to pay principal then due and payable to the Non-Defaulting Lenders
hereunder ratably in accordance with the amounts thereof then due and payable to
them,

 

fifth, to the ratable payment of other amounts then due and payable to the
Non-Defaulting Lenders, and

 

sixth, after the termination of the Term Loan Commitments and payment in full of
all obligations of the Borrowers hereunder, to pay amounts owing under this
Agreement to such Defaulting Lender or as a court of competent jurisdiction may
otherwise direct.

 

(e)            The Borrowers may terminate the unused amount of the Term Loan
Commitment of any Lender that is a Defaulting Lender upon not less than five
(5) Business Days’ prior notice to the Administrative Agent (which shall
promptly notify the Non-Defaulting Lenders thereof), and in such event the
provisions of Section 2.26(d) will apply to all amounts thereafter paid by the
Borrowers for the account of such Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity or other amounts),
provided that (i) no Event of Default shall have occurred and be continuing and
(ii) such termination shall not be deemed to be a waiver or release of any claim
any Borrower, the Administrative Agent, or any Lender may have against such
Defaulting Lender.

 

(f)            If the Borrowers and the Administrative Agent agree in writing
that a Lender that is a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the Non-Defaulting
Lenders, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any amounts then held in the segregated account referred to in
Section 2.26(d)), such Lender shall purchase at par such portions of outstanding
Term Loans of the other Lenders, and/or make such other adjustments, as the
Administrative Agent may determine to be necessary to cause the Lenders to hold
Term Loans on a pro rata basis in accordance with their respective Term Loan
Commitments, whereupon such Lender shall cease to be a Defaulting Lender and
will be a Non-Defaulting Lender; provided that no adjustments shall be made
retroactively with respect to fees accrued while such Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Non-Defaulting Lender shall constitute a waiver or release of any claim of any
party hereunder arising from such Lender’s having been a Defaulting Lender.

 

(g)            Notwithstanding anything to the contrary herein, the
Administrative Agent may not be replaced hereunder except in accordance with the
terms of Section 8.05.

 



84 

 

 

Section 2.27            Incremental Term Loans.

 

(a)            Borrowers Request. The Borrower may, by written notice to the
Administrative Agent from time to time, request an increase to the existing
Facility or one or more new term loan facilities (the commitments thereunder,
the “Incremental Commitments” and the Term Loans thereunder, the “Incremental
Term Loans”) in an amount not less than $25.0 million individually from one or
more Incremental Lenders (which may include any existing Lender) willing to
provide such Incremental Commitments in their sole discretion; provided that
each Incremental Lender (which is not an existing Lender) shall be subject to
the approval requirements of Section 10.02. Each such notice shall specify
(i) the date (each, an “Increase Effective Date”) on which the Borrower proposes
that the proposed Incremental Commitments shall be effective, which shall be a
date not less than ten (10) Business Days after the date on which such notice is
delivered to the Administrative Agent (or such shorter notice as agreed to by
the Administrative Agent) and (ii) the identity of each Eligible Assignee to
whom the Borrower proposes any portion of such Incremental Commitments be
allocated and the amounts of such allocations (each provider of the Incremental
Commitments referred to herein as an “Incremental Lender”); provided that any
existing Lender approached to provide all or a portion of the proposed
Incremental Commitments may elect or decline, in its sole discretion, to provide
such Incremental Commitment.

 

(b)            Conditions. Any new Incremental Commitments shall become
effective as of such Increase Effective Date provided that:

 

(i)            each of the conditions set forth in Section 4.02 shall be
satisfied or waived by the Incremental Lenders on or prior to such Increase
Effective Date;

 

(ii)            no Event of Default or Early Amortization Event shall have
occurred and be continuing or would result from giving effect to the Incremental
Commitments on, or the making of any Incremental Term Loans on, such Increase
Effective Date;

 

(iii)            after giving effect to the Borrowing of the applicable
Incremental Term Loans on the Increase Effective Date (and assuming such
Borrowing on such date in the case of any delayed draw term loan), the aggregate
outstanding principal amount of the Priority Lien Debt giving effect to any
reductions of such outstanding amount including as a result of any voluntary
prepayments, (including those pursuant to debt buybacks made by the Borrowers in
an amount equal to the face value of such indebtedness), mandatory prepayments
and amortization of Priority Lien Debt prior to such time, shall not exceed the
Priority Lien Cap;

 

(iv)            the Rating Agency Condition has been satisfied;

 

(v)            the pro forma Peak Debt Service Coverage Ratio (calculated using
the Maximum Quarterly Debt Service of the then existing Term Loans and the
Incremental Term Loans) as of the immediately preceding Determination Date,
immediately after giving effect to the making of the Incremental Term Loans
shall be more than (A) so long as a DSCR Step-up Period is not in effect,
(i) for any date of determination prior to the Determination Date occurring in
March, 2022, 1.50:1.00, (ii) for any date of determination during the period
beginning on or after the Determination Date occurring in March 2022 but
excluding the Determination Date occurring in September 2022, 1.75:1.00 and
(iii) for any date of determination occurring on or after the Determination Date
in September 2022, 2.25:1.00 and (B) if a DSCR Step-up Period is in effect on
any Determination Date, 2.25:1.00; and

 



85 

 

 

(vi)            there is no action, proceeding, or investigation pending or
threatened in writing against any Loan Party before any court or administrative
agency that has a reasonable likelihood of adverse determination, which
determination would reasonably be expected to result in a Material Adverse
Effect.

 

(c)            Terms of Incremental Commitments. The terms and provisions of
Term Loans made pursuant to any Incremental Commitments shall be as follows:

 

(i)            terms and provisions with respect to interest rates, maturity
date and amortization schedule of Incremental Term Loans made pursuant to any
Incremental Commitments shall be as agreed upon between the Borrower and the
applicable Lenders providing such Incremental Term Loans (it being understood
that the Incremental Term Loans may be part of the Initial Term Loans or any
other Class of Term Loans);

 

(ii)            the Weighted Average Life to Maturity of any Term Loans made
pursuant to Incremental Commitments shall be no shorter than the Weighted
Average Life to Maturity of the existing Term Loans;

 

(iii)            the maturity date for such Term Loans shall be on or after the
Latest Maturity Date;

 

(iv)            to the extent that the terms and provisions of Incremental Term
Loans are not identical to an outstanding Class of Term Loans (except to the
extent permitted by clauses (i), (ii) and (iii) above), such terms and
conditions shall (A) be reasonably acceptable to the Administrative Agent or
(B) not be materially more restrictive to the Borrower Parties (as determined in
good faith by the Borrowers), when taken as a whole, than the terms of the
then-outstanding Term Loans (except for (1) covenants, events of default and
guarantees applicable only to periods after the Latest Maturity Date (as of the
date of the incurrence of such Incremental Term Loans) and (2) subject to clause
(vi), pricing, fees, rate floors, premiums, optional prepayment or redemption
terms) unless the Lenders under the then-outstanding Term Loans, receive the
benefit of such more restrictive terms; provided that in no event shall such
Incremental Term Loans be subject to events of default resulting (either
directly or through a cross-default or cross-acceleration provision) from the
occurrence of any event described in the definition of “Parent Bankruptcy Event”
(or the occurrence of any such event with respect to any Subsidiary of Parent
other than any Borrower Party);

 

(v)            such Incremental Term Loans shall not be subject to any Guarantee
by any Person other than a Loan Party and shall not be secured by a Lien on any
asset other than any asset constituting Collateral (except to the extent that
any additional collateral security is added to the Collateral to secure, and
additional guarantees are added for the benefit of, the then-outstanding Term
Loans); and

 



86 

 

 

(vi)            the All-In Yield applicable to any Incremental Term Loans shall
be determined by the Company and the applicable Lenders providing such
Incremental Term Loans; provided that if the All-In Yield of any such
Incremental Term Loans exceeds the All-In Yield on any then-existing Term Loans
(calculated in the same manner and after giving effect to any amendment to
interest rate margins applicable to such existing Term Loans after the Closing
Date but immediately prior to the time of the making of such Incremental Term
Loans) by more than 0.50%, the applicable margins applicable to such existing
Term Loans shall be increased to the extent necessary so that the yield on such
Term Loans is 0.50% less than the All-In Yield on such Incremental Term Loans
(it being agreed that any increase in yield to such existing Term Loans required
due to the application of a LIBO Rate or Alternate Base Rate floor on any
Incremental Term Loans shall be effected solely through an increase in (or
implementation of, as applicable) any LIBO Rate or Alternate Base Rate floor
applicable to such existing Term Loans).

 

The Incremental Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by the Borrower, the Administrative Agent and each
Incremental Lender making such Incremental Commitment, in form and substance
satisfactory to each of them. The Increase Joinder may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent and the Borrowers, to effect the provisions of this
Section 2.27. In addition, unless otherwise specifically provided herein, all
references in the Loan Documents to Term Loans shall be deemed, unless the
context otherwise requires, to include references to any Term Loans made
pursuant to Incremental Commitments and this Agreement.

 

(d)            Making of New Term Loans. On any Increase Effective Date on which
one or more Incremental Commitments becomes effective, subject to the
satisfaction of the foregoing terms and conditions, each Incremental Lender
holding such Incremental Commitment shall make an Incremental Term Loan to the
Borrower in an amount equal to its Incremental Commitment.

 

(e)            Equal and Ratable Benefit. The Incremental Term Loans and
Incremental Commitments established pursuant to this Section 2.27 shall
constitute Term Loans and Term Loan Commitments under, and shall be entitled to
all the benefits afforded by, this Agreement and the other Loan Documents and
shall, without limiting the foregoing, benefit equally and ratably from the
security interests created by the Collateral Documents.

 

Section 2.28            Extension of Term Loans.

 

(a)            Notwithstanding anything to the contrary in this Agreement,
pursuant to one or more offers (each, a “Extension Offer”), made from time to
time by the Borrowers to all Lenders holding Term Loans with like maturity date,
on a pro rata basis (based on the aggregate Term Loan Commitments with like
maturity date) and on the same terms to each such Lender, the Borrowers are
hereby permitted to consummate from time to time transactions with individual
Lenders that accept the terms contained in any such Extension Offers to extend
the scheduled maturity date with respect to all or a portion of any outstanding
principal amount of such Lender’s Term Loans and otherwise modify the terms of
such Term Loans pursuant to the terms of the relevant Extension Offer
(including, without limitation, by changing the interest rate or fees payable in
respect of such Term Loan Commitments) (each, an “Extension”, and each group of
Term Loans, as so extended, as well as the original Term Loans not so extended,
being a “tranche of Term Loans”, and any Extended Term Loan shall constitute a
separate tranche of Term Loans from the tranche of Term Loans from which they
were converted), so long as the following terms are satisfied or waived:

 



87 

 

 

(i)            no Event of Default shall have occurred and be continuing at the
time the offering document in respect of an Extension Offer is delivered to the
applicable Lenders (the “Extension Offer Date”);

 

(ii)            except as to interest rates, fees, scheduled amortization
payments of principal and final maturity (which shall be as set forth in the
relevant Extension Offer), the Term Loan of any Lender that agrees to an
Extension with respect to such Term Loan extended pursuant to an Extension
Amendment (an “Extended Term Loan”), shall be a Term Loan with the same terms as
the original Term Loans; provided that (1) the permanent repayment of Extended
Term Loans after the applicable Extension shall be made on a pro rata basis with
all other Term Loans, except that the Borrowers shall be permitted to
permanently repay any such tranche of Term Loans on a better than a pro rata
basis as compared to any other tranche of Term Loans with a later maturity date
than such tranche of Term Loans, (2) assignments and participations of Extended
Term Loans shall be governed by the same assignment and participation provisions
applicable to Term Loans, (3) the relevant Extension Amendment may provide for
other covenants and terms that apply solely to any period after the Latest
Maturity Date that is in effect on the effective date of such Extension
Amendment (immediately prior to the establishment of such Extended Term Loans),
(4) Extended Term Loans may have call protection as may be agreed by the
Borrowers and the applicable Lenders of such Extended Term Loans, (5) no
Extended Term Loans may be optionally prepaid prior to the date on which all
Term Loans with an earlier Term Loan Maturity Date are repaid in full, unless
such optional prepayment is accompanied by a pro rata optional prepayment of
such other Term Loans and (6) at no time shall there be Term Loans hereunder
(including Extended Term Loans and any original Term Loans) which have more than
five different maturity dates;

 

(iii)            all documentation in respect of such Extension shall be
consistent with the foregoing; and

 

(iv)            any applicable Minimum Extension Condition shall be satisfied
unless waived by the Borrowers. For the avoidance of doubt, no Lender shall be
obligated to accept any Extension Offer.

 

(b)            [Intentionally Omitted].

 



88 

 

 

(c)            With respect to all Extensions consummated by the Borrowers
pursuant to this Section 2.28, (i) such Extensions shall not constitute
voluntary or mandatory payments or prepayments for purposes of Section 2.12 or
Section 2.13 and (ii) each Extension Offer shall specify the minimum amount of
Term Loans to be tendered, which shall be a minimum amount approved by the
Administrative Agent (a “Minimum Extension Condition”). The Administrative Agent
and the Lenders hereby consent to the transactions contemplated by this
Section 2.28 (including, for the avoidance of doubt, payment of any interest,
fees or premium in respect of any Extended Term Loans on such terms as may be
set forth in the relevant Extension Offer) and hereby waive the requirements of
any provision of this Agreement (including, without limitation, Sections 2.12,
2.17 and 8.08) or any other Loan Document that may otherwise prohibit any such
Extension or any other transaction contemplated by this Section 2.28.

 

(d)            The consent of the Administrative Agent shall not be required to
effectuate any Extension. No consent of any Lender shall be required to
effectuate any Extension, other than the consent of each Lender agreeing to such
Extension with respect to one or more of its Term Loans (or a portion thereof),
as applicable. All Extended Term Loans and all obligations in respect thereof
shall be Obligations under this Agreement and the other Loan Documents that are
secured by the Collateral on a pari passu basis with all other applicable
Obligations under this Agreement and the other Loan Documents. The Lenders
hereby irrevocably authorize the Administrative Agent to enter into amendments
to this Agreement and the other Loan Documents (each, an “Extension Amendment”)
with the Borrowers as may be necessary in order to establish new tranches or
sub-tranches in respect of Term Loans so extended and such technical amendments
as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrowers in connection with the establishment of
such new tranches or sub-tranches, in each case on terms consistent with this
Section 2.28.

 

(e)            In connection with any Extension, the Borrowers shall provide the
Administrative Agent at least five (5) Business Days (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section 2.28.

 

Section 3.

 

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lenders to make Term Loans hereunder, each Loan Party
jointly and severally represents and warrants as follows:

 

Section 3.01            Organization and Authority. Each of the Loan Parties
(a) is duly organized or incorporated, validly existing and in good standing (to
the extent such concept is applicable in the applicable jurisdiction) under the
laws of the jurisdiction of its organization or incorporation and is duly
qualified and in good standing in each other jurisdiction in which the failure
to so qualify would have a Material Adverse Effect and (b) has the requisite
corporate or limited liability company power and authority to effect the
Transactions, to own or lease and operate its properties and to conduct its
business as now or currently proposed to be conducted.

 



89 

 

 

Section 3.02            Air Carrier Status. United is an “air carrier” within
the meaning of Section 40102 of Title 49 and holds a certificate under
Section 41102 of Title 49. United holds an air carrier operating certificate
issued pursuant to Chapter 447 of Title 49. United is a “citizen of the United
States” as defined in Section 40102(a)(15) of Title 49 and as that statutory
provision has been interpreted by the DOT pursuant to its policies (a “United
States Citizen”). Each Loan Party possesses all necessary certificates,
franchises, licenses, permits, rights, designations, authorizations, exemptions,
concessions, frequencies and consents which relate to the conduct of its
business and operations as currently conducted except where failure to so
possess would not, in the aggregate, have a Material Adverse Effect.

 

Section 3.03            Due Execution. The execution, delivery and performance
by the Loan Parties of each of the Transaction Documents to which it is a party:

 

(a)            are within the respective corporate or limited liability company
powers of such Loan Party, have been duly authorized by all necessary corporate
or limited liability company action, including the consent of shareholders or
members where required, and do not (i) contravene the charter, memorandum and
articles of association, by-laws or limited liability company agreement (or
equivalent documentation) of such Loan Party, (ii) violate any applicable law
(including, without limitation, the Securities Exchange Act of 1934) or
regulation (including, without limitation, Regulations T, U or X of the Board),
or any order or decree of any court or Governmental Authority, other than
violations by a Loan Party which would not reasonably be expected to have a
Material Adverse Effect, (iii) conflict with or result in a breach of, or
constitute a default under, any material indenture, mortgage or deed of trust or
any material lease, agreement or other instrument binding on a Loan Party or any
of their properties, which, in the aggregate, would reasonably be expected to
have a Material Adverse Effect, or (iv) result in or require the creation or
imposition of any Lien upon any of the property of a Loan Party other than the
Liens granted pursuant to this Agreement or the other Loan Documents (other than
Permitted Liens); and

 

(b)            do not require the consent, authorization by or approval of or
notice to or filing or registration with any Governmental Authority or any other
Person, other than (i) the filing of financing statements under the UCC,
(ii) the filings and consents contemplated by the Collateral Documents,
(including appropriate filings with the U.S. Patent and Trademark Office),
(iii) approvals, consents and exemptions that have been obtained on or prior to
the Closing Date and remain in full force and effect, (iv) consents, approvals
and exemptions that the failure to obtain in the aggregate would not be
reasonably expected to result in a Material Adverse Effect and (v) routine
reporting obligations. Each Transaction Document to which a Loan Party is a
party has been duly executed and delivered by the Loan Parties party thereto.
This Agreement and the other Transaction Documents to which any Loan Party is a
party, are each a legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 



90 

 

 

Section 3.04            Statements Made.

 

(a)            The written information furnished by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement (as modified or supplemented by other written
information so furnished), together with the Annual Report on Form 10-K for 2019
of Parent and United filed with the SEC and all Quarterly Reports on Form 10-Q
or Current Reports on Form 8-K that have been filed after December 31, 2019, by
Parent or United, with the SEC (as amended), taken as a whole as of the Closing
Date did not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements made therein not materially
misleading in light of the circumstances in which such information was provided;
provided that, with respect to projections, estimates or other forward-looking
information the Loan Parties represent only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time.

 

(b)            The Annual Report on Form 10-K of Parent most recently filed with
the SEC, and each Quarterly Report on Form 10-Q and Current Report on Form 8-K
of Parent filed with the SEC subsequently and prior to the date that this
representation and warranty is being made, did not as of the date filed with the
SEC (giving effect to any amendments thereof made prior to the date that this
representation and warranty is being made) contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not materially misleading.

 

Section 3.05            Financial Statements; Material Adverse Change.

 

(a)            The audited consolidated financial statements of Parent and its
Subsidiaries for the fiscal year ended December 31, 2019, included in Parent’s
Annual Report on Form 10-K for 2019 filed with the SEC, as amended, present
fairly, in all material respects, in accordance with GAAP, the financial
condition, results of operations and cash flows of Parent and its Subsidiaries
on a consolidated basis as of such date and for such period.

 

(b)            Except as disclosed in Parent’s Annual Report on Form 10-K for
2019 or any report filed after December 31, 2019, by Parent on Form 10-Q or
Form 8-K with the SEC, since December 31, 2019, there has been no Material
Adverse Change.

 

Section 3.06            Ownership of Subsidiaries. As of the Closing Date, other
than as set forth on Schedule 3.06, (a) each of the Persons listed on Schedule
3.06 is a wholly-owned, direct or indirect Subsidiary of Parent, and (b) Parent
owns no other Subsidiaries, whether directly or indirectly.

 

Section 3.07            Liens. There are no Liens of any nature whatsoever on
any Collateral other than Permitted Liens.

 

Section 3.08            Use of Proceeds. The proceeds of the Term Loans received
on the Closing Date shall be used (a) to fund the Reserve Account, (b) to make
the MileagePlus Intercompany Loan and (c) to pay transaction costs, fees and
expenses as contemplated hereby and as referred to in Sections 2.19 and 2.20).

 



91 

 

 

Section 3.09            Litigation and Compliance with Laws.

 

(a)            Except as disclosed in Parent’s Annual Report on Form 10-K for
2019 or any report filed by Parent on Form 10-Q or Form 8-K with the SEC after
December 31, 2019, there are no actions, suits, proceedings or investigations
pending or, to the knowledge of the Loan Parties, threatened against any Loan
Party or any of their respective properties (including any properties or assets
that constitute Collateral under the terms of the Loan Documents), before any
court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that (i) are likely to have a Material
Adverse Effect or (ii) could reasonably be expected to affect the legality,
validity, binding effect or enforceability of the Loan Documents, the IP
Agreements, the Intercompany Agreements or the MileagePlus Agreements or, in any
material respect, the rights and remedies of the Secured Parties under the Loan
Documents or in connection with the Transactions.

 

(b)            Except with respect to any matters that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, each Loan Party to its knowledge is currently in compliance with all
applicable statutes, regulations and orders of, and all applicable restrictions
imposed by, all Governmental Authorities, in respect of the conduct of its
business and ownership of its property.

 

Section 3.10            [Intentionally Omitted].

 

Section 3.11            [Intentionally Omitted].

 

Section 3.12            [Intentionally Omitted].

 

Section 3.13            Margin Regulations; Investment Company Act.

 

(a)            No Loan Party is engaged, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the Board, “Margin Stock”), or extending
credit for the purpose of purchasing or carrying Margin Stock, and no proceeds
of any Term Loans will be used to purchase or carry any Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any Margin
Stock in violation of Regulation U of the Board.

 

(b)            No Loan Party is, or after the making of the Term Loans will be,
or is required to be, registered as an “investment company” under the Investment
Company Act of 1940, as amended. Neither the making of any Term Loan, nor the
application of the proceeds of any Term Loan or repayment of any Term Loan by
any Loan Party, nor the consummation of the other transactions contemplated by
the Transaction Documents, will violate any provision of the Investment Company
Act or any rule, regulation or order of the SEC thereunder.

 

Section 3.14            Ownership of Collateral.

 

(a)            Each Grantor has good title, leasehold, license or rights to use,
all Collateral (other than Intellectual Property and data, which is addressed
below in clause (b)) owned by it that is material to the conduct of the business
of the Borrowers and their Restricted Subsidiaries taken as a whole, in each
case free and clear of all Liens other than Permitted Liens.

 

(b)            Except for Intellectual Property and data that is not material,
individually or in the aggregate, to the conduct of the business of the
Borrowers and their Restricted Subsidiaries taken as a whole, each Grantor has
good title to all Intellectual Property and data that is Collateral owned or
purported to be owned by it, in each case free and clear of all Liens other than
Permitted Liens, subject to the filing of assignments at the applicable
intellectual property office for Intellectual Property contributed to the
Borrowers and their Subsidiaries pursuant to the Contribution Agreements.

 



92 

 

 

Section 3.15            Perfected Security Interests. The Collateral Documents,
taken as a whole, are effective to create in favor of the Master Collateral
Agent or the Collateral Administrator, as applicable, for the benefit of the
Secured Parties, a legal, valid and enforceable security interest in all of the
Collateral to the extent purported to be created thereby, subject as to
enforceability to applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law. With respect to the Collateral as of the Closing Date, at
such time as (a) financing statements in appropriate form are filed in the
appropriate offices (and the appropriate fees are paid), (b) the execution of
Account Control Agreements, and (c) the appropriate filings with the United
States Patent and Trademark Office, are made, the Master Collateral Agent, for
the benefit of the Secured Parties, shall have a first priority perfected
security interest and/or mortgage (or comparable Lien) in all of such Collateral
to the extent that the Liens on such Collateral may be perfected upon the
filings, registrations or recordations or upon the taking of the actions
described in clauses (a), (b) and (c) above, subject in each case only to
Permitted Liens, and such security interest is entitled to the benefits, rights
and protections afforded under the Collateral Documents applicable thereto
(subject to the qualification set forth in the first sentence of this
Section 3.15).

 

Section 3.16            Payment of Taxes. Each of Parent and its Restricted
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed by it and has paid or caused to be paid when due all
Taxes required to have been paid by it, except and solely to the extent that, in
each case (a) such Taxes are being contested in good faith by appropriate
proceedings or (b) the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.

 

Section 3.17            Anti-Corruption Laws and Sanctions. Parent has
implemented and maintains in effect policies and procedures intended to ensure
compliance by Parent, its Subsidiaries and, when acting in such capacity, their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and Parent and its Subsidiaries are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
Parent, any of its Subsidiaries or to the knowledge of Parent any of their
respective directors or officers is a Sanctioned Person.

 

Section 3.18            Provision and Accuracy of the MileagePlus Agreements;
Sole Intercompany Agreements. Schedule 3.18 sets forth the name of each
MileagePlus Agreement, each Material MileagePlus Agreement and Significant
MileagePlus Agreement as of the Closing Date. Subject to the terms of any
binding confidentiality restrictions or limitations imposed by applicable law,
the Loan Parties have provided the Administrative Agent with a copy of each
Material MileagePlus Agreement in existence on the Closing Date (it being agreed
that each such copy may be redacted). After giving effect to any agreements,
licenses or sublicenses terminated or cancelled on the Closing Date, other than
the Intercompany Agreements and IP Agreements provided to the Administrative
Agent prior to the Closing Date, no Loan Party is party to any material
agreement, license or sublicense with any other Loan Party governing the
MileagePlus Program.

 



93 

 

 

Section 3.19            Representations Regarding the MileagePlus Agreements.
With respect to each Material MileagePlus Agreement as of the Closing Date and
on the initial date that a MileagePlus Agreement is designated as a “Material
MileagePlus Agreement” on Schedule 3.18 (solely in respect of such Material
MileagePlus Agreement) pursuant to Section 5.20:

 

(a)            (i) each Loan Party that is a party to such Material MileagePlus
Agreement had full legal capacity to execute and deliver such MileagePlus
Agreement and (ii) (x) such MileagePlus Agreement is in full force and effect
and constitutes the legal, valid and binding obligation of the applicable Loan
Party enforceable against such Loan Party in accordance with its terms, subject
to usual and customary bankruptcy, insolvency and equity limitations and
(y) such Material MileagePlus Agreement is not subject to, or the subject of any
assertions in respect of, any material litigation, dispute or offset of the
applicable Loan Party or its Subsidiaries;

 

(b)            to the knowledge of the Loan Parties, no default by any party
thereto exists and no party thereto is delinquent in payment of any other
amounts required to be paid thereunder that would be reasonably expected to
result in a Material Adverse Effect;

 

(c)            such Material MileagePlus Agreement complies with, and will not
violate, any applicable law except as would not be reasonably expected to result
in a Material Adverse Effect;

 

(d)            except as disclosed to the Administrative Agent, such Material
MileagePlus Agreement permits the Loan Parties to grant a security interest
therein granted to the Master Collateral Agent pursuant to the Collateral
Documents; and

 

(e)            as of the Closing Date, the Collateral includes substantially all
of the revenues of the MileagePlus Program.

 

Section 3.20            Compliance with IP Agreements. Each Loan Party is in
compliance in all material respects with the terms and conditions of each IP
Agreement to which they are a party as of the Closing Date.

 

Section 3.21            Solvency; Fraudulent Conveyance. Both immediately before
and immediately after giving effect to the Borrowings on the Closing Date, the
fair value of the assets (on a going concern basis) of the Loan Parties (taken
as a whole) is greater than the fair value of the liabilities (including,
without limitation, contingent liabilities if and to the extent required to be
recorded as a liability on the financial statements of such Person in accordance
with GAAP) of the Loan Parties (taken as a whole), and the Loan Parties (taken
as a whole)are Solvent. No Loan Party intends to incur, or believes that it has
incurred, debts beyond its ability to pay such debts as they mature in the
ordinary course of business. As of the Closing Date, no Loan Party is
contemplating the commencement of insolvency, bankruptcy, liquidation or
consolidation proceedings or the appointment of a receiver, liquidator,
provisional liquidator, conservator, trustee or similar official in respect of
such Person or any of its assets. No Grantor is transferring any Collateral with
any intent to hinder, delay or defraud any of its creditors. As of the Closing
Date, no liquidation or dissolution of any Loan Party is pending or, to the
knowledge of any such Person, threatened. As of the Closing Date, no
receivership, insolvency, bankruptcy, reorganization or other similar
proceedings relative to any Loan Party is pending, or to the knowledge of any
such Person, threatened.

 



94 

 

 

Section 3.22            Intellectual Property.

 

(a)            The Parent and its Restricted Subsidiaries have taken
commercially reasonable measures to protect the confidentiality of the
MileagePlus Customer Data and all Trade Secrets of Parent and its Restricted
Subsidiaries included in the MileagePlus Intellectual Property (and any material
Trade Secrets owned by any Person to whom any of Grantor or any of its
Subsidiaries has a confidentiality obligation with respect to the MileagePlus
Program), as determined in their commercially reasonable business judgment. No
material portion of such MileagePlus Customer Data, and no material Trade
Secrets have been disclosed by Parent and its Subsidiaries to any Person other
than (i) pursuant to a written agreement restricting the disclosure and use
thereof or (ii) MileagePlus Customer Data disclosed to members in the ordinary
course of operating the MileagePlus Program. No current or former employee,
contractor or consultant of Parent or its Subsidiaries or their Affiliates has
any right, title or interest in or to any material MileagePlus Intellectual
Property. All Persons (including any current or former employees, contractors or
consultants) who have developed, created, conceived or reduced to practice any
material MileagePlus Intellectual Property for Parent or any of its Subsidiaries
has assigned all right, title and interest in and to all such MileagePlus
Intellectual Property pursuant to a valid and enforceable written contract or by
operation of law.

 

(b)            Except as would not be reasonably expected to result in a
Material Adverse Effect, the Loan Parties have the right to use all of the
Intellectual Property and data used in or necessary to carry on their businesses
as currently conducted free and clear of any Liens (other than Permitted Liens),
including MileagePlus Customer Data.

 

(c)            Except as would not be reasonably expected to result in a
Material Adverse Effect, none of Parent or any of its Subsidiaries uses,
distributes or makes available any Software that is licensed, provided or
distributed under or otherwise governed by any open source license (including
any “freeware” or “shareware” license or distribution model listed on
https://opensource.org/licenses or any successor web site or any other license
meeting the Open Source Definition (as promulgated by the Open Source
Initiative) or that is otherwise recognized or approved by the Open Source
Initiative as an open source license or meeting the Free Software Definition (as
promulgated by the Free Software Foundation) or that is otherwise recognized or
approved by the Free Software Foundation as a free software license, any such
license, an “Open Source License”, and any such Software, “Open Source
Software”), or any Software that contains or is derived from, or linked,
interfaced or integrated with, any Open Source Software, in any manner that
would require any source code of any Software that is MileagePlus Intellectual
Property, if distributed or made available by any of Parent’s Subsidiaries, to
be disclosed, provided, made available, licensed for free, publicly distributed
or dedicated to the public, or that would impose any limitation, restriction or
condition on the use, distribution or licensing of any Software that is
MileagePlus Intellectual Property. Except as would not be reasonably expected to
result in a Material Adverse Effect, no Software that is MileagePlus
Intellectual Property that any Loan Party owns or uses is subject to any Open
Source License.

 



95 

 

 

(d)            The Intellectual Property and data that has been contributed to
the Borrowers and their Subsidiaries pursuant to the Contribution Agreements on
the Closing Date includes material Intellectual Property and data necessary and
required to operate the MileagePlus Program as operated on the Closing Date. As
of the Closing Date, after such MileagePlus Intellectual Property has been so
contributed, if Parent and the Company did not have the rights to such
Intellectual Property and data granted to them under the IP Licenses, they (and
their Subsidiaries (other than IPB)) would not be able to operate the
MileagePlus Program as operated on the Closing Date (or operate any similar
Loyalty Program).

 

Section 3.23            Privacy and Data Security.

 

(a)            Each applicable Loan Party maintains commercially reasonable
privacy and data security policies. Except as would not be reasonably expected
to result in a Material Adverse Effect, during the five (5) year period
preceding the date hereof, each applicable Loan Party and each of its Restricted
Subsidiaries and each of its Third Party Processors have been and, as of the
date hereof, is in compliance with (i) all internal privacy policies and privacy
policies contained on any websites maintained by or on behalf of each such Loan
Party or such Subsidiary, and such policies are accurate, not misleading and
consistent with the actual practices of the Company, (ii) all Data Protection
Laws with respect to Personal Data, including Data Protection Laws anywhere in
the United States, the State of California, the United Kingdom and the European
Union and (iii) its contractual commitments and obligations regarding Personal
Data.

 

(b)            Except as would not be reasonably expected to result in a
Material Adverse Effect, the consummation of the transactions contemplated by
this Agreement will not cause any Loan Party to be in violation or breach of any
policy of any Loan Party, law of the United States or European Union or
contractual agreement to which any Loan Party is a party, in each case with
respect to Personal Data.

 

Section 4.

 

CONDITIONS OF LENDING

 

Section 4.01            Conditions Precedent to Closing. This Agreement shall
become effective on the date on which the following conditions precedent shall
have been satisfied (or waived by the Lenders in accordance with Section 10.08
and by the Administrative Agent):

 

(a)            Supporting Documents. The Administrative Agent shall have
received with respect to the Loan Parties in form and substance reasonably
satisfactory to the Administrative Agent:

 

(i)            to the extent available in the applicable jurisdiction, a
certificate of the Secretary of State of the state of such entity’s
incorporation or formation (other than in respect of any entity incorporated in
the Cayman Islands), dated as of a recent date, as to the good standing of that
entity and as to the charter documents on file in the office of such Secretary
of State and a certificate of good standing issued by the Registrar of Companies
dated as of a recent date in respect of each Loan Party incorporated, registered
or formed in the Cayman Islands;

 



96 

 

 

(ii)            a certificate of the Secretary or an Assistant Secretary (or
similar officer), of such entity dated the Closing Date and certifying (A) that
attached thereto is a true and complete copy of the certificate of
incorporation, registration or formation and the memorandum and articles of
association, by-laws or limited liability company or other operating agreement
(as the case may be) (or equivalent constitutional documents) of that entity as
in effect on the date of such certification, (B) that attached thereto is a true
and complete copy of resolutions adopted by the board of directors, board of
managers or members (or similar managing body) of that entity authorizing the
Borrowings hereunder, the execution, delivery and performance in accordance with
their respective terms of this Agreement, the other Loan Documents and any other
documents required or contemplated hereunder or thereunder, and the granting of
the Liens contemplated hereby or the other Loan Documents (in each case to the
extent applicable to such entity), (C) that the certificate of incorporation,
registration or formation (or equivalent constitutional documents ) of that
entity has not been amended since the date of the last amendment thereto
indicated on the certificate of the Secretary of State furnished pursuant to
clause (i) above (if applicable), and (D) as to the incumbency and specimen
signature of each officer of that entity executing this Agreement and the Loan
Documents or any other document delivered by it in connection herewith or
therewith (such certificate to contain a certification by another officer or
similar authorized person of that entity as to the incumbency and signature of
the officer signing the certificate referred to in this clause (ii)); and

 

(iii)            an Officer’s Certificate from Parent Guarantors and the
Borrowers certifying (A) as to the truth in all material respects of the
representations and warranties made by it contained in the Loan Documents as
though made on the Closing Date, except to the extent that any such
representation or warranty relates to a specified date, in which case as of such
date (provided that any representation or warranty that is qualified by
materiality, “Material Adverse Change” or “Material Adverse Effect” shall be
true and correct in all respects as of the applicable date, before and after
giving effect to the Transactions), (B) as to the absence of any event occurring
and continuing, or resulting from the Transactions, that constitutes an Early
Amortization Event or an Event of Default and (C) such other matters as agreed
between the Borrowers and the Administrative Agent.

 

(b)            Term Loan Credit Agreement. Each party hereto shall have duly
executed and delivered to the Administrative Agent this Agreement, including
each Guarantor.

 

(c)            Security Agreements. The Loan Parties shall have duly executed
and delivered to the Administrative Agent the Security Agreement, the Parent
Security Agreement, the Cayman Share Mortgage and each of the IP Security
Agreements, in each case in form and substance reasonably acceptable to the
Administrative Agent and all financing statements in form and substance
reasonably acceptable to the Administrative Agent, as may be required to grant
an enforceable security interest in the applicable Collateral (subject to the
terms hereof and of the other Loan Documents) in accordance with the UCC as
enacted in all relevant jurisdictions, together with certificates, if any,
representing the pledged Equity Interests accompanied by undated stock powers
executed in blank to the extent required by the Security Agreement or the Parent
Security Agreement.

 



97 

 

 

(d)            Collateral Agency and Accounts Agreement. The Borrowers, the
Collateral Administrator, the Depositary and the Master Collateral Agent shall
have executed the Collateral Agency and Accounts Agreement.

 

(e)            Opinions of Counsel. The Administrative Agent, the Lenders, the
Collateral Administrator and the Master Collateral Agent shall have received
each of the following, dated as of the Closing Date, and in form and substance
reasonably satisfactory to the Administrative Agent, the Lenders, the Collateral
Administrator and the Master Collateral Agent:

 

(i)            a customary written opinion of David Olaussen, Senior Managing
Counsel – Finance, Fleet & Loyalty for United;

 

(ii)            a customary written opinion of Kirkland & Ellis LLP, special New
York counsel to the Loan Parties; and

 

(iii)            a customary written opinion of Walkers, special Cayman Islands
counsel to the Secured Parties, including as to non-consolidation of IPB;

 

(iv)            a customary written opinion of Maples and Calder, special Cayman
Islands counsel to the Loan Parties.

 

(f)            Account Control Agreements. The Administrative Agent shall have
received fully executed copies of the Account Control Agreements with respect to
the MPH Revenue Account, the Payment Account and the Reserve Account.

 

(g)            Payment of Fees and Expenses. The Borrowers shall have paid to
the Agents, the Lead Arrangers and the Lenders the then unpaid balance of all
accrued and unpaid Fees due, owing and payable under and pursuant to this
Agreement, as referred to in Sections 2.19 and Section 2.20, and all reasonable
and documented out-of-pocket expenses of the Administrative Agent (including
reasonable attorneys’ fees of Mayer Brown LLP, Milbank LLP and Walkers) and the
Collateral Administrator, the Master Collateral Agent, the Depositary and the
Collateral Custodian (including reasonable attorneys’ fees of Seward & Kissel
LLP) for which invoices have been presented at least three (3) Business Days
prior to the Closing Date.

 

(h)            Lien Searches. The Administrative Agent shall have received
copies of (i) UCC, tax and judgment lien searches, in each case as of a recent
date that name any Loan Party (under their current and any previous names used
within the last five years) and in such offices and the states (or other
jurisdictions) of formation of such Persons or in which the chief executive
office of each such Person is located together with copies of the financing
statements (or similar documents) disclosed by such search, and (ii) lien
searches of the United States Patent and Trademark Office and United States
Copyright Office in respect of the MileagePlus Intellectual Property transferred
by United or the Company pursuant to the Contribution Agreements on the Closing
Date, in each case of (i) and (ii) accompanied by evidence reasonably
satisfactory to the Administrative Agent that the Liens indicated in any such
financing statement (or similar document) are in respect of a Permitted Lien.

 



98 

 

 

 

(i)            Consents. All material governmental and third party consents and
approvals necessary in connection with the financing contemplated hereby shall
have been obtained, in form and substance reasonably satisfactory to the
Administrative Agent, and be in full force and effect.

 

(j)            Representations and Warranties. All representations and
warranties of the Loan Parties contained in this Agreement and the other Loan
Documents executed and delivered on the date hereof or on the Closing Date shall
be true and correct in all material respects on and as of the Closing Date,
before and after giving effect to the Transactions, as though made on and as of
such date (except to the extent any such representation or warranty by its terms
is made as of a different specified date, in which case as of such specified
date); provided that any representation or warranty that is qualified by
materiality, “Material Adverse Change” or “Material Adverse Effect” shall be
true and correct in all respects, as though made on and as of the applicable
date, before and after giving effect to the Transactions.

 

(k)           No Early Amortization Event or Event of Default. Before and after
giving effect to the Transactions, no Early Amortization Event or Event of
Default shall have occurred and be continuing on the Closing Date.

 

(l)            Patriot Act. The Lenders shall have received at least three
(3) days prior to the Closing Date all documentation and other information,
including a Beneficial Ownership Certification, required by bank regulatory
authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including the Patriot Act, that such Lenders shall have
requested from any Loan Party at least seven (7) days prior to the Closing Date.

 

(m)          Solvency Certificate. The Administrative Agent shall have received
a certificate of the chief financial officer or treasurer (or other comparable
officer) of Parent certifying that the Loan Parties (taken as a whole) are, and
will be immediately after giving effect to the Facilities, Solvent.

 

(n)          Direction of Payment. The Company and Parent Guarantors shall
provide confirmation that (except as contemplated by Section 4.03(f)) a
Direction of Payment has been delivered to each counterparty under a MileagePlus
Agreement.

 

(o)          Transfer of MileagePlus Intellectual Property. The Borrowers shall
provide copies of executed agreements evidencing the transfer of (i) the
MileagePlus Intellectual Property owned by United or the Company and required to
run the MileagePlus Program (excluding the Composite Marks, the Madrid IP, the
Specified Domain Name and the Specified Intellectual Property) to IPB and
(ii) the Madrid IP and Specified Domain Name to the Company, in each case
pursuant to Contribution Agreements in form and substance reasonably
satisfactory to the Administrative Agent.

 

(p)          Other Transaction Documents. The Administrative Agent shall have
received a copy of each other Transaction Document duly executed and delivered
by each of the parties thereto.

 



99

 

 

The execution by each Lender of this Agreement shall be deemed to be
confirmation by such Lender that any condition relating to such Lender’s
satisfaction or reasonable satisfaction with any documentation set forth in this
Section 4.01 has been satisfied as to such Lender.

 

Section 4.02            Conditions Precedent to Each Loan. The obligation of the
Lenders to make any Term Loans, including the Term Loans to be made on the
Closing Date, is subject to the satisfaction (or waiver in accordance with
Section 10.08) of the following conditions precedent:

 

(a)            Notice. The Administrative Agent shall have received a Loan
Request pursuant to Section 2.03 with respect to such Borrowing.

 

(b)            Representations and Warranties. All representations and
warranties of the Loan Parties contained in this Agreement and the other Loan
Documents to which it is a party shall be true and correct in all material
respects on and as of the date such Term Loan is made, before and after giving
effect to Borrowing of such Term Loan, as though made on and as of such date
(except to the extent any such representation or warranty by its terms is made
as of a different specified date, in which case as of such specified date);
provided that any representation or warranty that is qualified by materiality,
“Material Adverse Change” or “Material Adverse Effect” shall be true and correct
in all respects, as though made on and as of the applicable date, before and
after giving effect to Borrowing of such Term Loan.

 

(c)            No Early Amortization Event or Event of Default. Before and after
giving effect to the Borrowing of such Term Loan on a pro forma basis, no Early
Amortization Event or Event of Default shall have occurred and be continuing on
the date such Term Loan is made.

 

(d)           No Going Concern Qualification. On the date of such Term Loan
hereunder, the opinion of the independent public accountants (after giving
effect to any reissuance or revision of such opinion) on the most recent audited
consolidated financial statements delivered by Parent pursuant to
Section 5.01(a) shall not include a “going concern” qualification under GAAP as
in effect on the date of this Agreement or, if there is a change in the relevant
provisions of GAAP thereafter, any like qualification or exception under GAAP
after giving effect to such change.

 

The acceptance by the Borrowers of each extension of credit hereunder shall be
deemed to be a representation and warranty by the Borrowers that the conditions
specified in Section 4.02 have been satisfied at that time.

 

Section 4.03            Conditions Subsequent.

 

(a)            Any assignment, pursuant to a Contribution Agreement, of
MileagePlus Intellectual Property registered in the United States shall be filed
in the applicable intellectual property office on or before the date that is
thirty (30) days after Closing Date (as extendable automatically for not more
than thirty (30) days without further consent to the extent the Borrowers are
diligently pursuing satisfaction of the terms hereof, but such completion has
been delayed as a result of events and conditions (e.g., natural disaster,
pandemic) outside the control of the Borrowers); provided that such period may
be extended to a later date as the Master Collateral Agent (acting at the
direction of the Collateral Controlling Party) may agree. Any assignment,
pursuant to a Contribution Agreement, of MileagePlus Intellectual Property
registered outside the United States shall be filed in the applicable
intellectual property office on or before the date that is one hundred and
eighty (180) days after Closing Date (as extended automatically for not more
than thirty (30) days without further consent to the extent the Borrowers are
diligently pursuing satisfaction such filings, but such completion has been
delayed as a result of events and conditions (e.g., natural disaster, pandemic)
outside the control of the Borrowers); provided that such period may be extended
to a later date as the Master Collateral Agent (acting at the direction of the
Collateral Controlling Party) may agree.

 



100

 

 

(b)            On or before the date that is sixty (60) days after the Closing
Date (as extended automatically for not more than thirty (30) days without
further consent to the extent the Borrowers are diligently pursuing satisfaction
of the terms hereof, but such completion has been delayed as a result of events
and conditions (e.g., natural disaster, pandemic) outside the control of the
Borrowers); provided that such period may be extended to a later date as the
Master Collateral Agent (acting at the direction of the Collateral Controlling
Party) may agree, IPB shall file an application with the United States Copyright
Office to register the copyright in the MileagePlus X mobile application. IPB
shall notify the Administrative Agent and the Master Collateral Agent within
five (5) Business Days of filing such application, and shall take all reasonable
actions necessary or advisable, or requested by the Master Collateral Agent to
grant to the Master Collateral Agent a perfected security interest in such
application for copyright registration.

 

(c)            On or before the date that is six (6) months after the Closing
Date, or such later dated as agreed by the Master Collateral Agent (acting at
the direction of the Collateral Controlling Party), United shall segregate,
compile, host and maintain MileagePlus Customer Data on a database separate from
the database containing United Traveler Related Data; provided that such period
may be extended (i) by an additional one (1) month period upon written notice to
the Master Collateral Agent by United certifying that it is diligently taking
steps to complete such action and (ii) thereafter to a later date as the Master
Collateral Agent (acting at the direction of the Collateral Controlling Party)
may agree.

 

(d)            Within ninety (90) days after the Closing Date (as extended
automatically for not more than sixty (60) days without further consent to the
extent the Borrowers are diligently pursuing satisfaction of the terms hereof,
but such completion has been delayed as a result of events and conditions (e.g.,
natural disaster, pandemic) outside the control of the Borrowers; provided that
such period may be extended to a later date as the Master Collateral Agent
(acting at the direction of the Collateral Controlling Party) may agree), the
Loan Parties shall enter into a series of transactions that will result in,
among other things: (i) pursuant to a series of Contribution Agreements, the
transfer of the rights in the Madrid IP and Specified Domain Name to an entity
to be organized in Luxembourg as a wholly-owned subsidiary of the Company
(“Madrid IP Lux Holdco”), (ii) the assignment by the Company, as licensor, of
the Madrid IP License to Madrid IP Lux Holdco, (iii) the contribution of the
equity of Madrid IP Lux Holdco to an entity to be organized in Luxembourg as a
wholly-owned subsidiary of MPH Holdco (“Madrid IP Lux Holdco 2”), resulting in
Madrid IP Lux Holdco becoming a wholly-owned subsidiary of Madrid IP Lux Holdco
2 and (iv) the contribution of the equity of Madrid IP Lux Holdco 2 to IPB,
resulting in Madrid IP Lux Holdco 2 becoming a wholly-owned subsidiary of IPB
(the “Madrid Protocol Holding Structure”). For the avoidance of doubt, all
transfers of the Madrid IP and the Specified Domain Name and the assignment of
the Madrid IP License as described above shall be subject to Permitted Liens.

 



101

 

 

Notwithstanding the foregoing or any provision herein or in any Transaction
Document to the contrary, if, (a) at any time after the Closing Date, a Loan
Party determines in its reasonable judgment that due to applicable law or a
change in law (including, for the avoidance of doubt, any legislative or
regulatory action or decision by any administrative or judicial body responsible
for the administration of Taxes) implementation or maintenance of the Madrid
Protocol Holding Structure has resulted or will result in any Loan Party or any
of its Subsidiaries incurring any material tax detriment (determined after
taking into account the ability to utilize any foreign tax credit within the
same tax year) that such Loan Party (or such Subsidiary) would not have incurred
had the Madrid Protocol Holding Structure not been in place; or (b) the Company
and the Master Collateral Agent (acting at the direction of the Collateral
Controlling Party) reasonably conclude that there is no other structure for
holding the Madrid IP in a bankruptcy remote special purpose entity that is a
subsidiary of IPB that would not eliminate the material tax detriment described
in the foregoing clause (a) without the incurrence of material costs, then upon
notice to the Administrative Agent and the Master Collateral Agent that the
Madrid Protocol Holding Structure cannot be implemented or is required to be
unwound for the foregoing reasons, the Loan Parties and their applicable
Subsidiaries shall implement an alternative structure for the ownership and
licensing of the Madrid IP (the “Alternative Madrid Structure”) in which, if
applicable, the Madrid Protocol Holding Structure will be unwound and that will
result in: (A) pursuant to existing or newly executed Contribution Agreements
that are substantially similar to those existing on the Closing Date, the
transfer of the Madrid IP to IPB, (B) the filing of national trademark
registrations in each Madrid Protocol Contracting State or Organization
originally designated in International Registration No. 1303560 registered with
the World Intellectual Property Organization, and (C) the termination of the
existing Madrid IP License and the licensing of the Madrid IP by IPB to the
Company pursuant to the MPH License; provided that the Loan Parties shall
exercise commercially reasonable efforts to take such actions to implement such
Alternative Madrid Structure that are within the control of the Loan Parties
within one hundred and eighty (180) days of providing such notice to the
Administrative Agent and Master Collateral Agent (as extended automatically for
not more than sixty (60) days without further consent to the extent the
Borrowers are diligently pursuing satisfaction of the terms hereof, but such
completion has been delayed as a result of events and conditions (e.g., natural
disaster, pandemic) outside the control of the Borrowers); and provided further,
that that such period may be extended to a later date as the Master Collateral
Agent (acting at the direction of the Collateral Controlling Party) may agree.
For the avoidance of doubt, if the Alternative Madrid Structure described above
is implemented, the Specified Domain Name shall not be required to be
transferred to IPB but shall be transferred to United and shall constitute
Specified Intellectual Property for all purposes under the Transaction
Documents. The actions taken by the Loan Parties to consummate the Madrid
Protocol Holding Structure or the Alternative Madrid Structure consistent with
this Section 4.03(d) shall be permitted under this Agreement and the other Loan
Documents and, notwithstanding anything to the contrary in this Agreement or any
other Loan Document, shall not constitute a violation of any other provision of
this Agreement or any other Loan Document. Upon the request of the
Administrative Agent, the Loan Parties shall provide the Administrative Agent
information about the actions being taken by the Loan Parties to implement the
Madrid Protocol Holding Structure or the Alternative Madrid Structure and such
other information as the Administrative Agent shall reasonably request to be
able to monitor compliance with this Section 4.03(d). If the Madrid Protocol
Holding Structure is implemented, the Loan Parties will cause any registrations
of  MileagePlus Intellectual Property under the Madrid System of the World
Intellectual Property Organization after the Closing Date to be filed in the
name of Madrid IP Lux Holdco (provided that no Loan Party has any obligation to
file any such registrations).  If the Alternative Madrid Structure is
implemented, and during the period before the Madrid Protocol Holding Structure
is implemented, the Loan Parties will not file any registrations for MileagePlus
Intellectual Property under the Madrid System of the World Intellectual Property
Organization after the Closing Date.

 



102

 

 

(e)            With respect to Composite Marks registered in the United States,
United shall, on or before the date that is thirty (30) days after the Closing
Date (as extended automatically for not more than thirty (30) days without
further consent to the extent the Borrowers are diligently pursuing satisfaction
of the terms hereof, but such completion has been delayed as a result of events
and conditions (e.g., natural disaster, pandemic) outside the control of the
Borrowers); provided that such period may be extended to a later date as the
Master Collateral Agent (acting at the direction of the Collateral Controlling
Party) may agree, make the necessary filings with the applicable intellectual
property office to expressly cancel (or the equivalent) such registrations. With
respect to Composite Marks registered in jurisdictions outside the United
States, United shall, on or before the date that is one hundred and eighty (180)
days after Closing Date (as extended automatically for not more than thirty (30)
days without further consent to the extent the Borrowers are diligently pursuing
satisfaction of the terms hereof, but such completion has been delayed as a
result of events and conditions (e.g., natural disaster, pandemic) outside the
control of the Borrowers), make the necessary filings with the applicable
intellectual property office to expressly cancel (or the equivalent) such
registrations; provided that such period may be extended to a later date as the
Master Collateral Agent (acting at the direction of the Collateral Controlling
Party) may agree.

 

(f)            To the extent of any Directions of Payment not delivered on the
Closing Date, the Company and the Parent Guarantors shall deliver to the
Administrative Agent confirmation that a Direction of Payment shall have been
delivered to each counterparty under a MileagePlus Agreement as the Master
Collateral Agent (acting at the direction of the Collateral Controlling Party)
may reasonably request (such delivery of confirmation to be made within ten
Business Days of the Company's or applicable Parent Guarantor's receipt of such
request; provided that such period may be extended to a later date as the Master
Collateral Agent (acting at the direction of the Collateral Controlling Party)
may agree).

 

Section 5.

 

AFFIRMATIVE COVENANTS

 

From the date hereof and for so long as the Term Loan Commitments remain in
effect, the principal of or interest on any Term Loan is owing (or any other
amount that is due and unpaid on the first date that none of the foregoing is in
effect, outstanding or owing, respectively, is owing) to any Lender or the
Administrative Agent hereunder:

 

Section 5.01            Financial Statements, Reports, Etc. The Company shall
deliver to the Administrative Agent on behalf of the Lenders:

 

(a)            Within (i) ninety (90) days after the end of each fiscal year,
Parent’s consolidated balance sheet and related statement of income and cash
flows, showing the financial condition of Parent and its Subsidiaries on a
consolidated basis as of the close of such fiscal year and the results of their
respective operations during such year, the consolidated statement of Parent to
be audited for Parent by independent public accountants of recognized national
standing and to be accompanied by an opinion of such accountants (which opinion
shall be without any qualification or exception as to the scope of such audit)
to the effect that such consolidated financial statements fairly present in all
material respects the financial condition and results of operations of Parent
and its Subsidiaries on a consolidated basis in accordance with GAAP; provided
that the foregoing delivery requirement shall be satisfied if Parent shall have
filed with the SEC its Annual Report on Form 10-K for such fiscal year, via
EDGAR or any similar successor system and (ii) one hundred eighty (180) days
after the end of the fiscal year ending December 31, 2020, and within ninety
(90) days after the end of each fiscal year thereafter, the consolidated
statement of the Company (including cash flows) to be audited for Parent by
independent public accountants of recognized national standing and to be
accompanied by an opinion of such accountants (which opinion shall be without
any qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements fairly present in all material respects
the financial condition and results of operations of the Company and its
Subsidiaries on a consolidated basis in accordance with GAAP;

 



103

 

 

(b)            Within (i) forty-five (45) days after the end of each of the
first three fiscal quarters of each fiscal year, Parent’s consolidated balance
sheets and related statements of income and cash flows, showing the financial
condition of Parent and its Subsidiaries on a consolidated basis as of the close
of such fiscal quarter and the results of their operations during such fiscal
quarter and the then elapsed portion of the fiscal year, each certified by a
Responsible Officer of Parent as fairly presenting in all material respects the
financial condition and results of operations of Parent and its Subsidiaries on
a consolidated basis in accordance with GAAP, subject to normal year end audit
adjustments and the absence of footnotes; provided that the foregoing delivery
requirement shall be satisfied if Parent shall have filed with the SEC its
Quarterly Report on Form 10-Q for such fiscal quarter, via EDGAR or any similar
successor system and (ii) ninety (90) days after the end of the fiscal quarter
ending June 30, 2020, and within 45 days after the end of each of the first
three fiscal quarters of each fiscal year thereafter, consolidated financial
statements (including cash flows) of the Company and its Subsidiaries on a
consolidated basis as of the close of such fiscal quarter and the results of
their operations during such fiscal quarter and the then elapsed portion of the
fiscal year, each certified by a Responsible Officer of the Company as fairly
presenting in all material respects the financial condition and results of
operations of the Company and its Subsidiaries on a consolidated basis in
accordance with GAAP, subject to normal year end audit adjustments and the
absence of footnotes;

 

(c)            Within the time period under Section 5.01(a) above with respect
to the Parent, a certificate of a Responsible Officer of Parent certifying that,
to the knowledge of such Responsible Officer, no Early Amortization Event or
Event of Default has occurred and is continuing, or, if, to the knowledge of
such Responsible Officer, such an Early Amortization Event or Event of Default
has occurred and is continuing, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto;

 

(d)            Within the time period under (a) and (b) of this Section 5.01
with respect to the Parent, a certificate of a Responsible Officer demonstrating
in reasonable detail compliance with Section 6.08 and 5.12(a) (with respect to
Excluded Subsidiaries) as of the end of the preceding fiscal quarter;

 

(e)            No later than each Determination Date with respect to each
Quarterly Reporting Period, a certificate of a Responsible Officer of the
Company, (i) setting forth the name of each new Material MileagePlus Agreement
entered into as of such date and each of the parties thereto and (ii) with
respect to any Quarterly Reporting Period beginning September 1, 2020, verifying
that Collections representing 90% of all Transaction Revenue for such Quarterly
Reporting Period were deposited directly into the MPH Revenue Account or a
Deposit Account subject to a control agreement required under Section 5.19.

 



104

 

 

(f)            On each Determination Date, deliver a Payment Date Statement to
the Administrative Agent, the Collateral Administrator and the Master Collateral
Agent. The Administrative Agent may, prior to the related Payment Date, provide
notice to the Borrowers, the Collateral Administrator and the Master Collateral
Agent of any information contained in the Payment Date Statement that the
Administrative Agent believes to be incorrect. If the Administrative Agent
provides such a notice, the Borrowers shall use their reasonable efforts to
resolve the discrepancy and provide an updated Payment Date Statement on or
prior to the related Payment Date. If the discrepancy is not resolved and a
replacement Payment Date Statement is not received by the Collateral
Administrator prior to the payment of Available Funds on the related Payment
Date pursuant to Section 2.10(b), and it is later determined that the
information identified by the Administrative Agent as incorrect was in fact
incorrect and such error resulted in a party receiving a smaller distribution on
the Payment Date than they would have received had there not been such an error,
then the Borrowers shall indemnify such party for such shortfall. For the
avoidance of doubt and, notwithstanding anything to the contrary herein or in
any other Loan Document, the Collateral Administrator shall have no obligation
to inquire into, investigate, verify or perform any calculations in connection
with a Payment Date Statement or notice from the Administrative Agent in respect
of the same; it being understood and agreed that the Collateral Administrator
shall be entitled to conclusively rely, and shall not be liable for so relying,
on the Payment Date Statement last received by it on or prior to each Payment
Date and the Collateral Administrator shall have no obligation, responsibility
or liability in connection with any indemnification payment of the Borrowers
pursuant to the immediately preceding sentence.

 

(g)            Promptly after the occurrence thereof, written notice of the
termination of a Plan of Parent pursuant to Section 4042 of ERISA to the extent
such termination would constitute an Event of Default;

 

(h)            Promptly after the Chief Financial Officer or the Treasurer of
Parent becoming aware of the occurrence of a Default, an Early Amortization
Event or an Event of Default that is continuing, an Officer’s Certificate
specifying such Default, Early Amortization Event or Event of Default and what
action Parent and its Subsidiaries are taking or propose to take with respect
thereto (with a copy to the Collateral Administrator and Master Collateral
Agent); and

 

(i)            Subject to any confidentiality restrictions under binding
agreements or limitations imposed by applicable law, a copy posted on a password
protected website to which the Administrative Agent will have access (or
otherwise deliver to the Administrative Agent, including, without limitation, by
electronic mail) a copy of (i) any material amendment, restatement, supplement,
waiver or other modification to any Material MileagePlus Agreement promptly (but
in no case within thirty (30) days) upon the effectiveness of such amendment,
restatement, supplement, waiver or other modification and (ii) any notice of
termination, cancellation or expiration received or delivered by a Loan Party
with respect to a Material MileagePlus Agreement, together with a reasonably
detailed explanation of the circumstances giving rise to such termination,
cancellation or expiration, a forecast of expected impact to future Transaction
Revenue and the business plan for replacement of the revenue of such Material
MileagePlus Agreement.

 



105

 

 

In no event shall the Administrative Agent be entitled to inspect, receive and
make copies of materials (except in connection with any enforcement or exercise
of remedies in the case of clause (i)) (i) that constitute non registered
MileagePlus Intellectual Property, non-financial Trade Secrets (including the
MileagePlus Customer Data) or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent, any Collateral Agent or
any Lender (or their respective representatives or contractors) is prohibited by
law or any binding agreement (or would otherwise cause a breach or default
thereunder), (iii) that constitute Excluded Intellectual Property, or (iv) that
are subject to attorney client or similar privilege or constitute attorney work
product. The Borrowers agree to provide copies of any notices or any
deliverables given or received under the Collateral Agency and Accounts
Agreement to the Administrative Agent, including any notice or deliverable
required to be provided to the Senior Secured Debt Representatives.

 

Subject to the next succeeding sentence, information delivered pursuant to this
Section 5.01 to the Administrative Agent may be made available by the
Administrative Agent to the Lenders by posting such information on the
Intralinks website on the Internet at http://www.intralinks.com. Information
required to be delivered pursuant to this Section 5.01 by any Loan Party shall
be delivered pursuant to Section 10.01 hereto. Information required to be
delivered pursuant to this Section 5.01 (to the extent not made available as set
forth above) shall be deemed to have been delivered to the Administrative Agent
on the date on which the Company provides written notice to the Administrative
Agent that such information has been posted on United’s general commercial
website on the Internet (to the extent such information has been posted or is
available as described in such notice), as such website may be specified by the
Company to the Administrative Agent from time to time. Information required to
be delivered pursuant to this Section 5.01 shall be in a format which is
suitable for transmission.

 

Any notice or other communication delivered pursuant to this Section 5.01, or
otherwise pursuant to this Agreement, shall be deemed to contain material
non-public information unless (i) expressly marked by a Loan Party as “PUBLIC”,
(ii) such notice or communication consists of copies of any Loan Party’s public
filings with the SEC or (iii) such notice or communication has been posted on
United’s general commercial website on the Internet, as such website may be
specified by the Company to the Administrative Agent from time to time.

 

Delivery of reports, information and documents to the Collateral Administrator
is for informational purposes only, and its receipt of such reports, information
and documents shall not constitute constructive notice of any information
contained therein or determinable from information contained therein, including
any Loan Party’s or any other Person’s compliance with any of its covenants
under this Agreement or any other Loan Document. The Collateral Administrator
shall have no liability or responsibility for the content, filing or timeliness
of any report or other information delivered, filed or posted under or in
connection with this Agreement, the other Loan Documents or the transactions
contemplated hereunder or thereunder. For the avoidance of doubt, the Collateral
Administrator shall have no duty to monitor or access any website of a Loan
Party or any other Person referenced herein, shall not have any duty to monitor,
determine or inquire as to compliance or performance by any Loan Party or any
other Person of its obligations under this Section 5.01 or otherwise and the
Collateral Administrator shall not be responsible or liable for any Loan Party’s
or any other Person’s non-performance or non-compliance with such obligations.

 



106

 

 

Section 5.02            Taxes. Parent shall pay, and cause each of its
Restricted Subsidiaries to pay, all material taxes, assessments, and
governmental levies before the same shall become more than ninety (90) days
delinquent, other than taxes, assessments and levies (i) being contested in good
faith by appropriate proceedings and (ii) the failure to effect such payment of
which could not reasonably be expected to have a Material Adverse Effect.

 

Section 5.03            Stay, Extension and Usury Laws. Each Loan Party
covenants (to the extent that it may lawfully do so) that it will not at any
time insist upon, plead, or in any manner whatsoever claim or take the benefit
or advantage of, any stay, extension or usury law wherever enacted, now or at
any time hereafter in force, that may affect the covenants or the performance of
this Agreement; and each Loan Party (to the extent that it may lawfully do so)
hereby expressly waives all benefit or advantage of any such law, and covenants
that it will not, by resort to any such law, hinder, delay or impede the
execution of any power herein granted to the Administrative Agent, but will
suffer and permit the execution of every such power as though no such law has
been enacted.

 

Section 5.04            Corporate Existence. Each Loan Party shall do or cause
to be done all things reasonably necessary to preserve and keep in full force
and effect:

 

(a)            its corporate existence, and the corporate, partnership or other
existence of each of its Restricted Subsidiaries, in accordance with the
respective organizational and/or constitutional documents (as the same may be
amended from time to time) of such Loan Party or any such Restricted Subsidiary;
and

 

(b)            the rights (charter and statutory) and material franchises of
each Loan Party and its Restricted Subsidiaries; provided that no Loan Party
shall be required to preserve any such right or franchise, or the corporate,
partnership or other existence of it or any of its Restricted Subsidiaries, if
its Board of Directors, Manager or equivalent (or the Board of Directors of
Parent) shall determine that the preservation thereof is no longer desirable in
the conduct of the business of Parent and its Subsidiaries, taken as a whole,
and that the loss thereof would not, individually or in the aggregate, have a
Material Adverse Effect.

 

For the avoidance of doubt, this Section 5.04 shall not prohibit any actions
permitted by Section 6.

 

Section 5.05            Compliance with Laws. Parent shall comply, and cause
each of its Restricted Subsidiaries to comply, with all applicable laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property, except where such noncompliance, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. Parent
will maintain in effect policies and procedures intended to ensure compliance by
Parent, its Subsidiaries and, when acting in such capacity, their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

 



107

 

 

Section 5.06            Designation of Restricted and Unrestricted Subsidiaries.

 

(a)            The Board of Directors of Parent may designate any Restricted
Subsidiary of it (other than a Borrower Party) to be an Unrestricted Subsidiary
if no Default or Event of Default would be in existence following such
designation. If a Restricted Subsidiary is designated as an Unrestricted
Subsidiary, the aggregate Fair Market Value of all outstanding Investments owned
by Parent and its Restricted Subsidiaries in the Subsidiary designated as an
Unrestricted Subsidiary will be deemed to be an Investment made as of the time
of the designation. That designation will be permitted only if the Investment
would be permitted at that time under Section 6.01 and if the Restricted
Subsidiary otherwise meets the definition of an “Unrestricted Subsidiary.”

 

(b)            The Board of Directors of Parent may at any time designate any
Unrestricted Subsidiary to be a Restricted Subsidiary of Parent; provided that
such designation will be permitted only if no Default or Event of Default would
be in existence following such designation.

 

Section 5.07            Special Purpose Entity. Other than as required or
permitted by the Transaction Documents, IPB has not and shall not:

 

(a)            engage in any business or activity other than (i) the purchase,
receipt, management and sale of Collateral and Excluded Property; provided that
in no event shall IPB purchase, receive, manage or sell real property, (ii) the
transfer and pledge of Collateral pursuant to the terms of the Collateral
Documents and the Priority Lien Debt Documents and the Junior Lien Debt
Documents, (iii) the entry into and the performance under the Transaction
Documents to which it is a party and (iv) such other activities as are
incidental thereto;

 

(b)            acquire or own any material assets other than (i) the Collateral
and Excluded Property; provided that in no event shall IPB acquire or own real
property, or (ii) incidental property as may be necessary or desirable for the
operation of IPB and the performance of its obligations under the Transaction
Documents to which it is a party and the Priority Lien Debt Documents and the
Junior Lien Debt Documents;

 

(c)            except as permitted by this Agreement (i) merge into or
consolidate with any Person or dissolve, terminate or liquidate in whole or in
part, transfer or otherwise dispose of all or substantially all of its assets,
or (ii) change its legal structure, or jurisdiction of incorporation, unless, in
connection with any of the foregoing, such action shall result in the
substantially contemporaneous occurrence of the Termination Date;

 

(d)            except as otherwise permitted under Section 5.07(c), fail to
preserve its existence as an entity duly incorporated, validly existing and in
good standing under the laws of the jurisdiction of its incorporation;

 



108

 

 

(e)            form, acquire or own any Subsidiary, own any Equity Interests in
any other entity, or make any Investment in any Person other than to the extent
permitted in its memorandum and articles;

 

(f)            except as contemplated in the Senior Secured Debt Documents,
commingle its assets with the assets of any of its Affiliates, or of any other
Person;

 

(g)            incur any Indebtedness other than (i) Indebtedness to the Secured
Parties hereunder or in conjunction with a repayment of all or a portion of the
Term Loans owed to the Lenders and a termination of all the Term Loan
Commitments, (ii) any other Priority Lien Debt, (iii) any Junior Lien Debt and
(iv) ordinary course contingent obligations under or any terms thereof related
to the MileagePlus Agreements (such as customary indemnities to fronting banks,
administrative agents, collateral agents, depository banks, escrow
agents, etc.);

 

(h)            become insolvent or fail to pay its debts and liabilities from
its assets as the same shall become due in the ordinary course of business;

 

(i)             fail to maintain its records, books of account and bank accounts
separate and apart from those of any other Person;

 

(j)             enter into any contract or agreement with any Person, except
(i) the Transaction Documents to which it is a party and the Priority Lien Debt
Documents and the Junior Lien Debt Documents, (ii) organizational documents and
(iii) other contracts or agreements that (x) are upon terms and conditions that
are commercially reasonable and substantially similar to those that would be
available on an arm’s-length basis with third parties other than such Person and
(y) contain non-recourse and non-petition covenants with respect to the IPB
consistent with the provisions set forth in this Agreement;

 

(k)            seek its dissolution or winding up in whole or in part;

 

(l)             fail to use commercially reasonable efforts to correct promptly
any material known misunderstandings regarding the separate identities of IPB,
on the one hand, and any Affiliate or any principal thereof or any other Person,
on the other hand;

 

(m)           except pursuant to the Transaction Documents, the Priority Lien
Debt Documents and the Junior Lien Debt Documents guarantee, become obligated
for, or hold itself out to be responsible for the Indebtedness of another
Person;

 

(n)            fail, in any material respect, either to hold itself out to the
public as a legal entity separate and distinct from any other Person or to
conduct its business, solely in its own name in order not (i) to mislead others
as to the identity of the Person with which such other party is transacting
business, or (ii) to suggest that it is responsible for the Indebtedness of any
third party (including any of its principals or Affiliates (other than as
contemplated or required pursuant to the Transaction Documents));

 

(o)            fail, to the extent of its own funds (taking into account the
requirements in the Transaction Documents), to maintain adequate capital for the
normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations;

 



109

 

 

(p)            except as may be required or permitted by the Code and
regulations thereunder or other applicable state or local tax law, hold itself
out as or be considered as a department or division of (i) any of its principals
or Affiliates, (ii) any Affiliate of a principal or (iii) any other Person;

 

(q)            fail to maintain separate financial statements, showing its
assets and liabilities separate and apart from those of any other Person and not
have its assets listed on any financial statement of any other Person; provided
that IPB’s assets may be included in a consolidated financial statement of its
Affiliates so long as (i) appropriate notation shall be made on such
consolidated financial statements to indicate the separateness of IPB from such
Person and to indicate that IPB’s assets and credit are not available to satisfy
the Indebtedness and other obligations of such Person or any other Person except
for Indebtedness incurred and other obligations pursuant to the Loan Documents,
the Priority Lien Debt Documents and the Junior Lien Debt Documents and
(ii) such assets shall also be listed on IPB’s own separate balance sheet (in
each case, subject to clause (y) below);

 

(r)             fail to pay its own separate liabilities and expenses only out
of its own funds (other than as contemplated under any Director Services
Agreement);

 

(s)            maintain, hire or employ any individuals as employees;

 

(t)             acquire the obligations or securities issued by its Affiliates
or members (other than, Madrid SPV or in connection with implementation of the
Madrid Protocol Holding Structure or an Alternative Madrid Protocol Structure);

 

(u)            fail to allocate fairly and reasonably any overhead expenses that
are shared with an Affiliate, including paying for office space and services
performed by any employee of an Affiliate;

 

(v)            pledge its assets to secure the obligations of any other Person
other than pursuant to the Loan Documents, the Priority Lien Debt Documents and
the Junior Lien Debt Documents;

 

(w)           fail for seven (7) consecutive Business Days to have at least two
(2) independent directors (each, an “Independent Manager”) who has prior
experience as an independent director, independent manager or independent member
with at least three years of employment experience and who either is approved by
the Administrative Agent or is provided by a company nationally recognized in
the United States or the Cayman Islands providing professional independent
managers, that is not an Affiliate of any Loan Party or the Master Collateral
Agent and that provides professional Independent Managers and other corporate
services in the ordinary course of its business, and which individual is duly
appointed as an independent manager and is not, and has never been, and will not
while serving as independent manager be, any of the following: (i) a member,
partner, equityholder, manager, director, officer or employee of IPB or any of
its equityholders, the Master Collateral Agent or any Affiliates of the
foregoing (other than as an Independent Manager of the Company, the Aggregator
Entities or any other Affiliate of the IPB that is required by a creditor to be
a single purpose bankruptcy-remote entity, provided that such Independent
Manager either is approved by the Administrative Agent or is employed by a
company that routinely provides professional Independent Managers or directors);
(ii) a creditor, supplier or service provider (including provider of
professional services) to IPB, the Master Collateral Agent or any of its
equityholders or Affiliates (other than a nationally recognized company that
routinely provides professional Independent Managers and other corporate
services to IPB, the Master Collateral Agent or any of its equityholders or
Affiliates in the ordinary course of business); (iii) a family member of any
such member, partner, equityholder, manager, director, officer, employee,
creditor, supplier or service provider; or (iv) a Person that controls (whether
directly, indirectly or otherwise) any of clause (i), (ii) or (iii) above. A
natural person who otherwise satisfies the foregoing definition and satisfies
clause (i) by reason of being the Independent Manager of a “special purpose
entity” affiliated with IPB shall be qualified to serve as an Independent
Manager of IPB; provided that any director who is an employee of Walkers
Fiduciary Limited shall be deemed to meet the requirements of an “Independent
Manager” for purposes of this definition;

 



110

 

 

(x)            (i) institute proceedings to be adjudicated bankrupt or
insolvent, (ii) institute or consent to the institution of bankruptcy or
insolvency proceedings against it, (iii) file a petition seeking or consent to
reorganization or relief under any applicable federal or state law relating to
bankruptcy or insolvency, (iv) seek or consent to the appointment of a receiver,
liquidator, provisional liquidator, assignee, trustee, sequestrator, collateral
agent or any similar official for IPB, (v) make any general assignment for the
benefit of IPB’s creditors, (vi) admit in writing its inability to pay its debts
generally as they become due, or (vii) take any corporate action to approve any
of the foregoing; or

 

(y)            fail to file its own tax returns separate from those of any other
Person, except to the extent that IPB is treated as a disregarded entity for
U.S. federal and applicable state and local income tax purposes.

 

Section 5.08           Company and Aggregator Entity Independent Managers. The
Company and each Aggregator Entity and Madrid SPV (if applicable) shall not fail
for seven (7) consecutive Business Days to have at least one (1) Independent
Manager who has prior experience as an independent director, independent manager
or independent member with at least three years of employment experience and who
either is approved by the Administrative Agent or is provided by a company
nationally recognized in the United States or the Cayman Islands for providing
professional independent managers, that is not an Affiliate of the Company or
the Master Collateral Agent and that provides professional independent managers
and other corporate services in the ordinary course of its business, and which
individual is duly appointed as an Independent Manager and is not, and has never
been, and will not while serving as Independent Manager be, any of the
following: (i) a member, partner, equityholder, manager, director, officer or
employee of any Loan Party or any of its equityholders, the Master Collateral
Agent or any Affiliates of the foregoing (other than as an Independent Manager
of the IPB, the Aggregator Entities or any other Affiliate of the Company that
is required by a creditor to be a single purpose bankruptcy-remote entity,
provided that such Independent Manager either is approved by the Administrative
Agent or is employed by a company that routinely provides professional
Independent Managers or directors); (ii) a creditor, supplier or service
provider (including provider of professional services) to IPB, the Master
Collateral Agent or any of its equityholders or Affiliates (other than a
nationally recognized company that routinely provides professional Independent
Managers and other corporate services to IPB, the Master Collateral Agent or any
of its equityholders or Affiliates in the ordinary course of business); (iii) a
family member of any such member, partner, equityholder, manager, director,
officer, employee, creditor, supplier or service provider; or (iv) a Person that
controls (whether directly, indirectly or otherwise) any of clause (i), (ii) or
(iii) above. A natural person who otherwise satisfies the foregoing definition
and satisfies clause (i) by reason of being the Independent Manager of a
“special purpose entity” affiliated with the Company shall be qualified to serve
as an Independent Manager of the Company and each Aggregator Entity.

 



111

 

 

Section 5.09           Regulatory Matters; Citizenship; Utilization; Collateral
Requirements. United will:

 

(a)            maintain at all times its status as an “air carrier” within the
meaning of Section 40102(a)(2) of Title 49, and hold a certificate under
Section 41102(a)(1) of Title 49;

 

(b)            be a United States Citizen; and

 

(c)            maintain at all times its status at the FAA as an “air carrier”
and hold an air carrier operating certificate under Section 44705 of Title 49
and operations specifications issued by the FAA pursuant to Parts 119 and 121 of
Title 14 as currently in effect or as may be amended or recodified from time to
time.

 

Section 5.10           Collateral Ownership. Subject to the provisions described
(including the actions permitted) under Section 6 hereof, each Grantor will
continue to maintain its interest in and right to use all property and assets so
long as such property and assets constitute Collateral, except as would not
reasonably be expected to result in a Material Adverse Effect.

 

Section 5.11           [Intentionally Omitted].

 

Section 5.12           Guarantors; Grantors; Collateral.

 

(a)            Parent shall take, and cause each Subsidiary to take, such
actions as are necessary (including, if applicable, the execution and delivery
of an Instrument of Assumption and Joinder substantially in the form attached
hereto as Exhibit B and if reasonably requested by the Administrative Agent,
deliver to the Administrative Agent, a customary written opinion of counsel to
Parent or such Subsidiary, as applicable) in order to ensure that the
obligations of the Loan Parties hereunder under the other Loan Documents are
guaranteed by all Subsidiaries of the Company and all Parent Subsidiary
Guarantors (including within thirty (30) Business Days after the acquisition,
creation or designation thereof, any Subsidiary created, designated or acquired
after the date hereof, but excluding any Excluded Subsidiary).

 



112

 

 

(b)            Parent and Borrowers shall, in each case at their own expense,
(A) cause each Company Subsidiary Guarantor to become a Grantor and to become a
party to each applicable Collateral Document and all other agreements,
instruments or documents that create or purport to create and perfect a first
priority Lien (subject to Permitted Liens) in favor of the Master Collateral
Agent for the benefit of the Secured Parties in substantially all of its assets
(other than Excluded Property and after giving effect to the Quitclaim
Agreement), subject to and in accordance with the terms, conditions and
provisions of the Loan Documents (it being understood that only Parent
Guarantors, the Borrowers and the Company Subsidiary Guarantors shall be
required to become Grantors and pledge their respective Collateral),
(B) promptly execute and deliver (or cause such Restricted Subsidiary to execute
and deliver) to the Administrative Agent and the Collateral Administrator such
documents and take such actions to create, grant, establish, preserve and
perfect the applicable priority Liens (subject to Permitted Liens) (including to
obtain any release or termination of Liens not permitted under Section 6.06 and
the filing of UCC financing statements, as applicable) in favor of the Master
Collateral Agent for the benefit of the Secured Parties on such assets of Parent
or such Restricted Subsidiary, as applicable, to secure the Obligations to the
extent required under the applicable Collateral Documents or reasonably
requested by the Administrative Agent or the Master Collateral Agent, and to
ensure that such Collateral shall be subject to no other Liens other than
Permitted Liens and (C) if reasonably requested by the Administrative Agent,
deliver to the Administrative Agent, for the benefit of the Secured Parties, the
Master Collateral Agent, the Collateral Administrator and the Depositary, a
customary written opinion of counsel (which counsel shall be reasonably
satisfactory to the Administrative Agent) to Parent or such Subsidiary, as
applicable, with respect to the matters described in clauses (A) and (B) hereof,
in each case within twenty (20) Business Days after the addition of such
Collateral.

 

(c)            Notwithstanding anything in this Agreement to the contrary, if
(i) the assets of all Immaterial Subsidiaries and Unrestricted Subsidiaries
constitute, in the aggregate, more than 5.0% of the total assets of Parent and
its Subsidiaries on a consolidated basis (determined as of the last day of the
most recent fiscal quarter of Parent for which financial statements are
available to the Administrative Agent pursuant to Section 5.01), or (ii) the
revenues of all Immaterial Subsidiaries and Unrestricted Subsidiaries account
for, in the aggregate, more than 5.0% of the total revenues of Parent and its
Subsidiaries on a consolidated basis for the twelve (12) month period ending on
the last day of the most recent fiscal quarter of Parent for which financial
statements are available to the Administrative Agent pursuant to Section 5.01,
Parent shall redesignate one or more of such Subsidiaries to not be Immaterial
Subsidiaries or Unrestricted Subsidiaries within ten (10) Business Days after
delivery of the compliance certificate for such fiscal quarter such that after
giving effect thereto (x) the assets of all Immaterial Subsidiaries or
Unrestricted Subsidiaries constitute, in the aggregate, no more than 5.0% of the
total assets of Parent and its Subsidiaries on a consolidated basis, and (y) the
revenues of all Immaterial Subsidiaries or Unrestricted Subsidiaries account
for, in the aggregate, no more than 5.0% of the total revenues of Parent and its
Subsidiaries on a consolidated basis.

 

Section 5.13            Access to Books and Records.

 

(a)            Each Loan Party will make and keep books, records and accounts in
which full, true and correct entries in conformity with GAAP are made of all
financial dealings and transactions in relation to its business and activities,
including, without limitation, an accurate and fair reflection of the
transactions and dispositions of the assets of the Loan Parties.

 



113

 

 

(b)            Each Loan Party will permit, to the extent not prohibited by
applicable law or contractual obligations (including all confidentiality
obligations set forth in the MileagePlus Agreements), any representatives
designated by the Administrative Agent or any Governmental Authority that is
authorized to supervise or regulate the operations of a Lender, as designated by
such Lender, upon reasonable prior written notice and, so long as no Event of
Default has occurred and is continuing, at no out-of-pocket cost to any Loan
Party, to (x) visit and inspect the Collateral and the properties of any Loan
Party, (y) examine its books and records, including the MileagePlus Agreements,
and (z) discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times during normal business
hours (it being understood that a representative of the Company will be
present), but not more than once per fiscal year (absent the existence of an
Event of Default) and subject to any restrictions in any applicable Collateral
Document; provided that if an Event of Default has occurred and is continuing,
the Loan Parties shall be responsible for the reasonable costs and expenses of
any visits of the Administrative Agent and the Lenders, acting together (but not
separately); provided, further, that with respect to Collateral and matters
relating thereto, the rights of Administrative Agent and the Lenders under this
Section 5.13 shall, subject to the inspection provisions of the applicable
Collateral Documents, be limited to the following: upon the request of the
Administrative Agent, the applicable Grantor will permit the Administrative
Agent or any of its agents or representatives, at reasonable times and intervals
upon reasonable prior notice, to (x) visit during normal business hours its
offices, sites and properties and (y) inspect any documents relating to (i) the
existence of such Collateral, (ii) with respect to Collateral, the condition of
such Collateral, and (iii) the validity, perfection and priority of the Liens on
such Collateral, and to discuss such matters with its officers, except to the
extent the disclosure of any such document or any such discussion would result
in the applicable Grantor’s violation of its contractual (including all
confidentiality obligations set forth in the MileagePlus Agreements) or legal
obligations. All confidential or proprietary information obtained in connection
with any such visit, inspection or discussion shall be held confidential by the
Administrative Agent and each agent or representative thereof and shall not be
furnished or disclosed by any of them to anyone other than their respective bank
examiners, auditors, accountants, agents and legal counsel, and except as may be
required by any court or administrative agency or by any statute, rule,
regulation or order of any Governmental Authority. None of Parent or any of its
Subsidiaries will be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discussion of, any document, information or
other matter pursuant to this Section 5.13 (i)   after the occurrence of an
Event of Default and of the exercise of remedies hereunder, that constitutes
non-registered MileagePlus Intellectual Property, non-financial Trade Secrets
(including the MileagePlus Customer Data) or non-financial proprietary
information, (ii) in respect of which disclosure to Administrative Agent or any
Lender (or their respective designees or representatives) is prohibited by law
or any binding agreement (or would otherwise cause a breach or default
thereunder), (iii) that is Excluded Intellectual Property, or (iv) that is
subject to attorney-client or similar privilege or constitutes attorney work
product.

 

Section 5.14            Further Assurances.

 

(a)            In each case, subject to the terms, conditions and limitations in
the Loan Documents, each Loan Party shall execute any and all further documents
and instruments, and take all further actions, that may be required or advisable
under applicable law or that the Master Collateral Agent may reasonably request,
in order to create, grant, establish, preserve, protect and perfect the
validity, perfection and priority of the Liens and security interests created or
intended to be created by the Collateral Documents, in each case to the extent
required under this Agreement or the Collateral Documents.

 

(b)            Promptly following the entry by Parent, United or the Company
into any Material MileagePlus Agreements after the Closing Date, the Company
will deliver to the Administrative Agent an executed Direction of Payment.
Within fifteen (15) Business Days of the Company designating an account (other
than the initial designated bank account) to be the MPH Revenue Account, each of
the Company and the Parent Guarantors shall provide confirmation to the
Collateral Administrator and the Master Collateral Agent that a new Direction of
Payment, referencing the successor MPH Revenue Account, has been delivered to
each counterparty under a MileagePlus Agreement.

 



114

 

 

(c)            Promptly after the date upon which it is permissible to transfer
and assign any Specified Intellectual Property, the Loan Parties shall, if such
Specified Intellectual Property is not transferred and assigned pursuant to an
existing Contribution Agreement, execute and deliver one or more Contribution
Agreements together with all further documents and instruments that may be
required and advisable, and take all further actions that may be required or
advisable under applicable law or that the Master Collateral Agent may
reasonably request, to transfer and assign all of the Loan Parties’ right, title
and interest in and to such Specified Intellectual Property to IPB, and shall
promptly provide the Administrative Agent and the Master Collateral Agent copies
of any such documents.

 

Section 5.15           Maintenance of Rating. The Loan Parties shall cooperate
with the Administrative Agent and the Rating Agencies in obtaining a rating for
the Term Loans from two of the Rating Agencies and shall use commercially
reasonable efforts to cause the Term Loans to be continuously rated (but not any
specific rating) by such Rating Agencies. The Loan Parties shall make
commercially reasonable efforts to provide the Rating Agencies (at the Company’s
sole expense) such reports, records and documents as each shall reasonably
request to monitor or affirm such ratings, except to the extent the disclosure
of any such document or any such discussion would result in the violation of any
Loan Party’s contractual (including all confidentiality obligations set forth in
the MileagePlus Agreements) or legal obligations; provided that the Loan
Parties’ failure to obtain such a rating after using commercially reasonable
efforts shall not constitute an Event of Default.

 

Section 5.16           MileagePlus Program; MileagePlus Agreements.

 

(a)            The Loan Parties (as applicable) agree to honor Miles according
to the policies and procedure of the MileagePlus Program, subject to the cure in
Section 5.16(b), except to the extent that would not be reasonably expected to
cause a Material Adverse Effect.

 

(b)            Each Loan Party shall take any action permitted under the
MileagePlus Agreements and applicable law that it, in its reasonable business
judgment, determines is advisable, in order to diligently and promptly
(i) enforce its rights and any remedies available to it under the MileagePlus
Agreements, (ii) perform its obligations under the MileagePlus Agreements and
(iii) cause the applicable counterparties to perform their obligations under the
related MileagePlus Agreements, including such counterparties’ obligations to
make payments to and indemnify the applicable Loan Parties in accordance with
the terms thereof, in each case except as would not reasonably be expected to
result in a Material Adverse Effect.

 

(c)            Neither Parent Guarantors nor the Company shall substantially
reduce the MileagePlus Program business or modify the terms of the MileagePlus
Program in any manner that would reasonably be expected to result in a Material
Adverse Effect.

 



115

 

 

(d)            Parent shall not and shall not permit any of its Subsidiaries to
change the policies and procedures of the MileagePlus Program except to the
extent that would not be reasonably expected to cause a Material Adverse Effect.

 

(e)            Parent shall not and shall not permit any of its Subsidiaries to
establish, create or operate any Loyalty Program, other than a Permitted
Acquisition Loyalty Program, unless substantially all Loyalty Program cash
revenues (which, excludes, for the avoidance of doubt, airline revenues such as
ticket sales and baggage fees), accounts in which such cash revenue is
deposited, intellectual property and member data (but solely to the extent that
such intellectual property and member data would be included in the definition
of “MileagePlus Intellectual Property”, substituting references to the
MileagePlus Program with references to such other Loyalty Program), and
third-party contracts and intercompany agreements, related to such Loyalty
Program are Collateral on a first lien basis (but solely to the extent such cash
revenues and assets would have been required to have been granted as Collateral
as of the Closing Date, subject to Permitted Liens); provided that, for the
avoidance of doubt, nothing shall prohibit Parent or any of its Subsidiaries
from offering and providing discounts or other incentives for travel or carriage
on United, United Express or any of the Star Alliance partners (or, in the case
of, United’s Global Services from offering and providing other goods and
services) to (a) businesses or (b) members of Unaffiliated Loyalty Programs or
United’s Global Services program so long as no Currency is provided to such
members other than Currency under the MileagePlus Program.

 

Section 5.17            Reserve Account.

 

(a)            IPB shall establish and maintain or cause to be maintained at the
Collateral Custodian, a segregated non-interest bearing trust account, for the
purpose of holding a minimum balance of not less than the Reserve Account
Required Balance (such account, the “Reserve Account”) as of each Payment Date.
The Reserve Account shall be subject at all times to an Account Control
Agreement. So long as the Collateral Custodian has not been notified by the
Administrative Agent or any Borrower that an Event of Default exists, then the
Collateral Custodian shall, at the written direction of either Borrower from
time to time cause the funds held in the Reserve Account, from time to time, to
be invested in one or more Cash Equivalents selected by such Borrower (which
Cash Equivalents shall at all times be subject to the Lien created hereunder);
provided that in no event shall the Collateral Custodian: (i) have any
responsibility whatsoever as to the validity or quality of any Cash Equivalent,
(ii) be liable for the selection of Cash Equivalents or for investment losses
incurred thereon or in respect of losses incurred as a result of the liquidation
of any Cash Equivalent before its stated maturity pursuant to this Section 5.17
or the failure of a Borrower to provide timely written investment direction or
(iii) have any obligation to invest or reinvest any such amounts in the absence
of such investment direction. Notwithstanding anything else in this Agreement to
the contrary, in no event shall any Borrower direct any investment in any such
Cash Equivalent that will mature later than the Business Day before the next
occurring Payment Date. It is agreed and understood that the entity serving as
the Collateral Administrator or the Collateral Custodian may earn fees
associated with the investments outlined above in accordance with the terms of
such investments. In no event shall the Collateral Administrator or the
Collateral Custodian be deemed an investment manager or adviser in respect of
any selection of investments hereunder. It is understood and agreed that the
Collateral Administrator, the Collateral Custodian or their respective
affiliates are permitted to receive additional compensation that could be deemed
to be in the Collateral Administrator’s or the Collateral Custodian’s economic
self-interest for (1) serving as investment adviser, administrator, shareholder
servicing agent, custodian or sub custodian with respect to certain of the
investments, (2) using affiliates to effect transactions in certain investments
and (3) effecting transactions in investments. All income from such Cash
Equivalents shall be retained in the Reserve Account, subject to release as
permitted by this Agreement. All investments in such Cash Equivalents shall be
at the risk of the Borrower. All income from Cash Equivalents in the Reserve
Account shall be taxable to IPB (or its regarded parent entity), and the
Collateral Custodian shall prepare and timely distribute to IPB, as required,
Form 1099 or other appropriate U.S. federal and state income tax forms with
respect to such income.

 



116

 

 

(b)            As security for the prompt payment or performance in full when
due, whether at stated maturity, by acceleration or otherwise, of all
Obligations, IPB hereby grants to the Collateral Administrator for the benefit
of the Secured Parties a security interest in and lien upon, all of the
Borrower’s right, title and interest in and to the Reserve Account, (i) all
funds held in the Reserve Account, and all certificates and instruments, if any,
from time to time representing or evidencing any Account or such funds, (ii) all
Investments from time to time of amounts in the Reserve Account and all
certificates and instruments, if any, from time to time representing or
evidencing such Investments, (iii) all notes, certificates of deposit and other
instruments from time to time delivered to or otherwise possessed by the
Collateral Administrator or any Secured Party or any assignee or agent on behalf
of the Collateral Administrator or any Secured Party in substitution for or in
addition to any of the then existing Collateral in the Reserve Account, and all
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any and all of the then existing Collateral in the Reserve Account.

 

(c)            The Borrowers hereby acknowledge and agree that: (i) the
Collateral Administrator shall be the only Person that has a right to withdraw
from the Reserve Account and (ii) the funds on deposit in the Reserve Account
shall at all times continue to be Collateral security for the benefit of the
Secured Parties and shall not be subject to any Lien other than a Lien
benefiting the Collateral Administrator on behalf of the Secured Parties.

 

(d)            If, on any Determination Date, the amount on deposit in the
Reserve Account would exceed the then applicable Reserve Account Required
Balance for the related Payment Date, IPB shall be entitled to request the
Collateral Administrator by notice in writing (which may be the Payment Date
Statement) to transfer such excess amounts in the Reserve Account to the
Collection Account on the related Allocation Date. In such circumstances, the
Collateral Administrator shall promptly direct the Collateral Custodian to wire
such excess amounts from the Reserve Account to the Collection Account.

 

(e)            If, on any Determination Date, Available Funds for the related
Payment Date will not be sufficient to pay the amounts due pursuant to clauses
(i), (ii) and (iii) of Section 2.10(b) on the related Payment Date, IPB shall
request by notice in writing (which may be the Payment Date Statement) to the
Collateral Administrator that the Collateral Administrator, on or prior to the
related Payment Date, transfer amounts in the Reserve Account to the Payment
Account to the extent necessary so that Available Funds on the related Payment
Date will be sufficient to pay such amounts on the related Payment Date. In such
circumstances, the Collateral Administrator shall promptly direct the Collateral
Custodian to wire such amounts from the Reserve Account to the Payment Account.

 



117

 

 

(f)            IPB will maintain a minimum balance of not less than the Reserve
Account Required Balance in the Reserve Account as of each Payment Date.

 

(g)            If, at any time, the Reserve Account shall no longer be an
Eligible Deposit Account, IPB shall provide prompt written notice to the
Collateral Administrator and the Administrative Agent and, within thirty (30)
days (as may be extended by the Master Collateral Agent (acting at the direction
of the Collateral Controlling Party)), move the Reserve Account to a new
depositary institution pursuant to Section 8.05(d).

 

Section 5.18            Payment Account.

 

(a)            IPB shall establish and maintain or cause to be maintained at the
Collateral Custodian, a segregated non-interest bearing trust account, for the
purpose of holding amounts allocated to the Term Loans pursuant to the terms
hereof (such account, the “Payment Account”). The Payment Account shall be
subject at all times to an Account Control Agreement. Funds on deposit in the
Payment Account shall be uninvested.

 

(b)            As security for the prompt payment or performance in full when
due, whether at stated maturity, by acceleration or otherwise, of all
Obligations, IPB hereby grants to the Collateral Administrator for the benefit
of the Secured Parties a security interest in and lien upon, all of the
Borrower’s right, title and interest in and to the Payment Account, (i) all
funds held in the Payment Account, and all certificates and instruments, if any,
from time to time representing or evidencing any Account or such funds, (ii) all
Investments from time to time of amounts in the Payment Account and all
certificates and instruments, if any, from time to time representing or
evidencing such Investments, (iii) all notes, certificates of deposit and other
instruments from time to time delivered to or otherwise possessed by the
Collateral Administrator or any Secured Party or any assignee or agent on behalf
of the Collateral Administrator or any Secured Party in substitution for or in
addition to any of the then existing Collateral in the Payment Account, and all
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any and all of the then existing Collateral in the Payment Account.

 

(c)            Each Loan Party hereby acknowledges and agrees that: (i) at all
times, the Collateral Administrator shall be the only Person that has a right to
withdraw from the Payment Account and (ii) the funds on deposit in the Payment
Account shall at all times continue to be Collateral security for all of the
Obligations and shall not be subject to any Lien other than a Lien benefiting
the Collateral Administrator on behalf of the Secured Parties.

 

(d)            If, at any time, the Payment Account shall no longer be an
Eligible Deposit Account, IPB shall provide prompt written notice to the
Collateral Administrator and the Administrative Agent and, within thirty (30)
days (as may be extended by the Master Collateral Agent (acting at the direction
of the Collateral Controlling Party)), move the Payment Account to a new
depositary institution pursuant to Section 8.05(d).

 



118

 

 

 

Section 5.19            Collections; Releases from Collection Account.

 

(a)            The Parent Guarantors and the Borrowers shall instruct and use
commercially reasonable efforts to cause sufficient counterparties to
MileagePlus Agreements and Intercompany Agreements to direct payments of
Transaction Revenue into the MPH Revenue Account such that in any Quarterly
Reporting Period, at least 90% of Collections are deposited directly into the
MPH Revenue Account, provided that if with respect to any Quarterly Reporting
Period beginning on or after September 1, 2020, less than 90% of Collections are
deposited directly into the MPH Revenue Account, United shall promptly (and in
no event later than 30 days (or such later date as determined by the Collateral
Controlling Party) after the Determination Date in respect of such Quarterly
Reporting Period), cause control agreements to be granted to the Master
Collateral Agent with respect to the accounts into which Transaction Revenues
were deposited such that the Master Collateral Agent has control over the
accounts into which at least 90% of the Collections with respect to such
Quarterly Reporting Period are directly deposited.

 

(b)            To the extent Parent, any Parent Subsidiary, and Borrower Party
or any of their respective controlled Affiliates receives any payments of
Transaction Revenues to an account other than the MPH Revenue Account or the
Collection Account, such Person shall cause such amounts to be deposited into
the MPH Revenue Account within three (3) Business Days after receipt and
identification thereof.

 

(c)            The Company shall determine the Required Deposit Amount and
notify the Administrative Agent and the Master Collateral Agent in writing of
such Required Deposit Amount for each calendar month of each Quarterly Reporting
Period no later than the first Business Day of each Quarterly Reporting Period;
provided that at any time that the Company determines that the Required Deposit
Amount for any calendar month in the related Quarterly Reporting Period is
greater (including as a result of the occurrence of an Early Amortization Event)
or less, than the Required Deposit Amount for such calendar month as previously
calculated, then the Company shall promptly notify the Administrative Agent and
the Collateral Administrator in writing, and such revised Required Deposit
Amount shall thereafter be applicable for each such calendar month ending in
such Quarterly Reporting Period unless subsequently revised.  The Company shall
not withdraw or release funds from the Collection Account unless the amount
remaining on deposit therein is at least equal to the Aggregate Required Deposit
Amount and such withdraw or release is permitted by the terms of the Collateral
Agency and Accounts Agreement.

 

Section 5.20            Material MileagePlus Agreements. On or prior to each
Determination Date, the Company shall deliver updates to Schedule 3.18 to the
extent necessary to cause the Material MileagePlus Agreements listed on such
schedule, in the aggregate, to represent at least 90% of the cash revenues of
the Company in the prior twelve (12) months, calculated with respect to any
calendar month prior to the Closing Date, as if United had paid cash to the
Company for the Miles purchased from the Company during such month.

 

Section 5.21            MPH Revenue Account. The Company shall promptly, and in
any event not later than September 1, 2020 (or such later date as the Collateral
Controlling Party may agree), establish a standing order that shall sweep funds
on a daily basis from the MPH Revenue Account to the Collection Account no later
than the Business Day after the day such funds are deposited into the MPH
Revenue Account. The Company shall enter into an Account Control Agreement
relating to the MPH Revenue Account providing that the Master Collateral Agent
may, upon the occurrence of an Event of Default, direct the account bank at
which the MPH Revenue Account is held with respect to the application of funds
on deposit in the MPH Revenue Account. The MPH Revenue Account shall be subject
at all times to an Account Control Agreement.

 



119 

 

 

Section 5.22            Mandatory Prepayments. To the extent not applied in
accordance with Section 2.12, the Borrowers shall cause an amount equal to the
Net Proceeds from all transactions that result in mandatory prepayments pursuant
to the terms of Section 2.12 to be deposited promptly into the Collection
Account, which amounts shall be applied in accordance with the terms of
Section 2.12.

 

Section 5.23            Privacy and Data Security.  Each applicable Loan Party
shall maintain in effect commercially reasonable privacy and data security
policies. Without limiting the generality of the foregoing, except as would not
reasonably be expected to result in a Material Adverse Effect, each applicable
Loan Party shall comply in all material respects and shall cause each of its
Subsidiaries and each of its Third Party Processors to be in compliance in all
material respects with (i) all internal privacy policies and privacy policies
contained on any websites maintained by or on behalf of each such Loan Party or
such Subsidiary and such policies are accurate, not misleading and consistent
with the actual practices of the Company, (ii) all Data Protection Laws with
respect to Personal Data, including Data Protection Laws anywhere in the United
States, the State of California, the United Kingdom and the European Union and
(iii) its contractual commitments and obligations regarding Personal Data.

 

Section 6.

 

NEGATIVE COVENANTS

 

From the date hereof and for so long as the Term Loan Commitments remain in
effect or principal of or interest on any Term Loan is owing (or any other
amount that is due and unpaid on the first date that none of the foregoing is in
effect, outstanding or owing, respectively, is owing) to any Lender or the
Administrative Agent hereunder:

 

Section 6.01            Restricted Payments.

 

(a)            Parent will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly:

 

(i)            declare or pay any dividend or make any other payment or
distribution on account of Parent’s or any of its Restricted Subsidiaries’
Equity Interests (including, without limitation, any payment in connection with
any merger or consolidation involving Parent or any of its Restricted
Subsidiaries) or to the direct or indirect holders of Parent’s or any of its
Restricted Subsidiaries’ Equity Interests in their capacity as such (other than
(1) solely with respect to the Loan Parties other than the Company and its
Subsidiaries (A) dividends, distributions or payments payable in Qualifying
Equity Interests or in the case of preferred stock of Parent, an increase in the
liquidation value thereof and (B) dividends, distributions or payments payable
to Parent or a Restricted Subsidiary of Parent and (2) solely with respect to
the Subsidiaries of the Company, dividends, distributions or payments payable to
the Company or a Restricted Subsidiary of the Company);

 



120 

 

 

(ii)            purchase, redeem or otherwise acquire or retire for value any
Equity Interests of Parent; or

 

(iii)            make any payment on or with respect to, or purchase, redeem,
defease or otherwise acquire or retire for value (collectively for purposes of
this clause (iii), a “purchase”) any Indebtedness of the Loan Parties that is
contractually subordinated to the Obligations (excluding any intercompany
Indebtedness between or among Parent and any of its Restricted Subsidiaries),
except any scheduled payment of interest and any purchase within two years of
the Stated Maturity thereof; or

 

(iv)            make any Restricted Investment,

 

(all such payments and other actions set forth in these clauses (i) through
(iv) above being collectively referred to as “Restricted Payments”), unless,
solely with respect to Parent and the Restricted Subsidiaries (other than the
Company and its Subsidiaries), at the time of and after giving effect to such
Restricted Payment:

 

(1)            no Default or Event of Default has occurred and is continuing as
of such time; and

 

(2)            such Restricted Payment, together with the aggregate amount of
all other Restricted Payments made by Parent and its Restricted Subsidiaries
since the Closing Date (excluding Restricted Payments permitted by clauses
(2) through (20) of Section 6.01(b) hereof), is less than the sum, without
duplication, of:

 

(A)            the sum of (x) 50% of the Consolidated Net Income of Parent for
the period (taken as one accounting period) from July 1, 2011 to the end of
Parent’s first fiscal quarter of 2020 and (y) 50% of the Consolidated Net Income
of Parent for the period (taken as one accounting period) from January 1, 2021
to the end of Parent’s most recently ended fiscal quarter for which internal
financial statements are available at the time of such Restricted Payment (or,
if such Consolidated Net Income for such period is a deficit, less 100% of such
deficit); plus

 

(B)            100% of the aggregate net cash proceeds and the Fair Market Value
of non-cash consideration received by Parent since May 7, 2013 as a contribution
to its common equity capital or from the issue or sale of Qualifying Equity
Interests (other than Qualifying Equity Interests sold to a Subsidiary of Parent
and excluding Excluded Contributions); plus

 

(C)            100% of the aggregate net cash proceeds and the Fair Market Value
of non-cash consideration received by Parent or a Restricted Subsidiary of
Parent from the issue or sale of convertible or exchangeable Disqualified Stock
of Parent or a Restricted Subsidiary of Parent or convertible or exchangeable
debt securities of Parent or a Restricted Subsidiary of Parent (regardless of
when issued or sold) or in connection with the conversion or exchange thereof,
in each case that have been converted into or exchanged since May 7, 2013 for
Qualifying Equity Interests (other than Qualifying Equity Interests and
convertible or exchangeable Disqualified Stock or debt securities sold to a
Subsidiary of Parent); plus

 



121 

 

 

(D)            to the extent that any Restricted Investment that was made after
May 7, 2013 (other than in reliance on clause (16) of Section 6.01(b)) is
(i) sold for cash or otherwise cancelled, liquidated or repaid for cash or
(ii) made in an entity that subsequently becomes a Restricted Subsidiary of
Parent, the initial amount of such Restricted Investment (or, if less, the
amount of cash received upon repayment or sale); plus

 

(E)            to the extent that any Unrestricted Subsidiary of Parent
designated as such after the Closing Date is redesignated as a Restricted
Subsidiary after the Closing Date, the lesser of (i) the Fair Market Value of
Parent’s Restricted Investment in such Subsidiary (made other than in reliance
on clause (16) of Section 6.01(b)) as of the date of such redesignation or
(ii) such Fair Market Value as of the date on which such Subsidiary was
originally designated as an Unrestricted Subsidiary after the Closing Date; plus

 

(F)            100% of any dividends received in cash by Parent or a Restricted
Subsidiary of Parent after May 7, 2013 from an Unrestricted Subsidiary of
Parent, to the extent that such dividends were not otherwise included in the
Consolidated Net Income of Parent for such period.

 

(b)            Solely in the case of Parent and its Restricted Subsidiaries
(other than the Company and its Subsidiaries), the provisions of
Section 6.01(a) hereof will not prohibit:

 

(1)            the payment of any dividend or distribution or the consummation
of any irrevocable redemption within sixty (60) days after the date of
declaration of the dividend or distribution or giving of the redemption notice,
as the case may be, if at the date of declaration or notice, the dividend or
redemption payment would have complied with the provisions of this Agreement;

 

(2)            the making of any Restricted Payment in exchange for, or out of
or with the net cash proceeds of the substantially concurrent sale (other than
to a Subsidiary of Parent) of, Qualifying Equity Interests or from the
substantially concurrent contribution of common equity capital to Parent;
provided that the amount of any such net cash proceeds that are utilized for any
such Restricted Payment will not be considered to be net proceeds of Qualifying
Equity Interests for purposes of clause (a)(2)(B) of Section 6.01 hereof and
will not be considered to be Excluded Contributions;

 

(3)            the payment of any dividend (or, in the case of any partnership
or limited liability company, any similar distribution), distribution or payment
by a Restricted Subsidiary of Parent to the holders of its Equity Interests on a
pro rata basis;

 



122 

 

 

(4)            the repurchase, redemption, defeasance or other acquisition or
retirement for value of Indebtedness of Parent or United that is contractually
subordinated to the Obligations with the net cash proceeds from an incurrence of
Permitted Refinancing Indebtedness;

 

(5)            the repurchase, redemption, acquisition or retirement for value
of any Equity Interests of Parent or any Restricted Subsidiary of Parent held by
any current or former officer, director, consultant or employee (or their
estates or beneficiaries of their estates) of Parent or any of its Restricted
Subsidiaries pursuant to any management equity plan or equity subscription
agreement, stock option agreement, shareholders’ agreement or similar agreement;
provided that the aggregate price paid for all such repurchased, redeemed,
acquired or retired Equity Interests may not exceed $50.0 million in any twelve
(12) month period (except to the extent such repurchase, redemption, acquisition
or retirement is in connection with (x) the acquisition of a Permitted Business
or merger, consolidation or amalgamation otherwise permitted by this Agreement
and in such case the aggregate price paid by Parent and its Restricted
Subsidiaries may not exceed $100.0 million in connection with such acquisition
of a Permitted Business or merger, consolidation or amalgamation or (y) the
Continental/United Merger, in which case no dollar limitation shall be
applicable); provided further that Parent or any of its Restricted Subsidiaries
may carry over and make in subsequent twelve (12) month periods, in addition to
the amounts permitted for such twelve (12) month period, up to $25.0 million of
unutilized capacity under this clause (5) attributable to the immediately
preceding twelve (12) month period;

 

(6)            the repurchase of Equity Interests or other securities deemed to
occur upon (A) the exercise of stock options, warrants or other securities
convertible or exchangeable into Equity Interests or any other securities, to
the extent such Equity Interests or other securities represent a portion of the
exercise price of those stock options, warrants or other securities convertible
or exchangeable into Equity Interests or any other securities or (B) the
withholding of a portion of Equity Interests issued to employees and other
participants under an equity compensation program of Parent or its Subsidiaries
to cover withholding tax obligations of such persons in respect of such
issuance;

 

(7)            so long as no Default or Event of Default has occurred and is
continuing, the declaration and payment of regularly scheduled or accrued
dividends, distributions or payments to holders of any class or series of
Disqualified Stock or subordinated debt of Parent or any preferred stock of any
Restricted Subsidiary of Parent;

 

(8)            payments of cash, dividends, distributions, advances, common
stock or other Restricted Payments by Parent or any of its Restricted
Subsidiaries to allow the payment of cash in lieu of the issuance of fractional
shares upon (A) the exercise of options or warrants, (B) the conversion or
exchange of Capital Stock of any such Person or (C) the conversion or exchange
of Indebtedness or hybrid securities into Capital Stock of any such Person;

 

(9)            the declaration and payment of dividends to holders of any class
or series of Disqualified Stock of Parent or any Disqualified Stock or preferred
stock of any Restricted Subsidiary of Parent to the extent such dividends are
included in the definition of “Fixed Charges” for such Person;

 



123 

 

 

(10)            in the event of a Parent Change of Control, and if no Default
shall have occurred and be continuing, the payment, purchase, redemption,
defeasance or other acquisition or retirement of any subordinated Indebtedness
of any Parent Guarantor or Parent Subsidiary Guarantor, in each case, at a
purchase price not greater than 101% of the principal amount of such
subordinated Indebtedness, plus any accrued and unpaid interest thereon;
provided, that if prior to such payment, purchase, redemption, defeasance or
other acquisition or retirement, the Parent Guarantors (or a third party to the
extent permitted by this Agreement) have prepaid the Term Loans to the extent
required by Section 2.12(e) (it being agreed that any Loan Party may pay,
purchase, redeem, defease or otherwise acquire or retire such subordinated
Indebtedness even if the purchase price exceeds 101% of the principal amount of
such subordinated Indebtedness; provided further that the amount paid in excess
of 101% of such principal amount is otherwise permitted under the Restricted
Payments covenant);

 

(11)            Restricted Payments made with Excluded Contributions;

 

(12)            the distribution, as a dividend or otherwise, of shares of
Capital Stock of, or Indebtedness owed to Parent or any of its Restricted
Subsidiaries by, any Unrestricted Subsidiary;

 

(13)            the distribution or dividend of assets or Capital Stock of any
Person in connection with any full or partial “spin-off” of a Subsidiary or
similar transactions; provided that (A) if such Subsidiary is not a Guarantor,
no Default or Event of Default has occurred and is continuing and (B) the assets
distributed or dividended do not include, directly or indirectly, any property
or asset that constitutes Collateral;

 

(14)            the distribution or dividend of assets or Capital Stock of any
Person in connection with any full or partial “spin-off” of a Subsidiary or
similar transactions having an aggregate Fair Market Value not to exceed $600.0
million since the Closing Date; provided that the assets distributed or
dividended do not include, directly or indirectly, any property or asset that
constitutes Collateral;

 

(15)            so long as no Default or Event of Default has occurred and is
continuing, other Restricted Payments in an aggregate amount not to exceed $1.0
billion, such aggregate amount to be calculated from the Closing Date;

 

(16)            so long as no Default or Event of Default has occurred and is
continuing, any Restricted Investment by Parent and/or any Restricted Subsidiary
of Parent;

 

(17)            the payment of any amounts in respect of any restricted stock
units or other instruments or rights whose value is based in whole or in part on
the value of any Equity Interests issued to any directors, officers or employees
of Parent or any Restricted Subsidiary of Parent;

 



124 

 

 

(18)            so long as no Default or Event of Default has occurred and is
continuing, Restricted Payments (i) made to purchase or redeem Equity Interests
of Parent or (ii) consisting of payments in respect of any Indebtedness (whether
for purchase or prepayment thereof or otherwise);

 

(19)            any Restricted Payment so long as both before and after giving
effect to such Restricted Payment, Parent and its Restricted Subsidiaries have
Liquidity in the aggregate of at least $3.5 billion; and

 

(20)            Restricted Payments in an aggregate amount which do not exceed
5.0% of the Consolidated Tangible Assets of Parent and its Restricted
Subsidiaries (calculated at the time of such Restricted Payment).

 

In the case of any Restricted Payment that is not cash, the amount of such
non-cash Restricted Payment will be the Fair Market Value on the date of the
Restricted Payment of the asset(s) or securities proposed to be transferred or
issued by Parent or such Restricted Subsidiary of Parent, as the case may be,
pursuant to the Restricted Payment.

 

For purposes of determining compliance with this Section 6.01, if a proposed
Restricted Payment (or portion thereof) meets the criteria of more than one of
the categories of Restricted Payments described in clauses (1) through (20) of
subparagraph (b) of this Section 6.01, or is entitled to be made pursuant to
subparagraph (a) of this Section 6.01, Parent will be entitled to classify on
the date of its payment or later reclassify such Restricted Payment (or portion
thereof) in any manner that complies with this Section 6.01.

 

For the avoidance of doubt, with respect solely to Parent and the Restricted
Subsidiaries (other than the Company and its Subsidiaries) the following shall
not constitute Restricted Payments and therefore will not be subject to any of
the restrictions described in Section 6.01(a) or (b):

 

(i)            the payment on or with respect to, or purchase, redemption,
defeasance or other acquisition or retirement for value of any Indebtedness of
Parent or any Restricted Subsidiary of Parent that is not contractually
subordinated to the Obligations;

 

(ii)            the payment of regularly scheduled amounts in respect of, and
the issuance of common stock of Parent upon conversion of, the 6% Convertible
Preferred Securities, Term Income Deferred Equity Securities (TIDES)SM issued by
Continental Airlines Finance Trust II or the underlying 6% Convertible Junior
Subordinated Debentures due 2030 issued by Continental;

 

(iii)            the conversion of the Capital Stock of United pursuant to the
Airlines Merger; and

 

(iv)            the conversion of the Capital Stock of United or Parent pursuant
to the Airline/Parent Merger.

 



125 

 

 

Notwithstanding anything in this Agreement to the contrary, if a Restricted
Payment is made at a time when a Default has occurred and is continuing and such
Default is subsequently cured, the Default or Event of Default arising from the
making of such Restricted Payment during the existence of such Default shall
simultaneously be deemed cured.

 

(c)            The Company and its Subsidiaries will not, directly or
indirectly, make any Restricted Payments or any payments in respect of any
intercompany Indebtedness; provided that the provisions of this
Section 6.01(c) hereof will not prohibit (1) Restricted Payments with amounts
released to the Borrowers under Section 2.10(b)(xi), including the making of any
intercompany loans and any payments in respect of intercompany debt or Junior
Lien Debt, any payment with respect to Indebtedness in the nature of an “AHYDO
catch-up payment” with respect to any Indebtedness that constitutes an
applicable high-yield discount obligation and any payments in respect of
intercompany debt; provided further that (i) the Company and its Subsidiaries
shall not (i) make any Investments other than Permitted Investments described in
clauses (1) (solely in the case of Investments in the Company and its
Subsidiaries not otherwise prohibited hereunder or other Investments in
connection with or pursuant to the Transaction Documents), (2), (4) (other than
in the case of IPB), (6) (other than in the case of IPB), (7) (other than in the
case of IPB), (9), (10) (solely in the case of Guarantees of Indebtedness of the
Company and its Subsidiaries permitted hereunder), (11), (14), (15) and (16) of
the definition of “Permitted Investments”; and (ii) the Company shall only be
permitted to make Restricted Payments using such amounts so long as no Event of
Default has occurred and is continuing (and, solely in the case of repayments of
intercompany debt, the Administrative Agent shall not have provided two
(2) Business Days’ notice terminating such right to make such payment),
(2) distributions by the Company of a portion of its rights in respect of the
MileagePlus Intercompany Loan, so long as after giving effect to such
distribution the principal amount owing to the Company shall not be less than
the then-outstanding principal amount of Priority Lien Debt and (3) the making
of the MileagePlus Intercompany Loan; provided further that the foregoing shall
not restrict the ability of the Subsidiaries of the Company from making
Restricted Payments (and payments in respect of intercompany Indebtedness) to
the Company or another Subsidiary of the Company.

 

Section 6.02            Incurrence of Indebtedness and Issuance of Preferred
Stock. Neither Borrower shall nor shall either Borrower permit any of its
Restricted Subsidiaries to, directly or indirectly, create, incur, issue,
assume, guarantee or otherwise become directly or indirectly liable,
contingently or otherwise, with respect any Indebtedness other than the
following:

 

(a)            Junior Lien Debt; provided that (i) prior to the incurrence of
such Junior Lien Debt, the Rating Agency Condition shall have been satisfied,
(ii) no Event of Default or Early Amortization Event shall have occurred and be
continuing or would result from the issuance of such Junior Lien Debt, (iii) to
the extent that immediately after giving effect to the issuance of such Junior
Lien Debt the aggregate outstanding amount of Junior Lien Debt would exceed
$750.0 million, the ratio of (A) (I) the aggregate outstanding amount of Junior
Lien Debt (including such Junior Lien Debt being then issued) plus (II) the
greater of (x) the then outstanding principal amount of Priority Lien Debt and
(y) the Priority Lien Cap divided by (B) the sum of (x) the aggregate amount of
Transaction Revenue received during the period of four consecutive Quarterly
Reporting Periods ending on the most recent Determination Date, and (y) funds
transferred to the Collection Account pursuant to Section 2.24 in connection
with such Determination Date shall not exceed 1.60 to 1.00 on a pro forma basis
and (iv) such Junior Lien Debt shall not be incurred by or subject to a
guarantee by any Subsidiary of the Company other than any Company Subsidiary
Guarantor;

 



126 

 

 

(b)            Pre-paid Miles Purchases, so long as (i) the aggregate amount of
Miles purchased thereunder does not exceed an amount equal to the result of
(x) $500.0 million divided by (y) the rate by which such Person purchases Miles
from the Company as of the Closing Date, (ii) such Pre-paid Miles Purchases are
consummated on or before December 31, 2020, (iii) the proceeds of such Pre-paid
Miles Purchases are deposited to the MPH Revenue Account (iv) such sale is
non-recourse to and non-refundable by the Borrower Parties and (v) the
Indebtedness related thereto is (x) unsecured and subordinated to the
Obligations pursuant to an agreement in form and substance reasonably
satisfactory to the Administrative Agent and (y) not guaranteed by Parent or any
of its Subsidiaries;

 

(c)            Indebtedness under this Agreement and Qualifying Note Debt and
any Indebtedness issued in a Capital Markets Offering by the Borrowers; provided
that (i) any such Indebtedness (other than with respect to clauses (A) and (B),
customary bridge loans which, subject only to customary conditions (which shall
be limited to no payment or bankruptcy event of default) would either
automatically be converted into or required to be exchanged for long-term
refinancing in the form of Incremental Term Loans permitted under (and subject
to the requirements of) Section 2.27, Replacement Term Loans permitted under
(and subject to the requirements of) Section 10.08 or Priority Lien Debt
permitted under (and subject to the requirements of) this Section 6.02(c)),
(A) shall have a maturity date not earlier than the Latest Maturity Date then in
effect, (B) shall have a Weighted Average Life to Maturity thereof no shorter
than the Weighted Average Life to Maturity of the existing Term Loans or notes
outstanding pursuant to this clause (c), and (C) shall not be subject to any
Guarantee by any Person other than a Loan Party, (ii) after giving effect to
Indebtedness, the outstanding principal amount of the Priority Lien Debt shall
not exceed the Priority Lien Cap (plus, fees, expenses, premium and accrued
interest in respect of any Indebtedness incurred pursuant to this
Section 6.02(c) which refinances other Indebtedness of the Borrower Parties
permitted hereunder), (iii) prior to the issuance of any additional Indebtedness
issued in a Capital Markets Offering after the initial issuance, the Rating
Agency Condition shall have been satisfied, and (iv) in the case of the issuance
of any additional Indebtedness issued in a Capital Markets Offering after the
initial issuance, the terms and conditions governing such Indebtedness shall
(x) be reasonably acceptable to the Administrative Agent or (y) be substantially
similar to, or (taken as a whole) no more favorable (as reasonably determined by
the Company) to the investors or holders providing such Indebtedness than those
applicable to the then-outstanding Term Loans (except to the extent (I) such
terms are conformed (or added) in the Loan Documents for the benefit of the
Lenders holding then-outstanding Term Loans pursuant to an amendment hereto or
thereto subject solely to the reasonable satisfaction of the Company and the
Administrative Agent or (II) applicable solely to periods after the latest final
maturity date of the Term Loans existing at the time of such incurrence) and
(D) shall be issued pursuant to a single indenture (or one or more substantially
similar indentures) for all such Indebtedness under this Section 6.02(c);
provided that notwithstanding the foregoing, in no event shall such Indebtedness
be subject to events of default resulting (either directly or through a
cross-default or cross-acceleration provision) from the occurrence of any event
described in the definition of “Parent Bankruptcy Event” (or the occurrence of
any such event with respect to any Subsidiary of Parent other than any Borrower
Party), (v) no Event of Default or Early Amortization Event shall have occurred
and be continuing or would result from the issuance of such Indebtedness and
(vi) other than in the case of the notes issued on the Closing Date, the pro
forma Peak Debt Service Coverage Ratio (calculated using the Maximum Quarterly
Debt Service of the then existing Term Loans and notes and such Indebtedness) as
of the immediately preceding Determination Date, immediately after giving effect
to the issuance of such Indebtedness shall be more than (A) so long as a DSCR
Step-up Period is not in effect, (i) for any date of determination prior to the
Determination Date occurring in March, 2022, 1.50:1.00, (ii) for any date of
determination during the period beginning on or after the Determination Date
occurring in March 2022 but excluding the Determination Date occurring in
September 2022, 1.75:1.00 and (iii) for any date of determination occurring on
or after the Determination Date in September 2022, 2.25:1.00 and (B) if a DSCR
Step-up Period is in effect on any Determination Date, 2.25:1.00;

 



127 

 

 

(d)            (x) Indebtedness of the Company or any of its Restricted
Subsidiaries (other than IPB) (including any unused commitment) outstanding on
the Closing Date and to the extent the principal amount is in excess of $2.5
million, listed on Schedule 6.02 and (y) intercompany Indebtedness (including
any unused commitment) outstanding on the Closing Date owed by the Company to a
Restricted Subsidiary (other than IPB), by a Restricted Subsidiary (other than
IPB) to the Company or by a Restricted Subsidiary (other than IPB) to another
Restricted Subsidiary (other than IPB);

 

(e)            Indebtedness incurred by the Company or any of its Restricted
Subsidiaries (other than IPB) (including letter of credit obligations and
reimbursement obligations with respect to letters of credit issued in the
ordinary course of business), in respect of workers’ compensation claims, bid,
appeal, performance or surety bonds, performance or completion guarantees, trade
contracts, health, disability or other employee benefits or property, casualty
or liability insurance or self-insurance and similar obligations in the ordinary
course of business or other Indebtedness with respect to reimbursement or
indemnification type obligations regarding workers’ compensation claims, bid,
appeal, performance or surety bonds, performance or completion guarantees, trade
contracts, health, disability or other employee benefits or property, casualty
or liability insurance or self-insurance and similar obligations in the ordinary
course of business or consistent with past practice;

 

(f)            Indebtedness of the Company or any of its Restricted Subsidiaries
(other than IPB) owing to Parent or any of its Subsidiaries that are
counterparties to a Transaction Document;

 

(g)            Hedging Obligations (excluding Hedging Obligations entered into
for speculative purposes) of the Company and its Restricted Subsidiaries (other
than IPB and the Aggregator Entities) and obligations in respect of Banking
Product Obligations;

 

(h)            (i) any guarantee by the Company or any of its Restricted
Subsidiaries (other than IPB) of Indebtedness or other obligations of any
Borrower Party, so long as in the case of a guarantee of Indebtedness by a
Restricted Subsidiary that is not a Guarantor, such Indebtedness could have been
incurred directly by the Restricted Subsidiary providing such guarantee or
(ii) any guarantee by a Restricted Subsidiary of Indebtedness or other
obligations of a Borrower;

 



128 

 

 

(i)            Indebtedness arising from agreements of any Borrower Party (other
than IPB) providing for customary indemnification or other similar obligations,
in each case, incurred or assumed in connection with any transaction not
expressly prohibited by this Agreement or any other Loan Document;

 

(j)            Indebtedness otherwise permitted under Sections 6.06; and

 

(k)            Indebtedness of the Company and its Restricted Subsidiaries
(other than IPB) not otherwise permitted under this Agreement in an aggregate
outstanding amount not to exceed $50.0 million.

 

Section 6.03            [Intentionally Omitted].

 

Section 6.04            Disposition of Collateral. No Loan Party shall sell or
otherwise Dispose of any Collateral (or, in the case of any Borrower or Company
Subsidiary Guarantor, any other asset), including by way of any Sale of a
Grantor, except for (i) a Permitted Disposition, (ii) Permitted Pre-paid Miles
Purchases in an aggregate amount not to exceed $500.0 million, (iii) the lapse,
cancellation or abandonment of the intellectual property registrations or
applications set forth on Schedule 6.04, (iv) pursuant to the Quitclaim
Agreement, or (v) any other sale or Disposition (other than a Sale of a Grantor)
of assets having a Fair Market Value in an aggregate amount not to exceed $25.0
million in any fiscal year.

 

Section 6.05            Transactions with Affiliates.

 

(a)            Parent will not, and will not permit any of its Restricted
Subsidiaries to, make any payment to or sell, lease, transfer or otherwise
dispose of any of its properties or assets to, or purchase any property or
assets from, or enter into or make or amend any transaction, contract,
agreement, understanding, loan, advance or guarantee with, or for the benefit
of, any Affiliate of Parent (each an “Affiliate Transaction”) involving
aggregate payments or consideration in excess of $50.0 million, unless:

 

(i)            the Affiliate Transaction is on terms that are not materially
less favorable to Parent or the relevant Restricted Subsidiary (taking into
account all effects Parent or such Restricted Subsidiary expects to result from
such transaction whether tangible or intangible) than those that would have been
obtained in a comparable transaction by Parent or such Restricted Subsidiary
with an unrelated Person; and

 

(ii)            Parent delivers to the Administrative Agent:

 

(1)            with respect to any Affiliate Transaction or series of related
Affiliate Transactions involving aggregate consideration in excess of $100.0
million, an Officer’s Certificate certifying that such Affiliate Transaction
complies with clause (1) of this Section 6.05(a); and

 

(2)            with respect to any Affiliate Transaction or series of related
Affiliate Transactions involving aggregate consideration in excess of $200.0
million, an opinion as to the fairness to Parent or such Restricted Subsidiary
of such Affiliate Transaction from a financial point of view issued by an
accounting, appraisal or investment banking firm of national standing.

 



129 

 

 

(b)            The following items will not be deemed to be Affiliate
Transactions and, therefore, will not be subject to the provisions of
Section 6.05(a) hereof:

 

(i)            any employment agreement, confidentiality agreement,
non-competition agreement, incentive plan, employee stock option agreement,
long-term incentive plan, profit sharing plan, employee benefit plan, officer or
director indemnification agreement or any similar arrangement entered into by
Parent or any of its Restricted Subsidiaries in the ordinary course of business
and payments pursuant thereto;

 

(ii)            transactions between or among Parent and/or its Restricted
Subsidiaries (including without limitation in connection with any full or
partial “spin-off” or similar transactions);

 

(iii)            transactions with a Person (other than an Unrestricted
Subsidiary of Parent) that is an Affiliate of Parent solely because Parent owns,
directly or through a Restricted Subsidiary, an Equity Interest in, or controls,
such Person;

 

(iv)            payment of fees, compensation, reimbursements of expenses
(pursuant to indemnity arrangements or otherwise) and reasonable and customary
indemnities provided to or on behalf of officers, directors, employees or
consultants of Parent or any of its Restricted Subsidiaries;

 

(v)            any issuance of Qualifying Equity Interests to Affiliates of
Parent or any increase in the liquidation preference of preferred stock of
Parent;

 

(vi)            transactions with customers, clients, suppliers or purchasers or
sellers of goods or services in the ordinary course of business or transactions
with joint ventures, alliances, alliance members or Unrestricted Subsidiaries
entered into in the ordinary course of business;

 

(vii)            Permitted Investments and Restricted Payments that do not
violate Section 6.01 hereof;

 

(viii)            loans or advances to employees in the ordinary course of
business not to exceed $20.0 million in the aggregate at any one time
outstanding;

 

(ix)            transactions pursuant to agreements or arrangements in effect on
the Closing Date or any amendment, modification or supplement thereto or
replacement thereof and any payments made or performance under any agreement as
in effect on the Closing Date or any amendment, replacement, extension or
renewal thereof (so long as such agreement as so amended, replaced, extended or
renewed is not materially less advantageous, taken as a whole, to the Lenders
than the original agreement as in effect on the Closing Date);

 



130 

 

 

(x)            transactions between or among Parent and/or its Subsidiaries or
transactions between a Receivables Subsidiary and any Person in which the
Receivables Subsidiary has an Investment;

 

(xi)            any transaction effected as part of a Qualified Receivables
Transaction;

 

(xii)            any purchase by Parent’s Affiliates of Indebtedness of Parent
or any of its Restricted Subsidiaries, the majority of which Indebtedness is
offered to Persons who are not Affiliates of Parent;

 

(xiii)            transactions pursuant to, in connection with or contemplated
by any Marketing and Service Agreement, any Intercompany Agreement or any IP
Agreement;

 

(xiv)            transactions between Parent or any of its Restricted
Subsidiaries and any employee labor union or other employee group of Parent or
such Restricted Subsidiary provided that such transactions are not otherwise
prohibited by this Agreement;

 

(xv)            transactions with captive insurance companies of Parent or any
of its Restricted Subsidiaries;

 

(xvi)            transactions between a Non-Recourse Financing Subsidiary and
any Person in which the Non-Recourse Financing Subsidiary has an Investment;

 

(xvii)            transactions entered into in order to consummate a Permitted
Tax Restructuring; and

 

(xviii)            entering into the Quitclaim Agreement or effectuating the
transactions contemplated thereby.

 

Section 6.06            Liens. Parent will not, and will not permit any of its
Restricted Subsidiaries to create, incur, assume or suffer to exist any Lien of
any kind on any property or asset that constitutes Collateral, except Permitted
Liens. The Borrowers will not directly or indirectly, create, incur, assume or
suffer to exist any consensual Lien of any kind on its rights under any
MileagePlus Agreement or any asset or Equity Interest of IPB or any Aggregator
Entity, except Liens arising under clauses (1), (2), (3), (4), (5), (6), (7),
(10), (11) (solely with respect to the assets of the Company and any MileagePlus
Agreement, Liens in favor of issuers of appeal bonds), (14), (16), (20) and (21)
of the definition of “Permitted Liens”.

 

Section 6.07            Business Activities.

 

(a)            Parent will not, and will not permit any of its Restricted
Subsidiaries to, engage in any business other than Permitted Businesses, except
to such extent as would not be material to Parent and its Restricted
Subsidiaries taken as a whole.

 

(b)            The Borrowers will not, and will not permit any of its Restricted
Subsidiaries to, engage in any business other than Permitted Businesses.

 



131 

 

 

Section 6.08            Liquidity. Parent will not permit the aggregate amount
of Liquidity at the close of any Business Day to be less than $2.0 billion.

 

Section 6.09            [Intentionally Omitted].

 

Section 6.10            Merger, Consolidation, or Sale of Assets.

 

(a)            No Loan Party (whichever is applicable, the “Subject Company”)
shall directly or indirectly: (i) consolidate or merge with or into another
Person (whether or not such Subject Company is the surviving Person) or
(ii) sell, assign, transfer, convey or otherwise dispose of all or substantially
all of the properties or assets of the Subject Company and its Restricted
Subsidiaries (taken as a whole), in one or more related transactions, to another
Person; provided that the foregoing shall not prohibit Parent or any Parent
Subsidiary from such consolidation, merger, sale, assignment, transfer,
conveyance or other disposition so long as:

 

(1)            either (x) the Subject Company is the surviving Person; or
(y) the Person formed by or surviving any such consolidation or merger (if other
than the Subject Company) or to which such sale, assignment, transfer,
conveyance or other disposition has been made is an entity organized or existing
under the laws of (i) the United States, any state of the United States or the
District of Columbia or (ii) the Cayman Islands;

 

(2)            the Person formed by or surviving any such consolidation or
merger (if other than the Subject Company) or the Person to which such sale,
assignment, transfer, conveyance or other disposition has been made assumes all
the obligations of the Subject Company under the Loan Documents by operation of
law (if the surviving Person is the Subject Company) or pursuant to agreements
reasonably satisfactory to the Administrative Agent;

 

(3)            immediately after such transaction, no Event of Default exists;
and

 

(4)            the Subject Company shall have delivered to the Administrative
Agent an Officer’s Certificate stating that such consolidation, merger, sale,
assignment, transfer, conveyance or other disposition complies with this
Agreement.

 

In addition, a Subject Company will not, directly or indirectly, lease all or
substantially all of the properties and assets of such Subject Company and its
Restricted Subsidiaries taken as a whole, in one or more related transactions,
to any other Person.

 

(b)            Clauses (3) and (4) of Section 6.10(a) will not apply to the
Airlines Merger or the Airline/Parent Merger, and clauses (1) through (4) above
will not apply to any sale, assignment, transfer, conveyance, lease or other
disposition of assets (i) between or among any Parent Guarantors and Parent
Subsidiary Guarantors (other than in respect of Collateral (other than Permitted
Dispositions)); (ii) between or among any of Parent’s Restricted Subsidiaries
that are not Borrowers or Company Subsidiary Guarantors (other than in respect
of Collateral); (iii) that is permitted pursuant to Section 6.01; (iv) that is
permitted pursuant to the IP Agreements; or (v) with or into an Affiliate solely
for the purpose of reincorporating a Subject Company in another jurisdiction,
provided such Subject Company is a Grantor, such Grantor remains in compliance
with all Collateral Documents.

 



132 

 

 

(c)            Notwithstanding the foregoing, no Borrower or any of its
Subsidiaries shall: (i) consolidate or merge with or into another Person or
(ii) sell, assign, transfer, convey or otherwise dispose of all or substantially
all of its properties, in one or more related transactions, to another Person,
other than transactions (A) among the Subsidiaries of the Borrowers (other than
IPB) and (B) permitted or required by the Transaction Documents.

 

(d)            Upon any consolidation or merger, or any sale, assignment,
transfer, lease, conveyance or other disposition of all or substantially all of
the properties or assets of any Subject Company in a transaction that is subject
to, and that complies with the provisions of, Section 6.10(a) through (c), the
successor Person formed by such consolidation or into or with which such Subject
Company is merged or to which such sale, assignment, transfer, lease, conveyance
or other disposition is made shall succeed to, and be substituted for (so that
from and after the date of such consolidation, merger, sale, assignment,
transfer, lease, conveyance or other disposition, the provisions of this
Agreement referring to such Subject Company shall refer instead to the successor
Person and not to such Subject Company), and may exercise every right and power
of such Subject Company under this Agreement with the same effect as if such
successor Person had been named as such Subject Company herein; provided that
the predecessor Subject Company, if applicable, shall not be relieved from the
obligation to pay the principal of, and interest, if any, on the Term Loan
except in the case of a sale of all of such Subject Company’s assets in a
transaction that is subject to, and that complies with the provisions of, the
exceptions set forth in clauses (a) through (c).

 

Section 6.11            Use of Proceeds. Parent will not use, and will not
permit any of its Subsidiaries to use, lend, make payments of, contribute or
otherwise make available, all or any part of the proceeds of any Borrowing
(A) in violation of any Anti-Corruption Laws, (B) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country (except to the extent permitted
by applicable law), or (C) in any manner that would result in the violation of
any Sanctions applicable to Parent or any of its Subsidiaries.

 

Section 6.12            Direction of Payment. Other than as required pursuant to
Section 5.14(b) for any successor account that becomes the MPH Revenue Account,
no Loan Party shall revoke, or permit to be revoked, any Direction of Payment.

 



133 

 

 

Section 6.13            IP Agreements. The Loan Parties shall not terminate,
amend, waive, supplement or otherwise modify any IP Agreement or any provision
thereof, exercise any right or remedy under or pursuant to or under any IP
Agreement, without the prior written consent of the Required Lenders if such
termination, amendment, waiver, supplement or modification or exercise of
remedies would reasonably be expected to result in a Material Adverse Effect;
provided, however, that (i) termination of any IP License or the IP Management
Agreement or any amendment to the termination provisions thereof, or (ii) any
amendment to an IP Agreement that (A) materially and adversely affects rights to
the MileagePlus Intellectual Property or rights to use MileagePlus Intellectual
Property, (B) shortens the scheduled term thereof, (C) in the case of the United
Sublicense and the MPH License, materially and adversely changes the amount or
calculation of the termination payment, or the amount, calculation or rate of
fees due and owing thereunder, (D) changes the contractual subordination of
payments thereunder in a manner materially adverse to the Lenders, (E) reduces
the frequency of payments thereunder or permits payments due to the Company or
IPB thereunder to be deposited to an account other than the MPH Revenue Account
or the Collection Account, respectively, (F) changes the amendment standards
applicable to such IP Agreement (other than changes affecting rights of the
Administrative Agent or the Master Collateral Agent to consent to amendments,
which is covered by clause (G)) in a manner that would reasonably be expected to
result in a Material Adverse Effect or (G) materially impairs the rights of the
Administrative Agent or the Master Collateral Agent to enforce or consent to
amendments to any provisions thereof in accordance therewith shall, in each
case, be deemed to have a Material Adverse Effect.

 

Section 6.14            Specified Organization Documents. No Loan Party shall
amend, modify or waive any provision of any Specified Organization Document to
the extent such amendment, modification or waiver (a) would adversely affect the
bankruptcy remoteness of IPB or any Aggregator Entity or (b) would reasonably be
expected to result in a Material Adverse Effect.

 

Section 7.

 

EVENTS OF DEFAULT AND EARLY AMORTIZATION EVENTS

 

Section 7.01            Events of Default. In the case of the occurrence of any
of the following events and the continuance thereof beyond the applicable grace
period if any (each, an “Event of Default”):

 

(a)            any representation or warranty made by any Loan Party in this
Agreement or in any other Loan Document shall prove to have been false or
incorrect in any material respect when made, and such representation or
warranty, to the extent capable of being corrected, is not corrected within ten
(10) Business Days after the earlier of (A) a Responsible Officer of Parent,
United or a Borrower obtaining knowledge of such default or (B) receipt by a
Borrower of notice from the Administrative Agent of such default; or

 

(b)            default shall be made in the payment of (i) any principal amount
or premium of the Term Loans when and as the same shall become due and payable;
(ii) any interest on the Term Loans and such default shall continue unremedied
for more than five (5) Business Days; or (iii) any other amount payable
hereunder when due and such default shall continue unremedied for more than ten
(10) Business Days after the earlier of (A) a Responsible Officer of Parent,
United or a Borrower obtaining knowledge of such default or (B) receipt by a
Borrower of notice from the Administrative Agent of such default; it being
understood that if any default shall be made by any Loan Party in the due
observance or performance of the covenants set in Section 5 shall not constitute
a default subject to this Section 7.01(b); or

 



134 

 

 

(c)            default shall be made by any Loan Party in the due observance of
the covenants in Section 5.17, 5.18, 5.19, 5.21 or 6.08 and such default shall
continue unremedied for more than ten (10) Business Days after the earlier of
(i) a Responsible Officer of a Parent Guarantor or a Borrower obtaining
knowledge of such default or (ii) receipt by a Borrower of notice from the
Administrative Agent of such default; or

 

(d)            default shall be made by any Loan Party or any Restricted
Subsidiary in the due observance or performance of any other covenant, condition
or agreement to be observed or performed by it pursuant to the terms of this
Agreement or any of the other Loan Documents and such default shall continue
unremedied or uncured for more than forty-five (45) days (or one hundred thirty
five (135) day in the case of Section 5.16(c) and (d)) after the earlier of
(i) a Responsible Officer of a Parent Guarantor or a Borrower obtaining
knowledge of such default or (ii) receipt by a Borrower of notice from the
Administrative Agent of such default; provided that, if such Person is
proceeding with diligence and good faith to cure or remedy such default and such
default is susceptible to cure or remedy, such forty-five (45) day period (or
one hundred thirty five (135) day period in the case of Section 5.16(c) and (d))
shall be extended as may be necessary to cure such failure, such extended period
not to exceed sixty (60) days (or one hundred fifty (150) days in the case of
Section 5.16(c) and (d)) in the aggregate (inclusive of the original forty-five
(45) day period (or the original one hundred thirty five (135) in the case of
Section 5.16(c) and (d)); or

 

(e)            (i) any material provision of any Loan Document to which a Loan
Party is a party ceases to be a valid and binding obligation of such Loan Party,
or any action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Loan Document, (ii) the Lien on any material portion of
the Collateral intended to be created by the Loan Documents shall cease to be or
shall not be a valid and perfected Lien having the priorities contemplated
thereby (subject to Permitted Liens and except as permitted by the terms of this
Agreement or the Collateral Documents or other than as a result of the action,
delay or inaction of the Administrative Agent) or (iii) the guaranty in
Section 9 hereof shall fail to remain in full force or effect or any action
shall be taken to discontinue or to assert the invalidity or unenforceability of
such guaranty, or any Guarantor shall fail to comply with any of the terms or
provisions of such guaranty, or any Guarantor shall deny that it has any further
liability under such guaranty, provided that in each case, unless Parent or any
of its Subsidiaries shall have contested or challenged, other than good faith
disputes regarding interpretation of contractual provisions, the validity,
perfection or priority of, or attempted to invalidate, such liens or the
validity or enforceability of a material provision of any Loan Document or
material portion of any Collateral or guaranty document, such breach shall not
be an Event of Default unless such breach continues unremedied or uncured for
more than twenty (20) Business Days after the earlier of (x) a Responsible
Officer of a Parent Guarantor or a Borrower obtaining knowledge of such default
or (y) receipt by a Borrower of written notice from the Administrative Agent of
such default; provided that, if such Person is proceeding with diligence and
good faith to cure or remedy such default and such default is susceptible to
cure, such twenty (20)-Business Day period shall be extended as may be necessary
to cure such failure, such extended period not to exceed thirty (30) Business
Days in the aggregate (inclusive of the original twenty (20)-Business Day
period); or

 



135 

 

 

(f)            any Borrower Party

 

(i)            commences a voluntary case or procedure,

 

(ii)            consents to the entry of an order for relief against it in an
involuntary case,

 

(iii)            consents to the appointment of a receiver, trustee, liquidator,
provisional liquidator, custodian, conservator or other similar official of it
or for all or substantially all of its property,

 

(iv)            makes a general assignment for the benefit of its creditors,

 

(v)            admits in writing its inability generally to, pay its debts as
they become due, or

 

(vi)            in the case of IPB or any Aggregator Entity, proposes or passes
a resolution for its voluntary winding up or liquidation; or

 

(g)            a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that:

 

(i)            is for relief against any Borrower Party;

 

(ii)            appoints a receiver, trustee, liquidator, provisional
liquidator, custodian, conservator or other similar official of any Borrower
Party or for all or substantially all of the property of any Borrower Party; or

 

(iii)            orders the liquidation of any Borrower Party;

 

and in each case the order or decree remains unstayed and in effect for sixty
(60) consecutive days; or

 

(h)            failure by Parent or any of Parent’s Restricted Subsidiaries
(including the Borrower Parties) to pay one or more final judgments is entered
by a court or courts of competent jurisdiction aggregating in excess of $150.0
million (determined net of amounts covered by insurance policies issued by
creditworthy insurance companies or by third party indemnities or a combination
thereof), which judgments are not paid, discharged, bonded, satisfied or stayed
for a period of sixty (60) days; or

 

(i)            (i) any Parent Guarantor or Parent Subsidiary Guarantor shall
default in the performance of any obligation relating to Material Indebtedness
and any applicable grace periods shall have expired and any applicable notice
requirements shall have been complied with, and as a result of such default the
holder or holders of such Material Indebtedness or any trustee or agent on
behalf of such holder or holders shall have caused such Material Indebtedness to
become due prior to its scheduled final maturity date or (ii) any Parent
Guarantor or Parent Subsidiary Guarantor shall default in the payment of the
outstanding principal amount due on the scheduled final maturity date of any
Indebtedness outstanding under one or more agreements of such Loan Party, any
applicable grace periods shall have expired and such failure to make payment
when due shall be continuing for a period of more than five (5) consecutive
Business Days following the applicable scheduled final maturity date thereunder,
in an aggregate principal amount at any time unpaid exceeding $200.0 million;
provided that such payment default or acceleration resulting from any
bankruptcy, insolvency or similar events with respect to a Parent Guarantor or
Parent Subsidiary Guarantor shall not constitute a default under this
Section 7.01(i); or

 



136 

 

 

(j)            (i) any Borrower Party shall default in the performance of any
obligation relating to Material Indebtedness and any applicable grace periods
shall have expired and any applicable notice requirements shall have been
complied with, and as a result of such default the holder or holders of such
Material Indebtedness or any trustee or agent on behalf of such holder or
holders shall have caused, or shall be entitled or permit or have the right to
cause, such Material Indebtedness to become due prior to its scheduled final
maturity date or (ii) any Borrower Party shall default in the payment of the
outstanding principal amount due on the scheduled final maturity date of any
Indebtedness outstanding under one or more agreements of such Loan Party, any
applicable grace periods shall have expired following the applicable scheduled
final maturity date thereunder, in an aggregate principal amount at any time
unpaid exceeding $200.0 million;

 

(k)            a termination of a Plan of Parent, United or the Company pursuant
to Section 4042 of ERISA that would reasonably be expected to result in a
Material Adverse Effect; or

 

(l)            (i) an exit from, or a termination or cancellation of, the
MileagePlus Program or (ii) any termination, expiration or cancellation of
(1) an Integrated Agreement, (2) the MileagePlus Intercompany Loan or (3) a
Significant MileagePlus Agreement for which, solely in the case of clause (3),
(other than Integrated Agreement) a Permitted Replacement MileagePlus Agreement
is not entered into as of the effective date of such termination, expiration or
cancellation; or

 

(m)            any Loan Party makes a Material Modification to a Significant
MileagePlus Agreement or the Mileage Plus Intercompany Loan without the prior
written consent of the Master Collateral Agent (acting at the direction of the
Required Debtholders); or

 

(n)            a termination or cancellation of any IP License; or

 

(o)            after the occurrence of a Parent Bankruptcy Event, any of the
United Case Milestones shall cease to be met or complied with, as applicable; or

 

(p)            a Borrower Change of Control; or

 

(q)            (i) failure of (A) the IPB to maintain at least two Independent
Managers for more than seven (7) consecutive Business Days or (B) the Company or
any Aggregator Entity to maintain at least one Independent Manager for more than
seven (7) consecutive Business Days provided that, in each case, no vote for a
“Material Action” (as defined in the organizational documents of the related
entity) shall be held unless the required Independent Managers have been
replaced, (ii) the removal of any Independent Manager of the IPB, any Aggregator
Entity or the Company without “cause” (as such term is defined in the
organizational or constitutional documents of the related entity) or without
giving prior written notice to the Administrative Agent, each as required in the
organizational or constitutional documents of the related entity or (iii) an
Independent Manager of the IPB, any Aggregator Entity or the Company that is not
provided by a nationally recognized service reasonably acceptable to the
Administrative Agent shall be appointed without the consent of the
Administrative Agent;

 



137 

 

 

then, and in every such event and at any time thereafter during the continuance
of such event, the Administrative Agent shall, at the request of the Required
Lenders, by written notice to the Borrowers (with a copy to the Master
Collateral Agent, the Collateral Administrator and the Collateral Custodian),
take one or more of the following actions, at the same or different times:

 

A.            terminate forthwith the Term Loan Commitments;

 

B.            declare the Term Loans or any portion thereof then outstanding to
be forthwith due and payable, whereupon the principal of the Term Loans and
other Obligations and all other liabilities of the Borrowers accrued hereunder
and under any other Loan Document, shall become forthwith due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by the Loan Parties, anything contained herein
or in any other Loan Document to the contrary notwithstanding;

 

C.            provide notice to the Borrowers that any funds, payments,
recoveries, distributions or Available Funds received shall be applied as set
forth in this Section 7.01 rather than as set forth in Section 2.10(b);

 

D.            set-off amounts in any accounts (other than accounts pledged to
secure other Indebtedness of any Loan Party, Escrow Accounts, Payroll Accounts,
other accounts held in trust for an identified beneficiary or any other Excluded
Accounts (as defined in the Security Agreement)) maintained with the
Administrative Agent, the Collateral Custodian, the Collateral Administrator,
the Master Collateral Agent, Depositary or the Collateral Custodian (or any of
their respective affiliates) and apply such amounts to the obligations of the
Loan Parties hereunder and in the other Loan Documents; and

 

E.            subject to the terms of the Loan Documents, exercise any and all
remedies under the Loan Documents and under applicable law available to the
Administrative Agent, the Collateral Administrator, the Master Collateral Agent
and the Lenders.

 

In case of any event described in clause (f), (g) or (o) of this Section 7.01,
the actions and events described in clauses (A), (B) and (C) above shall be
required or taken automatically, without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Loan Parties. Subject
to the terms of the Collateral Agency and Accounts Agreement, any payment
received after (i) the occurrence and continuance of a Borrower Bankruptcy Event
or (ii) the occurrence and continuance of any other Event of Default in which
the Master Collateral Agent (at the direction of the Required Debtholders) or
the Administrative Agent (at the direction of the Required Lenders) has provided
the Borrowers with at least two (2) Business Days’ prior written notice that the
Available Funds will be distributed pursuant to the priority set forth below,
any Available Funds and other payments, including any amounts realized upon
enforcement of any Collateral Documents or any payments, recoveries or
distributions received in any proceeding under any Bankruptcy Laws including
adequate protection and Chapter 11 plan distributions to the extent received by
the Collateral Administrator from the Master Collateral Agent as the Term Loan
Facility Ratable Share thereof shall be applied by the Collateral Administrator
and, as follows:

 



138 

 

 

 

(i)             first, (x) ratably, to (i) so long as Wilmington Trust, National
Association should be serving as the Master Collateral Agent and Depositary,
together with any amounts transferred to the Payment Account with respect to
such Payment Date to pay such amounts, the Depositary and the Master Collateral
Agent, Fees, costs, expenses, reimbursements and indemnification amounts due and
payable to such Agents pursuant to the terms of the Loan Documents and (ii) the
Collateral Administrator and Collateral Custodian, the fees, costs, expenses,
reimbursements and indemnification amounts due and payable to such Persons
pursuant to the term of the Loan Documents, and then (y) to the Administrative
Agent, Fees, costs, expenses, reimbursements and indemnification amounts due and
payable to such Agents pursuant to the terms of the Loan Documents and then
(z) ratably, to each other Person (other than Parent and its Subsidiaries) for
the Term Loan Facility Ratable Share, fees, expenses and other amounts due and
owing to such Person by the Borrowers (to the extent not otherwise paid),
including with respect to fees owed to any Independent Manager of IPB or any
Aggregator Entity and the IP Manager;

 

(ii)            second, to the Administrative Agent, on behalf of the Lenders,
any due and unpaid interest on the Term Loans;

 

(iii)           third, to the Administrative Agent, on behalf of the Lenders in
an amount equal to the amount necessary to pay the outstanding principal balance
of the Term Loans in full;

 

(iv)           fourth, to pay to the Administrative Agent on behalf of the
Lenders, any additional Obligations then due and payable, including any Premium;
and

 

(v)            fifth, all remaining amounts shall be deposited into the
Collection Account.

 

Section 7.02           Early Amortization Event. In the case of the happening of
any Early Amortization Event, the Administrative Agent may, and at the direction
of the Required Lenders shall, by notice to the Borrowers, provide written
notice to the Borrowers that an Early Amortization Event has occurred.

 

Section 8.

 

THE AGENTS

 

Section 8.01           Administration by Agents.

 

(a)            Each of the Lenders hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto. Each of the Lenders hereby
irrevocably appoints the Master Collateral Agent to act on its behalf as the
Master Collateral Agent hereunder and under the Collateral Documents and
authorizes the Master Collateral Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Master Collateral Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. Each of the Lenders hereby irrevocably appoints the
Collateral Administrator to act on its behalf as the Collateral Administrator
hereunder and authorizes the Collateral Administrator to take such actions on
its behalf and to exercise such powers as are delegated to the Collateral
Administrator by the terms hereof, together with such actions and powers as are
reasonably incidental thereto. The Collateral Administrator shall be the Senior
Secured Debt Representative (as defined in the Collateral Agency and Accounts
Agreement) on behalf of the Lenders and the other Secured Parties. For any Act
of Required Debtholders under the Collateral Agency and Accounts Agreement, the
Collateral Administrator shall take instruction from the Administrative Agent
(on behalf of the Required Lenders) hereunder (which such instruction shall
include a certification by the Administrative Agent as to the aggregate
principal amount of the Term Loans represented by such instruction).

 



139

 

 

(b)            Each of the Lenders hereby authorizes the Administrative Agent,
the Collateral Administrator and the Master Collateral Agent, as applicable, and
in their sole discretion:

 

(i)            to execute (or direct the execution of) any documents or
instruments or take any other actions reasonably requested by the Loan Parties
to release a Lien granted to the Master Collateral Agent, for the benefit of the
Secured Parties, on any asset that is part of the Collateral of the Loan Parties
(A) upon the payment in full of all Obligations (except for contingent
obligations in respect of which a claim has not yet been made), (B) that is sold
or to be sold or transferred as part of or in connection with any sale or other
transfer permitted by the terms of this Agreement or under any other Loan
Document to a Person that is not a Loan Party or in connection with the
designation of any Restricted Subsidiary as an Unrestricted Subsidiary, (C) if
the property subject to such Lien is owned by a Loan Party, upon the release of
such Loan Party from its Guarantee otherwise in accordance with the Loan
Documents, (D) as to the extent provided in the Collateral Documents, (E) that
constitutes Excluded Property or (F) if approved, authorized or ratified in
writing in accordance with Section 10.08;

 

(ii)           to determine that the cost to the Company or any other Grantor,
as the case may be, is disproportionate to the benefit to be realized by the
Secured Parties by perfecting a Lien in a given asset or group of assets
included in the Collateral and that the Company or such other Grantor, as the
case may be, should not be required to perfect such Lien in favor of the Master
Collateral Agent, for the benefit of the Secured Parties;

 

(iii)          to enter into the other Loan Documents on terms acceptable to the
Administrative Agent, the Collateral Administrator and the Master Collateral
Agent and to perform its respective obligations thereunder;

 

(iv)          to execute any documents or instruments or take any other actions
reasonably requested by the Loan Parties to release any Guarantor from the
guarantees provided herein pursuant to Section 9.05;

 

(v)           to enter into (or direct the entrance into) any Intercreditor
Agreement or intercreditor and/or subordination agreements in accordance
herewith, including Section 6.06 on terms reasonably acceptable to the
Administrative Agent, and in each case to perform its obligations thereunder and
to take such action and to exercise the powers, rights and remedies granted to
it thereunder and with respect thereto; and

 



140

 

 

(vi)          to enter into (or direct the entrance into) any other agreements
reasonably satisfactory to the Administrative Agent granting Liens to the Master
Collateral Agent, for the benefit of the Secured Parties, on any assets of any
Borrower or any other Grantor to secure the Obligations.

 

(c)            The Administrative Agent shall not be responsible or have any
liability for, or have any duty to ascertain, inquire into, monitor or enforce,
compliance with the provisions of this Agreement relating to Disqualified
Lenders. Without limiting the generality of the foregoing, the Administrative
Agent shall not (i) be obligated to ascertain, monitor or inquire as to whether
any Lender or prospective Lender is a Disqualified Lender or (ii) have any
liability with respect to or arising out of any assignment of Term Loans, or
disclosure of confidential information to any Disqualified Lenders.

 

(d)            Concurrently herewith, the Administrative Agent directs the
Master Collateral Agent and the Master Collateral Agent is authorized to enter
into the Collateral Documents and any other related agreements in the form
delivered to the Master Collateral Agent. For the avoidance of doubt, all of the
Master Collateral Agent’s rights, protections and immunities provided herein
shall apply to the Master Collateral Agent for any actions taken or omitted to
be taken under the Collateral Documents and any other related agreements in such
capacity.

 

Section 8.02           Rights of Administrative Agent and the Other Agents. Any
institution serving as an Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not an Agent, and such bank and its respective Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with any Loan Party or any Subsidiary or other Affiliate of Parent as if it were
not an Agent hereunder. The rights, privileges, protections, indemnities,
immunities and benefits given to the Collateral Administrator are extended to,
and shall be enforceable by, (i) the Collateral Administrator in each Loan
Document and each other document related hereto to which it is a party and
(ii) the entity acting as the Collateral Administrator in each of its capacities
hereunder and under the other Loan Documents and any related document whether or
not specifically set forth therein.

 

Section 8.03           Liability of Agents.

 

(a)            No Agent shall have any duties or obligations except those
expressly set forth herein and in any other applicable Loan Document. Without
limiting the generality of the foregoing, (i) no Agent shall be subject to any
fiduciary or other implied duties, regardless of whether an Early Amortization
Event or an Event of Default has occurred and is continuing, (ii) no Agent shall
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.08), (iii) except
as expressly set forth herein, no Agent shall have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to any
Borrower, Parent or any of Parent’s Subsidiaries that is communicated to or
obtained by the institution serving as an Agent or any of its Affiliates in any
capacity and (iv) no Agent will be required to take any action that, in its
opinion or the opinion of its counsel, may expose such Agent to liability or
that is contrary to any Loan Document or applicable law, including for the
avoidance of doubt, any action that may be in violation of the automatic stay
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect. No Agent shall be liable for any action taken or
not taken by it with the consent of, or at the request of (i) the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 10.08) or (ii) in the case of the
Collateral Administrator and the Master Collateral Agent, the Administrative
Agent, or (B) in the absence of its own gross negligence or willful misconduct.
Neither the Administrative Agent, the Collateral Administrator nor the Master
Collateral Agent shall be deemed to have knowledge of any Early Amortization
Event, Event of Default or Default unless and until written notice thereof is
given to the Administrative Agent, the Collateral Administrator or the Master
Collateral Agent, respectively, by, in the case of the Administrative Agent or
the Collateral Administrator, a Borrower, Parent or a Lender or, in the case of
the Master Collateral Agent, the Administrative Agent, and neither
Administrative Agent, the Collateral Administrator nor the Master Collateral
Agent shall be responsible for, or have any duty to ascertain or inquire into,
(A) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (B) the contents of any certificate,
report or other document delivered hereunder or in connection herewith or in
connection with any other Loan Document, (C) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth herein
or in any other Loan Document or related document, (D) the validity,
enforceability, effectiveness, value, sufficiency or genuineness of this
Agreement or any other agreement, instrument or document or any Collateral or
security interest, or (E) the satisfaction of any condition set forth in
Section 4 or elsewhere herein or in any other Loan Document, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 



141

 

 

(b)            Each Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. Each Agent also may rely
upon any statement made to it orally or by telephone and believed by it to be
made by the proper Person, and shall not incur any liability for relying
thereon. Each Agent may consult with legal counsel (who may be counsel for
Parent, United or a Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

(c)            Each Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by it. Each
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers through its Related Parties. The exculpatory provisions of
the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of any Agent and any such sub-agent, and shall apply to their respective
activities as such Agent. Neither the Master Collateral Agent nor the Collateral
Administrator shall be responsible for the acts or omissions of any such
sub-agent appointed with due care.

 



142

 

 

(d)            The following additional rights and protections shall be
applicable to the Master Collateral Agent and the Collateral Administrator in
connection with this Agreement, the other Loan Documents and any related
document:

 

(i)             Neither the Master Collateral Agent nor the Collateral
Administrator shall have any liability for any action taken, or errors in
judgment made, in good faith by it or any of its officers, employees or agents,
unless it shall have been negligent in ascertaining the pertinent facts.

 

(ii)            Nothing in this Agreement or any other Loan Document shall
require the Master Collateral Agent or the Collateral Administrator to expend or
risk its own funds or otherwise incur any liability in the performance of any of
its duties or in the exercise of any of its rights or powers hereunder.

 

(iii)           Neither the Master Collateral Agent nor the Collateral
Administrator shall be under any obligation to exercise any of the rights or
powers vested in it by this Agreement or any other Loan Document at the request
or direction of the Administrative Agent or the Lenders, unless such Person
shall have offered to the Master Collateral Agent or the Collateral
Administrator, as applicable, security or indemnity (satisfactory to the Master
Collateral Agent or the Collateral Administrator, as applicable, in its sole and
absolute discretion) against the costs, expenses and liabilities which may be
incurred by it in compliance with such request or direction.

 

(iv)           Notwithstanding anything to the contrary herein or in any other
Transaction Document, neither the Collateral Administrator nor the Master
Collateral Agent shall be responsible for, nor chargeable with, knowledge of the
terms and conditions of any other agreement, instrument, or document other than
this Agreement and any other Loan Document to which it is a party, whether or
not an original or a copy of such agreement has been provided to the Collateral
Administrator or the Master Collateral Agent, as applicable, and shall not be
subject to, or bound by, the terms and provisions of any documents to which it
is not a party.

 

(v)            In the event that any Collateral shall be attached, garnished or
levied upon by any court order, or the delivery thereof shall be stayed or
enjoined by an order of a court, or any order, judgment or decree shall be made
or entered by any court order affecting the Collateral, each of the Master
Collateral Agent and the Collateral Administrator is hereby expressly
authorized, each in its sole discretion, to respond as it deems appropriate or
to comply with all writs, orders or decrees so entered or issued, or which it is
advised by legal counsel of its own choosing is binding upon it, whether with or
without jurisdiction. In the event that the Master Collateral Agent or the
Collateral Administrator obeys or complies with any such writ, order or decree
it shall not be liable to any of the Loan Parties or to any other Person, firm
or corporation, should, by reason of such compliance notwithstanding, such writ,
order or decree be subsequently reversed, modified, annulled, set aside or
vacated.

 

(vi)           The Master Collateral Agent and the Collateral Administrator
shall be entitled to request and receive written instructions from the
Administrative Agent and shall have no responsibility or liability to the
Lenders for any losses or damages of any nature that may arise from any action
taken or not taken by the Master Collateral Agent or the Collateral
Administrator in accordance with the written direction of the Administrative
Agent.

 



143

 

 

(vii)          The Master Collateral Agent and the Collateral Administrator may
request, rely on and act in accordance with Officer’s Certificates and/or
opinions of counsel, and shall incur no liability and shall be fully protected
in acting or refraining from acting in accordance with such Officer’s
Certificates and opinions of counsel.

 

(viii)         If any conflict, disagreement or dispute arises between, among,
or involving any of the parties hereto concerning the meaning or validity of any
provision hereunder or concerning any other matter relating to this Agreement or
any other Loan Document, or the Master Collateral Agent or the Collateral
Administrator is in doubt as to the action to be taken hereunder, the Master
Collateral Agent or the Collateral Administrator may, at its option, after
sending written notice of the same to the Administrative Agent, refuse to act
until such time as it (a) receives a final non-appealable order of a court of
competent jurisdiction directing delivery of the Collateral or otherwise
regarding such matter or (b) receives a written instruction, executed by each of
the parties involved in such disagreement or dispute, in a form reasonably
acceptable to the Master Collateral Agent or the Collateral Administrator, as
applicable, directing delivery of the Collateral or otherwise regarding such
matter. The Master Collateral Agent and the Collateral Administrator will be
entitled to act on any such written instruction or final, non-appealable order
of a court of competent jurisdiction without further question, inquiry or
consent. The Master Collateral Agent and the Collateral Administrator may file
an interpleader action in a state or federal court, and upon the filing thereof,
the Master Collateral Agent or the Collateral Administrator will be relieved of
all liability as to the Collateral and will be entitled to recover reasonable
and documented out-of-pocket attorneys’ fees, expenses and other costs incurred
in commencing and maintaining any such interpleader action.

 

(ix)           Neither the Collateral Administrator nor the Master Collateral
Agent shall be responsible or liable for any failure or delay in the performance
of its obligations under this Agreement arising out of or caused, directly or
indirectly, by circumstances beyond its control, including without limitation,
any act or provision of any present or future law or regulation or governmental
authority; acts of God; earthquakes; fires; floods; wars; terrorism; civil or
military disturbances; sabotage; epidemics, pandemics or similar health crises;
riots; interruptions, loss or malfunctions of utilities, computer (hardware or
software) or communications service; accidents; labor disputes; acts of civil or
military authority or governmental actions; or the unavailability of the Federal
Reserve Bank wire or telex or other wire or communication facility.

 

(x)            Neither the Master Collateral Agent nor Collateral Administrator
shall have any obligation to give, execute, deliver, file, record, authorize or
obtain any financing statements, notices, instruments, documents, agreements,
consents or other papers as shall be necessary to (i) create, preserve, perfect
or validate the security interest granted to the Master Collateral Agent or the
Collateral Administrator pursuant to this Agreement or any other Loan Document
or any related document or (ii) enable the Master Collateral Agent or the
Collateral Administrator to exercise and enforce its rights under this Agreement
or any other Loan Document or any related document with respect to such pledge
and security interest.

 



144

 

 

(xi)           For purposes of clarity, but without limiting any rights,
protections, immunities or indemnities afforded to the Master Collateral Agent
or the Collateral Administrator hereunder (including without limitation in this
Section 8) and under the other Loan Documents, phrases such as “satisfactory to
the Master Collateral Agent or the Collateral Administrator,” “approved by the
Master Collateral Agent or the Collateral Administrator,” “acceptable to the
Master Collateral Agent or the Collateral Administrator,” “as determined by the
Master Collateral Agent or the Collateral Administrator,” “in the Master
Collateral Agent’s or the Collateral Administrator’s discretion,” “selected by
the Master Collateral Agent or the Collateral Administrator,” “elected by the
Master Collateral Agent or the Collateral Administrator,” “requested by the
Master Collateral Agent or the Collateral Administrator,” and phrases of similar
import that authorize or permit the Master Collateral Agent or the Collateral
Administrator to approve, disapprove, determine, act or decline to act in its
discretion shall be subject to the Master Collateral Agent or the Collateral
Administrator, as applicable, receiving written direction from the
Administrative Agent to take such action or to exercise such rights.

 

(e)            Anything herein to the contrary notwithstanding, the Lead
Arrangers listed on the cover page hereof shall not have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender.

 

Section 8.04           Reimbursement and Indemnification. Each Lender agrees
(a) to reimburse on demand the Administrative Agent (and the Collateral
Administrator, the Master Collateral Agent, the Depositary and the Collateral
Custodian) for such Lender’s Aggregate Exposure Percentage of any expenses and
fees incurred for the benefit of the Lenders under this Agreement and any of the
Loan Documents, including, without limitation, counsel fees and compensation of
agents and employees paid for services rendered on behalf of the Lenders, and
any other expense incurred in connection with the operations or enforcement
thereof, not reimbursed by the Loan Parties and (b) to indemnify and hold
harmless the Administrative Agent, the Collateral Administrator, the Master
Collateral Agent, the Collateral Custodian and any of their Related Parties, on
demand, in the amount equal to such Lender’s Aggregate Exposure Percentage, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses, or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against it
or any of them in any way relating to or arising out of this Agreement or any of
the Loan Documents or any action taken or omitted by it or any of them under
this Agreement or any of the Loan Documents to the extent not reimbursed by the
Loan Parties (except such as shall result from its own gross negligence or
willful misconduct).

 



145

 

 

Section 8.05           Successor Agents.

 

(a)            Subject to the appointment and acceptance of a successor agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrowers (with a copy to the Collateral
Administrator, the Master Collateral Agent and the Collateral Custodian). Upon
any such resignation by the Administrative Agent, the Required Lenders shall
have the right, with the consent (provided no Event of Default under
Section 7.01(b), (g) or (h) has occurred and is continuing) of the Borrowers
(such consent not to be unreasonably withheld or delayed), to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within thirty (30) days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, with the consent (provided no Early Amortization Event
or Event of Default or Default has occurred or is continuing) of the Borrowers
(such consent not to be unreasonably withheld or delayed), appoint a successor
Administrative Agent which shall be a bank institution with an office in New
York, New York. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor. After the
retiring Administrative Agent’s resignation hereunder, the provisions of this
Section 8 and Section 10.04 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as an Administrative Agent. If the Administrative Agent
resigns and no successor is appointed within 45 days, the rights and obligations
of such Administrative Agent shall be automatically assumed by the Required
Lenders and the Borrowers shall be directed to make all payments due to each
Lender hereunder directly to such Lender until a successor Administrative Agent
is appointed in accordance with the terms of this Section 8.05 (including
receipt of the Borrowers’ consent).

 

(b)            The Collateral Administrator may at any time resign at any time
upon at least 30 days’ prior written notice to the Borrowers and the
Administrative Agent; provided that, no resignation of the Collateral
Administrator will be permitted unless a successor Collateral Administrator has
been appointed. Promptly after receipt of notice of the Collateral
Administrator’s resignation, the Administrative Agent shall promptly appoint a
successor Collateral Administrator (which successor Collateral Administrator
shall be reasonably acceptable to the Required Lenders and, so long as no
payment or bankruptcy Event of Default has occurred and is continuing, the
Borrowers) by written instrument, copies of which instrument shall be delivered
to the Borrowers, the Master Collateral Agent, the resigning Collateral
Administrator and to the successor Collateral Administrator. In the event no
successor Collateral Administrator shall have been appointed within 30 days
after the giving of notice of such resignation, the Collateral Administrator may
petition any court of competent jurisdiction to appoint a successor Collateral
Administrator. The Administrative Agent upon at least 30 days’ prior written
notice to the Collateral Administrator and the Borrowers, may with or without
cause remove and discharge the Collateral Administrator or any successor
Collateral Administrator thereafter appointed from the performance of its duties
under this Agreement. Promptly after giving notice of removal of the Collateral
Administrator, the Administrative Agent shall appoint, or petition a court of
competent jurisdiction to appoint, a successor Collateral Administrator (which
successor Collateral Administrator shall be reasonably acceptable to the
Required Lenders and, so long as no payment or bankruptcy Event of Default has
occurred and is continuing, the Borrower). Any such appointment shall be
accomplished by written instrument and a copy shall be delivered to the
Collateral Administrator and the successor Collateral Administrator, the
Borrower and the Master Collateral Agent.

 



146

 

 

(c)            The Master Collateral Agent may resign, and in any such event
shall be replaced, in accordance with the terms of the Collateral Agency and
Accounts Agreement.

 

(d)            In the event that the Collateral Custodian shall no longer have
the deposit rating necessary for the Payment Account and Reserve Account to be
Eligible Deposit Accounts, the Company shall be permitted to and shall promptly,
and in any event within 30 days (as such deadline may be extended by the Master
Collateral Agent (acting at the direction of the Collateral Controlling Party)),
move the Payment Account and the Reserve Account, as applicable, to a depository
institution selected by the Company, subject to the approval of the
Administrative Agent, such consent not to be unreasonably withheld, conditioned,
delayed or denied, that that has the deposit rating necessary for the Payment
Account and Reserve Account to be Eligible Deposit Accounts, and will cause such
depositary institution to execute an Account Control Agreement.

 

Section 8.06           Independent Lenders. Each Lender acknowledges that it
has, independently and without reliance upon the Administrative Agent, the
Master Collateral Agent, the Collateral Administrator or any other Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Collateral Administrator, the Master Collateral Agent
or any Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 

Section 8.07           Advances and Payments.

 

(a)            On the date of each Term Loan, the Administrative Agent shall be
authorized (but not obligated) to advance, for the account of each of the
Lenders, the amount of the Term Loan to be made by it in accordance with its
Term Loan Commitment hereunder. In such event, if a Lender has not in fact made
its share of the applicable Term Loan available to the Administrative Agent,
then the applicable Lender and the Borrowers severally agree to pay to the
Administrative Agent forthwith upon written demand such corresponding amount
with interest thereon, for each day from and including the date such amount is
made available to the Borrowers to, but excluding, the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrowers, the Interest Rate otherwise applicable to such Term
Loan. If such Lender pays such amount to the Administrative Agent, then (x) such
amount shall constitute such Lender’s Term Loan included in such Term Loan and
the Borrowers shall not be obligated to repay such amount pursuant to the
preceding sentence if not previously repaid and (y) if such amount was
previously repaid by the Borrowers, the Administrative Agent shall promptly make
a corresponding amount available to the Borrowers.

 



147

 

 

(b)            Any amounts received by the Administrative Agent in connection
with this Agreement (other than amounts to which the Administrative Agent is
entitled pursuant to Sections 2.19, 8.04 and 10.04), the application of which is
not otherwise provided for in this Agreement, shall be applied in accordance
with Section 2.10(b). All amounts to be paid to a Lender by the Administrative
Agent shall be credited to that Lender, after collection by the Administrative
Agent, in immediately available funds either by wire transfer or deposit in that
Lender’s correspondent account with the Administrative Agent, as such Lender and
the Administrative Agent shall from time to time agree.

 

Section 8.08           Sharing of Setoffs. Each Lender agrees that, except to
the extent this Agreement expressly provides for payments to be allocated to a
particular Lender, if it shall, through the exercise either by it or any of its
banking Affiliates of a right of banker’s lien, setoff or counterclaim against a
Borrower or a Guarantor, including, but not limited to, a secured claim under
Section 506 of the Bankruptcy Code or other security or interest arising from,
or in lieu of, such secured claim and received by such Lender (or any of its
banking Affiliates) under any applicable bankruptcy, insolvency or other similar
law, or otherwise, obtain payment in respect of its Term Loans as a result of
which the unpaid portion of its Term Loans is proportionately less than the
unpaid portion of the Term Loans of any other Lender (a) it shall promptly
purchase at par (and shall be deemed to have thereupon purchased) from such
other Lender a participation in the Term Loans of such other Lender, so that the
aggregate unpaid principal amount of each Lender’s Term Loans and its
participation in Term Loans of the other Lenders shall be in the same proportion
to the aggregate unpaid principal amount of all Term Loans then outstanding as
the principal amount of its Term Loans prior to the obtaining of such payment
was to the principal amount of all Term Loans outstanding prior to the obtaining
of such payment and (b) such other adjustments shall be made from time to time
as shall be equitable to ensure that the Lenders share such payment pro-rata,
provided that if any such non-pro-rata payment is thereafter recovered or
otherwise set aside, such purchase of participations shall be rescinded (without
interest). Each Loan Party expressly consents to the foregoing arrangements and
agrees, to the fullest extent permitted by law, that any Lender holding (or
deemed to be holding) a participation in a Term Loan acquired pursuant to this
Section or any of its banking Affiliates may exercise any and all rights of
banker’s lien, setoff or counterclaim with respect to any and all moneys owing
by a Loan Party to such Lender as fully as if such Lender was the original
obligee thereon, in the amount of such participation. The provisions of this
Section 8.08 shall not be construed to apply to (a) any payment made by a Loan
Party pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (b) any payment obtained by any Lender as consideration for the
assignment or sale of a participation in any of its Term Loans or other
Obligations owed to it or (c) any payment made by a Loan Party pursuant to the
Fee Letter.

 

Section 8.09           Withholding Taxes. To the extent required by any
applicable law, the Administrative Agent may withhold from any payment to any
Lender an amount equivalent to any withholding tax applicable to such payment.
If the Internal Revenue Service or any other Governmental Authority asserts a
claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender for any reason, or the Administrative
Agent has paid over to the Internal Revenue Service applicable withholding tax
relating to a payment to a Lender but no deduction has been made from such
payment, without duplication of any indemnification obligations set forth in
Section 8.04, such Lender shall indemnify the Administrative Agent fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including any penalties or interest and together with any expenses
incurred.

 



148

 

 

Section 8.10           Right to Realize on Collateral and Enforce Guarantee.
Anything contained in any of the Loan Documents to the contrary notwithstanding,
the Borrowers, the Agents, and each Secured Party hereby agree that (i) no
Secured Party shall have any right individually to realize upon any of the
Collateral or to enforce the Guarantee, it being understood and agreed that all
powers, rights, and remedies hereunder may be exercised solely by the
Administrative Agent, on behalf of the Secured Parties and all powers, rights,
and remedies under the Senior Secured Debt Documents (as defined in the
Collateral Agency and Accounts Agreement) may be exercised solely by the Master
Collateral Agent, in each case to the extent permitted by applicable law and in
accordance with the terms hereof, the other Loan Documents and the other Senior
Secured Debt Documents (as defined in the Collateral Agency and Accounts
Agreement), and (ii) in the event of a foreclosure by the Master Collateral
Agent on any of the Collateral pursuant to a public or private sale or other
disposition, the Master Collateral Agent or any Lender may be the purchaser or
licensor of any or all of such Collateral at any such sale or other disposition
and the Master Collateral Agent, as agent for and representative of the Secured
Parties (but not any Lender or Lenders in its or their respective individual
capacities unless Required Lenders shall otherwise agree in writing) shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply any of the Obligations as a credit on account of the
purchase price for any collateral payable by the Master Collateral Agent at such
sale or other disposition.

 

Section 8.11           Intercreditor Agreements Govern. The Administrative Agent
and each other Secured Party (a) hereby agrees that it will be bound by and will
take no actions contrary to the provisions of any intercreditor agreement
entered into pursuant to the terms hereof, (b) hereby authorizes and instructs
the Collateral Administrator to enter into each intercreditor agreement
(including each Intercreditor Agreement) entered into pursuant to the terms
hereof and to subject the Liens securing the Obligations to the provisions
thereof and (c) hereby authorizes and instructs the Collateral Administrator to
enter into any intercreditor agreement that includes, or to amend any then
existing intercreditor agreement to provide for, the terms described in the
definition of “Junior Lien Debt”. In the event of any conflict or inconsistency
between the provisions of each intercreditor agreement (including any
Intercreditor Agreement) and this Agreement, the provisions of such
intercreditor agreement shall control in all respects. With respect to any
reference in this Agreement to another intercreditor agreement, subordination
agreement or arrangement reasonably acceptable to the Administrative Agent and
the Borrowers’ (or other similar description), Administrative Agent and the
Collateral Administrator hereby agree to, and each Secured Party and each Lender
hereby directs the Administrative Agent to, negotiate with the Borrowers in good
faith and promptly (and in any event not later than ten (10) Business Days
following written request by the Borrowers) enter into such other intercreditor
or subordination agreement that is reasonably acceptable to the Administrative
Agent (such acceptance not to be unreasonably withheld, conditioned, delayed or
denied) upon request by the Borrowers.

 



149

 

 

Each Lender hereby agrees (i) that all Obligations will be and are secured
equally and ratably by all Priority Liens (as defined in the Collateral Agency
and Account Agreement) at any time granted by any Grantor to the Master
Collateral Agent to secure any obligations in respect of any other Series of
Senior Secured Debt (as defined in the Collateral Agency and Account Agreement),
whether or not upon property otherwise constituting Collateral, and that all
such Priority Liens will be enforceable by the Master Collateral Agent for the
benefit of all holders of Senior Secured Debt Obligations (as defined in the
Collateral Agency and Account Agreement) equally and ratably; and (ii) that each
Lender is bound by the provisions of the Collateral Agency and Account
Agreement, including the provisions relating to the ranking of Priority Liens
and the order of application of proceeds from enforcement of Priority Liens; and
each Lender consents to the terms of the Collateral Agency and Account Agreement
and the Master Collateral Agent’s performance of, and directing the Master
Collateral Agent to perform its obligations under, the Collateral Agency and
Account Agreement and the other Senior Secured Debt Documents.

 

Section 8.12           Master Collateral Agent as Beneficiary. Without
limitation of the terms of the Collateral Agency and Account Agreement, the
parties hereto agree that the Master Collateral Agent is a third party
beneficiary of Sections 8.02, 8.03 and 8.04, and any other terms hereof which
operate to the benefit of the Master Collateral Agent, with full rights to
enforce the same and no such term may be amended, modified or waived in any
respect that would be materially adverse to the Master Collateral Agent without
its written consent.

 

Section 9.

 

GUARANTY

 

Section 9.01           Guaranty.

 

(a)            Each of the Guarantors unconditionally and irrevocably guarantees
on a senior basis the due and punctual payment by the Borrowers of the
Obligations (including interest accruing on and after the filing of any petition
in bankruptcy or of reorganization of the obligor whether or not post filing
interest is allowed in such proceeding) (collectively, the “Guaranteed
Obligations”). Each of the Guarantors further agrees that, to the extent
permitted by applicable law, the Obligations may be extended or renewed, in
whole or in part, without notice to or further assent from it, and it will
remain bound upon this guaranty notwithstanding any extension or renewal of any
of the Obligations. The Obligations of the Guarantors shall be joint and
several. Each of the Guarantors further agrees that its guaranty hereunder is a
primary obligation of such Guarantor and not merely a contract of surety.

 

(b)            To the extent permitted by applicable law, each of the Guarantors
waives presentation to, demand for payment from and protest to the Borrowers or
any other Guarantor, and also waives notice of protest for nonpayment. The
obligations of the Guarantors hereunder shall not, to the extent permitted by
applicable law, be affected by (i) the failure of the Administrative Agent, the
Collateral Administrator, the Master Collateral Agent, the Collateral Custodian
or a Lender to assert any claim or demand or to enforce any right or remedy
against any Loan Party under the provisions of this Agreement or any other Loan
Document or otherwise; (ii) any extension or renewal of any provision hereof or
thereof; (iii) any rescission, waiver, compromise, acceleration, amendment or
modification of any of the terms or provisions of any of the Loan Documents;
(iv) the release, exchange, waiver or foreclosure of any security held by the
Master Collateral Agent or the Collateral Administrator for the Obligations or
any of them; (v) the failure of the Administrative Agent or a Lender to exercise
any right or remedy against any other Guarantor; or (vi) the release or
substitution of any Collateral or any other Guarantor.

 



150

 

 

(c)            To the extent permitted by applicable law, each of the Guarantors
further agrees that this guaranty constitutes a guaranty of payment when due and
not just of collection, and waives any right to require that any resort be had
by the Administrative Agent, the Collateral Administrator, the Master Collateral
Agent, the Collateral Custodian, the Depositary or a Lender to any security held
for payment of the Obligations or to any balance of any deposit, account or
credit on the books of the Administrative Agent, the Collateral Administrator,
the Master Collateral Agent, the Collateral Custodian or a Lender in favor of
any Borrower or any other Guarantor, or to any other Person.

 

(d)            To the extent permitted by applicable law, each of the Guarantors
hereby waives any defense that it might have based on a failure to remain
informed of the financial condition of the Borrowers and of any other Guarantor
and any circumstances affecting the ability of the Borrowers to perform under
this Agreement.

 

(e)            To the extent permitted by applicable law, each Guarantor’s
guaranty shall not be affected by the genuineness, validity, regularity or
enforceability of the Obligations or any other instrument evidencing any
Obligations, or by the existence, validity, enforceability, perfection, or
extent of any collateral therefor or by any other circumstance relating to the
Obligations which might otherwise constitute a defense to this guaranty (other
than payment in full in cash of the Obligations in accordance with the terms of
this Agreement (other than those that constitute unasserted contingent
indemnification obligations)). None of the Administrative Agent, the Collateral
Administrator, the Master Collateral Agent, the Collateral Custodian or any of
the Lenders makes any representation or warranty in respect to any such
circumstances or shall have any duty or responsibility whatsoever to any
Guarantor in respect of the management and maintenance of the Obligations.

 

(f)            Upon the occurrence of the Obligations becoming due and payable
(by acceleration or otherwise), the Lenders shall be entitled to immediate
payment of such Obligations by the Guarantors upon written demand by the
Administrative Agent.

 

(g)            The Guarantors hereby irrevocably agree that the obligations of
each Guarantor hereunder are limited to the maximum amount that would not render
the Guarantor’s obligations subject to avoidance under applicable fraudulent
conveyance provisions of the Bankruptcy Code.

 

Section 9.02           No Impairment of Guaranty. To the extent permitted by
applicable law, the obligations of the Guarantors hereunder shall not be subject
to any reduction, limitation or impairment for any reason, including, without
limitation, any claim of waiver, release, surrender, alteration or compromise,
other than pursuant to a written agreement in compliance with Section 10.08 and
shall not be subject to any defense or set-off, counterclaim, netting,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations. To the extent permitted by applicable law,
without limiting the generality of the foregoing, the obligations of the
Guarantors hereunder shall not be discharged or impaired or otherwise affected
by the failure of the Administrative Agent, the Collateral Administrator, the
Master Collateral Agent, the Collateral Custodian or a Lender to assert any
claim or demand or to enforce any remedy under this Agreement or any other
agreement, by any waiver or modification of any provision hereof or thereof, by
any default, failure or delay, willful or otherwise, in the performance of the
Obligations, or by any other act or thing or omission or delay to do any other
act or thing which may or might in any manner or to any extent vary the risk of
the Guarantors or would otherwise operate as a discharge of the Guarantors as a
matter of law.

 



151

 

 

Section 9.03           Continuation and Reinstatement, Etc. Each Guarantor
further agrees that its guaranty hereunder shall continue to be effective or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any Obligation is rescinded or must otherwise be restored by the Administrative
Agent, any Lender or any other Secured Party upon the bankruptcy or
reorganization of a Borrower or a Guarantor, or otherwise.

 

Section 9.04           Subrogation; Fraudulent Conveyance.

 

(a)            Upon payment by any Guarantor of any sums to the Administrative
Agent, the Collateral Administrator, the Master Collateral Agent, the Collateral
Custodian, the Depositary or a Lender hereunder, all rights of such Guarantor
against the Borrowers arising as a result thereof by way of right of subrogation
or otherwise, shall in all respects be subordinate and junior in right of
payment to the prior payment in full of all the Obligations (including interest
accruing on and after the filing of any petition in bankruptcy or of
reorganization of an obligor whether or not post filing interest is allowed in
such proceeding). If any amount shall be paid to such Guarantor for the account
of the Borrowers relating to the Obligations prior to payment in full of the
Obligations, such amount shall be held in trust for the benefit of the
Administrative Agent, the Collateral Administrator, the Master Collateral Agent,
the Collateral Custodian and the Lenders and shall forthwith be paid to the
Administrative Agent, the Collateral Administrator, the Master Collateral Agent,
the Collateral Custodian, the Depositary and the Lenders to be credited and
applied to the Obligations, whether matured or unmatured. Each Guarantor hereby
agrees that (1)(a) all Indebtedness and other payment obligations owed to any
Parent Guarantor or Parent Subsidiary Guarantor by any Borrower or Company
Subsidiary Guarantor shall be subordinate and junior in right of payment to (and
not subject to setoff, netting or recoupment prior to) the prior payment in full
of all the Obligations (including interest accruing on and after the filing of
any petition in bankruptcy or of reorganization of an obligor whether or not
post filing interest is allowed in such proceeding); and (b) all Indebtedness
and other payment obligations owed to any Parent Guarantor or Parent Subsidiary
Guarantor by any other Parent Guarantor or Parent Subsidiary Guarantor shall be
subordinate and junior in right of payment to (and not subject to setoff,
netting or recoupment prior to) the prior payment in full of all the Obligations
(including interest accruing on and after the filing of any petition in
bankruptcy or of reorganization of an obligor whether or not post filing
interest is allowed in such proceeding); provided that, in the case of each of
clauses (a) and (b) above, so long as no Event of Default shall have occurred
and be continuing and neither the Required Lenders nor the Administrative Agent
has provided written direction to cease such payments, any payments in respect
of such Indebtedness and other payment obligations shall not be prohibited (to
the extent not otherwise prohibited under any Loan Document); and (2) all
Indebtedness and other payment obligations owed by such Parent Guarantor or
Parent Subsidiary Guarantor to any Borrower or Company Subsidiary Guarantor
shall not be subordinated or junior in right of payment to, and shall rank pari
passu with, any other indebtedness or payment obligations of such Parent
Guarantor or Parent Subsidiary Guarantor. Notwithstanding anything in this
paragraph to the contrary, in no event will setoff or netting apply with respect
to amounts due from any Guarantor to the Company (or any other Borrower Party)
pursuant any Intercompany Agreement or IP Agreement or with respect to funds
such Guarantor has received pursuant to any MileagePlus Agreement.

 



152

 

 

(b)            Each Guarantor, and by its acceptance of this Agreement, the
Master Collateral Agent and each other Secured Party, hereby confirms that it is
the intention of all such Persons that this Agreement and the Obligations of
each Guarantor hereunder not constitute a fraudulent transfer or conveyance for
purposes of the Bankruptcy Code, the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act or any similar foreign, federal or state law to
the extent applicable to the guaranties hereunder and the Obligations of each
Guarantor hereunder. To effectuate the foregoing intention, the Master
Collateral Agent, the other Secured Parties and the Guarantors hereby
irrevocably agree that the Obligations of each Guarantor under the guaranties
hereunder at any time shall be limited to the maximum amount as will result in
the Obligations of such Guarantor under this guaranty not constituting a
fraudulent transfer or conveyance.

 

Section 9.05           Discharge of Guaranty.

 

(a)            In the event of any sale or other disposition of all or
substantially all of the assets of any Guarantor (other than Parent), by way of
merger, consolidation or otherwise, or a sale or other disposition of all
Capital Stock of any Guarantor (other than Parent), in each case to a Person
that is not (either before or after giving effect to such transactions), Parent
or a Subsidiary of the Parent, in a transaction permitted under this Agreement,
then such Guarantor (in the event of a sale or other disposition, by way of
merger, consolidation or otherwise, of all of the Capital Stock of such
Guarantor) or the Person acquiring the property (in the event of a sale or other
disposition of all or substantially all of the assets of such Guarantor) will be
automatically released and relieved of any obligations under its Guarantee of
the Guaranteed Obligations.

 

(b)            In the event that any Guarantor becomes an Excluded Subsidiary
(including by designation of such Guarantor as an Unrestricted Subsidiary or
such Guarantor becoming an Immaterial Subsidiary), such Guarantor shall be
released and relieved of any obligations under its Guarantee of the Guaranteed
Obligations (and the Administrative Agent shall provide such release) so long as
(i) no Event of Default shall have occurred and be continuing or shall result
therefrom and (ii) the Borrowers shall have delivered a certificate of a
Responsible Officer certifying that such Subsidiary is an Excluded Subsidiary
together with such information relating thereto as the Administrative Agent may
reasonably request.

 

(c)            The Administrative Agent shall execute and deliver, at the
Borrowers’ expense, such documents as any Loan Party may reasonably request to
evidence the release of the guarantee of such Guarantor provided herein.

 

Section 9.06           Luxembourg Limitations.

 

(a)            Notwithstanding any provision to the contrary in this Agreement,
the liability of any Luxembourg Guarantor under this Section 9 for the
obligations of any Loan Party which is not a direct or indirect subsidiary of
that Luxembourg Guarantor, may not exceed, in aggregate, the Maximum Amount.

 



153

 

 

(b)            For the purposes of paragraph (a) above, the “Maximum Amount”, in
relation to a Luxembourg Guarantor, means an amount equal to the aggregate
(without double counting) of:

 

(i)            the aggregate amount of any intercompany or shareholder funding
(in any form whatsoever) made available to that Luxembourg Guarantor or any of
its direct or indirect subsidiaries by any other Loan Party which has been
directly or indirectly funded by a borrowing under this Agreement; and

 

(ii)            an amount equal to the greater of:

 

(1)            ninety-five per cent (95%) of the sum of (i) such Luxembourg
Guarantor’s own funds (capitaux propres) (as referred to in Annex I to the
Grand-Ducal Regulation dated December 18, 2015 setting out the form and content
of the presentation of the balance sheet and profit and loss account, enforcing
the Luxembourg act of December 19, 2002 on the trade and companies register and
the accounting and annual accounts of undertakings, as amended) (the “Own
Funds”) and (ii) such Luxembourg Guarantor’s debt which is subordinated in right
of payment (whether generally or specifically) to any claim of any Loan Party
under any of the Loan Documents (the “Subordinated Debt”), in each case as
determined on the basis of the then latest available annual accounts of the
Luxembourg Guarantor duly established in accordance with applicable accounting
rules, as at the date of this Agreement; and

 

(2)            ninety-five per cent (95%) of the sum of (i) the Own Funds and
(ii) the Subordinated Debt, in each case as determined on the basis of the then
latest available annual accounts of the Luxembourg Guarantor duly established in
accordance with applicable accounting rules), as at the date on which a claim
under such Luxembourg Guarantor’s guarantee under this Section 9 is made.

 

(c)            The limitations set forth in this Section 9.06 shall not apply to
any Collateral Document, or any recoveries derived from the enforcement of a
Secured Party’s rights under or in respect of any Collateral.

 



154

 

 

Section 10.

 

MISCELLANEOUS

 

Section 10.01         Notices.

 

(a)            Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein or under any other Loan
Document shall be in writing (including by facsimile or electronic mail), and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

(i)             if to any Loan Party other than the IP Entities, to it at 233
South Wacker Drive, Chicago, Illinois 60606, Telecopier No.: 872-825-3016,
Email: Gerry.laderman@united.com; in each case Attention: Treasurer;

 

(ii)            If to any IP Entity, to it at Maples Corporate Services Limited,
PO Box 309, Ugland House, George Town, Grand Cayman, KY1-1104, Cayman Islands,
Telecopier No.:  872-825-0316 Email: Gerry.laderman@united.com; in each case
Attention: Treasurer

 

(iii)           if to the Administrative Agent, to Goldman Sachs Bank USA, 2001
Ross Ave, 29th Floor, Dallas, TX 75201, Attention: SBD Operations, Email:
gs-dallas-adminagency@ny.email.gs.com and
gs-sbdagency-borrowernotices@ny.email.gs.com, Phone: (972) 368-2323, Fax: (646)
769-7829;

 

(iv)           if to the Collateral Administrator or Collateral Custodian, to it
at Wilmington Trust, National Association, 1100 North Market Street, Drop:
DE3-C050, Wilmington, DE 19890, Attention: Chad May, email:
CMay@WilmingtonTrust.com; and

 

(v)            if to any other Lender, to it at its address (or telecopy number)
set forth in Annex A hereto or, if subsequently delivered, an Assignment and
Acceptance.

 

(b)            Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrowers may, in their reasonable discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications; provided further that no such
approval shall be required for any notice delivered to the Administrative Agent
by electronic mail pursuant to Section 2.13(a).

 

(c)            Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

 

Section 10.02         Successors and Assigns.

 

(a)            The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) no Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by a Loan Party without
such consent shall be null and void), provided that the foregoing shall not
restrict any transaction permitted by Section 6.10, and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 10.02. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
(to the extent provided in paragraph (d) of this Section 10.02) and, to the
extent expressly contemplated hereby, the Related Parties of the Administrative
Agent, the Master Collateral Agent, the Collateral Administrator, the Collateral
Custodian, the Depositary and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement; provided further that the Master
Collateral Agent and the Collateral Custodian and the Depositary shall be
express third party beneficiaries of this Agreement.

 



155

 

 

(b)            (i) Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of the Term Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

 

(A)           the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment if the assignee is a
Lender, an Affiliate of a Lender or an Approved Fund of a Lender, in each case
so long as such assignee is an Eligible Assignee; and

 

(B)           the Borrowers; provided that no consent of the Borrowers shall be
required for an assignment (I) if an Event of Default has occurred and is
continuing, (II) if the assignee is a Lender, an Affiliate of a Lender or an
Approved Fund of a Lender, in each case so long as such assignee is an Eligible
Assignee, or (III) of Term Loans by any of the Lead Arrangers or any of its
Affiliates as part of the primary syndication of the Term Loans (as determined
by the Lead Arrangers) in consultation with the Borrowers, in each case so long
as such assignee is an Eligible Assignee; provided, further that the Borrowers’
consent will be deemed given with respect to a proposed assignment if no
response is received within ten (10) Business Days after having received a
written request from such Lender pursuant to this Section 10.02(b);

 

(ii)            Assignments shall be subject to the following additional
conditions:

 

(A)           any assignment of any portion of the Term Loan Commitment and Term
Loans shall be made to an Eligible Assignee;

 

(B)           except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Term Loan Commitments or Term Loans, the amount
of such Term Loan Commitments or Term Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5.0 million, and after giving effect to such assignment, the
portion of the Term Loan or Term Loan Commitment held by the assigning Lender of
the same tranche as the assigned portion of the Term Loan or Term Loan
Commitment shall not be less than $5.0 million, in each case, unless the
Borrowers and the Administrative Agent otherwise consent; provided that no
consent of the Borrowers shall be required with respect to such assignment if an
Event of Default has occurred and is continuing; provided, further that any such
assignment shall be in increments of $500,000 in excess of the minimum amount
described above;

 



156

 

 

(C)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

 

(D)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 for the account of the Administrative Agent
(except in the case of assignments made by or to Goldman Sachs Lending Partners
LLC or any of its affiliates); and

 

(E)            the assignee, if it was not a Lender immediately prior to such
assignment, shall deliver to the Administrative Agent an administrative
questionnaire in a form as the Administrative Agent may require;

 

For the purposes of this Section 10.02(b), the term “Approved Fund” shall mean
with respect to any Lender, any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity or an Affiliate of an entity that administers or manages such
Lender.

 

(iii)           Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section 10.02, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.16 and 10.04). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 10.02 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section 10.02.

 

(iv)           The Administrative Agent shall maintain at its offices a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and principal amount (and
stated interest) of the Term Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Loan Parties, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by any Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

(vii)          Notwithstanding anything to the contrary contained herein, no
assignment may be made hereunder to any Defaulting Lender, any Disqualified
Lender or natural Person or a holding company, investment vehicle or trust for,
or owned and operated by or for the primary benefit of natural persons or any
Affiliates of the foregoing Persons in this clause (viii); provided that in the
event that an Event of Default has occurred and is continuing, assignments may
be made to any Disqualified Lender described in clause (a) and, solely in the
case of an Affiliate of a Person described in clause (a), clause (c) of the
definition of “Disqualified Lender”.

 



157

 

 

(viii)         In connection with any assignment of rights and obligations of
any Defaulting Lender hereunder, no such assignment will be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment make such additional payments to the Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate (which
may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrowers and the Administrative Agent, the applicable pro rata
share of Term Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Borrowers, Administrative Agent and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Term Loans in accordance with its
Aggregate Exposure Percentage. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
becomes effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest will be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

(c)            Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed
administrative questionnaire in a form as the Administrative Agent may require
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in clause (b) of this Section 10.02 and any written
consent to such assignment required by clause (b) of this Section 10.02, the
Administrative Agent shall accept such Assignment and Acceptance and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.04, 8.04 or 10.04(d), the Administrative
Agent shall have no obligation to accept such Assignment and Acceptance and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this clause (c).

 

(d)            (i) Any Lender may, without the consent of the Borrowers or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Term Loan Commitment and
the Term Loans); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrowers, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement; and (D) such Participant
is not a Defaulting Lender, Disqualified Lender or any Affiliate thereof. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 10.08(a) that affects such Participant, to the extent that such Lender
participating such interest would be entitled to vote. Subject to
Section 10.02(d)(ii), the Borrowers agree that each Participant shall be
entitled to the benefits of Sections 2.14 and 2.16 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to
Section 10.02(b). To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 8.08 as though it were a Lender, provided
such Participant agrees to be subject to the requirements of Section 8.08 as
though it were a Lender. Each Lender that sells a participation, acting solely
for this purpose as a non-fiduciary agent of the Borrowers, shall maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Term Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Term Loan Commitments, Term Loans or its other obligations under this Agreement
or any Loan Document) except to the extent that such disclosure is necessary to
establish that such Term Loan Commitment, Term Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender, the Loan Parties and the Administrative Agent
shall treat each Person whose name is recorded in the Participant Register
pursuant to the terms hereof as the owner of such participation for all purposes
of this Agreement, notwithstanding notice to the contrary.

 



158

 

 

(i)             A Participant shall not be entitled to receive any greater
payment under Section 2.14 or 2.16 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant
and shall be subject to the terms of Section 2.18(a). The Lender selling the
participation to such Participant shall be subject to the terms of
Section 2.18(b) if such Participant requests compensation or additional amounts
pursuant to Section 2.14 or 2.16. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.16 unless
such Participant agrees, for the benefit of the Borrowers, to comply with
Sections 2.16(f), 2.16(g) and 2.16(h) as though it were a Lender.

 

(e)            Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender, and this Section 10.02 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

(f)             Any Lender may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 10.02, disclose to the assignee or participant or proposed assignee or
participant, any information relating to the Loan Parties furnished to such
Lender by or on behalf of any Loan Party; provided that prior to any such
disclosure, each such assignee or participant or proposed assignee or
participant provides to the Administrative Agent its agreement in writing to be
bound for the benefit of the Borrowers by either the provisions of Section 10.03
or other provisions at least as restrictive as Section 10.03.

 



159

 

 

(g)            Notwithstanding anything to the contrary contained herein,
(x) any Lender may, at any time, assign all or a portion of its rights and
obligations under this Agreement in respect of its Term Loans to Parent, any
Borrower or any Subsidiary and (y) Parent, any Borrower and any Subsidiary may,
from time to time, purchase or prepay Term Loans, in each case, on a non-pro
rata basis through (1) Dutch auction procedures open to all applicable Lenders
in accordance with customary procedures to be mutually agreed between the
Borrowers and the Administrative Agent or (2) open market purchases; provided
that:

 

(i)             any Term Loans or Term Loan Commitments acquired by Parent, any
Borrower or any Restricted Subsidiary shall be immediately and automatically
retired and cancelled concurrently with the acquisition thereof;

 

(ii)            no assignment of Term Loans to Parent, any Borrower or any
Restricted Subsidiary may occur while an Event of Default has occurred and is
continuing hereunder;

 

(iii)           in connection with each assignment pursuant to this
Section 10.02(g), Parent, any Borrower, or any Subsidiary purchasing any
Lender’s Term Loans shall be required to make a representation that it is not in
possession of material nonpublic information with respect to the Borrowers and
their respective Subsidiaries or their respective securities, and all parties to
such transaction may render customary “big boy” letters to each other (or to the
auction agent, if applicable);

 

(iv)           in the case of any Term Loans (A) acquired by, or contributed to,
Parent, any Borrower or any Subsidiary thereof and (B) cancelled and retired in
accordance with this Section 10.02(g), (1) the aggregate outstanding principal
amount of the Term Loans of the applicable Class shall be deemed reduced by the
full par value of the aggregate principal amount of such Term Loans acquired by
Parent, the Borrowers or any such Subsidiary and (2) any scheduled principal
repayment installments with respect to the Term Loans of such Class occurring
pursuant to Section 2.10 prior to the final maturity date for Term Loans of such
Class, shall be reduced pro rata by the par value of the aggregate principal
amount of Term Loans so purchased or contributed (and subsequently cancelled and
retired), with such reduction being applied solely to the remaining Term Loans
of the Lenders which sold or contributed such Term Loans; and

 

(v)            assignment to the Borrower and cancellation of Term Loans in
connection with a Dutch auction or open market purchases shall not constitute a
mandatory or voluntary payment for purposes of Section 2.12 or 2.13.

 



160

 

 

 

(h)           Disqualified Lenders.

 

(i)            No participation or, at any time an Event of Default shall not
have occurred and be continuing, assignment, shall be made or sold to any Person
that was a Disqualified Lender as of the date (the “Trade Date”) on which the
applicable Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Borrower has consented to such assignment as otherwise contemplated
by this Section 10.02, in which case such Person will not be considered a
Disqualified Lender for the purpose of such assignment). For the avoidance of
doubt, with respect to any assignee that becomes a Disqualified Lender after the
applicable Trade Date (including as a result of the delivery of a notice
pursuant to, and/or the expiration of the notice period referred to in, the
definition of “Disqualified Lender”), (x) such assignee shall not retroactively
be disqualified from becoming a Lender in respect of the Term Loans it holds or
has entered into an agreement to purchase as of such notice and (y) the
execution by the Borrower of an Assignment and Acceptance with respect to such
assignee will not by itself result in such assignee no longer being considered a
Disqualified Lender. Any assignment in violation of this clause (h)(i) shall not
be void, but the other provisions of this clause (h) shall apply.

 

(ii)            If any assignment is made to any Disqualified Lender without the
Borrower’s prior consent in violation of clause (i) above, the Borrower may, at
its sole expense and effort, upon notice to the applicable Disqualified Lender
and the Administrative Agent, (A) in the case of outstanding Term Loans held by
Disqualified Lenders, prepay such Term Loan by paying the lesser of (x) the
principal amount thereof and (y) the amount that such Disqualified Lender paid
to acquire such Term Loans, in each case plus accrued interest (other than
Default Interest), accrued fees and all other amounts (other than principal
amounts or premiums) payable to it hereunder and under the other Loan Documents
and/or (B) require such Disqualified Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in this
Section 10.02), all of its interest, rights and obligations under this Agreement
and related Loan Documents to an Eligible Assignee that shall assume such
obligations at the lesser of (x) the principal amount thereof and (y) the amount
that such Disqualified Lender paid to acquire such interests, rights and
obligations, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder and other the
other Loan Documents; provided that (i) the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in
Section 10.02(b) and (ii) such assignment does not conflict with applicable
Laws.

 

(iii)            Notwithstanding anything to the contrary contained in this
Agreement, Disqualified Lenders (A) will not (x) have the right to receive
information, reports or other materials provided to the Lenders by the Loan
Parties, the Administrative Agent or any other Lender, (y) attend or participate
in meetings attended by the Lenders and the Administrative Agent, or (z) access
any electronic site established for the Lenders or confidential communications
from counsel to or financial advisors of the Administrative Agent or the Lenders
and (B) (x) for purposes of any consent to any amendment, waiver or modification
of, or any action under, and for the purpose of any direction to the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Lender will be deemed to have consented in the same proportion as
the Lenders that are not Disqualified Lenders consented to such matter, and
(y) for purposes of voting on any plan of reorganization or plan of liquidation
pursuant to any Bankruptcy Laws (“Plan of Reorganization”), each Disqualified
Lender party hereto hereby agrees (1) not to vote on such Plan of
Reorganization, (2) if such Disqualified Lender does vote on such Plan of
Reorganization notwithstanding the restriction in the foregoing clause (1), such
vote will be deemed not to be in good faith and shall be “designated” pursuant
to Section 1126(e) of the Bankruptcy Code (or any similar provision in any other
Bankruptcy Laws), and such vote shall not be counted in determining whether the
applicable class has accepted or rejected such Plan of Reorganization in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Bankruptcy Laws) and (3) not to contest any request by any party
for a determination by the Bankruptcy Court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).

 



161

 

 

(iv)            The Administrative Agent shall have the right, and the Borrower
hereby expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Lenders provided by the Borrower and any updates thereto from time
to time (collectively, the “DQ List”) on the Intralinks site or other deal
platform for the Facilities, including that portion of the Intralinks site or
other deal platform for the Facilities that is designated for “public side”
Lenders or (B) provide the DQ List to each Lender requesting the same.

 

Section 10.03        Confidentiality. Each Lender agrees to keep any information
delivered or made available by (or on behalf of) any Loan Party to it
confidential, in accordance with its customary procedures, from anyone other
than Persons employed or retained by such Lender or its Affiliates who are or
are expected to become engaged in evaluating, approving, structuring, insuring
or administering the Term Loans, and who are advised by such Lender of the
confidential nature of such information; provided that nothing herein shall
prevent any Lender from disclosing such information (a) to any of its Affiliates
and its and their respective agents, directors and advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such information and instructed to keep such information
confidential) or to any other Lender (provided that such Lender shall be
responsible for such recipient’s compliance with this Section 10.03), (b) upon
the order of any court or administrative agency, (c) upon the request or demand
of any regulatory agency or authority (including any self-regulatory authority),
(d) which has been publicly disclosed other than as a result of a disclosure by
the Administrative Agent or any Lender which is not permitted by this Agreement
or other confidentiality obligations owed to Parent or any of its Subsidiaries,
(e) in connection with any litigation to which the Administrative Agent, any
Lender, or their respective Affiliates may be a party to the extent reasonably
required under applicable rules of discovery, (f) to the extent reasonably
required in connection with the exercise of any remedy hereunder, (g) to such
Lender’s legal counsel, independent auditors, accountants and other professional
advisors, (h) on a confidential basis to (I) any Rating Agency in connection
with rating Parent and its Subsidiaries or any Facility, (II) any direct or
indirect provider of credit protection to such Lender or its Affiliates (or its
brokers) (other than a Disqualified Lender or any other Person to whom the
Borrowers have refused to consent to an assignment) (provided that such Lender
shall be responsible for such recipient’s compliance with this Section 10.03)
and (III) market data collectors, similar services providers to the lending
industry, and service providers to the Agents and the Lenders after the Closing
Date and in connection with the administration and management of the Facility
(provided that such information is limited to the existence of this Agreement
and information about the Facility that is customarily shared for facilities of
this type), (i) with the prior consent of the Borrowers, (j) to any actual or
proposed participant or assignee of all or part of its rights hereunder (other
than a Disqualified Lender or any other Person to whom the Borrowers have
refused to consent to an assignment) or to any direct or indirect contractual
counterparty (or the legal counsel, independent auditors, accountants and other
professional advisors thereto) to any swap or derivative transaction relating to
the Borrowers and their obligations, in each case, subject to the proviso in
Section 10.02(f) (with any reference to any assignee or participant set forth in
such proviso being deemed to include a reference to such contractual
counterparty for purposes of this Section 10.03(j)), (k) to the extent that such
information is received by such Lender from a third party that is not, to such
Lender’s knowledge, subject to confidentiality obligations to a Borrower or any
of its Affiliates and (l) to the extent that such information is independently
developed by such Lender. If any Lender is in any manner requested or required
to disclose any of the information delivered or made available to it by any Loan
Party under clauses (b) or (e) of this Section 10.03, such Lender will, to the
extent permitted by law, provide the Loan Parties with prompt notice, to the
extent reasonable, so that the Loan Parties may seek, at their sole expense, a
protective order or other appropriate remedy or may waive compliance with this
Section 10.03.

 



162

 

 

Section 10.04         Expenses; Indemnity; Damage Waiver.

 

(a)            (i) The Borrowers shall, jointly and severally, pay or reimburse:

 

(1)            all reasonable fees and reasonable out-of-pocket expenses of the
Administrative Agent, the Master Collateral Agent, the Collateral Administrator,
the Collateral Custodian, the Depositary and the Lead Arrangers (in the case of
legal counsel and other advisors, limited to the reasonable fees, disbursements
and other charges of Mayer Brown LLP and Milbank LLP, special counsel to the
Administrative Agent and Seward & Kissel LLP, special counsel to the Master
Collateral Agent, the Collateral Administrator, the Collateral Custodian and the
Depositary, local counsel in each material jurisdiction and other advisors that,
so long as no Event of Default has occurred or is continuing, are approved by
the Borrowers) associated with the preparation, execution and delivery of the
Loan Documents and the performance of its duties hereunder and thereunder and
(in the case of the Administrative Agent) any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), including the reasonable
fees and out-of-pocket, documented expenses of one outside counsel for the
Administrative Agent with respect thereto and one outside counsel for the Master
Collateral Agent, the Collateral Administrator, the Depositary and the
Collateral Custodian collectively, and with respect to advising the
Administrative Agent as to its rights and remedies under this Agreement (and, in
the case of an actual or perceived conflict of interest or potential conflict of
interest no more than the number of additional law firms as counsel for the
various parties as is necessary to avoid any such actual or potential conflict
of interest);

 



163

 

 

(2)            in connection with any enforcement of the Loan Documents, all
reasonable and documented fees and out-of-pocket expenses of the Administrative
Agent, the Master Collateral Agent, the Collateral Administrator, the Collateral
Custodian, the Depositary and the Lenders (limited to the reasonable fees,
disbursements and other charges of (x) in the case of legal counsel, one outside
counsel for the Administrative Agent, and one outside counsel for the Lenders,
collectively, and one outside counsel for the Master Collateral Agent, the
Collateral Administrator and the Collateral Custodian, collectively, and if
necessary regulatory and local counsel in each material jurisdiction and, in the
case of an actual or perceived conflict of interest or potential conflict of
interest no more than the number of additional law firms as counsel for the
various parties as is necessary to avoid any such actual or potential conflict
of interest and (y) other advisors);

 

(3)            all reasonable, documented, out-of-pocket costs, expenses, taxes,
assessments and other charges (including the reasonable fees, disbursements and
other charges of counsel for the Administrative Agent, the Master Collateral
Agent, the Collateral Administrator and the Collateral Custodian) incurred by
the Administrative Agent, the Master Collateral Agent, the Collateral
Administrator and the Collateral Custodian in connection with any filing,
registration, recording or perfection of any security interest contemplated by
any Loan Document or incurred in connection with any release or addition of
Collateral after the Closing Date; and

 

(4)            all costs and expenses related to acquiring the ratings of the
Term Loans from the Rating Agencies, including any monitoring fees of the Rating
Agencies in respect of the rating of the Term Loans.

 

(ii)            All payments or reimbursements pursuant to the foregoing
clause (a)(i) shall be paid within thirty (30) days of written demand together
with back-up documentation supporting such reimbursement request.

 

(b)            The Borrowers shall, jointly and severally, indemnify each Agent,
each Lead Arranger and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (in the case of legal counsel and other
advisors, limited to reasonable attorneys’ fees for one primary legal counsel
for all affected parties (and in the case of an actual or perceived conflict of
interest, one additional counsel for all affected parties), local counsel in
each material jurisdiction and other advisors that, so long as no Event of
Default has occurred or is continuing, are approved by the Borrowers, but
excluding allocated costs of internal counsel), including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee, arising out of, in
connection with, or as a result of the performance of its duties under the Loan
Documents or any actual or prospective claim, litigation, investigation or
proceeding (including any investigating, preparing for or defending any such
claims, actions, suits, investigations or proceedings, whether or not in
connection with pending or threatened litigation in which such Indemnitee is a
party), whether based on contract, tort or any other theory and regardless of
whether any Indemnitee is a party thereto and whether or not any such claim,
litigation, investigation or proceeding is brought by any Borrower, its equity
holders, its Affiliates, its creditors or any other Person, relating to (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Term Loan or the use of the proceeds
therefrom or (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property owned or operated by Parent or any of its
Subsidiaries, or any Environmental Liability related in any way to, or asserted
against, Parent or any of its Subsidiaries; provided that the foregoing
indemnity will not, as to any Indemnitee (or its Related Parties), be available
to the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the bad faith, gross negligence or
willful misconduct of, or material breach of any Loan Document by, such
Indemnitee (or of any of its Related Parties), and in such case such Indemnitee
(and its Related Parties) shall repay the Borrowers the amount of any expenses
previously reimbursed by the Borrowers in connection with any such loss, claims,
damages, expenses or liability to such Indemnitee or (y) result from any
proceeding between or among Indemnitees that does not involve an action or
omission by any Borrower or its Affiliates (other than claims against any
Indemnitee in its capacity or in fulfilling its role as the agent, collateral
agent, collateral administrator, collateral custodian or arranger or any other
similar role under the Facility (excluding its role as a Lender)). This
Section 10.04(b) shall not apply with respect to Taxes other than Taxes that
represent losses or damages arising from any non-Tax claim.

 



164

 

 

(c)            In case any action or proceeding shall be brought or asserted
against an Indemnitee in respect of which indemnity may be sought against the
Borrowers under the provisions of any Loan Document, such Indemnitee shall
promptly notify the Borrowers in writing and the Borrowers shall, if requested
by such Indemnitee or if the Borrowers desire to do so, assume the defense
thereof, including the employment of counsel reasonably satisfactory to such
Indemnitee but only if (i) no Event of Default shall have occurred and be
continuing, (ii) such action or proceeding does not involve any risk of criminal
liability or material risk of material civil money penalties being imposed on
such Indemnitee and (iii) the applicable Indemnitees have determined (in their
sole discretion, acting reasonably) that there is a conflict between the
positions of the Borrowers and the applicable Indemnitees in conducting the
defense of such action or proceeding or that there may be legal defenses
available to the Indemnitees different from or in addition to those available to
the Borrowers. The Borrowers shall not, without the written consent of the
applicable Indemnitee (not to be unreasonably withheld, delayed, denied or
conditioned), enter into any settlement of any such action or proceeding, unless
such settlement includes an unconditional release of the Indemnitee from all
liability on claims that are the subject matter of such proceeding and does not
contain any statement as to or admission of fault, culpability or failure to act
on the part of the Indemnitee. The failure to so notify the Borrowers shall not
affect any obligations the Borrowers may have to such Indemnitee under the Loan
Documents or otherwise other than to the extent that the Borrowers are
materially adversely affected by such failure. The Indemnitees shall have the
right to employ separate counsel in such action or proceeding and participate in
the defense thereof, but the fees and expenses of such counsel shall be at the
expense of the Indemnitees unless: (x) the Borrowers have agreed to pay such
fees and expenses, (y) the Borrowers have failed to assume the defense of such
action or proceeding and employ counsel reasonably satisfactory to the
Indemnitees or (z) the Indemnitees shall have been advised in writing by counsel
that under prevailing ethical standards there may be a conflict between the
positions of the Borrowers and the Indemnitees in conducting the defense of such
action or proceeding or that there may be legal defenses available to the
Indemnitees different from or in addition to those available to the Borrowers,
in which case, if the Indemnitees notify the Borrowers in writing that they
elect to employ separate counsel at the expense of the Borrowers, the Borrowers
shall not have the right to assume the defense of such action or proceeding on
behalf of the Indemnitees; provided, however, that the Borrowers shall not, in
connection with any one such action or proceeding or separate but substantially
similar or related actions or proceedings in the same jurisdiction arising out
of the same general allegations or circumstances, be responsible hereunder for
the reasonable fees and expenses of more than one such firm of separate counsel
for the Master Collateral Agent, the Collateral Administrator and the Collateral
Custodian, on the one hand, and the Administrative Agent and the Lenders, on the
other hand, in addition to any local counsel. The Borrowers shall not be liable
for any settlement of any such action or proceeding effected without the written
consent of the Borrowers (which shall not be unreasonably withheld).

 



165

 

 

(d)            To the extent that the Borrowers fail to pay any amount required
to be paid by it to the Administrative Agent, the Master Collateral Agent, the
Collateral Administrator or the Collateral Custodian under paragraph (a), (b) or
(c) of this Section 10.04, each Lender severally agrees to pay to the
Administrative Agent, the Master Collateral Agent, the Collateral Administrator
or the Collateral Custodian such portion of the unpaid amount equal to such
Lender’s Aggregate Exposure Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought); provided that
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Master Collateral Agent, the Collateral Administrator
or the Collateral Custodian in its capacity as such.

 

(e)            To the extent permitted by applicable law, each party hereto
shall not assert, and hereby waives, any claim against any other party hereto,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the Transactions or any Term Loan or the use of the
proceeds thereof; provided that nothing in this clause (e) shall relieve any
party of any obligation it may have to indemnify an Indemnitee against special,
indirect, consequential or punitive damages asserted against such Indemnitee by
a third party.

 

Section 10.05         Governing Law; Jurisdiction; Consent to Service of
Process.

 

(a)            This Agreement shall be construed in accordance with and governed
by the law of the State of New York.

 



166

 

 

(b)            Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State court or, to the extent permitted by law,
in such Federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall, to the extent permitted by law, be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

 

(c)            Each party hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in Section 10.05(b). Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d)            Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 10.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

Section 10.06        No Waiver. No failure on the part of any Agent or any of
the Lenders to exercise, and no delay in exercising, any right, power or remedy
hereunder or any of the other Loan Documents shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right, power or remedy
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law.

 

Section 10.07        Extension of Maturity. Should any payment of principal of
or interest or any other amount due hereunder become due and payable on a day
other than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, in the case of principal, interest shall be payable
thereon at the rate herein specified during such extension.

 

Section 10.08       Amendments, Etc.

 

(a)            No modification, amendment or waiver of any provision of this
Agreement or any Collateral Document (other than any Account Control Agreement),
and no consent to any departure by any Loan Party therefrom, shall in any event
be effective unless the same shall be in writing and signed by the Required
Lenders (or signed by the Administrative Agent or the Collateral Administrator
with the consent of the Required Lenders), and then such waiver or consent shall
be effective only in the specific instance and for the purpose for which given;
provided, however, that a consent by the Required Lenders shall not be required
for a modification or amendment if such modification or amendment is authorized
by the prior written consent of:

 



167

 

 

(i)            each Lender directly and adversely affected thereby (A) increase
the Term Loan Commitment of such Lender or extend the termination date of the
Term Loan Commitment of such Lender (it being understood that a waiver of any
Default, Event of Default or mandatory repayment required under this Agreement
shall not constitute an increase in or extension of the termination date of the
Term Loan Commitment of a Lender), (B) reduce the principal amount or premium,
if any, of any Term Loan, or the rate of interest payable thereon (provided that
only the consent of the Required Lenders shall be necessary for a waiver of
Default Interest referred to in Section 2.08) or (C) extend any scheduled date
for the payment of principal, interest or Fees hereunder or to reduce such
percentage of any Fees payable hereunder or extend the scheduled final maturity
of the Borrowers’ obligations hereunder;

 

(ii)            all of the Lenders (A) amend or modify any provision of this
Agreement which provides for the unanimous consent or approval of the Lenders to
reduce such percentage or (B) release all or substantially all of the Liens
granted to the Master Collateral Agent or the Collateral Administrator hereunder
or under any other Collateral Document (except to the extent contemplated hereby
or by the terms of a Collateral Documents, the Intercreditor Agreements), or
release all or substantially all of the Guarantors (except to the extent
contemplated by Section 9.05);

 

(iii)            the Lenders holding at least 66.67% of the total Term Loan
Commitments and/or applicable Term Loans (A) for the release of liens on
Collateral (other than as permitted hereunder or under any Loan Document),
(B) to release any guarantees of this Facility (other than as permitted
hereunder or under any Loan Document), (C) to amend, waive or otherwise modify
Section 6.14(a), or (D) for any shortening or subordinating of term or reduction
in liquidated damages under the United Sublicense;

 

(iv)            in connection with an amendment that addresses solely a
repricing transaction in which any Class of Term Loan Commitments and/or Term
Loans is refinanced with a replacement Class of Term Loan Commitments and/or
Term Loans bearing (or is modified in such a manner such that the resulting Term
Loan Commitments and/or Term Loans bear) a lower effective yield, any Lender
other than the Lenders holding Term Loan Commitments and/or Term Loans subject
to such permitted repricing transaction that will continue as Lenders in respect
of the repriced Class of Term Loan Commitments and/or Term Loans or modified
Class of Term Loan Commitments and/or Term Loans;

 

(v)            the applicable Required Class Lenders in connection with an
amendment to Section 2.10, Section 2.17 or the last paragraph of Section 7.01
that directly and materially adversely affect the rights of Lenders holding Term
Loan Commitments or Term Loans of one Class differently from the rights of
Lenders holding Term Loan Commitments or Term Loans of any other Class;

 



168

 

 

(vi)           all Lenders under any Class, change the application of
prepayments as among or between Classes under Section 2.12 which is being
allocated a lesser repayment or prepayment as a result thereof (it being
understood that if additional Classes of Term Loans or additional Term Loans
under this Agreement consented to by the Required Lenders or additional Term
Loans permitted hereby are made, such new Term Loans may be included on a pro
rata basis in the various prepayments required pursuant to Section 2.12); and

 

(vii)          all Lenders, reduce the percentage specified in the definition of
“Required Lenders” or “Required Class Lenders”;

 

provided, further, that any Collateral Document may be amended, supplemented or
otherwise modified with the consent of the applicable Grantor and the Master
Collateral Agent or Collateral Administrator, as applicable, (i) to add assets
(or categories of assets) to the Collateral covered by such Collateral Document
or (ii) to remove any asset or type or category of asset (including
after-acquired assets of that type or category) from the Collateral covered by
such Collateral Document to the extent being or having been sold or transferred
to the extent such sale or transfer is or was permitted by this Agreement or any
other Loan Document, as certified by a Responsible Officer of the applicable
Grantor in an Officer’s Certificate delivered to the Master Collateral Agent.

 

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the affected Lenders and shall be binding upon the Borrowers,
the other Loan Parties, such Lenders, the Administrative Agent, the Master
Collateral Agent, the Collateral Administrator and all future holders of the
affected Term Loans. In the case of any waiver, the Borrowers, the other Loan
Parties, the Lenders, the Administrative Agent, the Master Collateral Agent and
the Collateral Administrator shall be restored to their former positions and
rights hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing, it being
understood that no such waiver shall extend to any subsequent or other Default
or Event of Default or impair any right consequent thereon. In connection with
the foregoing provisions, the Administrative Agent may, but shall have no
obligations to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender.

 

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrowers and the Lenders
providing the relevant Replacement Term Loans to permit the refinancing of all
outstanding Term Loans of any Class (“Refinanced Term Loans”) with a replacement
term loan tranche (“Replacement Term Loans”) hereunder; provided that (a) the
aggregate principal amount of such Replacement Term Loans shall not exceed the
aggregate principal amount of such Refinanced Term Loans (plus an amount equal
to all accrued but unpaid interest, fees, premiums, and expenses incurred in
connection therewith (including original issue discount, upfront fees and
similar items)) unless otherwise permitted hereunder (including utilization of
any other available baskets or incurrence based amounts), (b) the Weighted
Average Life to Maturity of such Replacement Term Loans shall not be shorter
than the Weighted Average Life to Maturity of such Refinanced Term Loans or any
other then existing Priority Lien Debt at the time of such refinancing, except
in the case of customary bridge loans which, subject only to customary
conditions (which shall be limited to no payment or bankruptcy event of
default), would either automatically be converted into or required to be
exchanged for long-term refinancing in the form of additional Replacement Term
Loans permitted under (and subject to the requirements of) this Section 10.08 or
Priority Lien Debt permitted under (and subject to the requirements of)
Section 6.02(c), (c) the maturity date for such Replacement Term Loans shall be
on or after the Latest Maturity Date, except in the case of customary bridge
loans which, subject only to customary conditions (which shall be limited to no
payment or bankruptcy event of default), would either automatically be converted
into or required to be exchanged for long-term refinancing in the form of
additional Replacement Term Loans permitted under (and subject to the
requirements of) this Section 10.08 or Priority Lien Debt permitted under (and
subject to the requirements of) Section 6.02(c), (d) prior to the incurrence of
such Replacement Term Loans, the Rating Agency Condition shall have been
satisfied, (e) after giving effect to the incurrence of such Replacement Term
Loans no Event of Default or Early Amortization Event shall have occurred and be
continuing and (f) the covenants, events of default and guarantees shall (i) be
reasonably acceptable to the Administrative Agent or (ii) be substantially
similar to, or (taken as a whole) not be materially more restrictive on the
Borrower Parties (as reasonably determined by the Company) when taken as a
whole, than the terms of the Refinanced Term Loans (except for (1) covenants,
events of default and guarantees applicable only to periods after the Latest
Maturity Date (as of the date of the refinancing) of such Class of Refinanced
Term Loans and (2) pricing, fees, rate floors, premiums, optional prepayment or
redemption terms) unless the Lenders under the other Classes of Term Loans
existing on the refinancing date (other than the Refinanced Term Loans), receive
the benefit of such more restrictive terms; provided that in no event shall such
Replacement Term Loans be subject to events of default resulting (either
directly or through a cross-default or cross-acceleration provision) from the
occurrence of any event described in the definition of “Parent Bankruptcy Event”
(or the occurrence of any such event with respect to any Subsidiary of Parent
other than any Borrower Party).

 



169

 

 

The Lenders hereby irrevocably agree that the Liens granted to the Master
Collateral Agent by the Loan Parties on any Collateral shall be automatically
released (i) upon the sale or other disposition of such Collateral (including as
part of or in connection with any other sale or other disposition permitted
hereunder) to any Person other than another Loan Party, to the extent such sale
or other disposition is made in compliance with the terms of the Collateral
Documents (and the Master Collateral Agent shall rely conclusively on a
certificate and/or opinion of counsel to that effect provided to it by any Loan
Party, including upon its reasonable request without further inquiry), (ii) to
the extent such Collateral is comprised of property leased to a Loan Party, upon
termination or expiration of such lease, (iii) if the release of such Lien is
approved, authorized or ratified in writing by Lenders holding at least 66.67%
of the total Term Loan Commitments and/or applicable Term Loans, (iv) to the
extent the property constituting such Collateral is owned by any Guarantor, upon
the release of such Guarantor from its obligations under the applicable
Guarantee (in accordance with the second following sentence), (v) as required to
effect any sale or other disposition of Collateral in connection with any
exercise of remedies of the Master Collateral Agent pursuant to the Collateral
Documents and (vi) if such assets constitute Excluded Property. Any such release
shall not in any manner discharge, affect, or impair the Obligations or any
Liens (other than those being released) upon (or obligations (other than those
being released) of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral except to the extent otherwise released in
accordance with the provisions of the Loan Documents. Additionally, the Lenders
hereby irrevocably agree that any Restricted Subsidiary that is a Guarantor may,
or shall automatically, as applicable, be released from the Guarantees as
contemplated by Section 9.05. The Lenders hereby authorize the Administrative
Agent and the Master Collateral Agent, as applicable, to, and the Administrative
Agent and the Master Collateral Agent agree promptly execute and deliver any
instruments, documents, and agreements necessary or desirable or reasonably
requested by the Borrowers to evidence and confirm the release of any Guarantor
or Collateral pursuant to the foregoing provisions of this paragraph, all
without the further consent or joinder of any Lender. The Lenders hereby
authorize the Administrative Agent, the Collateral Administrator and the Master
Collateral Agent, as applicable, to, and the Administrative Agent, the
Collateral Administrator and the Master Collateral Agent agree to execute and
deliver any instruments, documents, and agreements necessary, desirable or
reasonably requested by the Borrowers to evidence and confirm the subordination
of any Collateral subject to an easement, purchase money security interest or
Capital Lease Obligation, in each case to the extent such easement, purchase
money security interest or Capital Lease Obligation is permitted by the terms
hereof (and the Administrative Agent, the Collateral Administrator and the
Master Collateral Agent shall rely conclusively on a certificate to that effect
provided to it by any Loan Party, including upon its reasonable request without
further inquiry), all without the further consent or joinder of any Lender.

 



170

 

 

Notwithstanding anything herein to the contrary, the Loan Documents may be
amended to (i) add syndication or documentation agents and make customary
changes and references related thereto, and (ii) if applicable, add or modify
“parallel debt” language in any jurisdiction in favor of the Master Collateral
Agents or add Master Collateral Agents, in each case under (i) and (ii), with
the consent of only the Company, the Administrative Agent and in the case of
clause (ii), the applicable Master Collateral Agent.

 

Notwithstanding anything in this Agreement (including, without limitation, this
Section 10.08) or any other Loan Document to the contrary, (i) this Agreement
and the other Loan Documents may be amended to effect an incremental facility,
refinancing facility or extension facility in accordance with Sections 2.27,
this Section 10.08 or Section 2.28, respectively, and the Administrative Agent
and the Company may effect such amendments to this Agreement and the other Loan
Documents without the consent of any other party as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Company, to effect the terms of any such incremental facility, refinancing
facility or extension facility, including in the case of any such incremental
facility to create such facility as a fungible Class of Term Loans (including by
increasing (but, for the avoidance of doubt, not be decreasing), the amount of
amortization due and payable with regard to any Class of Term Loans); (ii) no
Lender consent is required to effect any amendment or supplement to any
Intercreditor Agreement or other intercreditor agreement or arrangement
permitted under this Agreement that is for the purpose of adding the holders of
any Indebtedness as expressly contemplated by the terms of such Intercreditor
Agreement or such other intercreditor agreement or arrangement permitted under
this Agreement, as applicable (it being understood that any such amendment or
supplement may make such other changes to the applicable intercreditor agreement
as, in the good faith determination of the Administrative Agent with the consent
of the Company, are required to effectuate the foregoing); provided, further,
that no such agreement shall amend, modify or otherwise directly and adversely
affect the rights or duties of the Administrative Agent, the Master Collateral
Agent, the Collateral Administrator or the Collateral Custodian hereunder or
under any other Loan Document (which shall include any such amendment or
modification to Section 2.10(b)) or under any other Loan Document without its
prior written consent; (iii) any provision of this Agreement or any other Loan
Document (including, for the avoidance of doubt, any exhibit, schedule or other
attachment to any Loan Document) may be amended by an agreement in writing
entered into by the Borrowers and the Administrative Agent to (x) cure any
ambiguity, omission, mistake, defect or inconsistency (as reasonably determined
by the Administrative Agent and the Company), (y) effect administrative changes
of a technical or immaterial nature and (z) correct or cure any incorrect cross
references or similar inaccuracies and such amendment shall be deemed approved
by the Lenders if the Lenders shall have received at least five (5) Business
Days’ prior written notice of such change and the Administrative Agent shall not
have received, within five (5) Business Days of the date of such notice to the
Lenders, a written notice from the Required Lenders stating that the Required
Lenders object to such amendment; and (iv) guarantees, collateral documents and
related documents executed by the Loan Parties in connection with this Agreement
may be in a form reasonably determined by the Administrative Agent and may be,
together with any other Loan Document, entered into, amended, supplemented or
waived, without the consent of any other Person, by the applicable Loan Party or
Loan Parties and the Administrative Agent or the Master Collateral Agent in its
or their respective sole discretion, to (A) effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or additional property to become Collateral for the benefit of the Secured
Parties, (B) as required by local law or advice of counsel to give effect to, or
protect any security interest for the benefit of the Secured Parties, in any
property or so that the security interests therein comply with applicable
requirements of law, or (C) to cure ambiguities, omissions, mistakes or defects
(as reasonably determined by the Administrative Agent and the Company) or to
cause such guarantee, collateral or security document or other document to be
consistent with this Agreement and the other Loan Documents.

 



171

 

 

Notwithstanding anything in this Agreement or any Collateral Document to the
contrary, (i) the Administrative Agent may, in its sole discretion, direct the
Collateral Administrator, in its role as Collateral Controlling Party, to direct
the Master Collateral Agent to grant extensions of time for the satisfaction of
any of the requirements under Sections 5.12, 5.14, 5.17(g), and 5.18 and/or any
Collateral Documents in respect of any particular Collateral or any particular
Subsidiary and (ii) the Collateral Administrator, as “Collateral Controlling
Party” under the Collateral Agency and Accounts Agreement and each Senior
Secured Debt Document, hereby agrees to provide instructions to the Master
Collateral Agent when directed in writing to do so by the Administrative Agent
or the Required Lenders. The Collateral Administrator shall not be required to
exercise any discretionary rights or remedies hereunder or give any consent
hereunder unless, subject to the other terms and provisions of this Agreement,
it shall have been expressly directed to do so in writing as set forth in the
immediately preceding sentence.

 

(b)            Promptly after execution of any amendment or modification to this
Agreement, any Collateral Document or any other Loan Document to which the
Master Collateral Agent, the Collateral Administrator or the Collateral
Custodian is a party, the Borrowers shall provide a copy of such executed
amendment or modification to the Master Collateral Agent, the Collateral
Administrator and the Collateral Custodian, as applicable.

 

(c)            No notice to or demand on any Loan Party shall entitle any Loan
Party to any other or further notice or demand in the same, similar or other
circumstances. Each assignee under Section 10.02(b) shall be bound by any
amendment, modification, waiver, or consent authorized as provided herein, and
any consent by a Lender shall bind any Person subsequently acquiring an interest
on the Term Loans held by such Lender. No amendment to this Agreement shall be
effective against any Loan Party unless signed by Parent Guarantors and the
Borrowers.

 



172

 

 

(d)            Notwithstanding anything to the contrary contained in
Section 10.08(a) or elsewhere, (i) in the event that the Borrowers request that
(A) this Agreement be modified or amended in a manner which would require the
unanimous consent of all of the Lenders or all Lenders of a Class or the consent
of all Lenders (or all Lenders of a Class) directly and adversely affected
thereby and, in each case, such modification or amendment is agreed to by the
Required Lenders (or at least 50% of the directly and adversely affected
Lenders) or Required Class Lenders (or at least 50% of the directly and
adversely affected Lenders of such Class) or (B) the maturity of any Class of
Term Loans be extended pursuant to Section 2.28, then the Borrowers may
(1) replace any applicable non-consenting Lender (each a “Non-Consenting
Lender”) or any non-extending Lender (each a “Non-Extending Lender”), as
applicable, in accordance with an assignment pursuant to Section 10.02 (and such
Non-Consenting Lender or Non-Extending Lender shall reasonably cooperate in
effecting such assignment) or (2) repay such Lender on a non pro rata basis;
provided that (x) such amendment or modification can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrowers to be made pursuant to this clause (i))
and (y) such Non-Consenting Lender or Non-Extending Lender shall have received
payment of an amount equal to the outstanding principal amount of its Term
Loans, accrued interest thereon, accrued Fees and all other amounts due and
payable to it under this Agreement from the applicable assignee or the Borrowers
and (ii) no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Term Loan Commitment of
such Lender may not be increased or extended without the consent of such Lender
(it being understood that the Term Loan Commitment and the outstanding Term
Loans or other extensions of credit held or deemed held by any Defaulting Lender
shall be excluded for a vote of the Lenders hereunder requiring any consent of
the Lenders).

 

Section 10.09        Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

Section 10.10        Headings. Section headings used herein are for convenience
only and are not to affect the construction of or be taken into consideration in
interpreting this Agreement.

 

Section 10.11        Survival. All covenants, agreements, representations and
warranties made by the Loan Parties herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Term
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Early Amortization Event or Event of Default or
incorrect representation or warranty at the time any credit is extended
hereunder. The provisions of Sections 2.14, 2.15, 2.16 and 10.04 and Section 8
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Term Loans, the
expiration or termination of the Term Loan Commitments, or the termination of
this Agreement or any provision hereof.

 



173

 

 

Section 10.12        Execution in Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement
constitutes the entire contract among the parties relating to the subject matter
hereof and supersedes any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or electronic .pdf copy shall be effective as
delivery of a manually executed counterpart of this Agreement. Notwithstanding
anything contained herein to the contrary, the Collateral Administrator is not
under any obligation to accept an electronic .pdf copy unless expressly agreed
to by the Collateral Administrator pursuant to procedures approved by it. The
Collateral Administrator shall not have a duty to inquire into or investigate
the authenticity or authorization of any such electronic signature and both
shall be entitled to conclusively rely on any such electronic signature without
any liability with respect thereto. The words “execution,” “signed,”
“signature,” and words of like import in this Agreement or any other Loan
Agreement shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

Section 10.13       USA Patriot Act. Each Lender that is subject to the
requirements of the Patriot Act hereby notifies each Loan Party that pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
to identify each Loan Party in accordance with the Patriot Act. In order to
comply with laws, rules, regulations and executive orders in effect from time to
time applicable to banking institutions, including those relating to the funding
of terrorist activities and money laundering (for purposes of this
Section 10.13, “Applicable Law”), each of the Collateral Administrator and the
Master Collateral Agent is required to obtain, verify and record certain
information relating to individuals and entities which maintain a business
relationship with the Master Collateral Agent or the Collateral Administrator.
Accordingly, subject to the terms of any binding confidentiality restrictions or
limitations imposed by applicable law, each of the parties agrees to provide to
the Collateral Administrator and the Master Collateral Agent promptly following
its reasonable request from time to time such customary and reasonably available
identifying information and documentation as may be available for such party in
order to enable the Collateral Administrator and the Master Collateral Agent to
comply with Applicable Law.

 



174

 

 

Section 10.14       New Value. It is the intention of the parties hereto that
any provision of Collateral by a Grantor as a condition to, or in connection
with, the making of any Term Loan hereunder, shall be made as a contemporaneous
exchange for new value given by the Lenders to the Borrowers.

 

Section 10.15       WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO ANY OF THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 10.15.

 

Section 10.16       No Fiduciary Duty. The Administrative Agent, each Lender and
their Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”), may have economic interests that conflict with those of the
Borrowers, their stockholders and/or their affiliates. Each Borrower agrees that
nothing in the Loan Documents or otherwise related to the Transactions will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between any Lender, on the one hand, and the Borrowers, their
stockholders or their affiliates, on the other hand. The parties hereto (other
than the Collateral Administrator) acknowledge and agree that (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Loan Parties, on the
other hand, and (ii) in connection therewith and with the process leading
thereto, (x) no Lender has assumed an advisory or fiduciary responsibility in
favor of any Borrower, its stockholders or its affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise any Borrower, its
stockholders or its affiliates on other matters) or any other obligation to any
Borrower except the obligations expressly set forth in the Loan Documents and
(y) each Lender is acting solely as principal and not as the agent or fiduciary
of any Borrower, its management, stockholders, affiliates, creditors or any
other Person. Each Borrower acknowledges and agrees that such Borrower has
consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. Each Borrower
agrees that it will not claim that any Lender or the Collateral Administrator
has rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to such Borrower, in connection with such transaction or the
process leading thereto.

 



175

 

 

Section 10.17        [Intentionally Omitted].

 

Section 10.18        [Intentionally Omitted].

 

Section 10.19       Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an Affected Financial
Institution; and

 

(b)            the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(i)             a reduction in full or in part or cancellation of any such
liability;

 

(ii)            a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)            the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any applicable
Resolution Authority.

 

Section 10.20         Certain ERISA Matters.

 

(a)            Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, each party to this Agreement, each Lead
Arranger and their respective Affiliates, that at least one of the following is
and will be true:

 

(i)            such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Term Loans or this Agreement,

 



176

 

 

(ii)            the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Term Loans and this Agreement,

 

(iii)            (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Term Loans and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Term Loans and this Agreement satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 84- 14 and
(D) to the best knowledge of such Lender, the requirements of subsection (a) of
Part I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Term Loans and this
Agreement.

 

(b)            In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of each party to this Agreement, each Lead Arranger and their respective
Affiliates, that, that the Administrative Agent is not a fiduciary with respect
to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Term Loans and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).

 

Section 10.21        Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Swap Contracts or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 



177

 

 

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

 

Section 10.22         Limited Recourse; Non-Petition. Notwithstanding any other
provision of this Agreement or any other document to which it may be a party,
the obligations of the IP Entities from time to time and at any time hereunder
are limited recourse obligations of the IP Entities and are payable solely from
the Collateral upon which a Lien was granted (or purported to be granted)
available at such time and amounts derived therefrom and following realization
of the Collateral upon which a Lien was granted (or purported to be granted),
and application of the Proceeds (including proceeds of assets upon which a Lien
was purported to be granted) thereof in accordance with this Agreement, all
obligations of and any remaining claims against the IP Entities hereunder or in
connection herewith after such realization shall be extinguished and shall not
thereafter revive. No recourse shall be had against any officer, director,
employee, shareholder, administrator or incorporator of the IP Entities or their
respective successors or assigns for any amounts payable hereunder.
Notwithstanding any other provision of this Agreement, no Person may, prior to
the date which is one year (or if longer, any applicable preference period) and
one day after the Discharge of Senior Secured Debt Obligations, institute
against, or join any other Person in instituting against, the IP Entities any
Insolvency or Liquidation Proceeding, or other proceedings under Cayman Islands,
Luxembourg, U.S. federal or state bankruptcy or similar laws. Nothing in this
Section 10.22 shall preclude, or be deemed to estop, the parties hereto (i) from
taking any action prior to the expiration of the aforementioned period in
(A) any case or Insolvency or Liquidation Proceeding voluntarily filed or
commenced by the IP Entities or (B) any involuntary Insolvency or Liquidation
Proceeding filed or commenced by a Person other than a party hereto, or
(ii) from commencing against the IP Entities or any of their respective property
any legal action which is not an Insolvency or Liquidation Proceeding. It is
understood that the foregoing provisions of this Section shall not (x) prevent
recourse to the Collateral for the sums due or to become due under any security,
instrument or agreement which is part of the Collateral or (y) constitute a
waiver, release or discharge of any Indebtedness or obligation secured hereby
until such Collateral have been realized. It is further understood that the
foregoing provisions of this Section shall not limit the right of any Person to
name the IP Entities as a party defendant in any proceeding or in the exercise
of any other remedy hereunder, so long as no judgment in the nature of a
deficiency judgment or seeking personal liability shall be asked for or (if
obtained) enforced against any such Persons.

 



178

 

 

[SIGNATURE PAGE FOLLOWS]

 



179

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

  MILEAGE PLUS HOLDINGS, LLC, as a Borrower       MILEAGE PLUS INTELLECTUAL
PROPERTY ASSETS, LTD., as a Borrower

 

 

  By: /s/ Gerald Laderman     Name: Gerald Laderman     Title: Executive Vice
President

 





 

 

  UNITED AIRLINES, INC., as a Parent Guarantor       UNITED AIRLINES
HOLDINGS, INC., as a Parent Guarantor

 

 

  By: /s/ Gerald Laderman     Name: Gerald Laderman     Title: Executive Vice
President and Chief Financial Officer

 

 

  MILEAGE PLUS, INC., as a Company Subsidiary Guarantor       MPH I, INC., as a
Company Subsidiary Guarantor       MILEAGE PLUS MARKETING, INC., as a Company
Subsidiary Guarantor       MILEAGE PLUS INTELLECTUAL PROPERTY ASSETS
AGGREGATOR, LTD., as a Company Subsidiary Guarantor       MILEAGE PLUS
INTELLECTUAL PROPERTY ASSETS HOLDINGS UIP, LTD., as a Company Subsidiary
Guarantor       MILEAGE PLUS INTELLECTUAL PROPERTY ASSETS HOLDINGS MIP, LTD., as
a Company Subsidiary Guarantor       CALFINCO, INC., as a Parent Subsidiary
Guarantor       COVIA LLC., as a Parent Subsidiary Guarantor

 

 

  By: /s/ Gerald Laderman     Name: Gerald Laderman     Title: Executive Vice
President

 



 



 

  GOLDMAN SACHS BANK USA., as Administrative Agent

 

 

  By: /s/ Robert Ehudin     Name: Robert Ehudin     Title: Authorized Signatory

 



 



 

  GOLDMAN SACHS LENDING PARTNERS LLC., as Lender

 

 

  By: /s/ Robert Ehudin     Name: Robert Ehudin     Title: Authorized Signatory

 



 



 

  WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Administrator

 

 

  By: /s/ Chad May     Name:   Chad May     Title:     Vice President

 



 



 

Annex A – Lenders and Commitments

 

Lender  Initial Term Loan Commitment  Goldman Sachs Lending Partners LLC 
$3,000,000,000.00  Total  $3,000,000,000.00 

 



